Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT

AGREEMENT

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 7, 2020 (this “Agreement”), by and among the Borrowers listed on the
signature pages hereto, the Lenders party hereto, as 2020 Consenting Lenders (as
defined below) with respect to Section 2 and Section 4 hereof and 2020
Supermajority Consenting Lenders (as defined below) with respect to Section 3
hereof, JPMorgan Chase Bank, N.A., as Administrative Agent and as Administrative
Collateral Agent, and each of the other parties party hereto.

WHEREAS, Cott Corporation Corporation Cott, a corporation organized under the
laws of Canada (the “Company”); Aquaterra Corporation, a corporation organized
under the laws of Canada; Cott Holdings Inc., a Delaware corporation (“CHI”); DS
Services of America, Inc., a Delaware corporation; S. & D. Coffee, Inc., a North
Carolina corporation (“S&D Coffee”), and Aimia Foods Limited, a company
organized under the laws of England and Wales, as Borrowers, the other Loan
Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
London Branch, as UK Security Trustee, JPMorgan Chase Bank, N.A., as
Administrative Agent and Administrative Collateral Agent, and each of the other
parties party thereto, are parties to that certain Second Amended and Restated
Credit Agreement, dated as of January 30, 2018 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”).

WHEREAS, the Borrowers have requested that the Administrative Agent and the 2020
Consenting Lenders enter into this Agreement to amend the Credit Agreement as
provided for herein in order to (a) permit the Coffee Disposition (as defined
below), (b) permit the incurrence by CHI of the 2020 Term Loan Facility (as
defined below), the proceeds of which, together with cash on the balance sheet
of the Company and/or its subsidiaries (including the Net Proceeds, if any,
received by CHI in connection with the Coffee Disposition), shall, if and when
the 2020 Term Loan Facility is funded, be used to (i) finance the cash portion
of the consideration for the Company’s acquisition of all of the equity
interests of Primo Water Corporation, a Delaware corporation (the “Target”),
pursuant to that certain Agreement and Plan of Merger, dated as of January 13,
2020, by and among the Target, the Company, CHI, Fore Acquisition Corporation, a
Delaware corporation and Fore Merger LLC, a Delaware limited liability company,
as amended by that certain Amendment No. 1 to Agreement and Plan of Merger,
dated as of January 30, 2020, as the same may be further amended, supplemented
or modified (the “2020 Acquisition Agreement”), (ii) repay all outstanding
indebtedness of the Target under that certain Credit Agreement, dated as of
June 22, 2018, by and among the Target, as the borrower, the subsidiaries of the
Target identified therein as guarantors, the lenders from time to time party
thereto, SunTrust Bank, as administrative agent, issuing bank and swingline
lender and the other parties party thereto, and terminate and release all
security interests in respect of any collateral granted to secure such
indebtedness (this clause (ii), the “Refinancing”) and (iii) pay the fees and
expenses incurred in connection with the foregoing or related financings (the
Coffee Disposition, together with the transactions in this clause (b),
collectively, the “2020 Transactions”) and (c) make certain other changes set
forth in this Agreement in connection with the foregoing.



--------------------------------------------------------------------------------

WHEREAS, the Borrowers have also requested that the Administrative Agent and the
2020 Supermajority Consenting Lenders enter into this Agreement to amend the
Credit Agreement in order to amend the definition of “Borrowing Base” as set
forth in Section 3 hereof (the Credit Agreement, as amended by the amendments
contemplated by Section 2, Section 3 and Section 4 hereof, to the that extent
the Amendment Agreement Effective Date, the Supermajority Amendment Effective
Date and the Amendment Effective Date (in each case, as defined below) have
occurred, the “Amended Credit Agreement”).

WHEREAS, the Borrowers have also requested that the Administrative Agent and the
2020 Consenting Lenders enter into this Agreement to provide certain consents,
acknowledgments and waivers with respect to the 2020 Transactions on the terms
and subject to the conditions set forth herein.

WHEREAS, pursuant to Section 9.02 of the Credit Agreement, the Administrative
Agent, the 2020 Consenting Lenders and 2020 Supermajority Consenting Lenders are
willing to amend the Credit Agreement and provide such consents, acknowledgments
and waivers on the terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the preamble and recitals hereto) have the meanings assigned to
them in the Amended Credit Agreement. The provisions of Section 1.03 of the
Amended Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis. In addition, as used herein:

(i) “2020 Acquisition” means the Company’s acquisition of all of the equity
interests of the Target in accordance with the terms of the 2020 Acquisition
Agreement;

(ii) “2020 Term Loan Facility Amendments Termination Date” means July 28, 2020;

(iii) “2020 Consenting Lenders” means those Lenders that have executed signature
pages hereto as “2020 Consenting Lenders”, which Lenders in the aggregate
constitute the “Required Lenders” under the Credit Agreement;

(iv) “2020 Supermajority Consenting Lenders” means those Lenders that have
executed signature pages hereto as “2020 Supermajority Consenting Lenders”,
which Lenders in the aggregate constitute the “Supermajority Lenders” under the
Credit Agreement;

(v) “2020 Term Loan Facility” means a term loan credit facility to the extent
that the terms of such facility are consistent in all material respects with the
terms set forth in that certain commitment letter, dated as of January 13, 2020,
among the Company, Deutsche Bank Securities Inc. and Deutsche Bank AG New York
Branch, as in effect on January 13, 2020 (together with any exhibits, schedules
and annexes thereto as in effect on such date, the “2020 Term Loan Commitment
Letter”) (after giving effect to any flex item exercised pursuant to the Fee
Letter, dated as of January 13, 2020, by and among CHI, Deutsche Bank Securities
Inc. and Deutsche Bank AG New York Branch, executed in connection therewith (the
“2020 Term Loan Fee Letter”));



--------------------------------------------------------------------------------

(vi) “Coffee Disposition” means the disposition of all of the equity interests
in S&D Coffee (and all or substantially all of the assets of S&D Coffee (the
“S&D Assets”)) as described in, and pursuant to, that certain Stock Purchase
Agreement by and among Westrock Coffee Company, LLC, CHI, S&D Coffee and the
Company, dated as of January 30, 2020 (as amended, the “Coffee Disposition
Agreement”); and

(vii) “Coffee Disposition Conditions” means the satisfaction of each of the
following conditions prior to, or substantially concurrently with the
consummation of, the Coffee Disposition:

(A) The Coffee Disposition shall be consummated in all material respects in
accordance with the terms described in the Coffee Disposition Agreement as in
effect on the Amendment Agreement Effective Date, without giving effect to any
amendments thereto or modifications, consents or waivers of any provision
thereof that, in any such case, are materially adverse to the Administrative
Agent, the Administrative Collateral Agent, or any of the Lenders in their
capacities as such, without the prior written consent of the Administrative
Agent;

(B) at the time of and immediately after giving effect to the Coffee
Disposition, no Material Default shall exist;

(C) On or prior to the date that the Coffee Disposition is consummated, the
Borrower Representative shall, by written notice to the Administrative Agent,
terminate the status of S&D Coffee as a Borrower, a Borrowing Base Contributor,
and a Borrowing Base Guarantor subject to the terms of, and the satisfaction of
the conditions set forth in, this clause (C), at which time S&D Coffee shall
cease to be a Borrower, a Borrowing Base Contributor and a Borrowing Base
Guarantor for all purposes under the Amended Credit Agreement and the other Loan
Documents, and:

(1) S&D Coffee shall have repaid all Loans and accrued interest thereon owing by
it;

(2) either (i) the applicable applicants and account parties in respect of each
Letter of Credit identified on Schedule I hereto (each, an “S&D L/C”) shall have
entered into documentation reasonably satisfactory to the applicable Issuing
Bank in respect of such S&D L/C, and shall have provided cash collateral, a
back-to-back letter of credit or agreed to other arrangements or credit support
in respect of such S&D L/Cs, in each case reasonably acceptable to such Issuing
Bank, or (ii) the S&D L/Cs shall have expired or terminated and all accrued and
unpaid LC Disbursements, fees, expenses and other Obligations in respect of such
S&D L/Cs shall have been paid in full; it being understood and agreed that for
each S&D L/C, upon the satisfaction of either clause (i) or clause (ii) above in
respect of such S&D L/C, then such S&D L/C shall immediately cease to constitute
a “Letter of Credit” for all purposes under the Amended Credit Agreement and
each other Loan Document;



--------------------------------------------------------------------------------

(3) All Swap Agreements for the account of S&D Coffee in which JPMCB or its
Affiliate is the counterparty shall have been terminated and all Swap Agreement
Obligations in respect thereof shall have been repaid;

(4) at the time of and immediately after giving effect to the removal described
in this clause (C), (x) no Material Default shall exist, and (y) Aggregate
Availability shall be greater than or equal to 17.5% of the Borrowing Base; and

(5) the Borrower Representative shall have delivered an updated Borrowing Base
Certificate to the Administrative Agent based on the Borrowing Base Certificate
most recently delivered pursuant to the Credit Agreement, demonstrating the
effect of the removal of all assets of S&D Coffee on the Borrowing Base; and

(viii) “Material Default” means an Event of Default under clauses (a), (b), (h),
(i) or (j) of Article VII of the Credit Agreement.

SECTION 2. Coffee Disposition Amendment, Consent and Waiver; 2020 Acquisition
Acknowledgment and Waiver; 2020 Acquisition Amendments. Effective as of the
Amendment Agreement Effective Date (as defined below), the 2020 Consenting
Lenders agree as follows:

(a) Coffee Disposition Amendment and Consent.

(i) Clause (o) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety to read: “(o) Subject to the satisfaction (or waiver
thereof by the Administrative Agent) of the Coffee Disposition Conditions (as
defined in the First Amendment Agreement), the Coffee Disposition (as defined in
the First Amendment Agreement);”.

(ii) The 2020 Consenting Lenders hereby direct the Administrative Collateral
Agent (and based on such direction, the Administrative Collateral Agent hereby
agrees), upon and substantially concurrently with the consummation of the Coffee
Disposition, in each case subject to the satisfaction (or waiver by the
Administrative Agent) of the Coffee Disposition Conditions, to release the
security interest in the S&D Assets granted by the Loan Parties in favor of the
Administrative Collateral Agent and to release S&D Coffee from all of its
obligations under the Amended Credit Agreement and the other Loan Documents to
which it is a party, in each case in accordance with Section 9.02(c) of the
Credit Agreement.



--------------------------------------------------------------------------------

(b) Coffee Disposition Application of Proceeds Consent. The 2020 Consenting
Lenders hereby agree that the requirements in Section 2.11(c) of the Amended
Credit Agreement shall not apply to the Net Proceeds of the Coffee Disposition
or the Net Proceeds of any other sale of the equity interests in, or all or
substantially all of the assets of, S&D Coffee permitted under the Amended
Credit Agreement, until (i) to the extent that the 2020 Acquisition Agreement
remains in full force and effect and the 2020 Term Loan Facility has not been
funded, the Net Proceeds of the Coffee Disposition have been applied to pay all
or any portion of the purchase price for the 2020 Acquisition and/or all or a
portion of the Refinancing, or (ii) to the extent that the 2020 Acquisition has
been consummated in accordance with clause (c) below and the proceeds of the
term loans under the 2020 Term Loan Facility have been funded to pay all or any
portion of the purchase price for the 2020 Acquisition and/or all or a portion
of the Refinancing, the Net Proceeds of the Coffee Disposition have been applied
to repay the term loans under the 2020 Term Loan Facility in a manner consistent
with the prepayment provisions set forth in the 2020 Term Loan Commitment Letter
as in effect on the Amendment Agreement Effective Date. To the extent that any
Net Proceeds of the Coffee Disposition remain after giving effect to the
immediately preceding sentence, then such remaining Net Proceeds shall be
subject to Section 2.11(c) of the Amended Credit Agreement, and the Borrower
Representative shall be deemed to have delivered the reinvestment certificate
described in Section 2.11(c) of the Amended Credit Agreement in respect of such
remaining Net Proceeds as of the date that such Net Proceeds were originally
received by a Loan Party.

(c) 2020 Acquisition Consent.

(i) The 2020 Consenting Lenders hereby consent, subject to the satisfaction (or
waiver by the Administrative Agent) of the 2020 Acquisition Conditions (as
defined below), to the consummation of the 2020 Acquisition, and (i) acknowledge
and agree that, subject to the satisfaction (or waiver by the Administrative
Agent) of the 2020 Acquisition Conditions, the 2020 Acquisition constitutes a
“Permitted Acquisition” under the Amended Credit Agreement and that each of the
requirements set forth in the definition of “Permitted Acquisition” has been
satisfied (or is hereby waived) with respect to the 2020 Acquisition and
(ii) subject to the satisfaction (or waiver by the Administrative Agent) of the
2020 Acquisition Conditions, irrevocably waive the requirement set forth in
Section 6.04(l) of the Credit Agreement that the Payment Conditions be satisfied
with respect to the 2020 Acquisition.

(ii) “2020 Acquisition Conditions” means the satisfaction of each of the
following conditions prior to, or substantially concurrently with the
consummation of, the 2020 Acquisition:

(A) The 2020 Acquisition shall be consummated in all material respects in
accordance with the 2020 Acquisition Agreement as in effect on the Amendment
Agreement Effective Date, without giving effect to any amendments thereto or
modifications, consents or waivers of any provision thereof that, in any such
case, are materially adverse to the Administrative Agent, the Administrative
Collateral Agent or any of the Lenders in their capacities as such, without the
prior written consent of the Administrative Agent.



--------------------------------------------------------------------------------

(B) the Refinancing shall have been consummated, or substantially simultaneously
with the consummation of the 2020 Acquisition shall be consummated;

(C) immediately after giving effect to the 2020 Acquisition, Aggregate
Availability shall be greater than 17.5% of the Borrowing Base; and

(D) at the time of and immediately after giving effect to the 2020 Acquisition,
no Material Default shall exist.

(d) Consent to Include certain assets of the Target Borrowing Base Contributors
in the Borrowing Base. The 2020 Consenting Lenders hereby consent to, and direct
the Administrative Agent (and, based on such direction, the Administrative Agent
hereby agrees) to, following the consummation of the 2020 Acquisition in
accordance with clause (c) above, (i) include the Eligible Accounts and Eligible
Inventory of Primo Water Operations, Inc., a Delaware corporation, Primo Refill,
LLC, a North Carolina limited liability company, Primo Products, LLC, a North
Carolina limited liability company, GW Services, LLC, a California limited
liability company, Primo Direct LLC, a North Carolina limited liability company,
and Primo Refill Canada Corp., a British Columbia corporation (collectively, the
“Target Borrowing Base Contributors”), to the extent that such entities are
acquired pursuant to the 2020 Acquisition, in the Borrowing Base up to an amount
not to exceed 5% of the Borrowing Base (after giving effect to such inclusion)
(subject to the advance rates set forth in clauses (a) and (b) of the definition
of Borrowing Base and any Reserves then in effect pursuant to such definition
and the most recent Aggregate Borrowing Base Certificate and Borrowing Base
Certificates delivered to the Administrative Agent) prior to the Administrative
Agent’s receipt of an appraisal and field examination in respect of the Accounts
and Inventory of such Persons; provided, that such assets shall be removed from
the Borrowing Base if the Administrative Agent has not received results of an
appraisal and a field examination that otherwise comply with the requirements
set forth in the definition of Borrowing Base within 90 days (or such later date
as the Administrative Agent may agree in its Permitted Discretion, not to exceed
an additional 60 days without the consent of the Required Lenders) after the
date such assets were first included in the Borrowing Base; provided that,
notwithstanding the foregoing, the assets of the Target Borrowing Base
Contributors shall not be included in the Borrowing Base until such Persons have
joined the Amended Credit Agreement as Borrowing Base Guarantors and pledged
their assets to secure the Secured Obligations, in each case in accordance with
the terms of the Amended Credit Agreement, and otherwise complied with the
requirements set forth in Section 5.13 of the Amended Credit Agreement.

(e) Trigger Event Consents. The following proviso shall be added to the
definitions of “Cash Dominion Trigger Event”, “Fixed Charge Recovery Event” and
“Fixed Charged Trigger Event” and to the end of Section 5.01(g): “; provided
that the aforementioned reference to $22,500,000 shall be reduced to $13,500,000
upon the consummation of the Coffee Disposition.

(f) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions among the existing definitions set forth in such Section
in alphabetical order:

(i) “Amendment Agreement Effective Date” shall have the meaning assigned to such
term in the First Amendment Agreement.



--------------------------------------------------------------------------------

(ii) “Beneficial Ownership Certification” means a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.

(iii) “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

(iv) “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(v) “Covered Entity” means any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

(vi) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(vii) “First Amendment Agreement” means that certain Amendment No. 1 to Second
Amended and Restated Credit Agreement, dated as of February 7, 2020, among the
Loan Parties party thereto, the Lenders party thereto, the Administrative Agent
and the other parties party thereto.

(viii) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(g) Section 1.03 of the Credit Agreement is hereby amended to insert the
following sentence at the end thereof: “Any reference herein to a merger,
transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
Person, or an allocation of assets to a series of a Person (or the unwinding of
such a division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a Person shall
constitute a separate Person hereunder (and each division of any Person that is
a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).”

(h) A new Section 3.26 is hereby inserted as follows:

Section 3.26 Beneficial Ownership Certification. As of the Amendment Agreement
Effective Date, the information included in the Beneficial Ownership
Certification, if any, provided on or prior to the Amendment Agreement Effective
Date to any Lender in connection with this Agreement is true and correct in all
respects.



--------------------------------------------------------------------------------

(i) Section 5.01(r) is hereby amended and restated in its entirety as follows:

(r) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement as
the Collateral Agent or the Administrative Agent (on behalf of itself or any
Lender) may reasonably request, and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation;

(j) The last sentence of Section 5.09 of the Credit Agreement is hereby amended
and restated in its entirety as follows: “The Borrowers shall require all such
policies applicable to the Loan Parties to name the Administrative Collateral
Agent, on behalf of itself and the Lenders, as additional insured or loss payee,
as applicable; provided, however, that solely with respect to policies
applicable to any Loan Party acquired in the 2020 Acquisition (as defined in the
First Amendment Agreement), the Borrower shall have 30 days from the closing
date of the 2020 Acquisition (as such period may be extended by the
Administrative Agent in its sole discretion) to comply with this Section 5.09.”

(k) Sections VIII(a) and Section VIII(b) of the Credit Agreement are hereby
amended and restated in their entirety as follows:

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower Representative or any other Loan Party, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84–14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower
Representative or any other Loan Party, that none of the Administrative Agent,
the Lead Arrangers or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

(l) A new Section 9.23 is hereby added to the Credit Agreement as follows

Section 9.23 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regime”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or



--------------------------------------------------------------------------------

such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

SECTION 3. Supermajority Amendment to the Credit Agreement. Effective as of the
Supermajority Amendment Effective Date (as defined below), the 2020
Supermajority Consenting Lenders consent to the terms of, and the Administrative
Agent hereby confirms its agreements under, Section 2(d) above; provided that
the reference to 5% of the Borrowing Base set forth therein shall instead, for
the purposes of the consent under this Section 3, refer to 20% of the Borrowing
Base.

SECTION 4. Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended to
(a) delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto and (b) include as Exhibit G thereto the
form of ABL Intercreditor Agreement attached hereto as Exhibit B (the “2020
ABL/TL Intercreditor Agreement”); provided that, if the Supermajority Amendment
Effective Date occurs concurrently with the Amendment Effective Date, Exhibit A
shall be deemed to include the amendment set forth in Section 3 hereof.

SECTION 5. Representations and Warranties. The Borrower Representative, on
behalf of itself and each other Loan Party, and each other Borrower party
hereto, hereby represents and warrants to the Administrative Agent, the
Administrative Collateral Agent and the Lenders, as of the date hereof, that:

(a) such Borrower has the legal power and authority to execute and deliver this
Agreement and the officers of such Borrower executing this Agreement have been
duly authorized to execute and deliver the same and bind such Borrower (in the
case of the Borrower Representative, on behalf of itself and on behalf of the
other Loan Parties), with respect to the provisions hereof.

(b) This Agreement has been duly executed and delivered by each Borrower that is
a party hereto.



--------------------------------------------------------------------------------

(c) Each of this Agreement and the Amended Credit Agreement constitutes the
legal, valid and binding obligations of each Loan Party enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(d) The execution and delivery by each Borrower of this Agreement, the
performance by each Loan Party of its obligations under this Agreement, the
Amended Credit Agreement and under the other Loan Documents to which it is a
party and the consummation of the transactions contemplated by this Agreement,
the Amended Credit Agreement and the other Loan Documents: (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirement of Law or conflict
with any Certificate of Incorporation, By-Laws, or other organizational or
governing documents (including, without limitation, the Memorandum and Articles
of Association), in each case applicable to any Loan Party or any of its
Subsidiaries, (iii) will not violate or result in a default under any indenture
or other agreement governing Indebtedness or any other material agreement or
other instrument binding upon any Loan Party or any of its Restricted
Subsidiaries, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Restricted Subsidiaries and (iv) will not
result in the creation or imposition of any Lien on any asset of any Loan Party
or any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents and Permitted Liens.

(e) Each of the representations and warranties of the Loan Parties made by any
Loan Party set forth in Article III of the Amended Credit Agreement or in any
other Loan Document is true and correct in all material respects except, in each
case, to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.

(f) No Default exists.

SECTION 6. Conditions to Amendment Agreement Effective Date. Each of (i) this
Agreement and (ii) the consents, acknowledgments, waivers and amendments set
forth in Section 2 hereof shall become effective as of the date (the “Amendment
Agreement Effective Date”) on which each of the following conditions is
satisfied (or (i) with respect to the conditions set forth in Sections 6(a)(i),
6(b), and 6(c) waived in accordance with Section 9.02 of the Credit Agreement
and (ii) with respect the condition set forth in Section 6(a)(ii), waived by the
Administrative Agent) (provided that (i) the effectiveness of the amendments set
forth in Section 4 hereof shall be subject to the satisfaction, prior to the
2020 Term Loan Facility Amendments Termination Date, of the conditions set forth
in Section 8 hereof and (ii) the effectiveness of the amendments set forth in
Section 2 and Section 4 hereof shall not be conditioned upon the effectiveness
of the amendment set forth in Section 3 hereof):



--------------------------------------------------------------------------------

(a) the Administrative Agent (or its counsel) shall have received:

(i) executed counterparts of this Agreement, executed by a Financial Officer of
each Borrower, and by an authorized officer of the 2020 Consenting Lenders that
constitute in the aggregate the “Required Lenders” under the Credit Agreement
and the Administrative Agent; and

(ii) a certificate, dated as of the Amendment Agreement Effective Date, signed
by a Financial Officer of the Borrower Representative on behalf of each Loan
Party and certifying that the representations contained in Section 5 are true
and correct in all material respects, or, if qualified by materiality, in all
respects, as if made on the Amendment Agreement Effective Date.

(b) the Administrative Agent shall have received all fees required to be paid,
including pursuant to any other Loan Document, and all expenses for which
invoices have been presented (including the reasonable and documented
out-of-pocket fees and expenses of legal counsel), on or before the Amendment
Agreement Effective Date;

(c) each of the 2020 Consenting Lenders shall have received a consent fee (the
“Consent Fee”) in an amount equal to 0.05% of the aggregate principal (i.e.,
face) amount of its Commitment on the Amendment Agreement Effective Date (other
than any 2020 Consenting Lender that has agreed in writing on or prior to the
Amendment Agreement Effective Date not to receive such consent fee). The Consent
Fee shall be earned, due and payable on the Amendment Agreement Effective Date
and, once paid, shall not be refundable under any circumstances except as
otherwise agreed in writing.

Upon the occurrence of the Amendment Agreement Effective Date, (i) this
Agreement shall be a binding agreement between the parties hereto and their
permitted assigns under the Amended Credit Agreement and (ii) each party hereto
agrees that their consents, acknowledgments, waivers and/or amendments, as
applicable, provided for in this Agreement, once delivered, are irrevocable and
may not be withdrawn.

SECTION 7. Conditions to Supermajority Amendment Effective Date. The amendment
set forth in Section 3 hereof shall become effective on the date (the
“Supermajority Amendment Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02 of the Credit
Agreement) (provided that the effectiveness of the amendments set forth in
Section 4 hereof shall be subject to the satisfaction, prior to the 2020 Term
Loan Facility Amendments Termination Date, of the conditions set forth in
Section 8 hereof):

(a) the Amendment Agreement Effective Date shall have occurred;

(b) the Administrative Agent (or its counsel) shall have received executed
counterparts of this Agreement, executed by a Financial Officer of each Borrower
and by an authorized officer of 2020 Supermajority Consenting Lenders that
constitute in the aggregate the “Supermajority Lenders” under the Credit
Agreement and the Administrative Agent; provided, for the avoidance of doubt,
that no 2020 Consenting Lender (in such capacity) shall be deemed to have
executed, or consented to, this Agreement as a 2020 Supermajority Lender, unless
and until the Administrative Agent (or its counsel) shall have received an
executed counterpart of this Agreement from such person in its capacity as a
2020 Supermajority Consenting Lender; and



--------------------------------------------------------------------------------

(c) solely to the extent such 2020 Supermajority Consenting Lender has not
received the Consent Fee in connection with its entry into this Agreement as a
2020 Consenting Lender, each 2020 Supermajority Consenting Lender shall have
received a consent fee (the “Supermajority Consent Fee”) in an amount equal to
0.05% of the aggregate principal (i.e., face) amount of its Commitment on the
Supermajority Amendment Effective Date (other than any 2020 Supermajority
Consenting Lender that has agreed in writing on or prior to the Supermajority
Amendment Effective Date not to receive such consent fee); provided, for
avoidance of doubt, that no 2020 Supermajority Consenting Lender shall receive
the Supermajority Consent Fee if it shall have previously received the Consent
Fee. The Supermajority Consent Fee shall be earned, due and payable on the
Supermajority Amendment Effective Date and, once paid, shall not be refundable
under any circumstances except as otherwise agreed in writing.

SECTION 8. Conditions to Amendment Effective Date. The amendments described in
Section 4 hereof shall become effective as of the date (the “Amendment Effective
Date”) on which each of the following conditions is satisfied (or (i) with
respect to the conditions set forth in Sections 8(a), 8(c), 8(d), 8(f) and 8(h),
waived in accordance with Section 9.02 of the Credit Agreement and (ii) with
respect to the conditions set forth in Sections 8(b), 8(e) and 8(g), waived by
the Administrative Agent):

(a) the Amendment Agreement Effective Date shall have occurred;

(b) the Administrative Agent shall have received all fees required to be paid,
including pursuant to any other Loan Document, and all expenses for which
invoices have been presented (including the reasonable and documented
out-of-pocket fees and expenses of legal counsel), on or before the Amendment
Effective Date;

(c) substantially concurrently with the Amendment Effective Date, the credit
agreement in respect of the 2020 Term Loan Facility and all loan documents
related thereto shall have been executed and delivered on terms and conditions
consistent in all material respects with the terms and conditions set forth in
the 2020 Term Loan Commitment Letter (after giving effect to any flex item
exercised pursuant to the 2020 Term Loan Fee Letter) and shall not contravene
the terms of the 2020 ABL/TL Intercreditor Agreement, the Company shall have
delivered certified copies of the material 2020 Term Loan Credit Documents (as
defined in the Amended Credit Agreement) to the Administrative Agent, the Loan
Parties shall have received term loans in an amount not to exceed $400,000,000,
and the net proceeds of such term loans shall be used to fund all or a portion
of the cash portion of the purchase price for the 2020 Acquisition and/or the
Refinancing, and to pay fees and expenses in connection therewith;

(d) the 2020 Acquisition Conditions shall have been satisfied (or waived by the
Administrative Agent);

(e) each of the Administrative Agent, and Deutsche Bank AG New York Branch, in
its capacities as administrative agent and as collateral agent under the 2020
Term Loan Facility, shall have executed and delivered the 2020 ABL/TL
Intercreditor Agreement;



--------------------------------------------------------------------------------

(f) (x) a certificate of each Borrower, dated as of such date and executed by
its Secretary, Assistant Secretary or Director, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution and delivery of this Agreement, and the performance of its obligations
under this Agreement, the Amended Credit Agreement and the other Loan Documents
to which it is a party, (B) identify by name and title and bear the signatures
of the Financial Officers, as applicable, and any other officers of such
Borrower authorized to sign this Amendment and (C) contain appropriate
attachments, including the certificate or articles of incorporation, articles of
association or organization of such Borrower, together with all amendments
thereto except in the case where consolidated articles of association are
provided, each certified by a Financial Officer of such Borrower and the
relevant authority of the jurisdiction of organization of such Borrower and a
true and correct copy of its by-laws, memorandum and articles of association or
operating, management or partnership agreement (or other equivalent
organizational documents), together with all amendments thereto, each certified
by a Financial Officer of such Borrower, and (y) to the extent such concept
exists in the relevant jurisdiction, a short form or long form certificate of
good standing, status or compliance, as applicable, together with any bring-down
certificates, confirmations or facsimiles, if any, for each Borrower from its
jurisdiction of organization, each dated a recent date on or prior to the
Amendment Effective Date; and

(g) (i) the Administrative Agent shall have received, at least three (3) days
prior to the Amendment Effective Date, all documentation and other information
regarding the Loan Parties requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, to the extent requested in writing delivered to the Borrower
Representative at least five (5) days prior to the Amendment Effective Date, and
(ii) to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) days prior to the Amendment
Effective Date, any Lender that has requested, in a written notice to the
Borrower Representative at least five (5) days prior to the Amendment Effective
Date, a Beneficial Ownership Certification in relation to any Borrower shall
have received such Beneficial Ownership Certification.

SECTION 9. Effect of Agreement; No Novation.

(a) Effective on the Amendment Agreement Effective Date, the Credit Agreement
has been amended as set forth in Section 2 hereof, effective on the
Supermajority Amendment Effective Date, the Credit Agreement has been amended as
set forth in Section 3 hereof and effective on the Amendment Effective Date, the
Credit Agreement has been amended as set forth in Exhibit A hereto, in each case
pursuant to the terms and conditions hereof. Such amendments to the Credit
Agreement shall not be construed to discharge or otherwise affect any
guarantees, obligations or liabilities of the Loan Parties accrued or otherwise
owing under the Credit Agreement that have not been paid; it being understood
that such guarantees, obligations and liabilities shall continue as guarantees,
obligations and liabilities under the Amended Credit Agreement. Without limiting
the generality of the foregoing, neither this Agreement nor the Amended Credit
Agreement is intended to constitute a novation of the Credit Agreement.

(b) Each Secured Party party hereto hereby ratifies and approves, and waives any
right to prior notice of, all acts and declarations done by each Agent on its
own behalf and on such Secured Party’s behalf prior to the effectiveness of this
Agreement and the amendments to the Credit Agreement effected pursuant to this
Agreement (including as set forth in any Loan Document and, for the avoidance of
doubt, the declarations made by the Administrative Collateral Agent as
representative without power of attorney in relation to the creation of any
pledge on behalf of and for the benefit of any Secured Party as future pledgee
or otherwise).



--------------------------------------------------------------------------------

(c) This Agreement shall constitute a Loan Document for all purposes of the
Credit Agreement and the Amended Credit Agreement. On and after the Amendment
Agreement Effective Date, the Supermajority Amendment Effective Date and the
Amendment Effective Date, respectively, any reference to the Credit Agreement in
any Loan Document (other than this Agreement) shall be deemed to be a reference
to the Amended Credit Agreement as Amended hereby on such dates.

(d) Except as specifically amended or modified by this Agreement and the Amended
Credit Agreement, the other Loan Documents and all other documents, instruments
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect, and are hereby ratified and confirmed.

(e) The Borrower Representative, on behalf of itself and each other Loan Party,
and each other Borrower party hereto, reaffirms each Lien it (or such Loan
Party) granted in favor of the Administrative Collateral Agent or UK Security
Trustee, as applicable, for the benefit of the Secured Parties and any Liens
that were otherwise created or arose in favor of the Administrative Collateral
Agent for the benefit of the Secured Parties, and reaffirms each other right and
obligation, in each case, under or as set forth in each of the Loan Documents to
which such Borrower or such Loan Party is a party, which shall continue in full
force and effect during the term of the Amended Credit Agreement and any
amendments, amendments and restatements, supplements or other modifications
thereof and shall continue to secure the Secured Obligations of the Loan
Parties, including, without limitation, all Obligations as defined in the
Amended Credit Agreement, and secure the obligations of the other Loan Parties
under each Loan Document, in each case, on and subject to the terms and
conditions set forth in the Amended Credit Agreement and the other Loan
Documents.

(f) Except as set forth herein, the execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Administrative Agent, any other Agent, the Issuing Banks, the Swingline
Lenders, or the Lenders, nor constitute a waiver of any provision of the Amended
Credit Agreement, any other Loan Document, or any other documents, instruments
and agreements executed and/or delivered in connection therewith.

SECTION 10. Costs and Expenses. Each Borrower agrees to pay all reasonable
out-of-pocket expenses, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and the Administrative Collateral Agent,
incurred by any Agent and any of its Affiliates in connection with the
preparation, arrangement, execution and enforcement of this Agreement and all
other instruments, agreements and other documents executed in connection
herewith. To the extent invoiced on or before the Amendment Effective Date, all
costs and expenses in connection with this Agreement are due on or prior to the
Amendment Agreement Effective Date.

SECTION 11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, AND ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT, THE
CREDIT AGREEMENT, THE AMENDED CREDIT AGREEMENT OR ANY OF THE OTHER LOAN



--------------------------------------------------------------------------------

DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING 5-1401
OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS).

SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.

SECTION 13. Waiver. To induce the Administrative Agent and the 2020 Consenting
Lenders to enter into this Agreement, each Loan Party further acknowledges that
it has no actual or potential defense, offset, claim, counterclaim or cause of
action against the Administrative Agent or any other Agent, Issuing Bank,
Swingline Lender or Lender for any actions or events occurring on or before the
Amendment Effective Date, and each Loan Party hereby waives and releases any
right to assert same.

SECTION 14. Headings. Section headings in this Agreement are included herein for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 15. Terms Generally. References in this Agreement, the Credit Agreement
and the Amended Credit Agreement to the words “clause” and “paragraph” shall be
construed to have the same meaning.

SECTION 16. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by other electronic image scan transmission (i.e.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. The Administrative Agent may also require that
any such documents and signatures delivered by facsimile or by other electronic
image scan transmission be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or other
electronic image scan transmission.



--------------------------------------------------------------------------------

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement, the Amended Credit Agreement
and the other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Agreement, the Amended Credit Agreement and the
other Loan Documents shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement, the
Amended Credit Agreement or any of the other Loan Documents.

SECTION 18. FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
administrative agent to treat) the Amended Credit Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 19. Further Assurances. Each of the parties hereto shall, from time to
time at the request of any other party, furnish such other party such further
information or assurances, execute and deliver such additional documents,
amendments, releases, instruments, and conveyances (including, without
limitation, in respect of any Collateral Document), and take such other actions
and do such other things, as may be reasonably necessary or appropriate to carry
out the provisions of this Agreement and give effect to the 2020 Term Loan
Facility and the other 2020 Transactions contemplated hereby.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

COTT CORPORATION

CORPORATION COTT, as a Borrower and as Borrower Representative

By  

/s/ Shane Perkey

  Name: Shane Perkey   Title: Treasurer COTT HOLDINGS INC. By  

/s/ Shane Perkey

  Name: Shane Perkey   Title: Treasurer DS SERVICES OF AMERICA, INC. By  

/s/ Shane Perkey

  Name: Shane Perkey   Title: Treasurer AIMIA FOODS LIMITED By  

/s/ Jason Ausher

  Name: Jason Ausher   Title: Director



--------------------------------------------------------------------------------

AQUATERRA CORPORATION By   /s/ Shane Perkey   Name: Shane Perkey   Title:
Treasurer S. & D. COFFEE, INC. By   /s/ Shane Perkey   Name: Shane Perkey  
Title: Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as a 2020 Consenting Lender By   /s/
Donna DiForio   Name: Donna DiForio   Title: Authorized Officer JPMORGAN CHASE
BANK, N.A., as Administrative Agent and as Administrative Collateral Agent By  
/s/ Donna DiForio   Name: Donna DiForio   Title: Authorized Officer JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as a 2020 Consenting Lender By   /s/ Jeffrey
Coleman   Name: Jeffrey Coleman   Title: Executive Director JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as a 2020 Consenting Lender By   /s/ Kennedy A. Capin  
Name: Kennedy A. Capin   Title: Authorized Officer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a 2020 Consenting Lender By   /s/ Michael
Strobel   Name: Michael Strobel   Title: Vice President By   /s/ Philip Tancorra
  Name: Philip Tancorra   Title: Associate



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as a 2020 Consenting Lender By   /s/ Jenifer L. Medzi  
Name: Jenifer L. Medzi   Title: Vice President BANK OF AMERICA, N.A, CANADA
BRANCH
as a 2020 Consenting Lender By   /s/ Sylwia Durkiewicz   Name: Sylwia Durkiewicz
  Title: Vice President WELLS FARGO CAPITAL FINANCE, LLC,
as a 2020 Consenting Lender By   /s/ Anthony Leadbetter   Name: Anthony
Leadbetter   Title: Director WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a 2020 Consenting Lender By   /s/ David G. Phillips   Name: David G. Phillips
  Title: Senior Vice President WELLS FARGO BANK, N.A. (LONDON BRANCH),
as a 2020 Consenting Lender By   /s/ Patricia Del Busto   Name: Patricia Del
Busto   Title: Authorized Signatory



--------------------------------------------------------------------------------

TRUIST BANK, AS SUCCESSOR BY MERGER TO SUNTRUST BANK, as a 2020 Consenting
Lender By   /s/ JC Fanning   Name: JC Fanning   Title: Vice President PNC BANK,
NATIONAL ASSOCIATION
as a 2020 Consenting Lender By   /s/ Jay Hooper   Name: Jay Hooper   Title: Vice
President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as a 2020 Supermajority Consenting
Lender By   /s/ Donna DiForio   Name: Donna DiForio   Title: Authorized Officer
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a 2020 Supermajority Consenting
Lender By   /s/ Jeffrey Coleman   Name: Jeffrey Coleman   Title: Executive
Director JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as a 2020 Supermajority
Consenting Lender By   /s/ Kennedy A. Capin   Name: Kennedy A. Capin   Title:
Authorized Officer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a 2020 Supermajority Consenting Lender By  
/s/ Michael Strobel   Name: Michael Strobel   Title: Vice President By   /s/
Philip Tancorra   Name: Philip Tancorra   Title: Associate



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a 2020 Supermajority Consenting Lender By   /s/
Jenifer L. Medzi   Name: Jenifer L. Medzi   Title: Vice President BANK OF
AMERICA, N.A., CANADA BRANCH
as a 2020 Supermajority Consenting Lender By   /s/ Sylwia Durkiewicz   Name:
Sylwia Durkiewicz   Title: Vice President WELLS FARGO CAPITAL FINANCE, LLC,
as a 2020 Supermajority Consenting Lender By   /s/ Anthony Leadbetter   Name:
Anthony Leadbetter   Title: Director WELLS FARGO CAPITAL FINANCE CORPORATION
CANADA,
as a 2020 Supermajority Consenting Lender By   /s/ David G. Phillips   Name:
David G. Phillips   Title: Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

(LONDON BRANCH),

as a 2020 Supermajority Consenting Lender By   /s/ Patricia Del Busto   Name:
Patricia Del Busto   Title: Authorized Signatory

TRUIST BANK, AS SUCCESSOR BY MERGER TO SUNTRUST BANK,
as a 2020 Supermajority Consenting Lender

By   /s/ JC Fanning   Name: JC Fanning   Title: Vice President PNC, NATIONAL
ASSOCIATION,
as a 2020 Supermajority Consenting Lender By   /s/ Jay Hooper   Name: Jay Hooper
  Title: Vice President



--------------------------------------------------------------------------------

Schedule I

S&D L/Cs

 

Reference Number

  

Applicant

   Beneficiary    Issuing Bank
Name    Currency    Amount  

SM206066W

   S. & D. Coffee, Inc.    Travelers    Wells Fargo    USD    $ 1,085,000  

CTCS-851211

   S. & D. Coffee, Inc.    Safety National    JPMorgan    USD    $ 2,450,000  



--------------------------------------------------------------------------------

Exhibit A

Amended Credit Agreement



--------------------------------------------------------------------------------

Exhibit A to Exhibit 10.1

 

LOGO [g889790g0211111024795.jpg]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 30, 2018,

as amended as of February [    ], 2020,

among

COTT CORPORATION CORPORATION COTT,

AQUATERRA CORPORATION,

AIMIA FOODS LIMITED,

COTT HOLDINGS INC.,

DS SERVICES OF AMERICA, INC.,

S. & D. COFFEE, INC.,

and Certain Other Loan Parties Party Hereto,

as Borrowers

The Other Loan Parties Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as UK Security Trustee,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Administrative Collateral Agent, and

WELLS FARGO CAPITAL FINANCE, LLC,

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A.,

SUNTRUST BANK,

as Co-Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO CAPITAL FINANCE, LLC,

DEUTSCHE BANK SECURITIES INC.,

BANK OF AMERICA, N.A., and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners and Joint Lead Arrangers

Asset Based Lending



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

Definitions

 

Section 1.01

  Defined Terms      71  

Section 1.02

  Classification of Loans and Borrowings      8881  

Section 1.03

  Terms Generally      8982  

Section 1.04

  Accounting Terms; GAAP      8982  

Section 1.05

  Currency Translations      8983  

Section 1.06

  Certificates      9083   ARTICLE II

 

The Credits

 

Section 2.01

  Commitments      9083  

Section 2.02

  Loans and Borrowings      9184  

Section 2.03

  Requests for Revolving Borrowings      9285  

Section 2.04

  Protective Advances      9386  

Section 2.05

  Swingline Loans and Overadvances      9487  

Section 2.06

  Letters of Credit      9790  

Section 2.07

  Funding of Borrowings      10395  

Section 2.08

  Interest Elections      10396  

Section 2.09

  Termination and Reduction of Commitments; Increase in Commitments      10597  

Section 2.10

  Repayment and Amortization of Loans; Evidence of Debt      10799  

Section 2.11

  Prepayment of Loans      108100  

Section 2.12

  Fees      110102  

Section 2.13

  Interest      111103  

Section 2.14

  Alternate Rate of Interest      113104  

Section 2.15

  Increased Costs      115106  

Section 2.16

  Break Funding Payments; Illegality      116108  

Section 2.17

  Taxes      117109  

Section 2.18

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      124115  

Section 2.19

  Mitigation Obligations; Replacement of Lenders      128118  

Section 2.20

  Returned Payments      128119  

Section 2.21

  Defaulting Lenders      129119  

Section 2.22

  Joint and Several Liability      130121  

Section 2.23

  Special Provisions Relating to a Re-Denomination Event      131121  

Section 2.24

  Minimum interest payment – Swiss Withholding Tax      132122  

 

i



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

Section 3.01

  Organization; Powers      132123  

Section 3.02

  Authorization; Enforceability      132123  

Section 3.03

  Governmental Approvals; No Conflicts      133123  

Section 3.04

  Financial Condition; No Material Adverse Change      133123  

Section 3.05

  Properties      133124  

Section 3.06

  Litigation and Environmental Matters      134124  

Section 3.07

  Compliance with Laws and Agreements      135125  

Section 3.08

  Investment Company Status      135125  

Section 3.09

  Taxes      135125  

Section 3.10

  ERISA; Canadian Pension Plans; Benefit Plans      135126  

Section 3.11

  Disclosure      137127  

Section 3.12

  Material Agreements      137127  

Section 3.13

  Solvency      137127  

Section 3.14

  Insurance      137127  

Section 3.15

  Capitalization and Subsidiaries      138128  

Section 3.16

  Security Interest in Collateral      138128  

Section 3.17

  Employment Matters      138128  

Section 3.18

  Common Enterprise      139129  

Section 3.19

  Certain Material Indebtedness      139129  

Section 3.20

  Centre of Main Interests      139129  

Section 3.21

  Stock Ownership      139129  

Section 3.22

  Unrestricted Subsidiaries      139130  

Section 3.23

  Anti-Corruption, Anti-Terrorism, and Anti-Money Laundering Laws, and Sanctions
Laws and Regulations      140130  

Section 3.24

  Use of Proceeds      140130  

Section 3.25

  EEA Financial Institutions      141131  

Section 3.26

  Beneficial Ownership Certification      131   ARTICLE IV

 

Conditions

 

Section 4.01

  Conditions to Amendment and Restatement      141131  

Section 4.02

  Each Credit Event      145135   ARTICLE V

 

Affirmative Covenants

 

Section 5.01

  Financial Statements; Borrowing Base and Other Information      147137  

Section 5.02

  Notices of Material Events      153142  

Section 5.03

  Existence; Conduct of Business      154143  

Section 5.04

  Payment of Obligations      154143  

 

ii



--------------------------------------------------------------------------------

Section 5.05

  Maintenance of Properties      154144  

Section 5.06

  Books and Records; Inspection Rights      154144  

Section 5.07

  Compliance with Laws      155144  

Section 5.08

  Use of Proceeds      157147  

Section 5.09

  Insurance      158147  

Section 5.10

  Casualty and Condemnation      158147  

Section 5.11

  Appraisals and Field Examinations      158148  

Section 5.12

  Depository Banks      160149  

Section 5.13

  Additional Collateral; Further Assurances      160149  

Section 5.14

  Designation of Subsidiaries      164153  

Section 5.15

  [Reserved.]      165154  

Section 5.16

  [Reserved.]      165154  

Section 5.17

  Farm Products      165154  

Section 5.18

  Restatement Post-Closing Covenants      165154  

Section 5.19

  Transfer of accounts of European Loan Parties; Notification of Account Debtors
     165154   ARTICLE VI

 

Negative Covenants

 

Section 6.01

  Indebtedness      166155  

Section 6.02

  Liens      170159  

Section 6.03

  Fundamental Changes      172161  

Section 6.04

  Investments, Loans, Advances, Guarantees and Acquisitions      173162  

Section 6.05

  Asset Sales      177166  

Section 6.06

  Sale and Leaseback Transactions      179167  

Section 6.07

  [Reserved.]      179168  

Section 6.08

  Swap Agreements      179168  

Section 6.09

  Restricted Payments; Certain Payments of Indebtedness      180168  

Section 6.10

  Transactions with Affiliates      182170  

Section 6.11

  Restrictive Agreements      182171  

Section 6.12

  Amendment of Material Documents; Designations Under Applicable Intercreditor
Agreements; Insurance Limitations; Etc.      183172  

Section 6.13

  Fixed Charge Coverage Ratio      184173  

Section 6.14

  Ownership of Borrowers and Certain other Subsidiaries; Subsidiary Restrictions
     184173  

Section 6.15

  Sanctions Laws and Regulations      185173  

 

iii



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent and the Administrative Collateral Agent

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01

  Notices      198185  

Section 9.02

  Waivers; Amendments      200186  

Section 9.03

  Expenses; Indemnity; Damage Waiver      203190  

Section 9.04

  Successors and Assigns      206192  

Section 9.05

  Survival      210195  

Section 9.06

  Counterparts; Integration; Effectiveness      210196  

Section 9.07

  Severability      210196  

Section 9.08

  Right of Setoff      210196  

Section 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      211196  

Section 9.10

  WAIVER OF JURY TRIAL      211197  

Section 9.11

  Headings.      212197  

Section 9.12

  Confidentiality      212197  

Section 9.13

  Several Obligations; Nonreliance; Violation of Law      213199  

Section 9.14

  USA PATRIOT Act; Canadian AML      213199  

Section 9.15

  Disclosure      214200  

Section 9.16

  Appointment for Perfection      214200  

Section 9.17

  Interest Rate Limitation      215200  

Section 9.18

  Waiver of Immunity      216201  

Section 9.19

  Currency of Payment      216201  

Section 9.20

  Conflicts      216202  

Section 9.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
216202  

Section 9.22

  Parallel Liability      217202  

Section 9.23

  Acknowledgment Regarding Any Supported QFCs      217203  

Section 9.24

  2020 ABL/TL Intercreditor Agreement      204   ARTICLE X

 

Loan Guaranty

 

Section 10.01

  Guaranty      218204  

Section 10.02

  Guaranty of Payment      218204  

 

iv



--------------------------------------------------------------------------------

Section 10.03

  No Discharge or Diminishment of Loan Guaranty      219205  

Section 10.04

  Defenses Waived      220206  

Section 10.05

  Rights of Subrogation      220206  

Section 10.06

  Reinstatement; Stay of Acceleration      220206  

Section 10.07

  Information      221206  

Section 10.08

  Termination      221207  

Section 10.09

  Taxes      221207  

Section 10.10

  Maximum Liability      221207  

Section 10.11

  Contribution      222208  

Section 10.12

  Liability Cumulative      222208  

Section 10.13

  Keepwell      222208  

Section 10.14

  Limitation of Swiss Loan Guarantor      223209   ARTICLE XI

 

The Borrower Representative

 

Section 11.01

  Appointment; Nature of Relationship      224210  

Section 11.02

  Powers      224210  

Section 11.03

  Employment of Agents      224210  

Section 11.04

  Notices      225210  

Section 11.05

  Successor Borrower Representative      225210  

Section 11.06

  Execution of Loan Documents; Borrowing Base Certificate      225211  

Section 11.07

  Reporting      225211   ARTICLE XII

 

Foreign Currency Participations

 

Section 12.01

  Loans; Intra-Lender Issues      225211  

Section 12.02

  Settlement Procedure for Specified Foreign Currency Participations      226212
 

Section 12.03

  Obligations Irrevocable      229214  

Section 12.04

  Recovery or Avoidance of Payments      229215  

Section 12.05

  Indemnification by Lenders      229215  

Section 12.06

  Specified Foreign Currency Loan Participation Fee      230215  

 

v



--------------------------------------------------------------------------------

SCHEDULES:

Commitment Schedule

Schedule 1.01(a) – Eligible Real Property

Schedule 1.01(b) – Unrestricted Subsidiaries

Schedule 1.01(c) – Excluded Subsidiaries

Schedule 3.05 – Properties

Schedule 3.10 – Canadian Union Plans, Canadian Benefit Plans and Canadian
Pension Plans

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 5.18 – Restatement Post-Closing Covenants

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.11 – Existing Restrictions

Schedule 8 – Security Trust Provisions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Borrowing Base Certificate

Exhibit B-2 – Form of Aggregate Borrowing Base Certificate

Exhibit C – Form of Compliance Certificate

Exhibit D – Joinder Agreement

Exhibit E – Borrowing Request

Exhibit F-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-2 – U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit G – Form of 2020 ABL/TL Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 30, 2018 (as
amended by that certain Amendment No. 1 to Second Amended and Restated Credit
Agreement, dated as of February 7, 2020 and as it may be further amended,
restated, supplemented or modified from time to time, this “Agreement”), among
COTT CORPORATION CORPORATION COTT, a corporation organized under the laws of
Canada (the “Company”); AQUATERRA CORPORATION, a corporation organized under the
laws of Canada (“Aquaterra”); COTT HOLDINGS INC., a Delaware corporation (“Cott
Holdings”); DS SERVICES OF AMERICA, INC., a Delaware corporation (“DS
Services”); S. & D. COFFEE, INC., a North Carolina corporation (“S&D Coffee”);
AIMIA FOODS LIMITED, a company organized under the laws of England and Wales
(“Aimia”); and, on and after the date that it has satisfied the requirements set
forth in Section 5.13, EDEN SPRINGS NEDERLAND B.V., a private limited liability
company incorporated under the laws of the Netherlands (“Eden Netherlands”); and
certain other Loan Parties from time to time party hereto, as Borrowers, the
other Loan Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK,
N.A., LONDON BRANCH, as UK Security Trustee, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Administrative Collateral Agent.

The Borrowers have requested that the Administrative Agent, the Administrative
Collateral Agent, the UK Security Trustee, the Issuing Banks, the Swingline
Lenders, and the Lenders enter into the Second Restatement Agreement to amend
and restate the Existing Credit Agreement. Upon satisfaction of the conditions
precedent set forth in this Agreement, the Existing Credit Agreement shall be,
pursuant to the Second Restatement Agreement, amended and restated in the form
of this Agreement, with the effect provided in the Second Restatement Agreement.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2014 Notes” means the $525,000,000 in original principal amount of Cott
Beverages Inc.’s 5.375% Senior Notes due 2022 issued under the Indenture, dated
as of June 24, 2014, among Cott Beverages Inc., the guarantors from time to time
party thereto, and Wells Fargo Bank, National Association, as trustee, paying
agent, registrar, transfer agent and authenticating agent, as amended prior to
the Restatement Effective Date.

“2016 Indenture” means the Indenture, dated as of June 30, 2016, among the
Company, the guarantors from time to time party thereto, and BNY Trust Company
of Canada, as Canadian trustee, The Bank of New York Mellon, as U.S. trustee,
paying agent, registrar, transfer agent and authenticating agent, and The Bank
of New York Mellon, London Branch, as London paying agent.

“2016 Notes Documents” means the 2016 Indenture, the 2016 Notes and all
documents relating thereto or executed in connection therewith.



--------------------------------------------------------------------------------

“2016 Notes” means the €450,000,000 in original principal amount of the
Company’s 5.50% Senior Notes due 2024 issued under the 2016 Indenture.

“2017 Indenture” means the Indenture, dated as of March 22, 2017, among Cott
Holdings, the guarantors from time to time party thereto, and BNY Trust Company
of Canada, as Canadian trustee, The Bank of New York Mellon, as U.S. trustee,
paying agent, registrar, transfer agent and authenticating agent.

“2017 Notes Documents” means the 2017 Indenture, the 2017 Notes and all
documents relating thereto or executed in connection therewith.

“2017 Notes” means the $750,000,000 in original principal amount of Cott
Holdings’ 5.50% Senior Notes due 2025 issued under the 2017 Indenture.

“2020 ABL/TL Intercreditor Agreement” shall mean an intercreditor agreement,
substantially in the form of Exhibit G, entered into in connection with the
incurrence of any indebtedness permitted pursuant to Section 6.01(u) that is to
be secured by the Term Priority Collateral on a senior basis to the Liens on
such Collateral securing the Secured Obligations.

“2020 Acquisition” shall have the meaning given to such term in the First
Amendment Agreement.

“2020 Consenting Lenders” shall have the meaning given to such term in the First
Amendment Agreement.

“2020 Term Loan Agent” means Deutsche Bank AG New York Branch.

“2020 Term Loan Commitment Letter” shall have the meaning given to such term in
the First Amendment Agreement.

“2020 Term Loan Credit Agreement” means the credit agreement in respect of the
2020 Term Loan Facility, including all exhibits, annexes and schedules thereto;
provided that, except as otherwise provided in Section 6.12, the terms thereof
shall be consistent in all material respects with the terms set forth in the
2020 Term Loan Commitment Letter as in effect on January 13, 2020 (after giving
effect to any flex item exercised pursuant to the Fee Letter, dated as of
January 13, 2020, by and among CHI, Deutsche Bank Securities Inc. and Deutsche
Bank AG New York Branch, executed in connection therewith) and shall not
contravene the terms of the 2020 ABL/TL Intercreditor Agreement.

“2020 Term Loan Credit Documents” means the 2020 Term Loan Credit Agreement and
the other “Loan Documents” (or term of equivalent meaning) as defined in the
2020 Term Loan Credit Agreement; provided that, except as otherwise provided in
Section 6.12, the terms thereof shall be consistent in all material respects
with the terms set forth in the 2020 Term Loan Commitment Letter as in effect on
January 13, 2020 (after giving effect to any flex item exercised pursuant to the
Fee Letter, dated as of January 13, 2020, by and among CHI, Deutsche Bank
Securities Inc. and Deutsche Bank AG New York Branch, executed in connection
therewith) and shall not contravene the terms of the 2020 ABL/TL Intercreditor
Agreement.

 

2



--------------------------------------------------------------------------------

“2020 Term Loan Effective Date” means the date of satisfaction (or waiver) of
the conditions precedent to funding of the 2020 Term Loan Facility under the
2020 Term Loan Credit Agreement.

“2020 Term Loan Facility” shall have the meaning given to such term in the First
Amendment Agreement.

“2020 Term Loan Mandatory Prepayment Proceeds” means Net Proceeds received from
(a) any incurrence of (i) prior to the 2020 Term Loan Effective Date,
Indebtedness for borrowed money incurred expressly to finance the 2020
Acquisition and (ii) following the incurrence of the 2020 Term Loan Facility and
so long as any amounts under the 2020 Term Loan Facility are outstanding, to the
extent required under the 2020 Term Loan Commitment Letter or the 2020 Term Loan
Credit Agreement, any other Indebtedness for borrowed money in excess of
$20,000,000 in the aggregate (to the extent of such excess), and in any case of
this clause (a), excluding (A) any intercompany Indebtedness of the Company or
any of its Subsidiaries, (B) any Indebtedness of the Company or any of its
Subsidiaries incurred hereunder or under any other Loan Document, and any
Indebtedness that constitutes a refinancing, renewal or extension thereof,
(C) commercial paper issued in the ordinary course of business, (D) ordinary
course purchase-money debt or capital leases, (E) borrowings under working
capital, letter of credit or overdraft facilities, (F) other Indebtedness for
borrowed money as may be agreed between the 2020 Term Loan Agent and the
Company; and (G) any Indebtedness in the form of debt securities or similar
instruments that constitutes a refinancing, renewal or extension of the 2016
Notes or 2017 Notes; provided, that the Net Proceeds of any such Indebtedness in
an aggregate principal amount in excess of the aggregate principal amount of the
2016 Notes or 2017 Notes, as applicable, that is being refinanced, renewed or
extended (other than any increase used to finance any related costs, fees,
expenses, premiums or penalties in connection with such refinancing, renewal or
extension) shall not be excluded, (b) any incurrence or issuance of Indebtedness
of the Company and its Restricted Subsidiaries after the 2020 Term Loan
Effective Date not permitted under the 2020 Term Loan Credit Agreement (it being
understood that this clause (b) shall not apply to any Indebtedness of the
Company or any of its Subsidiaries incurred hereunder or under any other Loan
Document, and any Indebtedness that constitutes a refinancing, renewal or
extension of thereof), and (c) any issuance of Equity Interests or issuance of
securities linked to Equity Interests (in a public offering or private
placement) by the Company, excluding (i) any sale or issuance of Equity
Interests pursuant to employee or director stock option plans or similar
compensation arrangements, (ii) upon conversion or exercise of outstanding
securities or options and (iii) other issuances of Equity Interests as may be
agreed between the 2020 Term Loan Agent and the Company.

“ABL Priority Collateral” (i) with respect to the 2020 ABL/TL Intercreditor
Agreement, shall have the meaning set forth in anthe 2020 ABL/TL Intercreditor
Agreement and (ii) with respect to any other Applicable Intercreditor Agreement,
shall have the meaning set forth in such Applicable Intercreditor Agreement,
which definition shall be acceptable to the Administrative Agent and the
Required Lenders.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

3



--------------------------------------------------------------------------------

“Account” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Canadian Co-Borrowers, or any Loan Party organized under
applicable laws of Canada or any province thereof, has the meaning assigned to
such term in the applicable U.S. Security Agreement, (b) in the case of any UK
Co-Borrower or any Loan Party organized under applicable law of England and
Wales, has the meaning assigned to such term in the applicable UK Security
Agreement, and (c) in the case of any Dutch Co-Borrower or any Loan Party
organized under applicable laws of the Netherlands, has the meaning assigned to
the term “Receivable” in the applicable Dutch Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition Consideration” means the purchase consideration paid for any
Permitted Acquisition, whether paid in cash, properties, assumption of
Indebtedness or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any time in the future,
whether or not such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which, or the terms of
payment of which are, in any respect subject to, or contingent upon, the
revenues, income, cash flow or profits of any Person, business or operating
division.

“Additional Real Property Trigger Date” means the date that is the first day of
the month commencing at least 180 days after the Restatement Effective Date or
such later date as the Administrative Agent may agree in its sole discretion.

“Additional Senior Secured Indebtedness” shall mean any senior secured
Indebtedness secured by Collateral and incurred, created, assumed or permitted
to exist in reliance of Section 6.01(u) or (v); provided that no such
Indebtedness shall constitute Additional Senior Secured Indebtedness unless at
all times it meets the following requirements: (it being understood and agreed
that the terms set forth in the 2020 Term Loan Commitment Letter as in effect on
January 13, 2020 (after giving effect to any flex item exercised pursuant to the
Fee Letter, dated as of January 13, 2020, by and among CHI, Deutsche Bank
Securities Inc. and Deutsche Bank AG New York Branch, executed in connection
therewith), to the extent the items below are addressed therein, meets each of
the following requirements):

(i) such Indebtedness does not mature, and the terms of such Indebtedness do not
require any amortization, mandatory prepayment or redemption or repurchase at
the option of the holder thereof (other than (x) amortization not to exceed
5.0% per annum of the outstanding principal amount of such Indebtedness and
(y) pursuant to Customary Mandatory Prepayment Terms), in each case earlier than
180 days after the latest Maturity Date as of the date such Indebtedness is
incurred;

(ii) such Indebtedness has terms and conditions (excluding pricing and premiums)
that, when taken as a whole, are not materially more restrictive or less
favorable to the Company and its Subsidiaries and are not materially less
favorable to the Agents, the Issuing Banks, the Swingline Lenders and the
Lenders, than the terms of this Agreement (taken as a whole) (except with
respect to terms and conditions that are applicable only after the latest
Maturity Date),; it being understood that such Indebtedness may be in the form
of notes or term loan facilities;

 

4



--------------------------------------------------------------------------------

(iii) the Liens securing such Indebtedness shall only be on assets that
constitute Collateral (or on assets or property (including real property or
improvements thereto or any interest therein) that the Lenders have elected not
to cause to be included in the Collateral or have released from the Collateral
or that is not otherwise required to be Collateral) and shall (x) be junior to
the Liens securing the Secured Obligations, or (y) solely in the case of
Indebtedness permitted under Section 6.01(u) and designated as PP&E Priority
Indebtedness, to the extent such Liens attach to ABL Priority Collateral, such
Liens on ABL Priority Collateral shall be junior to the Liens securing the
Secured Obligations hereunder(it being understood and agreed that such
Indebtedness may be secured by Liens on Term Priority Collateral that are senior
to the Liens on Term Priority Collateral securing the Secured Obligations);

(iv) the security agreements relating to such Indebtedness (together with each
Applicable Intercreditor Agreement) shall be substantially the same as the
Collateral Documents and shall otherwise be satisfactory to the Administrative
Agent and the Collateral Agent;

(v) such Indebtedness and the holders thereof or the representative thereunder,
and the Liens securing such Indebtedness, in each case shall be subject to anthe
2020 ABL/TL Intercreditor Agreement or another Applicable Intercreditor
Agreement; and

(vi) such Indebtedness shall not be guaranteed by any Person other than any Loan
Party and shall not have any obligors other than any Loan Party;

provided that a certificate of a Financial Officer of the Borrower
Representative delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower
Representative has determined in good faith that such terms and conditions
satisfy the requirements of clause (ii) of this definition, shall be conclusive
evidence that such terms and conditions satisfy the requirements of clause (ii)
of this definition unless the Administrative Agent notifies the Borrower
Representative within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees); provided, further, that no such certificate shall be required to
be delivered by the Borrower Representative to the Administrative Agent with
respect to the 2020 Term Loan Facility.

“Additional Senior Secured Indebtedness Documents” means all documents executed
and delivered with respect to the Additional Senior Secured Indebtedness or
delivered in connection therewith (including, for the avoidance of doubt, all
2020 Term Loan Credit Documents).

 

5



--------------------------------------------------------------------------------

“Additional Unsecured Indebtedness” means any unsecured Indebtedness of a Loan
Party incurred, created, assumed or permitted to exist in reliance of
Section 6.01(v); provided that no such Indebtedness shall constitute Additional
Unsecured Indebtedness unless at all times it meets the following requirements:

(i) such Indebtedness does not mature, and the terms of such Indebtedness do not
require any amortization, mandatory prepayment or redemption or repurchase at
the option of the holder thereof (other than pursuant to Customary Mandatory
Prepayment Terms), in each case earlier than 180 days after the latest Maturity
Date;

(ii) such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms) that, when taken as a whole, are not materially more
restrictive or less favorable to the Company and its Subsidiaries, and are not
materially less favorable to the Agents, the Issuing Banks, the Swingline
Lenders and the Lenders, than the terms of this Agreement (taken as a whole)
(except with respect to terms and conditions that are applicable only after the
latest Maturity Date), it being understood that such Indebtedness may be in the
form of notes or term loan facilities; and

(iii) such Indebtedness shall not be guaranteed by any Person other than any
Loan Party and shall not have any obligors other than any Loan Party;

provided that a certificate of a Financial Officer of the Borrower
Representative delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower
Representative has determined in good faith that such terms and conditions
satisfy the requirements of clause (ii) of this definition, shall be conclusive
evidence that such terms and conditions satisfy the requirements of clause (ii)
of this definition unless the Administrative Agent notifies the Borrower
Representative within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees).

“Additional Unsecured Indebtedness Documents” means all documents executed and
delivered with respect to the Additional Unsecured Indebtedness or delivered in
connection therewith.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for the purpose of calculating the Alternate Base Rate, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; provided that if the Adjusted LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Collateral Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative collateral agent for the holders of the Secured
Obligations.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Administrative Collateral Agent,
each Disbursement Agent and the UK Security Trustee.

“Aggregate Availability” means, with respect to all the Borrowing Base
Contributors, at any time, an amount equal to:

(a) the lesser of:

(i) the aggregate Commitments of all Lenders at such time; and

(ii) the Aggregate Borrowing Base at such time; minus

(b) the aggregate Revolving Exposure of all Lenders at such time.

“Aggregate Borrowing Base” means the aggregate of the Borrowing Bases of all of
the Borrowing Base Contributors; provided that (i) the maximum amount of the
Borrowing Base of the Borrowing Base Contributors organized under the laws of
Canada which may be included as part of the Aggregate Borrowing Base is the
Canadian Sublimit, (ii) the maximum amount of the Borrowing Base of the
Borrowing Base Contributors organized under the laws of England and Wales or the
Netherlands which may be included as part of the Aggregate Borrowing Base is the
European Sublimit, and (iii) the maximum amount of Inventory of all Borrowing
Base Contributors which may be included as part of the Aggregate Borrowing Base
is $187,500,000.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-2 or another form which is acceptable to
the Collateral Agent in its sole discretion.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Aimia” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day; provided that if the Alternate Base Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the

 

7



--------------------------------------------------------------------------------

Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, from whatever source it may reasonably select, as that
which expresses as a percentage per annum the cost of funding participations in
Eurodollar Borrowings, plus (b) the Applicable Rate for Eurodollar Loans. When
used in reference to any Loan or Borrowing, “Alternate Rate” refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Rate.

“AML/Anti-Terrorism Laws” has the meaning assigned to such term in
Section 3.23(a).

“Amendment Agreement Effective Date” shall have the meaning assigned to such
term in the First Amendment Agreement.

“Amendment Agreement Effective Date” shall havehas the meaning assigned to such
term in the First Amendment Agreement.

“AML/Anti-Terrorism Laws” has the meaning assigned to such term in
Section 3.23(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower and its Affiliates concerning or
relating to bribery or corruption.

“Applicable Intercreditor Agreement” shall mean any intercreditor agreement
executed in connection with any transaction requiring such agreement to be
executed pursuant to the terms hereof, among either or both of the
Administrative Agent and the Administrative Collateral Agent, the
representatives of the other classes of applicable Indebtedness permitted
hereunder and any other party, as the case may be, on such terms that are
satisfactory to the Administrative Agent and the Required Lenders.; provided
that the Administrative Agent and the Required Lenders acknowledge and agree
that, with respect to the 2020 Term Loan Facility (which shall constitute PP&E
Priority Indebtedness), the 2020 ABL/TL Intercreditor Agreement is satisfactory
and shall constitute an Applicable Intercreditor Agreement for all purposes
hereunder.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time); provided that in case of Section 2.21, when a Defaulting Lender
shall exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation and (b) with respect to Protective Advances or with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the aggregate unused Commitments of all Lenders; provided
that in case of Section 2.21, when a Defaulting Lender shall exist, any such
Defaulting Lender’s Commitment shall be disregarded in the calculation.

 

8



--------------------------------------------------------------------------------

“Applicable Period” has the meaning assigned to such term in the definition of
Applicable Rate.

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Canadian Prime
Spread”, “Eurodollar Spread”, “CDOR Spread” or “Overnight LIBO Spread”, as the
case may be, based upon the Borrowers’ Average Quarterly Availability during the
most recently ended fiscal quarter of the Borrowers.

 

Average Quarterly
Availability

   ABR
Spread     Canadian
Prime
Spread     Eurodollar
Spread     CDOR
Spread     Overnight
LIBO
Spread  

Category 1

³$125,000,000

     -0.50 %      0.00 %      1.25 %      1.25 %      1.25 % 

Category 2

<$125,000,000

but

³$75,000,000

     -0.25 %      0.25 %      1.50 %      1.50 %      1.50 % 

Category 3

<$75,000,000

     0.00 %      0.50 %      1.75 %      1.75 %      1.75 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined based
upon the Aggregate Borrowing Base Certificate, Borrowing Base Certificates and
related information that are delivered from time to time pursuant to this
Agreement, with due regard for the adjustments set forth therein and permitted
under this Agreement, (b) each change in the Applicable Rate resulting from a
change in Average Quarterly Availability shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
an Aggregate Borrowing Base Certificate, Borrowing Base Certificates and related
information immediately following the most recently ended fiscal quarter of the
Company, and ending on the date immediately preceding the effective date of the
next such change; provided that the Average Quarterly Availability for purposes
of determining the Applicable Rate shall be deemed to be in Category 3 (or,
during any period in which Category 3 does not apply pursuant to the proviso
below, Category 2) (A) at any time that an Event of Default has occurred and is
continuing or (B) at the option of the Administrative Agent or at the request of
the Required Lenders if the Borrowers fail to deliver the Aggregate Borrowing
Base Certificate and the Borrowing Base Certificates required to be delivered by
them pursuant to Section 5.01, during the period from the expiration of the time
for delivery thereof until such Aggregate Borrowing Base Certificate and
Borrowing Base Certificates are delivered and (c) until the date that the
Borrowers’ Aggregate Borrowing Base Certificate and Borrowing Base Certificates
for the first full calendar quarter ended after the Restatement Effective Date
have been or were required to be delivered pursuant to Section 5.01, the
Applicable Rate shall be determined based upon Category 1; provided that on and
after that date that a Compliance Certificate is delivered pursuant to
Section 5.01(d) (other than in connection with financial statements delivered
pursuant to Section 5.01(c)), demonstrating, for the most recently completed
Test Period, a Consolidated Leverage Ratio of less than 4.00 to 1.00, until the
date that a Compliance Certificate is delivered pursuant to Section 5.01(d)
(other than in

 

9



--------------------------------------------------------------------------------

connection with financial statements delivered pursuant to Section 5.01(c))
demonstrating, for the most recently completed Test Period, a Consolidated
Leverage Ratio of equal to or greater than 4.00 to 1.00, Category 3 shall not be
applied for any purpose hereunder and Category 2 shall apply to all instances
where Category 3 would have applied.

In the event that the Administrative Agent or any Loan Party determines that the
Aggregate Borrowing Base Certificate or any Borrowing Base Certificate
previously delivered was incorrect or inaccurate or (y) the calculation of the
Consolidated Leverage Ratio in a Compliance Certificate previously delivered was
incorrect or inaccurate, and in the case of clauses (x) and (y), such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate (including as a result the reinstatement of Category 3 as a
result of a change in the Consolidated Leverage Ratio) for any period (an
“Applicable Period”), than the Applicable Rate applied for such Applicable
Period, then (1) the Borrower Representative shall promptly (and in any case no
later than 3 Business Days after such discovery) deliver to the Administrative
Agent the corrected Borrowing Base Certificates and Aggregate Borrowing Base
Certificates for such Applicable Period or, with respect to the reinstatement of
Category 3 as a result of a change in the Consolidated Leverage Ratio an
interest rate reconciliation for the period during which Category 3 should have
applied, (2) the Applicable Rate shall be determined as if the Category for such
higher Applicable Rate were applicable for such Applicable Period, and (3) the
Borrower Representative shall within 3 Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Rate for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13 and
Article VII.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Aquaterra” has the meaning assigned to such term in the preamble hereto.

“Aquaterra Pension Reserves” means, at any time, Reserves applicable to the
Borrowing Base of Aquaterra in an amount equal to the maximum amount of all
liabilities of Aquaterra under its Canadian Defined Benefit Pension Plan at such
time, which amount and the calculation thereof shall be satisfactory to the
Administrative Agent.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Available Commitment” means, at any time, the aggregate Commitments then in
effect minus the Revolving Exposure of all Lenders at such time.

 

10



--------------------------------------------------------------------------------

“Average Quarterly Availability” means, as of any date of determination, the
average daily Aggregate Availability for the fiscal quarter period immediately
preceding such date, with the Borrowing Base for any day during such period
calculated by reference to the most recent Aggregate Borrowing Base Certificate
delivered to the Administrative Agent on or prior to such day pursuant to the
terms of this Agreement. Average Quarterly Availability shall be calculated by
the Administrative Agent and such calculations shall be presumed to be correct,
absent manifest error.

“Average Utilization” means, for any period, the average total daily Revolving
Exposure of all Lenders during such period, expressed as a percentage of
aggregate Commitments. Average Utilization shall be calculated by the
Administrative Agent and such calculations shall be presumed to be correct,
absent manifest error.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

11



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan.”

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, the Canadian
Co-Borrowers, the U.S. Co-Borrowers, the Dutch Co-Borrowers and the UK
Co-Borrowers.

“Borrower DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly completed
and filed by the relevant UK Co-Borrower, which (a) where it relates to a Treaty
Lender that is a Treaty Lender on the day on which this Agreement is entered
into, contains the scheme reference number and jurisdiction of tax residence
provided by the Treaty Lender to such UK Co-Borrower and the Administrative
Agent, and (i) where such UK Co-Borrower becomes a UK Co-Borrower on the day on
which this Agreement is entered into, is filed with HM Revenue & Customs within
30 days of the date of this Agreement; or (ii) where such UK Co-Borrower becomes
a UK Co-Borrower hereunder after the day on which this Agreement is entered
into, is filed with HM Revenue & Customs within 30 days of the date on which
that UK Co-Borrower becomes a UK Co-Borrower; or (b) where it relates to a party
that becomes a Treaty Lender hereunder pursuant to an Assignment and Assumption
or a Participant, contains the scheme reference number and jurisdiction of tax
residence of such party and is provided by such party to such UK Co-Borrower and
the Administrative Agent, and (i) where such UK Co-Borrower is a UK Co-Borrower
on the effective date of the relevant Assignment and Assumption or
participation, is filed with HM Revenue & Customs within 30 days of the
effective date of the relevant aforementioned document; or (ii) where such UK
Co-Borrower becomes a UK Co-Borrower hereunder after the effective date of the
relevant Assignment and Assumption or participation, is filed with HM Revenue &
Customs within 30 days of the date on which that UK Co-Borrower becomes a UK
Co-Borrower.

“Borrower Joinder Agreement” has the meaning assigned to such term in
Section 5.13(e).

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans and
CDOR Loans, as to which a single Interest Period is in effect, (b) a Swingline
Loan, (c) a Protective Advance and (d) an Overadvance.

 

12



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, with respect to each Borrowing Base
Contributor, the sum of:

(a) 85% of such Borrowing Base Contributor’s Eligible Accounts at such time (or
90% of such Borrowing Base Contributor’s Eligible Accounts, in the case of an
Account Debtor with a senior unsecured debt rating of at least BBB- by S&P and
Baa3 by Moody’s), plus

(b) the lesser of:

(i) 75% of such Borrowing Base Contributor’s Eligible Inventory, valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, and

(ii) the product of 85% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by such Borrowing Base Contributor’s Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time; minus

(c) Reserves related to such Borrowing Base Contributor (without duplication of
any Reserves included under clause (d) below), plus

(d) at any time prior to the PP&E Release Trigger Date, such Original RP
Contributor’s and such Original M&E Contributor’s PP&E Component (as the same
may be adjusted from time to time pursuant to the terms of this Agreement,
including Section 5.01(g));

provided that, notwithstanding anything to the contrary in the definitions of
Eligible Accounts and Eligible Inventory, if the assets acquired pursuant to a
Permitted Acquisition or any other transaction permitted under Section 6.04
(other than the assets acquired pursuant to the Eden Acquisition, which assets
are subject to the requirements in Sections 5.13 and 5.18) are intended to be
included in the Borrowing Base, prior to the inclusion of such assets in the
Borrowing Base, the Administrative Agent shall have received a field examination
and appraisal conducted by an appraiser selected and engaged by the
Administrative Agent and prepared on a basis satisfactory to the Administrative
Agent, in each case at the Borrowers’ sole cost and expense (one such appraisal
and one such field examination for each such set of assets shall be excluded
from the limitation on such appraisals and field examinations at the expense of
the Borrowers as provided in Section 5.11); provided, further, that, solely in
the case of Inventory located in the United States and Accounts, in each case
owned by a Borrowing Base Contributor organized under applicable laws of the
United States, any state thereof or the District of Columbia, the Administrative
Agent may, in its Permitted Discretion, determine to include the Eligible
Accounts and Eligible Inventory acquired pursuant to such Permitted Acquisition
or other transaction permitted under Section 6.04 (other than the assets
acquired pursuant to the Eden Acquisition, which assets are subject to the
requirements in Sections 5.13 and 5.18, and clauses (a) and (b) of this
definition (including the advance rates set forth therein)) (subject to advance
rates determined in the Permitted Discretion of the Administrative Agent (but in
no case higher than the advance rates set forth in this definition) and any
Reserves then in effect pursuant to this definition and the most recent
Aggregate Borrowing Base Certificate and Borrowing Base Certificates delivered
to the Administrative

 

13



--------------------------------------------------------------------------------

Agent pursuant to this Agreement) in the Borrowing Base up to an amount not to
exceed 5% of the Borrowing Base at any time (after giving effect to such
inclusion) prior to the receipt by the Administrative Agent of such appraisal
and field examination, without limiting the right of the Administrative Agent to
subsequently exclude such assets from the Borrowing Base in its Permitted
Discretion; provided, further, that such assets shall be removed from the
Borrowing Base if the Administrative Agent has not received such appraisal and
field examination within 90 days (or such later date as the Administrative Agent
may agree in its Permitted Discretion, not to exceed an additional 60 days
without the consent of the Required Lenders) after the date such assets were
first included in the Borrowing Base. The maximum amount of Eligible Inventory
which may be included as part of any Borrowing Base is $187,500,000 minus, the
amount of Eligible Inventory which is included in any other Borrowing Base. The
Administrative Collateral Agent may, in its Permitted Discretion, adjust
Reserves or reduce one or more of the other elements used in computing the
Borrowing Base or, after the occurrence and during the continuation of an Event
of Default, reduce the advance rates set forth above.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-1 or another form which is acceptable to the
Collateral Agent in its sole discretion.

“Borrowing Base Contributor” means (a) each Borrower and (b) each Borrowing Base
Guarantor, Cott Beverages LLC, Eden Netherlands, Eden Springs UK Ltd., and any
Loan Party organized under the laws of the Netherlands or any political
subdivision thereof, in each case under this clause (b) solely to the extent
that such Person is able to prepare all collateral reports in a comparable
manner to the Company’s reporting procedures or otherwise in a manner reasonably
acceptable to the Administrative Agent, and has satisfied the requirements set
forth in Section 5.13 and the definition of Borrowing Base Guarantor, and
without regard to any requirements set forth therein in connection with
(x) equipment and real property owned by such Person, and (y) inventory owned by
such Person, in the case of clause (y), unless such Person expressly elects to
have its inventory included in the Borrowing Base. Notwithstanding anything
herein to the contrary, for each Borrowing Base Contributor, appraisals shall
not be required with respect to any class of assets of such Borrowing Base
Contributor that are not included in the Borrowing Base.

“Borrowing Base Guarantor” means any Loan Guarantor that is not a Borrower, in
each case that (i) delivers a Borrowing Base Guarantor designation notice to the
Administrative Agent in accordance with Section 5.13(f), (ii) is organized under
the laws of any State of the United States or the District of Columbia, Canada,
England and Wales or the Netherlands, (iii) is able to prepare all collateral
reports in a comparable manner to the Company’s reporting procedures or
otherwise in a manner reasonably acceptable to the Administrative Agent and
(iv) has executed and delivered to the Administrative Agent such Loan Documents
as the Administrative Agent has reasonably requested (all of which shall be in
form and substance reasonably acceptable to, and provide a level of security
acceptable to, the Administrative Agent in its Permitted Discretion), so long as
the Administrative Agent has received and approved, in its Permitted Discretion,
(A) a field examination and appraisal conducted by an appraiser selected and
engaged by the Administrative Agent and prepared on a basis satisfactory to the
Administrative Agent, in each case at the Borrowers’ sole cost and expense (one
such appraisal and one such field examination for each such set of assets shall
be excluded from the limitation on such appraisals and field examinations at the
expense of the Borrowers as provided in

 

14



--------------------------------------------------------------------------------

Section 5.11); provided that, solely in the case of Inventory located in the
United States and Accounts, in each case owned by a Borrowing Base Guarantor
organized under applicable laws of the United States, any state thereof or the
District of Columbia, the Administrative Agent may, in its Permitted Discretion,
determine to include the Eligible Accounts and Eligible Inventory of such Person
in the Borrowing Base prior to the Administrative Agent’s receipt of such
appraisal and field examination to the extent permitted in accordance with the
second proviso to the definition of Borrowing Base, (B) all UCC or other search
results reasonably requested by the Administrative Agent that are necessary to
confirm the Administrative Collateral Agent’s Lien on all of such Borrowing Base
Guarantor’s personal property, and (C) such certificates and other documentation
as the Administrative Agent may reasonably request.

“Borrowing Base Reporting Trigger Level” means, at any time, 10% of the Line Cap
at such time.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.02, substantially in the form
of Exhibit E hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, the Netherlands or Toronto are
authorized or required by law to remain closed; provided that, (a) when used in
connection with a European Swingline Loan or a Eurodollar Loan denominated in
dollars or Sterling, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar (or, as the case may be, Sterling)
deposits in the London interbank market and (b) when used in connection with a
European Swingline Loan or a Eurodollar Loan denominated in Euros, the term
“Business Day” shall also exclude any day which is not a TARGET Day (as
determined by the Administrative Agent).

“CAML Legislation” has the meaning assigned to such term in Section 9.14(b).

“Canadian Benefit Plans” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, maintained by a Loan Party or any Subsidiary of any Loan Party,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement, savings or other
benefits, under which any Loan Party or any of its Restricted Subsidiaries has
any liability with respect to any Canadian employee or former employee, but
excluding any Canadian Pension Plans.

“Canadian Co-Borrowers” means (a) the Company and Aquaterra, and (b) each
Subsidiary of the Company organized under the laws of Canada that becomes a
Borrower in accordance with Section 5.13(e).

“Canadian Defined Benefit Pension Plan” means any Canadian Pension Plan which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

“Canadian Dollars” or “Cdn $” refers to the lawful currency of Canada.

 

15



--------------------------------------------------------------------------------

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.

“Canadian Issuing Bank” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity of the issuer of Letters of Credit for the account of any Canadian
Co-Borrower hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Canadian Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Canadian Issuing
Bank, in which case the term “Canadian Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Canadian Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
Canadian Issuing Bank at such time for the account of a Canadian Co-Borrower
plus (b) the aggregate amount of all LC Disbursements of the Canadian Issuing
Bank that have not yet been reimbursed by or on behalf of a Canadian Co-Borrower
at such time. The Canadian Letter of Credit Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Letter of Credit
Exposure at such time.

“Canadian Overadvance” means an Overadvance made to or for the account of a
Canadian Co-Borrower pursuant to Section 2.05.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial pension benefits standards law that is maintained
by a Loan Party or any Subsidiary of any Loan Party for its Canadian employees
or former Canadian employees.

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Disbursement Agent to be the higher of (i) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus
1.00% per annum; provided, that if any the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

 

16



--------------------------------------------------------------------------------

“Canadian Protective Advance” means a Protective Advance made to or for the
account of a Canadian Co-Borrower pursuant to Section 2.04.

“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Canadian Revolving
Loans and its Canadian Letter of Credit Exposure and an amount equal to its
Applicable Percentage of the aggregate principal amount of Canadian Swingline
Loans outstanding at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Canadian Overadvances
outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to a Canadian Co-Borrower.

“Canadian Security Agreement” means that certain Canadian Pledge and Security
Agreement, dated as of August 17, 2010, between the Loan Parties party thereto
and the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, as amended, restated, supplemented or
otherwise modified from time to time, and any other hypothec, deed, pledge or
security agreement or other similar document governed by the laws of Canada or
any province thereof entered into by any Loan Party (or Restricted Subsidiary
that becomes a Loan Party) on, prior to, or after the Restatement Effective
Date, as required by this Agreement or any other Loan Document for the purpose
of creating a Lien on the property of any such Person that is (a) organized in
Canada or any province thereof or (b) has property located in Canada, in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Canadian Sublimit” means $20,000,000.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).

“Canadian Union Plans” means any pension and other benefit plans which are not
required to be maintained by any Loan Party or any Subsidiary of any Loan Party
but to which a Loan Party or Subsidiary of a Loan Party is required to
contribute pursuant to a collective agreement for its Canadian employees or
former Canadian employees or pursuant to a participation agreement for Canadian
employees or former Canadian employees.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of

 

17



--------------------------------------------------------------------------------

such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that, without limiting Section 1.04, if, as a
result of a change in GAAP after the Restatement Effective Date, any lease
obligations that prior to such change would constitute obligations in respect of
an operating lease, as defined and interpreted in accordance with GAAP as in
effect and applied on the Restatement Effective Date, shall not for purposes of
this Agreement, constitute Capital Lease Obligations.

“Cash Dominion Trigger Event” means (a) a Specified Default has occurred and is
continuing or (b) for any period of five consecutive Business Days, Aggregate
Availability is less than the greater of (i) 10% of the Line Cap at such time
and (ii) $22,500,000.

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian dollar offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefore) of Reuters
Monitor Money Rates Service Reuters Screen, or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion (the “CDOR Screen Rate”), at
or about 10:15 a.m. Toronto local time on the first day of the applicable
Interest Period and, if such day is not a business day, then on the immediately
preceding business day (as adjusted by the Administrative Agent after 10:15 a.m.
Toronto local time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest) plus (b) 0.10% per annum; provided that
if the CDOR Screen Rate is not available on the Reuters Screen CDOR Page on any
particular day, then the Canadian dollar offered rate component of such rate on
that day shall be calculated as the applicable Interpolated Rate as of such time
on such day; or if such day is not a Business Day, then as so determined on the
immediately preceding Business Day; provided, further, that if any of the
foregoing rates described in this definition shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to the Borrower which bears interest at a rate based on the CDOR Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Restatement Effective
Date), of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were not (i) directors of
the Company on the Restatement Effective Date, (ii) nominated or appointed by
the board of directors of the Company or (iii) appointed by the board of
directors of the Company as director candidates prior to their election;
(c) subject to

 

18



--------------------------------------------------------------------------------

Sections 6.03(a)(iv)(x), (y) and (z), the Company shall cease to own, directly
or indirectly, free and clear of all Liens or other encumbrances (other than
Liens created pursuant to any Loan Document, any Additional Senior Secured
Indebtedness Documents and any Junior Secured Indebtedness Documents, solely to
the extent such Liens constitute Permitted Liens), all of the outstanding voting
Equity Interests of the other Borrowers on a fully diluted basis; or (d) there
shall have occurred under any 2016 Notes Document, 2017 Notes Document,
Replacement Notes Document, any Additional Senior Secured Indebtedness Document,
any Additional Unsecured Indebtedness Document, any Junior Secured Indebtedness
Document, or any other indenture or other agreement evidencing any Material
Indebtedness any “Change of Control” or similar term (as defined in any 2016
Notes Document, 2017 Notes Document, Replacement Notes Document, Additional
Senior Secured Indebtedness Document, Additional Unsecured Indebtedness
Document, Junior Secured Indebtedness Document, or any other indenture or other
agreement governing or relating to, or instrument evidencing, Material
Indebtedness).

“Change in Law” means (a) the adoption, implementation, abolition, withdrawal or
variation of any law, rule, regulation, practice or concession after the date of
this Agreement, (b) any change in any law, rule, regulation, practice or
concession or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline, directive, notice, ruling, statement of policy or
practice statement (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, requirements,
guidelines, statements of policy, practice statement or directives thereunder,
issued in connection therewith or in implementation thereof and (y) all
requests, rules, requirements, guidelines, statements of policy, practice
statement or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
after the Restatement Effective Date, regardless of the date enacted, adopted,
issued, made or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Coffee Disposition” shall have the meaning given to such term in the First
Amendment Agreement.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Collateral Agent, on behalf of itself and the Lenders, or the UK
Security Trustee, to secure the Secured Obligations.

 

19



--------------------------------------------------------------------------------

“Collateral Access Agreement” (a) in the case of the U.S. Co-Borrowers and any
Loan Party organized under applicable law of any state of the United States, has
the meaning assigned to such term in the applicable U.S. Security Agreement,
(b) in the case of the Canadian Co-Borrowers and any Loan Party organized under
applicable law of any province of Canada, has the meaning assigned to such term
in the applicable Canadian Security Agreement, (c) in the case of the UK
Co-Borrowers and any Loan Party organized under applicable law of England and
Wales, has the meaning assigned to such term in the applicable UK Security
Agreement, and (d) in the case of the Dutch Co-Borrowers and any Loan Party
organized under applicable law of the Netherlands, has the meaning assigned to
such term in the applicable Dutch Security Agreement.

“Collateral Agent” means the Administrative Collateral Agent. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, any
reference to a Collateral Agent in this Agreement or in any other Loan Document
shall be a reference to the Administrative Collateral Agent.

“Collateral Documents” means, collectively, each Security Agreement, the
Mortgages, each Applicable Intercreditor Agreement, and any other documents
granting or purporting to grant a Lien upon all or any portion of the Collateral
as security for payment of the Secured Obligations.

“Collection Account” (a) with respect to the U.S. Co-Borrowers and any Loan
Party organized under applicable laws of the United States, any state thereof or
the District of Columbia, has the meaning assigned to such term in the
applicable U.S. Security Agreement, (b) with respect to the Canadian
Co-Borrowers and any Loan Party organized under applicable laws of Canada or any
province thereof, has the meaning assigned to such term in the applicable
Canadian Security Agreement, (c) with respect to the UK Co-Borrowers and any
Loan Party organized under applicable law of England and Wales, has the meaning
assigned to such term in the applicable UK Security Agreement, and (d) with
respect to the Dutch Co-Borrowers and any Loan Party organized under the laws of
the Netherlands, has the meaning assigned to such term in the applicable Dutch
Security Agreement.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, Protective Advances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The amount of each Lender’s
Commitment as of the Restatement Effective Date is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The aggregate amount of the
Lenders’ Commitments as of the Restatement Effective Date is $250,000,000.

“Commitment Schedule” means the Schedule attached to this Agreement identified
as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

20



--------------------------------------------------------------------------------

“Confidential Disclosure Letter” means the letter from the Borrower
Representative to the Administrative Agent, the Issuing Banks, the Swingline
Lenders and the other Lenders delivered on the Restatement Effective Date.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, all Indebtedness of the Borrowers and the Restricted
Subsidiaries on a consolidated basis as of such date, excluding (a) Indebtedness
described in clauses (d), (e), (k), (l) and (n) of the definition thereof,
(b) Indebtedness under undrawn letters of credit, and (c) Guarantees of
Indebtedness described in clause (a) or (b) above; provided that the outstanding
Indebtedness attributable to any non-wholly owned Restricted Subsidiary shall be
included in Consolidated Funded Indebtedness in proportion to the percentage of
Equity Interests in such non-wholly owned Restricted Subsidiary owned by the
Company and its direct or indirect wholly-owned Restricted Subsidiaries.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date minus an amount equal to
unrestricted cash and Permitted Investments of the Loan Parties determined on a
consolidated basis in accordance with GAAP and that would not appear (or would
not be required to appear) as “restricted” on the consolidated balance sheet of
the Company (unless such appearance results from Permitted Liens in favor of the
Administrative Agent), to the extent the use thereof to the payment of
Indebtedness is not prohibited by law to (b) EBITDA for the most recently ended
Test Period, all calculated on a Pro Forma Basis.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date that is
secured by a Lien on assets of the Company and its Subsidiaries minus an amount
equal to unrestricted cash and Permitted Investments of the Loan Parties
determined on a consolidated basis in accordance with GAAP and that would not
appear (or would not be required to appear) as “restricted” on the consolidated
balance sheet of the Company (unless such appearance results from Permitted
Liens in favor of the Administrative Agent), to the extent the use thereof to
the payment of Indebtedness is not prohibited by law to (b) EBITDA for the most
recently ended Test Period, all calculated on a Pro Forma Basis.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Liabilities” means the Secured Obligations of a Loan Party, but
excluding its Parallel Liability.

“Cott Holdings” has the meaning assigned to such term in the preamble hereto.

 

21



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“CRA” means Canada Revenue Agency.

“Credit Exposure” means, as to any Lender at any time, such Lender’s Revolving
Exposure at such time.

“Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness,
terms requiring any obligor in respect of such Indebtedness to pay, prepay,
purchase, repurchase, redeem, retire, cancel or terminate (or make an offer for
any of the foregoing) such Indebtedness (a) in the event of a “change in
control” (or similar event), (b) in the event of an “asset sale” (or similar
event, including condemnation or casualty); provided that such terms in respect
of mandatory payment, prepayment, purchase, repurchase, redemption, retirement,
cancellation or termination (or offer for any of the foregoing) may provide that
it can be avoided pursuant to customary reinvestment rights, and (provided that,
solely in the case of the 2020 Term Loan Facility, the “asset sale” prepayment
requirements and related reinvestment rights as set forth in the 2020 Term Loan
Commitment Letter as in effect on January 13, 2020 (after giving effect to any
flex item exercised pursuant to the Fee Letter, dated as of January 13, 2020, by
and among CHI, Deutsche Bank Securities Inc. and Deutsche Bank AG New York
Branch, executed in connection therewith) are hereby approved by the 2020
Consenting Lenders and the Administrative Agent), (c) in the case of any
Indebtedness that constitutes a term loan, on account of annual “excess cash
flow” on terms approved by the Administrative Agent (provided that, solely in
the case of the 2020 Term Loan Facility, the “excess cash flow” prepayment
requirements as set forth in the 2020 Term Loan Commitment Letter as in effect
on January 13, 2020 (after giving effect to any flex item exercised pursuant to
the Fee Letter, dated as of January 13, 2020, by and among CHI, Deutsche Bank
Securities Inc. and Deutsche Bank AG New York Branch, executed in connection
therewith) are hereby approved by the 2020 Consenting Lenders and the
Administrative Agent) and (d) solely in the case of the 2020 Term Loan Facility,
on account of the receipt of 2020 Term Loan Mandatory Prepayment Proceeds. A
Financial Officer of the Borrower Representative may provide a certificate to
the effect that the terms of any reinvestment rights or other means of avoiding
the applicable payment, prepayment, purchase, repurchase, redemption,
retirement, cancellation or termination referred to in clause (b) above are
customary, and such determination shall be conclusive unless the Administrative
Agent shall have objected to such determination within five Business Days
following its receipt of such certificate and the draft documentation governing
such Indebtedness.; provided that no such certificate shall be required to be
delivered in respect of the 2020 Term Loan Facility, and, for the avoidance of
doubt, it is understood and agreed that each of the mandatory prepayment events
contemplated as set forth in the 2020 Term Loan Commitment Letter as in effect
on January 13, 2020 (after giving effect to any flex item exercised pursuant to
the Fee Letter, dated as of January 13, 2020, by and among CHI, Deutsche Bank
Securities Inc. and Deutsche Bank AG New York Branch, executed in connection
therewith) constitute Customary Mandatory Prepayment Terms for all purposes
hereunder.

 

22



--------------------------------------------------------------------------------

“Customer List” means a customer list for each Borrowing Base Contributor, which
list shall be in form and substance satisfactory to the Administrative Agent and
shall be certified as true and correct by a Financial Officer of the Borrower
Representative.

“Decantae” means Decantae Mineral Water Limited, a company organized under the
laws of England and Wales.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, unless the conditions to such Loans or
participations in Letters of Credit or Swingline Loans are the subject of a good
faith dispute, (b) notified the Company, the Administrative Agent, any Issuing
Bank, any Swingline Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or, except in any case where there is a
bona fide dispute as to whether such Lender has an enforceable funding
obligation, under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; or (f) becomes the subject
to a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
applicable U.S. Security Agreement or the applicable Canadian Security
Agreement, as applicable.

 

23



--------------------------------------------------------------------------------

“Designated Persons” means any Person listed on a Sanctions List.

“Disbursement Agent” means (a) in the case of European Revolving Loans
denominated in Euros or Sterling, European Swingline Loans, European
Overadvances, European Protective Advances, repayment of European Revolving
Loans denominated in Euros or Sterling, repayment of European Swingline Loans,
repayment of European Overadvances, the repayment of European Protective
Advances, the issuance of any Letter of Credit by the European Issuing Bank,
determination of interest rates, fees and costs pursuant to Sections 2.12
through 2.17 to the extent relating to European Revolving Loans, European
Overadvances, European Protective Advances or European Letters of Credit,
JPMorgan Chase Bank, N.A., London Branch, (b) in the case of Canadian Revolving
Loans, Canadian Swingline Loans, Canadian Overadvances, Canadian Protective
Advances, repayment of Canadian Revolving Loans, repayment of Canadian Swingline
Loans, repayment of Canadian Overadvances, repayment of Canadian Protective
Advances, the issuance of any Letter of Credit by the Canadian Issuing Bank,
determination of interest rates, fees and costs pursuant to Sections 2.12
through 2.17 to the extent relating to Canadian Revolving Loans, Canadian
Overadvances, Canadian Protective Advances or Canadian Letters of Credit,
JPMorgan Chase Bank, N.A., Toronto Branch, and (c) otherwise, the Administrative
Agent.

“Disclosed Matters” means the actions, suits, proceedings and the environmental
matters, and any notices in connection with any of the foregoing, set forth in
the Confidential Disclosure Letter.

“Disqualified Equity Interests” means all Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable other than solely for Qualified Equity Interests, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 91 days
after the latest Maturity Date, (b) is convertible into or exchangeable for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the date that is 91 days after the latest
Maturity Date, or (c) contains any repurchase obligation which may come into
effect prior to payment in full of all Obligations, except, in the case of each
of the foregoing, as a result of a change of control or asset sale, so long as
the rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Secured Obligations and the termination of the Commitments.

“Document” has the meaning assigned to such term in the applicable U.S. Security
Agreement.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount and (b) if such amount
is expressed in Canadian Dollars, Euros, Sterling or any other currency, the
amount of dollars that would be required to purchase the amount of such currency
based upon the Spot Selling Rate as of such date of determination.

“dollars” or “$” refers to the lawful currency of the United States of America.

 

24



--------------------------------------------------------------------------------

“DS Holdings” means DS Services Holdings, Inc., a Delaware corporation.

“DS Services” has the meaning assigned to such term in the preamble hereto.

“Dutch Co-Borrowers” means (a) on and after the date that it has satisfied the
requirements set forth in Section 5.13, Eden Netherlands and (b) each Subsidiary
of the Company organized under the laws of the Netherlands that becomes a
Borrower in accordance with Section 5.13(e).

“Dutch Group” means any Subsidiary of any Loan Party incorporated under the laws
of the Netherlands.

“Dutch Security Agreement” means that certain security agreement, dated as of
December 16, 2016, between Eden Netherlands and the Administrative Collateral
Agent, for the benefit of the Administrative Collateral Agent and the Lenders,
as amended, restated, supplemented or otherwise modified from time to time, and
any other deed, pledge or security agreement or other similar document governed
by the laws of the Netherlands and entered into by any Loan Party (or Restricted
Subsidiary that becomes a Loan Party) on, prior to, or after the Restatement
Effective date, as required by this Agreement or any other Loan Document for the
purpose of creating a Lien on the property of any such Person that is
(a) incorporated in the Netherlands or (b) has property located in the
Netherlands, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“EBITDA” means, for any period, Net Income for such period plus, without
duplication of amounts otherwise included in Net Income for such period, cash
received from Decantae during such period plus (a) without duplication and to
the extent deducted in determining Net Income for such period, the sum of:

(i) Interest Expense for such period (net of interest income for such period and
excluding Interest Income recorded by Decantae for such period),

(ii) income tax expense for such period (excluding income tax expense recorded
by Decantae for such period),

(iii) all amounts attributable to depreciation and amortization expense for such
period (excluding amounts attributable to depreciation and amortization expense
recorded by Decantae for such period),

(iv) any one time or extraordinary non-cash charges for such period (excluding
any non-cash charge that relates to the write-down or write-off of inventory and
any one time or extraordinary non-cash charges recorded by Decantae for such
period),

(v) any other non-cash charges for such period (excluding any non-cash charge
that relates to the write-down or write-off of inventory and any non-cash
charges recorded by Decantae for such period),

 

25



--------------------------------------------------------------------------------

(vi) non-cash stock compensation expenses for such period (excluding any
non-cash stock compensation expenses recorded by Decantae for such period),

(vii) any non-capitalized fees and expenses (including legal, accounting and
financing costs) expensed in such period in connection with the Transactions in
an aggregate amount during the term of this Agreement not to exceed $2,000,000,

(viii) any purchase price premiums above par or any call premiums incurred in
connection with the purchase or redemption by the Company of the 2014 Notes, the
Water Secured Notes, the 2016 Notes, the 2017 Notes, any Replacement Notes, any
Additional Senior Secured Indebtedness Document, any Additional Unsecured
Indebtedness Document, or any Junior Secured Indebtedness Document for such
period,

(ix) any non-capitalized fees and expenses (including legal, accounting and
financing costs) expensed in such period in connection with the negotiation and
closing of the 2017 Notes Documents in an aggregate amount during the term of
this Agreement not to exceed $2,000,000,

(x) any non-capitalized fees and expenses (including legal, accounting and
financing costs) incurred for such period in connection with the negotiation and
closing of the Refresco Transaction in an aggregate amount during the term of
this Agreement not to exceed $30,000,000,

(xi) any non-capitalized fees and expenses (including legal, accounting and
financing costs) expensed in such period in connection with the negotiation and
closing of any financing pursuant to any Additional Senior Secured Indebtedness
Document, any Additional Unsecured Indebtedness Document, or any Junior Secured
Indebtedness Document in an aggregate amount during the term of this Agreement
not to exceed $2,000,000 for each such financing; and

(xii) the amount of any non-recurring restructuring charge, reserve, integration
cost, or other business optimization expense or cost (including one-time charges
directly related to implementation of cost-savings initiatives), that is
deducted (and not added back) in such period in computing Net Income including,
without limitation, those one-time charges related to severance, retention,
signing bonuses and relocation, in an amount during the term of this Agreement
not to exceed $20,000,000 in the aggregate for all such transactions during any
four consecutive fiscal quarters;,

(xiii) any non-capitalized fees and expenses (including legal, accounting and
financing costs) incurred for such period in connection with the negotiation and
closing of the 2020 Acquisition in an aggregate amount during the term of this
Agreement not to exceed $30,000,000,

(xiv) any non-capitalized fees and expenses (including legal, accounting and
financing costs) incurred for such period in connection with the negotiation and
closing of the Coffee Disposition in an aggregate amount during the term of this
Agreement not to exceed $5,000,000, and

 

26



--------------------------------------------------------------------------------

(xv) any non-capitalized fees and expenses (including legal, accounting and
financing costs) expensed in such period in connection with the negotiation and
closing of the 2020 Term Loan Facility and related documents in an aggregate
amount during the term of this Agreement not to exceed $5,000,000;

minus (b) minus without duplication and to the extent included in Net Income,

(i) any cash payments made during such period in respect of non-cash charges
described in clauses (a)(iv) and (a)(v) taken in a prior period (excluding such
cash payments recorded by Decantae for such period) and

(ii) any extraordinary gains and any non-cash items of income for such period
(excluding extraordinary gains and non-cash items recorded by Decantae for such
period), all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.

EBITDA for any Test Period shall be calculated on a Pro Forma Basis to give
effect to any Permitted Acquisition, and the sale, transfer, lease or other
disposal of any asset (other than dispositions in the ordinary course of
business) consummated at any time on or after the first day of the Test Period
as if each such Permitted Acquisition had been consummated on the first day of
such test period and as if such sale, transfer, lease or other disposition had
been consummated on the day prior to the first day of such test period.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Eden Acquisition” means the acquisition of the sole issued and outstanding
share of Hydra Dutch Holdings 1 B.V. by Carbon Acquisition Co B.V. pursuant to,
and on the terms and conditions set forth in, the Eden Purchase Agreement.

“Eden Group” means the collective reference to Eden Luxco and its Subsidiaries
on the Restatement Effective Date (and such other Subsidiaries of any member of
the Eden Group created after the Restatement Effective Date permitted
hereunder).

“Eden Luxco” means Carbon Luxembourg S.àr.l. a société à responsabilité limitée
incorporated and existing under the laws of Luxembourg, and a direct,
wholly-owned subsidiary of the Company.

“Eden Netherlands” has the meaning assigned to such term in the preamble hereto.

“Eden Purchase Agreement” means that certain Share Purchase Agreement dated
June 7, 2016, among Hydra Luxembourg Holdings S.àr.l., Carbon Acquisition Co
B.V. and the Company, including all annexes, exhibits and schedules thereto, as
the same may be amended, waived, supplemented or modified in conformity with the
terms of this Agreement.

 

27



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, at any time, the Accounts of a Borrowing Base
Contributor which the Collateral Agent determines in its Permitted Discretion
are eligible as the basis for the extension of Revolving Loans, Swingline Loans
and the issuance of Letters of Credit hereunder. Without limiting the Collateral
Agent’s discretion provided herein, Eligible Accounts shall not include any
Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent, the Administrative Collateral Agent or the UK
Security Trustee, as applicable, subject only to Liens permitted by clause (b)
below;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee, as applicable, (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent, the Administrative
Collateral Agent or the UK Security Trustee, as applicable, (iii) Prior Claims
that are unregistered and that secure amounts that are not yet due and payable,
(iv) a Lien (1) securing Junior Secured Indebtedness, or (2) securing Additional
Senior Secured Indebtedness, in the case of clauses (1) through (2), that is at
all times (x) junior in priority to the Lien in favor of the Administrative
Agent, the Administrative Collateral Agent or the UK Security Trustee, as
applicable and (y) subject to one or more of Applicable Intercreditor
Agreements;

(c) with respect to which the scheduled due date is more than 60 days after the
original invoice date, which is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
which has been written off the books of any Borrowing Base Contributor or
otherwise designated as uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under
clause (c) above;

 

28



--------------------------------------------------------------------------------

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowing Base
Contributors exceeds 20% of the aggregate amount of Eligible Accounts of all
Borrowing Base Contributors;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Collateral Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon a Borrowing Base Contributor’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis, except for Specified Contract Receivables that have
been reviewed and approved in writing in advance by the Administrative Agent
(which approval may be rescinded at any time in the sole discretion of the
Administrative Agent), without giving effect to any amendments thereto without
the prior consent of the Administrative Agent or (vi) relates to payments of
interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrowing Base Contributor or if such Account was
invoiced more than once (other than invoices for amounts not in excess of
$3,000,000 at any one time that have been reissued promptly after the date of
the original invoice to correct billing errors, in which case the original
invoice date (as opposed to the date of the re-issued invoice) shall control for
purposes of clause (c) above);

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee, administrator or liquidator, (iii) filed, or had filed against it,
under any Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, administration, compromise, arrangement, adjustment
of debts, stay of proceedings, adjudication as bankrupt, winding-up, or
voluntary or involuntary case or proceeding, (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business; provided, that
notwithstanding the foregoing provisions of the this clause (j), the Collateral
Agent may, in its Permitted Discretion, include as Eligible Accounts
(x) Accounts that are post-petition accounts payable of an Account Debtor that
is a debtor-in-possession under the Bankruptcy Code and (y) Accounts owing by an
Account Debtor that has been reorganized or restructured following one of the
events described in this clause (j) and has a credit quality satisfactory to the
Collateral Agent;

 

29



--------------------------------------------------------------------------------

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) (i) with respect to Accounts of any Borrowing Base Contributor organized
under the laws of any State of the United States, the District of Columbia or
Canada, any Account which is owed by an Account Debtor which (x) does not
maintain its chief executive office (or its domicile, for the purposes of the
Quebec Civil Code) in the United States or Canada unless the Collateral Agent
has determined that such Account Debtor has substantial assets and operations in
the United States or Canada and is subject to suit in the United States or
Canada or (y) is not organized under applicable law of the United States, any
state of the United States, Canada, or any province of Canada unless, in either
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Collateral Agent and (ii) with respect to Accounts of any
Borrowing Base Contributor organized under the laws of England and Wales or the
Netherlands, any Account which is owed by an Account Debtor which (x) does not
maintain its chief executive office (or its domicile, for the purposes of the
Quebec Civil Code) in the United States, Canada or an Eligible European
Jurisdiction unless the Collateral Agent has determined that such Account Debtor
has substantial assets and operations in the United States, Canada or an
Eligible European Jurisdiction and is subject to suit in the United States,
Canada or an Eligible European Jurisdiction or (y) is not organized under
applicable law of the United States, any state of the United States, Canada, any
province of Canada or an Eligible European Jurisdiction unless, in either case,
such Account is backed by a letter of credit acceptable to the Administrative
Agent which is in the possession of, and is directly drawable by, the
Administrative Collateral Agent;

(m) which is owed in any currency other than U.S. dollars, Canadian Dollars,
Euros or Sterling;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S. or
Canada unless such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of the Administrative Collateral
Agent, or (ii) the government of Canada or the U.S., or any department, agency,
public corporation, or instrumentality thereof, unless the Financial
Administration Act (Canada), as amended, or the Federal Assignment of Claims Act
of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), as
applicable, and any other steps necessary to perfect the Lien of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, in
such Account have been complied with to the satisfaction of the Administrative
Agent or the UK Security Trustee, as applicable;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

 

30



--------------------------------------------------------------------------------

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, chattel paper, or instrument;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrowing Base Contributor to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Borrowing Base Contributor has filed such report or qualified to do business in
such jurisdiction;

(t) with respect to which such Borrowing Base Contributor has made any agreement
with the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Borrowing Base Contributor created a new receivable for
the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrowing Base
Contributor has or has had an ownership interest in such goods, or which
indicates any party other than such Borrowing Base Contributor as payee or
remittance party;

(w) which was created on cash on delivery terms;

(x) which is subject to any limitation on assignments or pledges (whether
arising by operation of law, by contractual agreement or otherwise), unless the
Collateral Agent has determined that such limitation is not enforceable;

(y) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province
thereof, the Netherlands, or England and Wales;

(z) in respect of which the Account Debtor is a consumer within applicable
consumer protection laws or such Account arises under a contract which is
subject to consumer protection laws;

(aa) which arose from the sale of Inventory which did not comply with the rules
or regulations of the United States Food and Drug Administration or any similar
regulatory body located in the jurisdiction in which such Inventory was sold or
in which the Account Debtor is located; or which Inventory is the subject of a
recall;

 

31



--------------------------------------------------------------------------------

(bb) solely in the case of a Borrowing Base Contributor organized under the laws
of the Netherlands, which cannot be easily segregated and identified for
ownership purposes and for purposes of the Dutch Security Agreements;

(cc) which, alone, or together with the agreement from which it arises,
contravenes in any material respect any applicable Requirements of Law,
including the Dutch 1977 Sanctions Act (Sanctiewet 1977) and the rules and
regulations promulgated pursuant thereto, European Union sanctions laws, rules
and regulations, AML/Anti-Terrorism Laws, Anti-Corruption Laws and applicable
Sanctions, or that is the obligation of an Account Debtor that is subject to any
Sanctions or is a Designated Person unless such arrangement is permitted under
such laws, rules and regulations and not in violation of Sanctions;

(dd) which is owing from an Account Debtor of such Borrowing Base Contributor,
any Account of which is subject to a factoring, supply chain financing or
similar arrangement to which such Borrowing Base Contributor is a party or
subject to a Lien permitted under the first proviso to Section 6.02(e).

(ee) which the Collateral Agent determines, in its Permitted Discretion, may not
be paid by reason of the Account Debtor’s inability to pay or which the
Collateral Agent otherwise determines, in its Permitted Discretion, is
unacceptable for any reason whatsoever.

In the event that an Account of any Borrowing Base Contributor which was
previously an Eligible Account ceases to be an Eligible Account hereunder, such
Borrowing Base Contributor or the Borrower Representative shall notify the
Collateral Agent thereof on and at the time of submission to the Collateral
Agent of the next Aggregate Borrowing Base Certificate and the Borrowing Base
Certificate of such Borrowing Base Contributor. In determining the amount of an
Eligible Account, the face amount of an Account may, in the Collateral Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Borrowing Base Contributor may be obligated to rebate to an Account
Debtor pursuant to the terms of any agreement or understanding (written or
oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Borrowing Base Contributor to reduce the
amount of such Account.

“Eligible Equipment” means, prior to the PP&E Release Trigger Date, (i) the
equipment owned by an Original M&E Contributor described on Schedule 1.01(e) to
the Confidential Disclosure Letter and (ii) other equipment owned by an Original
M&E Contributor satisfactory to the Collateral Agent for inclusion in the
Borrowing Base; provided that the Original M&E Contributors (other than a member
of the Water Group) have delivered to the Collateral Agent appraisals and other
information, documents and instruments requested by the Collateral Agent with
respect to such other equipment, in each case meeting each of the following
requirements:

(a) such Original M&E Contributor has good title to such equipment;

 

32



--------------------------------------------------------------------------------

(b) such Original M&E Contributor has the right to subject such equipment to a
Lien in favor of the Administrative Collateral Agent or the UK Security Trustee,
as applicable; such equipment is subject to a first priority perfected Lien in
favor of the Administrative Collateral Agent or a first fixed equitable charge
in favor of the UK Security Trustee, as applicable, and is free and clear of all
other Liens of any nature whatsoever (except for (i) Permitted Encumbrances
which do not have priority over the Lien in favor of the Administrative
Collateral Agent or the UK Security Trustee, as applicable, (ii) Prior Claims
that are unregistered and secure amounts that are not yet due and payable and
(iii) a Lien (1) securing Junior Secured Indebtedness, or (2) securing
Additional Senior Secured Indebtedness, in the case of clauses (1) through (2),
that is at all times (x) junior in priority to the Lien in favor of the
Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee, as applicable and (y) subject to one or more of Applicable
Intercreditor Agreements);

(c) the full purchase price for such equipment has been paid by such Original
M&E Contributor;

(d) such equipment is located on premises (i) owned by such Original M&E
Contributor, which premises are subject to a first priority perfected Lien in
favor of the Administrative Collateral Agent or the UK Security Trustee, as
applicable, or (ii) leased by such Original M&E Contributor where (x) the lessor
has delivered to the Administrative Collateral Agent or the UK Security Trustee,
as applicable, a Collateral Access Agreement or (y) a Reserve for rent, charges,
and other amounts due or to become due with respect to such facility has been
established by the Collateral Agent in its Permitted Discretion;

(e) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Original M&E Contributor in
the ordinary course of business of such Original M&E Contributor and has been
included in an appraisal report delivered to the Collateral Agent in form, scope
and substance reasonably satisfactory to the Collateral Agent;

(f) such equipment is not subject to any agreement (x) other than the Loan
Documents, 2016 Notes Documents, the 2017 Notes Documents, the Replacement Notes
Documents, the Additional Senior Secured Indebtedness Documents, the Additional
Unsecured Indebtedness Documents, or the Junior Secured Indebtedness Documents,
which restricts the ability of such Original M&E Contributor to use, sell,
transport or dispose of such equipment or (y) which restricts the Administrative
Collateral Agent’s ability to take possession of, sell or otherwise dispose of
such equipment;

(g) such equipment either (i) does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such equipment is located or
(ii) constitutes “fixtures” under the applicable laws of the jurisdiction in
which such equipment is located and (x) is located on premises owned by such
Original M&E Contributor or (y) is located on premises leased by such Original
M&E Contributor where (1) the lessor has delivered to the Administrative
Collateral Agent or the UK Security Trustee, as applicable, a collateral access
or Lien subordination or waiver agreement in form and substance acceptable to
the Administrative Collateral Agent or the UK Security Trustee, as applicable,
or (2) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility has been established by the Collateral Agent in its
Permitted Discretion;

 

33



--------------------------------------------------------------------------------

(h) such equipment is not invested in accordance with Section 6.04(o); and

(i) such equipment is not owned by a Sanctioned Person.

“Eligible European Jurisdiction” means each of Austria, Belgium, Denmark,
Finland, France, Germany, Ireland, the Netherlands, Norway, Spain, Sweden,
Switzerland and the United Kingdom; provided that (a) the Administrative Agent
may, in its sole discretion, remove one or more of the countries comprising an
Eligible European Jurisdiction, (b) the Administrative Agent may, with the
consent of all Lenders in their sole discretion, (i) subsequently add one or
more of such countries back as an Eligible European Jurisdiction, and (ii) add
one or more other countries from time to time that are members of the European
Union at such time, and (c) the Administrative Agent may, in its sole
discretion, subsequently remove one or more of such other countries comprising
an Eligible European Jurisdiction from time to time.

“Eligible Inventory” means, at any time, the Inventory of a Borrowing Base
Contributor which the Collateral Agent determines in its Permitted Discretion is
eligible as the basis for the extension of Revolving Loans, Swingline Loans and
the issuance of Letters of Credit hereunder. Without limiting the Collateral
Agent’s discretion provided herein, Eligible Inventory shall not include any
Inventory of any Borrowing Base Contributor:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
subject only to Liens permitted by clause (b) below;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable,
(ii) a Permitted Encumbrance which does not have priority over the Lien in favor
of the Administrative Collateral Agent or the UK Security Trustee, as
applicable, (iii) a Prior Claim that is unregistered and secures amounts that
are not yet due and payable and (iv) a Lien (1) securing Junior Secured
Indebtedness, or (2) securing Additional Senior Secured Indebtedness, in the
case of clauses (1) through (2), that is at all times (x) junior in priority to
the Lien in favor of the Administrative Agent, the Administrative Collateral
Agent or the UK Security Trustee, as applicable and (y) subject to one or more
of Applicable Intercreditor Agreements;

(c) which is, in the Collateral Agent’s reasonable opinion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category, quantity, and/or failure to
meet applicable customer specifications or acceptance procedures; or which does
not comply with the rules or regulations of the United States Food and Drug
Administration or any similar regulatory body located in the jurisdiction in
which such Inventory is held for sale; or which is the subject of a recall;

 

34



--------------------------------------------------------------------------------

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any applicable Security Agreement has been breached or is not
true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than such Borrowing Base Contributor shall
(i) have any direct or indirect ownership, interest or title to such Inventory
or (ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials (other than raw materials reasonably acceptable to the Collateral
Agent and supported as saleable by an appraisal reasonably acceptable to the
Collateral Agent), spare or replacement parts, subassemblies, packaging and
shipping material (other than packaging and shipping material reasonably
acceptable to the Collateral Agent and supported as saleable by an appraisal
reasonably acceptable to the Collateral Agent), manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business; provided that tea leaves and green coffee beans
shall not be considered raw materials or work-in-process for purposes of this
clause (f);

(g) which is not located in the United States, Canada or England and Wales or
which is in transit with a common carrier from a vendor or supplier;

(h) subject to Section 5.18, which is located in any location leased by such
Borrowing Base Contributor unless (i) the lessor has delivered to the
Administrative Agent or the Administrative Collateral Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges, and other amounts due or to
become due with respect to such facility has been established by the Collateral
Agent in its Permitted Discretion;

(i) which is located at an owned location subject to a mortgage in favor of a
Person other than the Administrative Collateral Agent, unless the mortgagee has
delivered a Collateral Access Agreement or other mortgagee agreement in form and
substance satisfactory to the Administrative Agent (and the terms of any such
Collateral Access Agreement may be included in an Applicable Intercreditor
Agreement, in which case such Applicable Intercreditor Agreement shall satisfy
the requirements of this clause (i));

(j) subject to Section 5.18, which is located in any third party warehouse or is
in the possession of a bailee (other than a third party processor) and is not
evidenced by a Document, unless (i) such warehouseman or bailee has delivered to
the Administrative Agent or the Administrative Collateral Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (ii) an appropriate Reserve has been established by the Collateral
Agent in its Permitted Discretion;

(k) which is in transit to or from any third party location or outside
processor;

(l) which is a discontinued product or component thereof;

 

35



--------------------------------------------------------------------------------

(m) which is the subject of a consignment by such Borrowing Base Contributor as
consignor;

(n) which is beyond the “best if used by” date for such Inventory or is
otherwise unacceptable to such Borrowing Base Contributor’s customers;

(o) which contains, bears or is subject to any intellectual property rights
licensed to such Borrowing Base Contributor unless the Collateral Agent is
satisfied, after reviewing the licensing arrangements that it may sell or
otherwise dispose of such Inventory without (i) the consent of the licensor,
(ii) infringing the rights of such licensor, (iii) violating any contract with
such licensor, and (iv) incurring any liability with respect to payment of
royalties, other than royalties payable to the licensor incurred pursuant to
sale of such Inventory under the applicable licensing agreement;

(p) which is not reflected in a current perpetual inventory report (or such
other report or listing acceptable to the Administrative Collateral Agent) of
such Borrowing Base Contributor;

(q) for which reclamation rights have been asserted by the seller;

(r) which is subject to any enforceable retention of title arrangement;

(s) which has been acquired from a Sanctioned Person in violation of Sanctions;

(t) which has not been appraised in accordance with the definition of Borrowing
Base Guarantor and the requirements set forth in Section 5.11 and Section 5.13,
in each case to the extent required by the terms of such definition or such
Section; or

(u) which the Administrative Collateral Agent otherwise determines, in its
Permitted Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory of any Borrowing Base Contributor which was
previously Eligible Inventory ceases to be Eligible Inventory hereunder, such
Borrowing Base Contributor or the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrowing Base Contributor.

“Eligible Real Property” means, collectively, the Eligible Real Property
(2018) and the Eligible Real Property (Existing).

“Eligible Real Property (2018)” means, on and after the Additional Real Property
Trigger Date, each parcel of real property listed on Schedule 1.01(a)(2), solely
to the extent that the requirements set forth in clause 2 of Schedule 5.18 have
been satisfied with respect to such parcel of real property, and so long as such
real property: (i) is owned by an Original RP Contributor and subject to a first
priority perfected Lien in favor of the Administrative Collateral Agent or the
UK Security Trustee, as applicable, subject only to Liens permitted by
clause (ii) below, and (ii) is not subject to any Lien other than (w) a Lien in
favor of the

 

36



--------------------------------------------------------------------------------

Administrative Collateral Agent or the UK Security Trustee, as applicable, (x) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, (y) a
Prior Claim that is unregistered and secures amounts that are not yet due and
payable and (z) a Lien (1) securing Junior Secured Indebtedness, or (2) securing
Additional Senior Secured Indebtedness, in the case of clauses (1) through (2),
that is at all times (A) junior in priority to the Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable and
(B) subject to one or more of Applicable Intercreditor Agreements; provided,
that, notwithstanding the foregoing, any real property that is collateral for
PP&E Priority Indebtedness shall cease to be Eligible Real Property (2018) on
the PP&E Release Trigger Date for such PP&E Priority Indebtedness.

“Eligible Real Property (Existing)” means, on and after the PP&E Refresh Date,
the real property listed on Schedule 1.01(a)(1), so long as such real property:
(i) is owned by an Original RP Contributor and subject to a first priority
perfected Lien in favor of the Administrative Collateral Agent or the UK
Security Trustee, as applicable, subject only to Liens permitted by clause (ii)
below, and (ii) is not subject to any Lien other than (w) a Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, (x) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable, (y) a
Prior Claim that is unregistered and secures amounts that are not yet due and
payable and (z) a Lien (1) securing Junior Secured Indebtedness, or (2) securing
Additional Senior Secured Indebtedness, in the case of clauses (1) through (2),
that is at all times (A) junior in priority to the Lien in favor of the
Administrative Collateral Agent or the UK Security Trustee, as applicable and
(B) subject to one or more of Applicable Intercreditor Agreements; provided,
that, notwithstanding the foregoing, any real property that is collateral for
PP&E Priority Indebtedness shall cease to be Eligible Real Property (Existing)
on the PP&E Release Trigger Date for such PP&E Priority Indebtedness.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in-council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
having jurisdiction, relating in any way to the environment, preservation or
reclamation of natural resources, the management, presence, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) the presence of or exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

37



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a Plan that is “at
risk” within the meaning of Title IV of ERISA or the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan pursuant to Section 4042 of
ERISA; (f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or is in
endangered or critical status within the meaning of Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” refers to the single currency of the Participating Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“European Issuing Bank” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity of the issuer of Letters of Credit for the account of any UK
Co-Borrower or Dutch Co-Borrower hereunder, and its successors in such capacity
as provided in Section 2.06(i). The European Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the European Issuing Bank, in which case the term “European Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

38



--------------------------------------------------------------------------------

“European Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
European Issuing Bank at such time for the account of a UK Co-Borrower or a
Dutch Co-Borrower plus (b) the aggregate amount of all LC Disbursements of the
European Issuing Bank that have not yet been reimbursed by or on behalf of a UK
Co-Borrower or a Dutch Co-Borrower at such time. The European Letter of Credit
Exposure of any Lender at any time shall be its Applicable Percentage of the
total European Letter of Credit Exposure at such time.

“European Overadvance” means an Overadvance made to or for the account of a UK
Co-Borrower or a Dutch Co-Borrower.

“European Protective Advance” means a Protective Advance made to or for the
account of a UK Co-Borrower or a Dutch Co-Borrower.

“European Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s European Revolving
Loans and its European Letter of Credit Exposure and an amount equal to its
Applicable Percentage of the aggregate principal amount of European Swingline
Loans outstanding at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of European Protective Advances
outstanding at such time, plus (c) an amount equal to its Applicable Percentage
of the aggregate principal amount of European Overadvances outstanding at such
time.

“European Revolving Loan” means a Revolving Loan made to a UK Co-Borrower or a
Dutch Co-Borrower.

“European Sublimit” means $35,000,000.

“European Swingline Lender” means JPMorgan Chase Bank, N.A., London Branch, in
its capacity as lender of European Swingline Loans hereunder.

“European Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(iii).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means the collective reference to (i) the Restricted
Subsidiaries listed on Schedule 1.01(c), (ii) any Restricted Subsidiary created
or acquired on or after the Restatement Effective Date that is designated by the
Borrower Representative as an “Excluded Subsidiary” by notice to the
Administrative Agent (accompanied by the certification contemplated below)
within thirty days after the acquisition or creation thereof by the Company or
any of its Restricted Subsidiaries (or, in the case of Restricted Subsidiaries
organized under the laws of jurisdictions other than the laws of the United
States (or any State thereof), the District of Columbia, Canada (or any province
thereof), England and Wales, Luxembourg or the Netherlands, no later than the
date on which a Financial Officer of the Company is required to deliver a
certificate under Section 5.01(d) for any fiscal period ending at least thirty
days after the date on which such Restricted Subsidiary was created or acquired)
or, in each case, such longer period as may be agreed to by the Administrative
Agent; provided, that no Restricted Subsidiary may at any time constitute an
Excluded Subsidiary if:

(i) in the case of designation of any Restricted Subsidiary as an Excluded
Subsidiary, immediately before and after such designation, any Specified Default
shall have occurred and be continuing;

 

39



--------------------------------------------------------------------------------

(ii) such Restricted Subsidiary is or becomes a “Guarantor” (or any other
defined term having a similar purpose) under the 2016 Notes Documents, the 2017
Notes Documents, the Replacement Notes Documents, the Additional Senior Secured
Indebtedness Documents, the Additional Unsecured Indebtedness Documents, or the
Junior Secured Indebtedness Documents, but only until such time as such
Restricted Subsidiary is no longer a “Guarantor” under such documents;

(iii) such Restricted Subsidiary owns any Equity Interests of any Loan Party; or

(iv) if a Restricted Subsidiary is being designated as an Excluded Subsidiary
hereunder, (A) the sum of (i) the net tangible assets of such Subsidiary as of
such date of designation (the “Excluded Subsidiary Designation Date”), as set
forth on such Subsidiary’s most recent balance sheet, plus (ii) the aggregate
amount of total assets of all Excluded Subsidiaries and Unrestricted
Subsidiaries (other than Decantae and the members of the Eden Group that are not
Loan Parties) shall not exceed 5.0% of the consolidated total assets of the
Company and its Subsidiaries (other than Decantae and the members of the Eden
Group that are not Loan Parties) at such date, pro forma for such designation
and (B) the sum of (i) the EBITDA contributed by such Subsidiary as of the
Excluded Subsidiary Designation Date, plus (ii) the aggregate amount of EBITDA
contributed by all Excluded Subsidiaries and Unrestricted Subsidiaries (other
than Decantae and the members of the Eden Group that are not Loan Parties) shall
not exceed 5.0% of EBITDA for the period of four fiscal quarters of the Company
and its Subsidiaries (other than Decantae and the members of the Eden Group that
are not Loan Parties) most recently ended for which financial statements have
been or are required to have been delivered pursuant to Sections 5.01(a) or
5.01(b), pro forma for such designation.

No Restricted Subsidiary shall constitute an Excluded Subsidiary unless the
Borrower Representative shall have delivered to the Administrative Agent a
certificate of a Financial Officer certifying that such Restricted Subsidiary
satisfies the criteria for an Excluded Subsidiary and sets forth in reasonable
detail the computations necessary to determine the satisfaction of such
criteria. The Borrowers shall not constitute Excluded Subsidiaries at any time.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Guarantor is a

 

40



--------------------------------------------------------------------------------

“financial entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity
Exchange Act (or any successor provision thereto), at the time the Guarantee of
such Loan Guarantor becomes or would become effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender (other
than a Foreign Lender that was a Treaty Lender on the date it became a Lender
under this Agreement), withholding Taxes imposed on amounts payable, and in the
case of a Treaty Lender (including a Foreign Lender that was a Treaty Lender on
the date it became a Lender under this Agreement), U.S. Federal and United
Kingdom withholding Taxes imposed on amounts payable (excluding, (x) the portion
of United Kingdom withholding Taxes with respect to which the applicable Treaty
Lender is entitled to claim a reduction under an income tax treaty, and
(y) United Kingdom withholding Taxes on payments made by any guarantor under any
guarantee of the obligations to the extent such withholding Taxes would not have
applied if the payment had been made by the Borrowers rather than such
guarantor), to or for the account of such Foreign Lender or Treaty Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Foreign Lender or Treaty Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.19(b)) or (ii) such Foreign Lender or
Treaty Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Foreign Lender’s or Treaty Lender’s assignor immediately before
such Foreign Lender or Treaty Lender acquired the applicable interest in the
Loan or Commitment or to such Foreign Lender or Treaty Lender immediately before
it changed its lending office; provided that United Kingdom withholding Taxes
shall not constitute Excluded Taxes if the Borrowers fail to comply with the
terms of Section 2.17(i), (c) Taxes attributable to such Recipient’s failure to
comply with Section 2.17(h), and (d) any U.S. Federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 3, 2016, by and among Cott Corporation Corporation
Cott, a corporation organized under the laws of Canada, Cott Beverages Inc., a
Georgia corporation, Cliffstar LLC, a Delaware limited liability company, Cott
Beverages Limited, a company organized under the laws of England and Wales, and
DS Services of America, Inc., a Delaware corporation, as Borrowers, the other
Loan Parties party thereto, the Lenders (as defined therein) party thereto,
JPMorgan Chase Bank, N.A., London Branch, as UK Security Trustee, JPMorgan Chase
Bank, N.A., as Administrative Agent and Administrative Collateral Agent, and
each of the other parties party thereto, as amended, restated, supplemented or
otherwise modified from time to time prior to the Restatement Effective Date.

 

41



--------------------------------------------------------------------------------

“Farm Products” means, with respect to any Borrowing Base Contributor organized
under the laws of the United States, any state thereof or the District of
Columbia, all of such Borrowing Base Contributor’s now owned or hereafter
existing or acquired farm products of every kind and nature, including crops and
products of crops, wherever located, including (a) “farm products” (as such term
is defined in any Farm Products Law and/or the Uniform Commercial Code in any
jurisdiction) and (b) “perishable agricultural commodities” (as such term is
defined in any Farm Products Law).

“Farm Products Law” means (a) the Food Security Act of 1985, 7 U.S.C.
Section 1631 et seq., (b) the Perishable Agricultural Commodities Act of 1930, 7
U.S.C. Section 499A et seq., (c) Article 20 of the Agriculture and Markets Law
of the State of New York or (d) any other federal, state, or local laws from
time to time in effect which regulate any matters pertaining to Farm Products,
in each case, as the same now exists or may hereafter from time to time be
amended, modified, recodified, or supplemented, together with all rules and
regulations thereunder.

“Farm Products Notices” means, with respect to any Borrowing Base Contributor
organized under the laws of the United States, any state thereof or the District
of Columbia, any written notice to such Borrowing Base Contributor pursuant to
the applicable provisions of any Farms Products Law from (i) any Farm Products
Seller or (ii) any lender to any Farm Products Seller or any other person with a
Lien on the assets of any Farm Products Seller or (iii) the secretary of state
(or equivalent official), agricultural secretary or commissioner (or equivalent
official) or other Governmental Authority of any state, commonwealth or
political subdivision thereof in which any Farm Products purchased by any such
Borrowing Base Contributor are produced, in any case advising or notifying such
Borrowing Base Contributor of the intention of such Farm Products Seller or
other Person to preserve or seek the benefits of, or pursue any recovery with
respect to, any Lien or trust applicable to any assets of such Borrowing Base
Contributor established in favor of such Farm Products Seller or other Person
under the provisions of any law or claiming a Lien on any perishable
agricultural commodity or any other Farm Products which may be or have been
purchased by such Borrowing Base Contributor or any related or other assets of
such Borrowing Base Contributor.

“Farm Products Seller” means, individually and collectively, sellers, producers
or suppliers of any Farm Products or related services to any of the Borrowing
Base Contributors organized under the laws of the United States, any state
thereof or the District of Columbia involved in the transaction.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

42



--------------------------------------------------------------------------------

“Fee Letters” means the collective reference to that certain JPMCB Fee Letter,
dated as of the Restatement Effective Date, among JPMCB and the Company, and
that certain Lender Fee Letter, dated as of the Restatement Effective Date,
among JPMCB and the Company, and any other fee letters that may be entered into
from time to time by one or more Borrowers and any Agent.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“First Amendment Agreement” means that certain Amendment No. 1 to Second Amended
and Restated Credit Agreement, dated as of [ ]February 7, 2020, among the Loan
Parties party thereto, the Lenders party thereto, the Administrative Agent, the
Administrative Collateral Agent and the other parties party thereto.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDA minus Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Fixed Charge Recovery Event” means, with respect to any Fixed Charge Trigger
Event at any time (a) no Default or Event of Default shall have been outstanding
for a period of 30 consecutive days then ended and (b) Aggregate Availability
shall be at least the greater of (i) 10.0% of the Line Cap at such time and
(ii) $22,500,000, for a period of 30 consecutive days then ended.

“Fixed Charge Trigger Event” means, as of any day after the Restatement
Effective Date, (a) an Event of Default shall have occurred and is continuing
and/or (b) for any period of five consecutive Business Days, Aggregate
Availability is less than the greater of (i) 10% of the Line Cap at such time
and (ii) $22,500,000.

“Fixed Charges” means, with reference to any period, without duplication:

(a) cash Interest Expense, plus

(b) scheduled principal payments on Indebtedness made during such period, plus

(c) expense for income taxes paid in cash (net of any cash refund in respect of
income taxes actually received in such period in an amount not to exceed
expenses for income taxes paid in cash during such period), plus

(d) the principal component of all Capital Lease Obligation payments, plus the
then undrawn face amount of Letters of Credit supporting the obligations of the
applicable Loan Party to such lessor that are cancelled as a result of such
prepayment), plus

 

43



--------------------------------------------------------------------------------

(e) Restricted Payments made in cash (other than Restricted Payments made to any
Loan Party and other than Restricted Payments made to the holders of Equity
Interests in Decantae), plus

(f) cash contributions to any Plan, any Canadian Pension Plan or any Canadian
Benefit Plan in excess of the actual expense, all calculated for the Company and
its Subsidiaries on a consolidated basis;

provided that in any period of four consecutive fiscal quarters, the Company may
exclude the lesser of (i) $40,000,000 and (ii) the sum of (A) dividends made in
such period of four consecutive fiscal quarters pursuant to
Section 6.09(a)(iii), plus (B) repurchases or redemptions of capital stock made
in such period of four consecutive fiscal quarters pursuant to
Section 6.09(a)(iv), from the computation of Fixed Charges.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“Foreign Lender” means any Lender that, with respect to any Borrower, is
organized under the laws of a jurisdiction other than that in which such
Borrower is organized, other than a Treaty Lender or other than, in respect of a
Loan to any UK Co-Borrower, a UK Qualifying Lender. For the purposes of this
definition, (i) the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction and
(ii) Canada and each province and territory thereof shall be deemed to
constitute a single jurisdiction.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
Canada, the United Kingdom, Luxembourg, the Netherlands, any other nation or any
political subdivision thereof, whether provincial, territorial, state, municipal
or local; the European Central Bank, the Council of Ministers of the European
Union or any other supranational body; and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or

 

44



--------------------------------------------------------------------------------

liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Immaterial Subsidiary” means any Subsidiary that accounts for (i) less than 1%
of the consolidated EBITDA of the Company and its Subsidiaries, measured as of
any date of determination for the period of four fiscal quarters of the Company
and its Subsidiaries most recently ended for which financial statements have
been or are required to have been delivered pursuant to Sections 5.01(a) or
5.01(b), as applicable, and (ii) less than 1% of the consolidated total assets
of the Company and its Subsidiaries determined as of the last day of such four
fiscal quarter period.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits (other than customary
deposits in the ordinary course of business) or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out,
(l) any other Off-Balance Sheet Liability, and (m) all Disqualified Equity
Interests and (n) solely for the purposes of Article VII, net obligations of
such Person under any Swap Agreement whether or not designated as being secured
under this Agreement or any other Loan Document. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general

 

45



--------------------------------------------------------------------------------

partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

“Insolvency Laws” means each of the Bankruptcy Code, any state, provincial,
territorial or federal bankruptcy laws, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up and
Restructuring Act (Canada), the Insolvency Act 1986 (United Kingdom), the
Faillissementswet (Netherlands) ), the Swiss Federal Debt Enforcement and
Bankruptcy Act of 11 April 1889(Switzerland) and Council Regulation 1346/2000/EC
on insolvency proceedings (European Union), each as now and hereafter in effect,
any successors to such statutes and any other applicable insolvency or other
similar law of any jurisdiction, including any corporate law or other law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it and including any rules and regulations pursuant
thereto.

“Intellectual Property” means trademarks, service marks, tradenames, copyrights,
patents, trade secrets, industrial designs, internet domain names and other
intellectual property, including any applications and registrations pertaining
thereto and with respect to trademarks, service marks and tradenames, the
goodwill of the business symbolized thereby and connected with the use thereof.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP. Interest Expense shall be calculated on a Pro
Forma Basis to give effect to any Indebtedness incurred, assumed or permanently
repaid or extinguished during the relevant Test Period in connection with a
Permitted Acquisition or the sale, transfer, lease or other disposition of any
assets (other than dispositions in the ordinary course of business) as if such
incurrence, assumption, prepayment or extinguishment had occurred on the first
day of the applicable Test Period. Notwithstanding anything to the contrary in
this definition, any purchase price premiums above par or any call premiums
incurred in connection with the purchase or redemption by the Company of the
2016 Notes, the 2017 Notes, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents, or any Replacement Notes shall not be included in the
calculation of Interest Expense.

“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Loan or Overnight LIBO Loan (other than, in each case, any Swingline Loan), the
first day of each calendar month and the Maturity Date and (b) with respect to
any Eurodollar Loan or CDOR Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

 

46



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, (a) with respect to any Loan other than
a CDOR Rate Loan, for any Interest Period, the rate per annum (rounded to the
same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (i) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period and (ii) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time, and (b) with respect to any CDOR Rate Loan, for any Interest
Period, a rate per annum (rounded upward to the next 1/100th of 1%) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between (i) the applicable CDOR Screen Rate for the longest
period (for which such CDOR Screen Rate is available) that is shorter than the
Interest Period for such CDOR Rate Loan and (ii) the applicable CDOR Screen Rate
for the shortest period (for which such CDOR Screen Rate is available) that is
longer than the Interest Period for such CDOR Rate Loan, in each case at such
time.

“Inventory” (a) in the case of the U.S. Co-Borrowers, any Loan Party organized
under applicable laws of the United States, any state thereof or the District of
Columbia, the Canadian Co-Borrowers, or any Loan Party organized under
applicable laws of Canada or any province thereof, has the meaning assigned to
such term in the applicable U.S. Security Agreement and (b) in the case of the
UK Co-Borrowers or any Loan Party organized under applicable law of England and
Wales, has the meaning assigned to such term in the applicable UK Security
Agreement.

“IRS” means the United States Internal Revenue Service.

 

47



--------------------------------------------------------------------------------

“Issuing Bank” means the Canadian Issuing Bank, a U.S. Issuing Bank or the
European Issuing Bank, as applicable, in each case in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Junior Lien” means a Lien that is subject to an Applicable Intercreditor
Agreement, it being understood that such Lien will be a junior lien with respect
to the Liens securing the Secured Obligations, and the holders of Indebtedness
(or a trustee, agent or other representative of such holders) secured by such
Lien have become a party to such Applicable Intercreditor Agreement either as an
original party thereto or through the execution and delivery of joinders
thereto. For avoidance of doubt, the Liens on Term Priority Collateral securing
the 2020 Term Loan Facility or any other Additional Senior Secured Indebtedness
are not Junior Liens.

“Junior Secured Indebtedness” means Indebtedness of a Loan Party that is secured
by a Junior Lien incurred, created, assumed or permitted to exist in reliance of
Section 6.01(u) or (v); provided that no such Indebtedness shall constitute
Junior Secured Indebtedness unless at all times it meets the following
requirements:

(i) such Indebtedness does not mature, and the terms of such Indebtedness do not
require any amortization in excess of 5% per annum or any mandatory prepayment
or redemption or repurchase at the option of the holder thereof (other than
pursuant to Customary Mandatory Prepayment Terms), in each case earlier than 180
days after the latest Maturity Date;

(ii) such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms) that, when taken as a whole, are not materially more
restrictive or less favorable to the Company and its Subsidiaries, and are not
materially less favorable to the Agents, the Issuing Banks, the Swingline
Lenders and the Lenders, than the terms of this Agreement (taken as a whole)
(except with respect to terms and conditions that are applicable only after the
latest Maturity Date), it being understood that such Indebtedness may be in the
form of notes or term loan facilities;

(iii) the Liens securing such Indebtedness shall be subordinated to the Liens
securing the Secured Obligations in a manner satisfactory to the Administrative
Agent and the Collateral Agent and shall reflect the Junior Lien nature of such
Indebtedness, and such Liens shall only be on assets that constitute Collateral;

 

48



--------------------------------------------------------------------------------

(iv) the security agreements relating to such Indebtedness (together with the
Applicable Intercreditor Agreements) reflect the Junior Lien nature of the
security interests and are otherwise satisfactory to the Administrative Agent
and the Collateral Agent;

(v) such Indebtedness and the holders thereof or the representative thereunder,
and the Liens securing such Indebtedness, in each case shall be subject to the
Applicable Intercreditor Agreements; and

(vi) such Indebtedness shall not be guaranteed by any Person other than any Loan
Party and shall not have any obligors other than any Loan Party;

provided that a certificate of a Financial Officer of the Borrower
Representative delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower
Representative has determined in good faith that such terms and conditions
satisfy the requirements of clause (ii) of this definition, shall be conclusive
evidence that such terms and conditions satisfy the requirements of clause (ii)
of this definition unless the Administrative Agent notifies the Borrower
Representative within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees).

“Junior Secured Indebtedness Documents” all documents executed and delivered
with respect to the Junior Secured Indebtedness or delivered in connection
therewith.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lead Arrangers” means JPMORGAN CHASE BANK, N.A., WELLS FARGO CAPITAL FINANCE,
LLC, DEUTSCHE BANK SECURITIES INC., BANK OF AMERICA, N.A., and SUNTRUST ROBINSON
HUMPHREY, INC., as Joint Bookrunners and Joint Lead Arrangers.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption), in each case, together with any Affiliate of
such Person through which such Person elects, by notice to the Administrative
Agent, to make any Loans available to any Borrower or otherwise fulfill its
obligations hereunder so long as such Person or its Affiliate is a party to this
Agreement as a Lender; provided that for all purposes of voting or consenting
with respect to (a) any amendment,

 

49



--------------------------------------------------------------------------------

supplement or modification to any Loan Document, (b) any waiver of any of the
requirements of any Loan Document or any waiver of any Default of Event of
Default and its consequences and (c) any other matter as to which a Lender may
vote or consent pursuant to Section 9.02 of this Agreement, the Person making
such election shall be deemed the “Lender” rather than such Affiliate, which
shall not be entitled to vote or consent (it being agreed that the failure of
any such Affiliate to fund or otherwise fulfill an obligation under this
Agreement shall not relieve the Person that designated such Affiliate to Loans
hereunder from its obligations hereunder). Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit (or similar instrument (including
a bank guarantee) acceptable to the applicable Issuing Bank issued for the
purpose of providing credit support) issued pursuant to this Agreement.

“Letter of Credit Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any LC Disbursement in accordance with its
Applicable Percentage pursuant to Section 2.06(d) and Section 2.06(e).

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any LIBOR Quoted
Currency (other than a European Swingline Loan denominated in Sterling) and for
any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London
time, on the Quotation Date for such Interest Period; provided that, if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to such LIBOR Quoted Currency, then the
LIBO Rate shall be the Interpolated Rate; provided that if the LIBO Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any LIBOR Quoted Currency (other than a European Swingline Loan
denominated in Sterling) and for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“LIBOR Quoted Currency” means Dollars, Euros and Sterling.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, statutory trust or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

50



--------------------------------------------------------------------------------

“Line Cap” means, at any time, an amount equal to the lesser of (a) the
aggregate amount of all Commitments at such time and (b) the Borrowing Base at
such time.

“Loan Documents” means this Agreement, the First Amendment Agreement, each
Applicable Intercreditor Agreement, any promissory notes issued pursuant to the
Agreement, the Collateral Documents, the Loan Guaranty, each reaffirmation or
confirmation agreement, and all other agreements, instruments, documents and
certificates executed and delivered to, or in favor of, the Administrative
Agent, the Collateral Agent, any Issuing Bank, any Swingline Lender or any
Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent, the Collateral Agent, any Issuing Bank, any Swingline
Lender or any Lender in connection with the Agreement or the transactions
contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement and, if separate guarantees
are required by the Administrative Agent, each separate Guarantee, in form and
substance satisfactory to the Administrative Agent, delivered by each Loan
Guarantor that is a foreign Subsidiary (which Guarantee shall be governed by the
laws of the country in which such foreign Subsidiary is located if the
Administrative Agent requests that such law govern such Guarantee), as it may be
amended or modified and in effect from time to time.

“Loan Parties” means the Borrowers, the Borrowers’ Restricted Subsidiaries party
to a Loan Guaranty and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement or executes a separate Loan Guaranty and their
respective successors and assigns.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Local Time” means, (a) local time in London, England with respect to the times
for the receipt of Borrowing Requests for European Revolving Loans denominated
in dollars, Sterling or Euro, European Swingline Loans and Letter of Credit
Requests to the European Issuing Bank, of any disbursement by the Disbursement
Agent of European Revolving Loans denominated in dollars, Sterling or Euros,
European Swingline Loans, European Overadvances and European Protective Advances
and for payment by the Borrowers with respect to European Revolving Loans
denominated in dollars, Sterling or Euros, European Swingline Loans, European
Overadvances and European Protective Advances and reimbursement obligations in
respect of Letters of Credit issued by the European Issuing Bank, (b) local time
in Chicago, Illinois, with respect to the times

 

51



--------------------------------------------------------------------------------

for the determination of “Dollar Equivalent”, for the receipt of Borrowing
Requests of U.S. Revolving Loans, U.S. Swingline Loans, U.S. Overadvances, U.S.
Protective Advances, Letter of Credit Requests to a U.S. Issuing Bank, for
receipt and sending of notices by and disbursement by the Disbursement Agent or
any Lender and any U.S. Issuing Bank and for payment by the Loan Parties by the
Borrowers with respect to U.S. Revolving Loans, U.S. Swingline Loans, U.S.
Overadvances, U.S. Protective Advances and reimbursement obligations in respect
of Letters of Credit issued by a U.S. Issuing Bank, (c) local time in Toronto,
Ontario with respect to the times for the receipt of Borrowing Requests of
Canadian Revolving Loans, Canadian Swingline Loans, Canadian Overadvances,
Canadian Protective Advances, Letter of Credit Requests to the Canadian Issuing
Bank, for receipt and sending of notices by and disbursement by the Disbursement
Agent or any Lender and the Canadian Issuing Bank and for payment by the Loan
Parties by the Borrowers with respect to Canadian Revolving Loans, Canadian
Swingline Loans, Canadian Overadvances, Canadian Protective Advances and
reimbursement obligations in respect of Letters of Credit issued by the Canadian
Issuing Bank, (d) local time in London, England, with respect to the times for
the determination of “LIBO Rate” (with respect to Revolving Loans denominated in
Sterling or Euro) and “Overnight LIBO Rate”, (e) otherwise, if a place for any
determination is specified herein, the local time at such place of determination
and (f) otherwise, Chicago, Illinois time.

“Luxembourg Security Agreement” means that certain Pledge Agreement, dated
July 8, 2011, among the Company, the Administrative Collateral Agent and Cott
Luxembourg S.à.r.l., as amended, restated, supplemented or otherwise modified
from time to time, and any other pledge or security agreement governed by the
laws of Luxembourg and entered into by any Loan Party (or Restricted Subsidiary
that becomes a Loan Party) on, prior to, or after the Restatement Effective
Date, as required by this Agreement or any other Loan Document for the purpose
of creating a Lien on the property of any such Person that is (a) organized in
Luxembourg or (b) has property located in Luxembourg, in each case as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Margin Stock” means “Margin Stock”, as such term is defined in Regulation U of
the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the Collateral, the
Administrative Collateral Agent’s Liens (on behalf of itself and the Lenders) on
the Collateral or the UK Security Trustee’s Liens on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Administrative Collateral Agent, the UK Security
Trustee, any Issuing Bank or the Lenders thereunder, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000, and Indebtedness outstanding under the
2020 Term Loan Credit Agreement; provided, however, that intercompany
Indebtedness permitted hereunder and exclusively between or among the Company
and its Restricted Subsidiaries shall not be Material Indebtedness.

 

52



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of (a) August 3, 2021, (b) in the event that
any Indebtedness of the type referred to in Section 6.01(h) (solely with respect
to extensions, refinancings, replacements, supplements, or renewals of
Indebtedness of the type referred to in Sections 6.01(s) and (t)), (s), (t),
(u) and (v), is outstanding 90 days prior to its maturity date, the date that is
90 days prior to the maturity date for such Indebtedness unless such
Indebtedness has been refinanced to have a maturity date six months after the
scheduled Maturity Date, or (c) any earlier date on which the Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Maximum PP&E Equipment Component Amount” means 85% of the Net Orderly
Liquidation Value of all Original M&E Contributors’ Eligible Equipment based on
the most recent appraisals of all Original M&E Contributors’ Eligible Equipment
completed prior to the PP&E Refresh Date.

“Maximum PP&E Real Property Component Amount” means (a) in the case of Eligible
Real Property (Existing), 75% of the fair market value of all Original RP
Contributors’ Eligible Real Property (Existing) based on the most recent
appraisals for all Original RP Contributors’ Eligible Real Property (Existing)
completed prior to the PP&E Refresh Date and (b) in the case of Eligible Real
Property (2018), 75% of the fair market value of all Original RP Contributors’
Eligible Real Property (2018) based on the most recent appraisals for all
Original RP Contributors’ Eligible Real Property (2018) completed prior to the
Additional Real Property Trigger Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the UK Security Trustee or the Administrative
Collateral Agent, for the benefit of the Administrative Collateral Agent and the
Lenders, on real property of a Loan Party, including any amendment, restatement,
modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, but does not include any Canadian Union Plans.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person (other than any Subsidiary) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, (b) the income (or deficit) of Decantae and
each other Unrestricted Subsidiary, except to the extent that any such income is
actually received by the Company or a Restricted Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary that is not a Loan Party to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.

 

53



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to the Collateral Agent by an appraiser acceptable to the
Collateral Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, subject to the terms of the Applicable
Intercreditor Agreements, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and (iv) the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Financial Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans (including interest accruing (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding)
after the commencement of any bankruptcy, insolvency receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations (including guarantee
obligations) of the Loan

 

54



--------------------------------------------------------------------------------

Parties to the Lenders or to any Lender, the Administrative Agent, the
Collateral Agent, the Issuing Bank or any indemnified party arising under the
Loan Documents; provided, however, that the definition of “Obligations” shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Original M&E Contributor” means the Company and S&D Coffee, in each case to the
extent such Person is a Loan Party hereunder.

“Original RP Contributor” means the Company, DS Services, and S&D Coffee, in
each case to the extent such Person is a Loan Party hereunder.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight LIBO” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Overnight LIBO Rate.

 

55



--------------------------------------------------------------------------------

“Overnight LIBO Rate” means a rate per annum equal to the London interbank
offered rate as administered by ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for overnight
deposits in Euros or Sterling (as the case may be) as displayed on the
applicable Thomson Reuters screen page (currently page LIBOR01) (or, in the
event such rate does not appear on a page of the Thomson Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be reasonably selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, on such
day; provided that if an Overnight LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.

“Parallel Liability” means a Loan Party’s undertakings pursuant to Section 9.22.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04(g)(iii).

“Participating Member State” means each state so described in any EMU
Legislation.

“Participating Specified Foreign Currency Lender” has the meaning assigned to
such term in Section 12.01(a).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Payment Conditions” means that, with respect to any Proposed Transaction, each
of the following conditions are satisfied, as applicable:

(a) both immediately before and immediately after giving effect to such Proposed
Transaction, no Default shall have occurred and be continuing; and

(b) either (i) (x) Aggregate Availability on the date of such Proposed
Transaction, both immediately before and on a Pro Forma Basis after giving
effect to such Proposed Transaction and (y) Aggregate Availability for the 30
day period immediately preceding such Proposed Transaction (assuming such
Proposed Transaction occurred on the first day of such 30 day period), in each
case is greater than or equal to 17.5% of the Line Cap at such time; or

(ii) (x) (1) Aggregate Availability on the date of such Proposed Transaction,
both immediately before and on a Pro Forma Basis after giving effect to such
Proposed Transaction and (2) Aggregate Availability for the 30 day period
immediately preceding such Proposed Transaction (assuming such Proposed
Transaction occurred on the first day of such 30 day period), in each case is
greater than or equal to 12.5% of the Line Cap at such time and (y) the Fixed
Charge Coverage Ratio, determined as of the last day of the most recent fiscal
quarter for which financial statements have been or should have been delivered
pursuant to Section 5.01(a) or (b), for the period of four consecutive fiscal
quarters ending on such last day on a Pro Forma Basis after giving effect to
each such Proposed Transaction as if such Proposed Transaction occurred on the
first day of such four consecutive fiscal quarter period, is no less than 1.0 to
1.0 (solely for purposes of any Permitted Acquisition, this clause (y) shall be
calculated without giving effect to such Permitted Acquisition);

 

56



--------------------------------------------------------------------------------

provided, that in connection with any such Proposed Transaction (other than the
regularly scheduled payment of the Company’s quarterly dividend pursuant to
Section 6.09(a)(iii) in a manner and in an amount consistent with past
practice), in each case, the Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower Representative, on
behalf of the Loan Parties:

(A) stating the nature, the amount and the date of the Proposed Transaction;

(B) certifying that the Company and/or each applicable Restricted Subsidiary has
complied with the applicable foregoing conditions together with detailed
calculations of the requirements of clause (b) above (based, in the case of
Aggregate Availability determinations, on the most recently delivered Aggregate
Borrowing Base Certificate and Borrowing Base Certificates and the then-current
Aggregate Credit Exposure) giving pro forma effect to such Proposed Transaction
to the extent set forth above; and

(C) certifying that the proposed transaction documents do not violate the terms
and conditions of each of the 2016 Indenture, the 2017 Indenture, any
Replacement Indenture, any Additional Senior Secured Indebtedness Documents, any
Additional Unsecured Indebtedness Documents, or any Junior Secured Indebtedness
Documents, as applicable.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Proposed Acquisition that satisfies each of
the following conditions precedent:

(a) with respect to any Proposed Acquisition where the Acquisition Consideration
exceeds $20,000,000, the Administrative Agent shall receive at least 10 Business
Days’ prior written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such Proposed Acquisition, which notice shall include,
without limitation, a reasonably detailed description of such Proposed
Acquisition, and, if any earnout is included as part of the Acquisition
Consideration, such notice shall be accompanied by a certificate of a Financial
Officer of the Company setting forth (i) the good faith estimate of the
aggregate amount required to be reserved in accordance with GAAP in respect of
the earnout constituting Acquisition Consideration, (ii) after giving effect to
the earnout described in clause (i), a detailed calculation of the aggregate
amount of all earnouts that will be outstanding as of the closing date of the
Proposed Acquisition, and (iii) a determination as to whether a Reserve will be
required on the closing date of the Proposed Acquisition pursuant to
Section 6.01(r);

(b) such Proposed Acquisition shall have been approved by the Proposed
Acquisition Target’s board of directors (or equivalent);

 

57



--------------------------------------------------------------------------------

(c) the Proposed Acquisition Target shall be engaged in a Permitted Business;

(d) all governmental and material third-party approvals necessary in connection
with such Proposed Acquisition shall have been obtained and be in full force and
effect;

(e) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a consolidated balance sheet of the Company and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables, accrued
expenses and (iii) Indebtedness permitted under Section 6.01;

(f) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $50,000,000, the Borrower Representative shall have delivered to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders and sufficiently in advance of
such Proposed Acquisition, such other financial information, financial analysis,
documentation or other information relating to such Proposed Acquisition as the
Administrative Agent or any Lender shall reasonably request;

(g) with respect to any Proposed Acquisition having an Acquisition Consideration
of at least $50,000,000, the Administrative Agent shall be reasonably satisfied
with the form and substance of the acquisition agreement and with all other
material agreements, instruments and documents implementing such Acquisition or
executed in connection therewith, including opinions, certificates and lien
search results, and such Acquisition shall be consummated in accordance with the
terms of such documents and in compliance with applicable law and regulatory
approvals;

(h) at or prior to the closing of such Proposed Acquisition (or within a
reasonable time thereafter as may be agreed by the Administrative Agent in its
Permitted Discretion), the Company (or the Restricted Subsidiary making such
Proposed Acquisition) and the Proposed Acquisition Target shall have executed
such documents and taken such actions as may be required under Section 5.13;

(i) at the time of such Proposed Acquisition and after giving effect thereto,
(A) no Default shall have occurred and be continuing, (B) all representations
and warranties contained in Article III and in the other Loan Documents shall be
true and correct in all material respects and (C) any Reserve required pursuant
to Section 6.01(r) shall have been disclosed to the Collateral Agent; and

(j) with respect to any Proposed Acquisition where the Company (or the
Restricted Subsidiary making such Proposed Acquisition) intends to sell,
transfer or dispose of fixed assets in accordance with Section 6.05(g), the
Administrative Agent shall receive a certificate of a Financial Officer of the
Company (or of the Restricted Subsidiary making such Proposed Acquisition) at
least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the closing of the Proposed Acquisition,
(x) designating such fixed assets as assets sold, transferred or disposed of in
accordance with clause (ii) of the proviso to Section 6.05(g), (y) identifying
such assets with specificity, and (z) including a detailed calculation

 

58



--------------------------------------------------------------------------------

of (I) the good faith estimate of the aggregate fair market value of such assets
at such time, (II) the good faith estimate of the aggregate fair market value
(computed as of the time originally designated under this paragraph (j)) of the
fixed assets previously designated in accordance with this paragraph (j), and
(III) the aggregate fair market value (computed as of the time originally
designated under this paragraph (j)) of all assets sold, transferred or disposed
of on or after the Restatement Effective Date in accordance with clause (ii) of
the proviso to Section 6.05(g), such certificate to be in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Business” means those businesses in which the Company and its
Restricted Subsidiaries are engaged in on the Restatement Effective Date, and
any similar or related line of business so long as the majority of the
operations of such business is in the food service and beverage industry which,
for the purpose of this definition, includes the beverage delivery and
filtration industry.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment. Any determination made by the Administrative Agent, the
Collateral Agent or the Disbursement Agent in its Permitted Discretion, as the
case may be, shall not be effective until three days after written notice
thereof is given by the Administrative Agent, the Collateral Agent or the
Disbursement Agent, as the case may be, to the Borrower Representative.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, levies or utility charges that
are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law and statutory trusts in favor of Farm Products
Sellers, arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, licenses, servitudes,
restrictions and restrictive covenants and similar encumbrances on real property
imposed by law, currently of record, or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Loan Party or any of its Restricted Subsidiaries;

 

59



--------------------------------------------------------------------------------

(g) title defects or irregularities on real property and encroachments or other
matters as would be shown on a survey of the real property which do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of any Loan Party or any of its Restricted
Subsidiaries or materially and adversely affect the property for its intended
use;

(h) with respect to any real property in Canada, the reservations, limitations,
provisos and conditions, if any, expressed in any original grant from the Crown
of any real property or any interest therein which have been disclosed to the
Administrative Agent and have been complied with and do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of any Borrower or any Subsidiary;

(i) shared facilities agreements, parking agreements, servicing agreements,
development agreements, site plan agreements, and other agreements with
government authorities or any third party pertaining to the use or development
of any real property which (x) in the case of Eligible Real Property, have been
disclosed to the Administrative Agent and (y) have been materially complied with
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of any Loan Party or any of its
Restricted Subsidiaries or adversely affect the property for its intended use;
and

(j) with respect to any Eligible Real Property, the exceptions, satisfactory to
the Collateral Agent in its Permitted Discretion, disclosed in the title
insurance policy issued in favor of the Administrative Collateral Agent
hereunder;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, Canada, the United Kingdom or the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of such government), in each case maturing
within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in demand deposits, time deposits, certificates of deposit,
banker’s acceptances and eurodollar time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of Canada, England and Wales or the
United States of America or any province or state thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

60



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least AA by S&P and at least Aa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000; and

(f) in the case of a Restricted Subsidiary organized under the laws of a
jurisdiction other than Canada, England and Wales or the United States of
America or any province or state thereof, other short-term investments that are
analogous to the foregoing, are of comparable credit quality, and are
customarily used by companies in the jurisdiction of such Restricted Subsidiary
for cash management purposes.

“Permitted Lien” means Liens permitted by Section 6.02.

“Permitted Margin Stock” means Margin Stock owned by any Loan Party or any of
its Restricted Subsidiaries on the Restatement Effective Date.

“Permitted Perfection Limitations” means the limited perfection of the Liens on
certain Collateral to the extent that (a) such Collateral consists of (i) cash
(except any cash held in deposit accounts or similar bank accounts in non-U.S.
jurisdictions, other than deposit accounts described in clause (ii) below) and
letter of credit rights, in each case that are not otherwise perfected by the
UCC or PPSA filings listing the applicable Loan Party or Restricted Subsidiary
as debtor, (ii) any Term Loan Collateral Proceeds Account and any deposit
account established solely for the purpose of funding payroll and other
compensation and benefits to employees or having an average monthly balance of
less than $1,000,000 individually or $7,500,000 in the aggregate except, in each
case, any such deposit account maintained with the Administrative Agent or the
UK Security Trustee, (iii) patents, trademarks, and copyrights to the extent
that a security interest thereon cannot be protected by (x) the filing of a UCC
or PPSA financing statement listing the applicable Loan Party or Restricted
Subsidiary as debtor or (y) the recordation of such security interest with the
U.S. Patent and Trademark Office, the U.S. Copyright Office or the applicable
governmental recording office in Canada, England and Wales, Scotland,
Luxembourg, the Netherlands or the European Union, and (iv) aircraft and motor
vehicles that require notice of a Lien on their title papers to perfect such
Lien, (b) except in the case of the perfection of Liens in Equity Interests
issued by a Loan Party that are held by another Loan Party, perfection of such
Liens would not be governed by the laws of the United States (or any state
thereof), Canada (or any province thereof), Luxembourg, the Netherlands, England
and Wales or Scotland or (c) Liens on such Collateral (other than Equity
Interests and promissory notes) may be perfected only by possession (including
possession of any certificate of title) and the Administrative Agent, the
Administrative Collateral Agent or the UK Security Trustee, as applicable, has
not obtained or does not maintain possession of such Collateral.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

61



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Canadian Pension
Plan, a Canadian Union Plan or a Multiemployer Plan) subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“PP&E Amortization Amount (Adjusted Equipment)” means, at the time of any
determination occurring on or after the PP&E Refresh Date, the sum of the PP&E
Amortization Amount (Equipment) for all Original M&E Contributors plus, on and
after the first Business Day of any PP&E Equipment Adjustment Period, the result
of (x) the Maximum PP&E Equipment Component Amount minus (y) 85% of the Net
Orderly Liquidation Value of all Original M&E Contributors’ Eligible Equipment
based on the most recent Qualified PP&E Appraisals (Equipment) for each Original
M&E Contributor’s Eligible Equipment completed prior to such PP&E Equipment
Adjustment Period.

“PP&E Amortization Amount (Adjusted Existing Real Property)” means, at the time
of any determination occurring on or after the PP&E Refresh Date, the sum of the
PP&E Amortization Amount (Existing Real Property) for all Original RP
Contributors plus, on and after the first Business Day of any PP&E Existing Real
Property Adjustment Period, the result of (x) the Maximum PP&E Existing Real
Property Component Amount minus (y) 75% of the fair market value of all Original
RP Contributors’ Eligible Real Property (Existing) based on the most recent
Qualified PP&E Appraisals (Real Property) for each Original RP Contributor’s
Eligible Real Property (Existing) completed prior to such PP&E Existing Real
Property Adjustment Period.

“PP&E Amortization Amount (Adjusted 2018 Real Property)” means, at the time of
any determination occurring on or after the Additional Real Property Trigger
Date, the sum of the PP&E Amortization Amount (2018 Real Property) for all
Original RP Contributors plus, on and after the first Business Day of any PP&E
2018 Real Property Adjustment Period, the result of (x) the Maximum PP&E 2018
Real Property Component Amount minus (y) 75% of the fair market value of all
Original RP Contributors’ Eligible Real Property (2018) based on the most recent
Qualified PP&E Appraisals (Real Property) for each Original RP Contributor’s
Eligible Real Property (2018) completed prior to such PP&E 2018 Real Property
Adjustment Period.

“PP&E Amortization Amount (Equipment)” means at the time of any determination
occurring on or after the PP&E Refresh Date:

(i) prior to the first Business Day of the first PP&E Equipment Adjustment
Period, the product of (x) the result of (I) 85% of the Net Orderly Liquidation
Value of such Original M&E Contributor’s Eligible Equipment based on the most
recent appraisals for all such Original M&E Contributor’s Eligible Equipment
completed prior to the PP&E Refresh Date divided by (II) 28 multiplied by
(y) the number of full calendar quarters that have commenced since (and
including) January 1, 2017; or

(ii) on and after the first Business Day of any PP&E Equipment Adjustment
Period, the product of (x) the result of (I) 85% of the Net Orderly Liquidation
Value of such Original M&E Contributor’s Eligible Equipment based on the most
recent Qualified PP&E Appraisals (Equipment) for all such Original M&E
Contributor’s Eligible

 

62



--------------------------------------------------------------------------------

Equipment completed prior to such PP&E Equipment Adjustment Period divided by
(II) (A) 28 minus (B) the number of PP&E Prior Amortized Quarters for such PP&E
Equipment Adjustment Period multiplied by (y) the number of full calendar
quarters that have commenced since (and including) the first day of the first
quarter of the current PP&E Equipment Adjustment Period.

“PP&E Amortization Amount (Existing Real Property)” means, at the time of any
determination occurring on or after the PP&E Refresh Date:

(i) prior to the first Business Day of the first PP&E Existing Real Property
Adjustment Period, the product of (x) the result of (I) 75% of the fair market
value of such Original RP Contributor’s Eligible Real Property (Existing) based
on the most recent appraisals for all such Original RP Contributor’s Eligible
Real Property (Existing) completed prior to the PP&E Refresh Date divided by
(II) 60 multiplied by (y) the number of full calendar quarters that have
commenced since (and including) January 1, 2017; or

(ii) on and after the first Business Day of any PP&E Existing Real Property
Adjustment Period, the product of (x) the result of (I) 75% of the fair market
value of such Original RP Contributor’s Eligible Real Property (Existing) based
on the most recent Qualified PP&E Appraisals (Real Property) for all such
Original RP Contributor’s Eligible Real Property (Existing) completed prior to
such PP&E Existing Real Property Adjustment Period divided by (II) (A) 60 minus
(B) the number of PP&E Prior Amortized Quarters for such PP&E Existing Real
Property Adjustment Period multiplied by (y) the number of full calendar
quarters that have commenced since (and including) the first day of the first
quarter of the current PP&E Existing Real Property Adjustment Period.

“PP&E Amortization Amount (2018 Real Property)” means, at the time of any
determination occurring on or after the Additional Real Property Trigger Date:

(i) prior to the first Business Day of the first PP&E 2018 Real Property
Adjustment Period, the product of (x) the result of (I) 75% of the fair market
value of such Original RP Contributor’s Eligible Real Property (2018) based on
the most recent appraisals for all such Original RP Contributor’s Eligible Real
Property (2018) completed prior to the Additional Real Property Trigger Date
divided by (II) 60 multiplied by (y) the number of full calendar quarters that
have commenced since (and including) the Additional Real Property Trigger Date;
or

(ii) on and after the first Business Day of any PP&E 2018 Real Property
Adjustment Period, the product of (x) the result of (I) 75% of the fair market
value of such Original RP Contributor’s Eligible Real Property (2018) based on
the most recent Qualified PP&E Appraisals (Real Property) for all such Original
RP Contributor’s Eligible Real Property (2018) completed prior to such PP&E 2018
Real Property Adjustment Period divided by (II) (A) 60 minus (B) the number of
PP&E Prior Amortized Quarters (2018 Real Property) for such PP&E 2018 Real
Property Adjustment Period multiplied by (y) the number of full calendar
quarters that have commenced since (and including) the first day of the first
quarter of the current PP&E 2018 Real Property Adjustment Period.

 

63



--------------------------------------------------------------------------------

“PP&E Component” means, at the time of any determination, with respect to each
Original M&E Contributor and each Original RP Contributor, an amount equal to
the lesser of $75,000,000 and:

(a) [reserved;] and

(b) on and after the PP&E Refresh Date, the lesser of:

(X) the result of:

(i) to the extent greater than zero, (x) 75% of the fair market value (as
determined by the most recent Qualified PP&E Appraisals (Real Property) or, if
none, by the most recent appraisal and update thereof with respect to all
Eligible Real Property (Existing)) of all such Original RP Contributor’s
Eligible Real Property (Existing) minus (y) the PP&E Amortization Amount
(Existing Real Property) (this clause (i), the “Existing Real Property
Component”), plus

(ii) to the extent greater than zero, (x) 75% of the fair market value (as
determined by the most recent Qualified PP&E Appraisals (Real Property) or, if
none, by the most recent appraisal and update thereof with respect to all
Eligible Real Property (2018)) of all such Original RP Contributor’s Eligible
Real Property (2018) minus (y) on or after the Additional Real Property Trigger
Date, the PP&E Amortization Amount (2018 Real Property) (this clause (ii), the
“2018 Real Property Component”), plus

(iiiii) to the extent greater than zero, (x) 85% of the Net Orderly Liquidation
Value of such Original M&E Contributor’s Eligible Equipment minus (y) the PP&E
Amortization Amount (Equipment) (this clause (iii), the “Equipment Component”),
minus

(iiiiv) Reserves established by the Collateral Agent in its Permitted
Discretion; provided that a Reserve shall be established and included in each
Borrowing Base Certificate and in the Aggregate Borrowing Base Certificate in
the amount of any mortgage tax incurred by any Loan Party that is required to be
paid but remains unpaid, or that would be required to be paid in order for the
Administrative Collateral Agent to validly enforce its Lien on any Eligible Real
Property; and

(Y) to the extent greater than zero:

(i) the Maximum PP&E Existing Real Property Component Amount minus the PP&E
Amortization Amount (Adjusted Existing Real Property), plus

(ii) the Maximum PP&E 2018 Real Property Component Amount minus the PP&E
Amortization Amount (Adjusted 2018 Real Property), plus

 

64



--------------------------------------------------------------------------------

(iii) Maximum PP&E Equipment Component Amount minus the PP&E Amortization Amount
(Adjusted Equipment), minus

(iv) Reserves established by the Collateral Agent in its Permitted Discretion;
provided that a Reserve shall be established and included in each Borrowing Base
Certificate and in the Aggregate Borrowing Base Certificate in the amount of any
mortgage tax incurred by any Loan Party that is required to be paid but remains
unpaid, or that would be required to be paid in order for the Administrative
Collateral Agent to validly enforce its Lien on any Eligible Real Property;
minus

(v) the sum of the PP&E Components (calculated solely under clause (b)(X) of
such definition) included in the Borrowing Bases of all other Original M&E
Contributors and Original RP Contributors.

“PP&E Equipment Adjustment Period” means, at any time of determination occurring
after the PP&E Refresh Date, the period commencing on the first Business Day of
the first full calendar quarter following the receipt by the Administrative
Agent and the Collateral Agent of a Qualified PP&E Appraisal (Equipment), and
ending on the date immediately prior to the first Business Day of the first full
calendar quarter following the receipt by the Administrative Agent and the
Collateral Agent of the next succeeding Qualified PP&E Appraisal (Equipment).

“PP&E Existing Real Property Adjustment Period” means, at any time of
determination occurring after the PP&E Refresh Date, the period commencing on
the first Business Day of the first full calendar quarter following the receipt
by the Administrative Agent and the Collateral Agent of a Qualified PP&E
Appraisal (Real Property) of Eligible Real Property (Existing), and ending on
the date immediately prior to the first Business Day of the first full calendar
quarter following the receipt by the Administrative Agent and the Collateral
Agent of the next succeeding Qualified PP&E Appraisal (Real Property) of
Eligible Real Property (Existing).

“PP&E Prior Amortized Quarters” means, with respect to each PP&E Equipment
Adjustment Period and each PP&E Existing Real Property Adjustment Period, as
applicable, the number of calendar quarters that have commenced since (and
including) January 1, 2017 through and including the first Business Day of such
PP&E Equipment Adjustment Period or such PP&E Existing Real Property Adjustment
Period.

“PP&E Prior Amortized Quarters (2018 Real Property)” means, with respect to each
PP&E 2018 Real Property Adjustment Period, as applicable, the number of calendar
quarters that have commenced since (and including) the Additional Real Property
Trigger Date, through and including the first Business Day of such PP&E 2018
Real Property Adjustment Period.

“PP&E Priority Indebtedness” shall have the meaning assigned to such term in
Section 6.01(u).

“PP&E 2018 Real Property Adjustment Period” means, at any time of determination
occurring after the Additional Real Property Trigger Date, the period commencing
on the first Business Day of the first full calendar quarter following the
receipt by the Administrative Agent and the Collateral Agent of a Qualified PP&E
Appraisal (Real Property) of Eligible Real Property (2018), and ending on the
date immediately prior to the first Business Day of the first full calendar
quarter following the receipt by the Administrative Agent and the Collateral
Agent of the next succeeding Qualified PP&E Appraisal (Real Property) of
Eligible Real Property (2018).

 

65



--------------------------------------------------------------------------------

“PP&E Refresh Date” means January 1, 2017.

“PP&E Release Trigger Date” means the original effective date on which the
Additional Senior Secured Indebtedness Documents in respect of Additional Senior
Secured Indebtedness that is designated as PP&E Priority Indebtedness pursuant
to Section 6.01(u) is incurred or issued pursuant to Section 6.01(u).2020 Term
Loan Effective Date.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Event” means:

(1) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in (i) Sections 6.05(a) through 6.05(d),
(ii) Sections 6.05(h) through 6.05(k), or (iii) Section 6.05(e) and 6.06; or

(2) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party; or

(3) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective; provided that, if
such rate shall be less than zero, the Prime Rate shall be deemed to be zero for
purposes of this Agreement.

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior to or pari
passu with the Liens created by the Collateral Documents (or interests similar
thereto under applicable law) including for amounts owing for employee source
deductions, wages, vacation pay, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Quebec corporate
taxes, pension fund obligations and overdue rents.

 

66



--------------------------------------------------------------------------------

“Private Brand Customers” shall mean customers of any Loan Party that are
engaged in the business of selling private label or branded beverages and/or
engaged in the food service industry.

“Process Agent” means Cott Holdings, CT Corporation, A Wolters Kluwer Company,
111 Eighth Avenue, New York, NY 10011 (telephone no: (212) 894-8940), or such
other process agent as shall be reasonably approved by the Administrative Agent,
in each case acting as designee, appointee and agent of each Loan Party that is
not organized under the laws of any State of the United States to accept and
forward for and on such Loan Party’s behalf, service of any and all legal
process, summons, notices and documents that may be served in any action or
proceeding arising out of or in connection with this Agreement or any other Loan
Document.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
promulgated by the United States Securities and Exchange Commission and
otherwise reasonably satisfactory to the Administrative Agent.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Proposed Acquisition” means the proposed acquisition after the Restatement
Effective Date by the Company or any of its Restricted Subsidiaries of all or a
significant part of the assets or Equity Interests of any Proposed Acquisition
Target, or all or a significant part of the assets of a division, business,
branch or unit of any Proposed Acquisition Target, or the proposed merger after
the Restatement Effective Date of any Proposed Acquisition Target with or into
the Company or any Restricted Subsidiary of the Company (and, in the case of a
merger or amalgamation with any Borrower, with such Borrower being the surviving
corporation).

“Proposed Acquisition Target” means any Person or any operating division thereof
subject to a Proposed Acquisition.

“Proposed Transaction” means any dividend, repurchase or redemption of capital
stock, payment of Indebtedness, investment, Permitted Acquisition, or other
transaction, payment or other action, in each case where the Loan Parties would
be required to meet the Payment Conditions in order to be permitted to
consummate such transaction, make such payment or take such action.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

67



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means all Equity Interests other than Disqualified
Equity Interests.

“Qualified PP&E Appraisals (Equipment)” means, after the PP&E Refresh Date, any
appraisal and update thereof with respect to any Eligible Equipment (the most
recent such appraisal for such equipment, the “Current Equipment Appraisal”),
conducted in accordance with the terms of this Agreement from an appraiser
selected and engaged by the Administrative Agent, and in each case satisfactory
to the Administrative Agent and the Collateral Agent, so long as the result of
85% of the Net Orderly Liquidation Value of the applicable Original M&E
Contributor’s Eligible Equipment that is subject to such appraisal based on the
results of the Current Equipment Appraisal is less than the value of such
Eligible Equipment that is included in the Equipment Component as computed at
such time without giving effect to the results of the Current Equipment
Appraisal.

“Qualified PP&E Appraisals (Real Property)” means, after the PP&E Refresh Date,
any appraisal and update thereof with respect to any Eligible Real Property (the
most recent such appraisal for such real property, the “Current Real Property
Appraisal”), conducted in accordance with the terms of this Agreement from an
appraiser selected and engaged by the Administrative Agent, and in each case
satisfactory to the Administrative Agent and the Collateral Agent, so long as
the result of 75% of the fair market value of the applicable Original RP
Contributor’s Eligible Real Property that is subject to such appraisal based on
the results of the Current Real Property Appraisal is less than the value of
such Eligible Real Property that is included in the Existing Real Property
Component or the 2018 Real Property Component, as applicable, as computed at
such time without giving effect to the results of the Current Real Property
Appraisal applicable to such real property.

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Collateral
Agent in the province of Quebec.

“Quotation Date” means with respect to any LIBO Rate Borrowing for any Interest
Period, (a) if the currency is Sterling, the first day of such Interest Period,
(b) if the currency is Euro, two TARGET Days before the first day of such
Interest Period, (c) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case, market practice
differs in the relevant market where the LIBO Rate for such currency is to be
determined, in which case the Quotation Date will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Date
will be the last of those days)).

 

68



--------------------------------------------------------------------------------

“Recipient” means (a) any Agent, (b) any Lender and (c) any Issuing Bank, or any
of the foregoing or any combination thereof (as the context requires).

“Re-Denomination Event” means the declaration of the termination of the
Commitments, or the acceleration of the maturity of any Loans, in each case
pursuant to the provisions of Article VII hereof, or the failure of any Borrower
to pay any principal of, or interest on, any Loans or LC Disbursements on the
Maturity Date.

“Refresco Sale Note Offers” means those certain redemption offers made in
connection with the Refresco Transaction to each noteholder of the 2016 Notes
and the 2017 Notes.

“Refresco Transaction” means the sale of certain assets and Equity Interests
pursuant to, and on the terms and conditions set forth in, that certain Share
Purchase Agreement, dated as of July 24, 2017, by and among the Company,
Refresco Group N.V., a Netherlands limited liability company, Refresco US
Holding Inc., a Delaware corporation, each of the Group Companies identified on
the signature pages thereto, and each of the Selling Subsidiaries identified on
the signature pages thereto.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Indenture” means any agreement or indenture governing any
refinancing or replacement of any of the 2016 Indenture or the 2017 Indenture,
or any supplement to any of the foregoing to the extent such refinancing,
replacement or supplement is permitted in accordance with the terms of
Section 6.01(h).

“Replacement Notes Documents” means, with respect to any Replacement Indenture,
such Replacement Indenture, the Replacement Notes issued thereunder, and any
notes, agreements, indentures or other documents relating thereto or executed in
connection therewith.

“Replacement Notes” means the notes issued under any Replacement Indenture.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrowing Base Contributor from information furnished by or on
behalf of any of the Borrowing Base Contributors, after the Administrative Agent
has exercised its rights of inspection pursuant to this Agreement, which Reports
may be distributed to the Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing at least 50.1% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents (including, without
limitation, the Memorandum and Articles of Association) of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

69



--------------------------------------------------------------------------------

“Reserves” means any and all reserves which the Collateral Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, Aquaterra Pension Reserves, reserves for accrued and unpaid interest
on the Secured Obligations, Banking Services Reserves to the extent relating to
Secured Obligations, reserves for Swap Agreement Obligations to the extent
relating to Secured Obligations, reserves for rent at locations leased by any
Loan Party and for consignee’s, warehousemen’s, mortgagees’ and bailee’s charges
to the extent any such location houses Eligible Inventory or Eligible Equipment,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for the prescribed part of any property of
any Borrowing Base Contributor organized under the laws of England and Wales
that would be made available for the satisfaction of its unsecured liabilities
pursuant to Section 176A of the Insolvency Act 1986 together with its
liabilities which constitute preferential debts pursuant to Section 386 of the
Insolvency Act 1986 and for these purposes the Collateral Agent may make a good
faith estimate of such amounts, and an amount estimated in good faith by the
Collateral Agent (acting reasonably) as being necessary to reflect third party
claims against Inventory of any Borrowing Base Contributor organized under the
laws of England and Wales ranking or which may rank pari passu with or prior to
the claims of the Lenders under the Loan Documents, including without limitation
claims of unpaid suppliers, reserves for amounts owed to Farm Products Sellers
and reserves for taxes, fees, assessments, and other governmental charges and
Prior Claims) with respect to the Collateral or any Loan Party.

“Restatement Agreement” means that certain Second Amendment and Restatement
Agreement, dated as of January 30, 2018, among the Loan Parties party thereto,
the Lenders party thereto, the Administrative Agent, the Administrative
Collateral Agent, and the other parties party thereto.

“Restatement Effective Date” has the meaning assigned to such term in the
Restatement Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Restricted Subsidiaries” means all Subsidiaries of the Company that are not
Unrestricted Subsidiaries and “Restricted Subsidiary” means any one of such
entities.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.

 

70



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&D Coffee” has the meaning assigned to such term in the preamble hereto.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sanctioned Country” means a country or territory which is at any time subject
to or the target of Sanctions.

“Sanctioned Person” means, at any time, (a) a Person listed on a Sanctions List,
(b) any Person operating, organized or resident in a Sanctioned Country, or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means:

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the U.S. government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union, (iv) the
government of the United Kingdom, (v) Switzerland (e.g., the State Secretariat
for Economic Affairs of Switzerland and/or the Directorate of Public
International Law) or (vi) the Canadian government pursuant to, or as described
in, any applicable Canadian Economic Sanctions and Export Control Laws; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by (i) the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury, (ii) Canada) or (iii) Her Majesty’s Treasury of
the United Kingdom, any other department, institution or agency of the
government of the United Kingdom, or other relevant sanctions authority.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State,
Switzerland, the State Secretariat for Economic Affairs of Switzerland and/or
the Directorate of Public International Law, the United Kingdom, Her Majesty’s
Treasury of the government of the United Kingdom, the Canadian government
pursuant to, or as described in, any applicable Canadian Economic Sanctions and
Export Control Laws, or any other government entity, department, institution or
agency of the U.S., the United Kingdom or Canada, in each case as the same may
be amended, supplemented or substituted from time to time.

“SEC” means the Securities and Exchange Commission of the U.S.

 

71



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided that (w) Banking Services
Obligations in respect of Banking Services provided by JPMCB or its Affiliates
shall constitute Secured Obligations entitled to the benefits of the Collateral
Documents without any further action on the part of any Person, (x) Banking
Services Obligations in respect of Banking Services provided by any other Lender
or its Affiliates shall constitute Secured Obligations upon delivery of a notice
signed by the applicable Lender or its Affiliate and the Borrower Representative
designating such Banking Services Obligations as Secured Obligations entitled to
the benefits of the Collateral Documents, (y) Swap Agreement Obligations with
respect to Swap Agreements in which JPMCB or its Affiliate is the counterparty
shall constitute Secured Obligations entitled to the benefit of the Collateral
Documents without any further action on the part of any Person, and (z) Swap
Agreement Obligations with respect to Swap Agreements in which any other Lender
or its Affiliate is a counterparty shall be Secured Obligations if on or before
the thirtieth day after any transaction relating to such Swap Agreement
Obligation is executed the Lender party thereto or its Affiliate (other than
JPMCB and its Affiliates) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents; provided, however, that the definition of “Secured Obligations” shall
not create any guarantee by any Loan Guarantor of (or grant of security interest
by any Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor.

“Secured Parties” means, collectively, the Administrative Agent, the Swingline
Lenders, the Issuing Banks, the Collateral Agent, the UK Security Trustee, each
Lender, each other holder of any Secured Obligations (including any Affiliate of
a Lender that holds Banking Services Obligations or Swap Agreement Obligations),
and each co-agent or sub-agent appointed by the Administrative Agent pursuant to
Article VIII.

“Security Agreement” means, as the context may require, any U.S. Security
Agreement, any Canadian Security Agreement, any Dutch Security Agreement, any
Quebec Security Documents, any UK Security Agreement, any Luxembourg Security
Agreement, and/or any Swiss Security Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Specified Contract Receivables” means Accounts (a) owing from Account Debtors
that contract with a Borrowing Base Contributor and that are billed by such
Borrowing Base Contributor for the services to produce specified products for
that customer rather than the goods resulting from such services, and which
contracts include specific manufacturing instructions rather than just an order
for goods, (b) that are billed by such Borrowing Base Contributor at the time
production is complete even though the resulting goods may be delivered to the
Account Debtor or a third party at a later date, and (c) that, but for the
delayed delivery of the product to the Account Debtor or a third party, would
meet the criteria for Eligible Accounts.

 

72



--------------------------------------------------------------------------------

“Specified Default” means any event or condition (x) which constitutes an Event
of Default or (y) which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default under clauses (a), (b), (h), (i) or (j) of
Article VII.

“Specified Foreign Currencies” has the meaning assigned to such term in
Section 2.01.

“Specified Foreign Currency Funding Capacity” means, at any date of
determination, for any Lender, the ability of such Lender to fund Revolving
Loans denominated in a Specified Foreign Currency, as set forth in the records
of the Administrative Agent as notified in writing by such Lender to the
Administrative Agent within three (3) Business Days of such Lender becoming a
Lender hereunder.

“Specified Foreign Currency Loan” has the meaning assigned to such term in
Section 12.01(a).

“Specified Foreign Currency Participation” has the meaning assigned to such term
in Section 12.01(a).

“Specified Foreign Currency Participation Fee” has the meaning assigned to such
term in Section 12.06.

“Specified Foreign Currency Participation Settlement” has the meaning assigned
to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Amount” has the meaning
assigned to such term in Section 12.02(ii).

“Specified Foreign Currency Participation Settlement Date” has the meaning
assigned to such term in Section 12.02(i).

“Specified Foreign Currency Participation Settlement Period” has the meaning
assigned to such term in Section 12.02(i).

“Spot Selling Rate” means, on any date of determination, the spot selling rate
determined by the Administrative Agent which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
dollars at approximately noon, New York City time, on the prior Business Day;
provided that if, at the time of any such determination, for any reason, no such
spot rate is being quoted, at the spot exchange rate therefor as determined by
the Administrative Agent, in each case as of noon, New York City time on such
date of determination thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include

 

73



--------------------------------------------------------------------------------

those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Subordinated Indebtedness” shall mean any Indebtedness that is by its terms
subordinated in right of payment to the Obligations; provided that Indebtedness
shall not be deemed subordinated in right of payment solely on account of being
unsecured or being secured with greater or lower priority.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Commitments representing at least 75% of the sum of the total
Revolving Exposure and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to (i) the purchase of any
commodity (including, without limitation, resin) used or consumed in the
ordinary course of the Company’s business (including any commodity sold by the
Company or any of its Subsidiaries directly to a vendor solely for the purpose
of being used or consumed to manufacture products of the Company or any of its
Subsidiaries in the ordinary course of such vendor’s business), in each case by
any Loan Party from any Lender or any Affiliate of a Lender, (A) in the case of
JPMCB or any of its Affiliates, without any further action on the part of any
Person and (B) in the case of any other Lender or any of its Affiliates, upon
delivery to the Administrative Agent of a notice signed by the applicable Lender
or its Affiliate and the Borrower Representative designating the obligations
under such agreement as Secured Obligations entitled to the benefits of the
Collateral Documents and (ii) any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, in each case entered into by any Loan Party with any
Lender or any Affiliate of a Lender, (A) in the case of JPMCB or any of its
Affiliates, without any further action on the part of any Person and (B) in the
case of any other Lender or any of its Affiliates, upon delivery to the
Administrative Agent of a notice signed by the applicable Lender or its
Affiliate and the Borrower

 

74



--------------------------------------------------------------------------------

Representative designating the obligations under such agreement as Secured
Obligations entitled to the benefits of the Collateral Documents; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any valid netting agreement relating to
such Swap Agreements, (a) for any date on or after the date such Swap Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreements (which may include a Lender or any Affiliate of a
Lender).

“Swingline Exposure” shall mean, at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means the Canadian Swingline Lender, the European Swingline
Lender and/or the U.S. Swingline Lender, as applicable.

“Swingline Loan” means a U.S. Swingline Loan, a Canadian Swingline Loan, and/or
a European Swingline Loan, as the context may require.

“Swiss Account Pledge Agreement” means that certain bank account pledge
agreement, dated November 11, 2016 among Cott Switzerland GmbH and the
Administrative Collateral Agent, acting for itself and as direct representative
(direkter Stellvertreter) in the name and for the account of the other Secured
Parties and as creditor of the Parallel Liability, as amended, restated,
supplemented or otherwise modified from time to time.

“Swiss Federal Tax Administration” means the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.

“Swiss Loan Guarantor” means any Loan Guarantor incorporated in Switzerland
and/or having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to art 9 of the Swiss Withholding Tax Act.

 

75



--------------------------------------------------------------------------------

“Swiss Quota Pledge Agreement” means that certain pledge agreement dated as of
the Restatement Effective Date among Cott Retail Brands Limited and the
Administrative Collateral Agent, acting for itself and as direct representative
(direkter Stellvertreter) in the name and for the account of the other Secured
Parties and as creditor of the Parallel Liability, as amended, restated,
supplemented or otherwise modified from time to time.

“Swiss Security Agreement” means (i) the Swiss Quota Pledge Agreement, (ii) the
Swiss Account Pledge Agreement, and (iii) any other pledge or security agreement
governed by the laws of Switzerland and entered into by any Loan Party (or
Restricted Subsidiary that becomes a Loan Party) on, prior to, or after the
Restatement Effective Date, as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on the property of any such Person
that is (a) organized in Switzerland or (b) has property located in Switzerland,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Swiss Withholding Tax” means taxes imposed under the Swiss Withholding Tax Act.

“Swiss Withholding Tax Act” means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes interlinked national real time gross
settlement systems and the European Central Bank’s payment mechanism and which
began operations on January 4, 1999.

“TARGET Day” means (a) until such time as TARGET is permanently closed down and
ceases operations, any day on which both TARGET and TARGET2 are open for
settlement of payments in Euro; and (b) following such time as TARGET is
permanently closed down and ceases operations, any day on which TARGET2 is open
for settlement of payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Confirmation” means a confirmation by a Lender to any UK Co-Borrower that
the person beneficially entitled to interest payable to that Lender in respect
of an advance hereunder is either:

(i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

76



--------------------------------------------------------------------------------

(ii) a partnership each member of which is:

(1) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits within the meaning of section 19 of
the UK Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the UK
Corporation Tax Act 2009 ; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK Corporation Tax Act 2009) of
that company.

“Term Loan Collateral Proceeds Account” means one or more deposit accounts or
securities accounts established or maintained by any Loan Party for the sole
purpose of holding the proceeds of any sale or other disposition of any Term
Priority Collateral that are required to be deposited in such account or
accounts pursuant to the terms of the 2020 Term Loan Credit Documents.

“Term Priority Collateral” shall have the meaning set forth in the 2020 ABL/TL
Intercreditor Agreement.

“Test Period” means at any time, the four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a) or Section 5.01(b).

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Restatement Agreement, the First Amendment Agreement, the performance by
the Loan Parties of this Agreement, the borrowing of Loans and other credit
extensions, and the issuance of Letters of Credit hereunder.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the Treaty;

(b) does not carry on a business in the jurisdiction in which the applicable
Borrower is located through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and

(c) fulfills any conditions which must be fulfilled under the relevant double
taxation agreement to obtain full exemption from tax imposed by the United
Kingdom on interest which relate to the Lender (assuming for this purpose that
all necessary procedural formalities have been completed).

 

77



--------------------------------------------------------------------------------

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction in which the relevant Borrower is located which
makes provision for full exemption from the imposition of any withholding or
deduction for or on account of tax imposed by such Borrower’s jurisdiction on
interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
CDOR Rate, the Canadian Prime Rate or the Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Co-Borrowers” means (a) Aimia and (b) each Subsidiary of the Company
organized under the laws of England and Wales that becomes a Borrower in
accordance with Section 5.13(e).

“UK Group” means any Subsidiary of the Company that is incorporated in England,
Wales, Scotland or Northern Ireland.

“UK Pension Scheme” means the Cott Beverages Limited Retirement & Death Benefits
Scheme and the Cooke Bros (Tattenhall) Limited 1982 Retirement Benefits Scheme.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to any UK Co-Borrower hereunder,
gives a Tax Confirmation where the Lender falls within one of the categories in
sub-paragraph (2) to the UK Co-Borrowers and is:

1(a) a Lender which is a bank (as is defined for the purpose of section 879 of
the UK Income Tax Act 2007) making an advance hereunder or in respect of an
advance made by a Person that was a bank (as so defined) at the time the advance
was made and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance or would be
within such charge as respects such payment apart from section 18A of the
Corporation Tax Act 2009;

2(b) a Lender which is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes;

(ii) a partnership each member of which is:

 

  (x)

a company so resident in the United Kingdom; or

 

  (y)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is required to bring
into account in computing its chargeable profits (within the meaning of section
19 of the UK Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of part 117 of the
UK Corporation Tax Act 2009;

 

78



--------------------------------------------------------------------------------

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 19 of the UK Corporation Tax Act
2009) of that company; or

3(c) a Treaty Lender.

“UK Security Agreement” means (a) that certain Debenture dated as of August 17,
2010, between Cott Beverages Limited, the other Loan Parties party thereto, and
the UK Security Trustee, as amended, restated, supplemented or otherwise
modified from time to time, (b) that certain Debenture dated as of August 3,
2016, between Cott Beverages Limited, the other Loan Parties party thereto, and
the UK Security Trustee, as amended, restated, supplemented or otherwise
modified from time to time, and (c) any other debenture, deed, pledge or
security agreement or other similar document governed by the laws of England and
Wales or Scotland entered into by any Loan Party (or Restricted Subsidiary that
becomes a Loan Party) on, prior to, or after the Restatement Effective Date, as
required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any such Person that is (i) organized in the
United Kingdom or (ii) has property located in the United Kingdom, in each case
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“UK Security Trustee” means JPMorgan Chase Bank, N.A., London Branch, in its
capacity as security trustee for itself, the Administrative Agent, the Issuing
Banks and the Lenders.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Loans; it being understood and agreed that, to the
extent any Capital Expenditures are financed with Loans, such Capital
Expenditures shall be deemed Unfinanced Capital Expenditures).

“United States” and “U.S.” mean the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

79



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary pursuant to Section 5.14. The Unrestricted Subsidiaries
as of the Restatement Effective Date are listed on Schedule 1.01(b).

“U.S. Co-Borrowers” means (a) Cott Holdings, DS Services, and S&D Coffee, and
(b) each Subsidiary of the Company organized under the laws of any State of the
United States or the District of Columbia that becomes a Borrower in accordance
with Section 5.13(e).

“U.S. Group” means the U.S. Co-Borrowers and their respective Subsidiaries.

“U.S. Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, and up to two other Lenders designated by Cott Holdings
with the consent of such Lender to serve as U.S. Issuing Bank hereunder in a
written notice to the Administrative Agent, each in its capacity of the issuer
of Letters of Credit for the account of a U.S. Co-Borrower, and its successors
in such capacity as provided in Section 2.06(i). Any U.S. Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such U.S. Issuing Bank, in which case the term “U.S. Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“U.S. Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued by a U.S.
Issuing Bank at such time for the account of a U.S. Co-Borrower plus (b) the
aggregate amount of all LC Disbursements of any U.S. Issuing Bank that have not
yet been reimbursed by or on behalf of a U.S. Co-Borrower at such time. The U.S.
Letter of Credit Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Letter of Credit Exposure at such time.

“U.S. Overadvance” means an Overadvance made to or for the account of a U.S.
Co-Borrower.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Protective Advance” means a Protective Advance made to or for the account
of a U.S. Co-Borrower.

“U.S. Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s U.S. Revolving Loans
and its U.S. Letter of Credit Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of U.S. Swingline Loans outstanding
at such time, plus (b) an amount equal to its Applicable Percentage of the
aggregate principal amount of U.S. Overadvances outstanding at such time.

“U.S. Revolving Loan” means a Revolving Loan made to a U.S. Co-Borrower.

“U.S. Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of August 17, 2010, between the Loan Parties party thereto and the
Administrative Collateral Agent, for the benefit of the Administrative Agent,
the Collateral Agent and the Lenders, as amended, restated, supplemented or
otherwise modified from time to time, and

 

80



--------------------------------------------------------------------------------

any other pledge or security agreement or other similar document governed by the
laws of the United States, any state thereof or the District of Columbia,
entered into by any Loan Party (or Restricted Subsidiary that becomes a Loan
Party) on, prior to, or after the Restatement Effective Date, as required by
this Agreement or any other Loan Document for the purpose of creating a Lien on
the property of any such Person that is (a) organized in the United States, any
state thereof or the District of Columbia or (b) has property located in the
United States, in each case as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(h)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112), and (b) any other tax of a nature, whether imposed in a member state
of the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, imposed elsewhere.

“Water Group” means DS Services and DS Customer Care LLC, a Delaware limited
liability company.

“Water Secured Notes” means the $350,000,000 in original principal amount of DS
Services of America, Inc. 10% Senior Secured Notes due 2021 issuesissued under
that certain Indenture, dated as of August 30, 2013, among DS Services of
America, Inc., the guarantors party thereto and Wilmington Trust, National
Association, as trustee and collateral agent, as amended prior to the
Restatement Effective Date.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

81



--------------------------------------------------------------------------------

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to, and in compliance
with, any restrictions on such amendments, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a Person, or an allocation of assets
to a series of a Person (or the unwinding of such a division or allocation), as
if it were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a Person shall constitute a separate Person
hereunder (and each division of any Person that is a Subsidiary, joint venture
or any other like term shall also constitute such a Person or entity).

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under the
Statement of Financial Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards No. 159), or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect, permitting or requiring a Person to value its
financial liabilities or Indebtedness at the fair value thereof.

 

82



--------------------------------------------------------------------------------

Section 1.05 Currency Translations.

(a) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, such amounts shall be deemed to refer to dollars or
Dollar Equivalents and any requisite currency translation shall be based on the
Spot Selling Rate and the permissibility of actions taken under Article VI shall
not be affected by subsequent fluctuations in exchange rates (provided that if
Indebtedness is incurred to refinance or renew other Indebtedness, and such
refinancing or renewal would cause the applicable dollar denominated limitation
to be exceeded if calculated at the Spot Selling Rate, such dollar denominated
restriction shall be deemed not to have been exceeded so long as (x) such
refinancing or renewal Indebtedness is denominated in the same currency as such
Indebtedness being refinanced or renewed and (y) the principal amount of such
refinancing or renewal Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced or renewed except as permitted under
Section 6.01). For purposes of all determinations of Aggregate Availability,
Aggregate Borrowing Base, Aggregate Credit Exposure, Available Commitments,
Borrowing Bases, Canadian Letter of Credit Exposure, Canadian Revolving
Exposure, Canadian Sublimit, Commitments, Credit Exposure, LC Exposure,
Revolving Exposure, Required Lenders, Supermajority Lenders, European Letter of
Credit Exposure, European Revolving Exposure, European Sublimit, U.S. Letter of
Credit Exposure and U.S. Revolving Exposure (and the components of each of
them), any amount in any currency other than dollars shall be deemed to refer to
dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Selling Rate. For purposes of all calculations and
determinations hereunder, and all certificates delivered hereunder, including
each Aggregate Borrowing Base Certificate and each Borrowing Base Certificate,
all amounts represented by such terms shall be expressed in dollars or Dollar
Equivalents.

Section 1.06 Certificates. Except as otherwise expressly provided herein, all
certificates required to be delivered by a Financial Officer or other officer of
any Loan Party may be delivered by a Financial Officer or other officer, as
applicable, of such Loan Party on behalf of such Loan Party and not in such
officer’s individual capacity.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to (w) the Canadian Co-Borrowers, on
a joint and several basis, in dollars or Canadian Dollars from time to time
during the Availability Period, (x) the Dutch Co-Borrowers, on a joint and
several basis, in dollars or Euros from time to time during the Availability
Period, (y) the U.S. Co-Borrowers, on a joint and several basis, in dollars from
time to time during the Availability Period and (z) the UK Co-Borrowers, on a
joint and several basis, in Euros, Sterling or dollars from time to time during
the Availability Period, in an aggregate principal amount for all Revolving
Loans to all Borrowers that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Commitment, (ii) the aggregate Revolving
Exposure of all Lenders exceeding the lesser of (x) the sum of the total
Commitments of all Lenders or (y) the Aggregate Borrowing Base, (iii) the sum of
the Canadian Revolving Loans plus Canadian Letter of Credit Exposure, plus
Canadian Swingline Loans exceeding the Canadian Sublimit (iv) the sum of the
European Revolving Loans, plus European Letter of Credit Exposure

 

83



--------------------------------------------------------------------------------

plus European Swingline Loans exceeding the European Sublimit, subject, in each
case, to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Canadian Co-Borrowers, the Dutch Co-Borrowers, the UK
Co-Borrowers and the U.S. Co-Borrowers may borrow, prepay and reborrow Revolving
Loans. Subject to, and to the extent provided in, Article XII, Revolving Loans
denominated in Euros, Sterling or Canadian Dollars (the “Specified Foreign
Currencies”) that are required to be made by a Lender pursuant to this
Section 2.01 shall instead be made by JPMCB or its Affiliates and purchased and
settled by such Participating Specified Foreign Currency Lender in accordance
with Article XII.

Section 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing denominated in dollars
(other than Revolving Borrowings denominated in dollars requested by or on
behalf of a UK Co-Borrower or a Dutch Co-Borrower) shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower Representative (or the
applicable Borrower) may request in accordance herewith, each Revolving
Borrowing denominated in Canadian Dollars shall be comprised entirely of
Canadian Prime Loans or CDOR Loans as the Borrower Representative (or the
applicable Borrower) may request in accordance herewith, each Revolving
Borrowing denominated in Euros or Sterling shall be comprised entirely of
Eurodollar Loans and each Revolving Borrowing denominated in dollars requested
by or on behalf of a UK Co-Borrower or a Dutch Co-Borrower shall be comprised
entirely of Eurodollar Loans. Each U.S. Swingline Loan shall be an ABR Loan,
each Canadian Swingline Loan in Canadian Dollars shall be a Canadian Prime Loan,
each Canadian Swingline Loan in dollars shall be an ABR Loan and each European
Swingline Loan shall be an Overnight LIBO Loan. Each Lender at its option may
make any Eurodollar Loan to a U.S. Co-Borrower or any Loan to a Canadian
Co-Borrower, a Dutch Co-Borrower or a UK Co-Borrower by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay any such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, or CDOR Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
ABR Revolving Borrowings and Canadian Prime Revolving Borrowings may be in any
amount. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings and CDOR Borrowings in the aggregate.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

84



--------------------------------------------------------------------------------

(e) Each Loan to the U.S. Co-Borrowers shall be made in dollars, each Loan to
the Canadian Co-Borrowers shall be made in dollars or Canadian Dollars, each
Loan to the Dutch Co-Borrowers shall be made in dollars or Euros, and each Loan
to the UK Co-Borrowers shall be made in dollars, Euros or Sterling.

Section 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative (or the applicable Borrower) shall notify
the Disbursement Agent of such request either in writing (delivered by hand or
facsimile or, in the case of notices to the Disbursement Agent with respect to
Canadian Revolving Loans or U.S. Revolving Loans, transmission of a pdf file
containing an executed copy of the Borrowing Request) in a form approved by the
Disbursement Agent and signed by the Borrower Representative (or the applicable
Borrower) or by telephone in accordance with the following provisions of this
Section 2.03:

(a) in the case of a Loan to a Dutch Co-Borrower or a UK Co-Borrower that is a
Eurodollar Borrowing, not later than 1:00 p.m., Local Time, three Business Days
before the date of the proposed Borrowing;

(b) in the case of a Loan to a Canadian Co-Borrower denominated in Canadian
Dollars (i) that is a Canadian Prime Borrowing, not later than 11:00 a.m., Local
Time, on the date of the proposed Borrowing and (ii) that is a CDOR Borrowing,
not later than 10:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing;

(c) in the case of a Loan to a Canadian Co-Borrower denominated in dollars
(i) that is an ABR Borrowing, not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing and (ii) that is a Eurodollar Borrowing, not later
than 10:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing; and

(d) in the case of a Loan to a U.S. Co-Borrower (i) that is an ABR Borrowing,
not later than 11:00 a.m., Local Time, on the date of the proposed Borrowing and
(ii) that is a Eurodollar Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing.

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile (or, in the case of notices to
the Disbursement Agent with respect to Canadian Revolving Loans or U.S.
Revolving Loans, transmission of a pdf file to the Disbursement Agent containing
an executed copy of the Borrowing Request) of a written Borrowing Request in a
form approved by the Disbursement Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

 

85



--------------------------------------------------------------------------------

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing requested on behalf of a Canadian Co-Borrower, a
Dutch Co-Borrower or a UK Co-Borrower, the currency of the requested Borrowing;

(v) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime
Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(vi) in the case of a Eurodollar Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then (i) a
Revolving Borrowing requested in dollars (other a Revolving Borrowing requested
by or on behalf of a UK Co-Borrower or a Dutch Co-Borrower) shall be an ABR
Borrowing, (ii) a Revolving Borrowing requested in Canadian Dollars shall be a
Canadian Prime Borrowing and (iii) a Revolving Borrowing requested in Euros or
Sterling and a Revolving Borrowing requested in dollars by or on behalf of a
Dutch Co-Borrower or a UK Co-Borrower shall be a Eurodollar Borrowing with an
Interest Period of one month. If no Interest Period is specified with respect to
any requested Eurodollar Revolving Borrowing or CDOR Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Disbursement Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

Section 2.04 Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make (or authorize the Disbursement Agent to make) Loans to the U.S.
Co-Borrowers, jointly and severally, in dollars, to the Canadian Co-Borrowers,
jointly and severally, in dollars or Canadian Dollars, to the Dutch
Co-Borrowers, jointly and severally, in dollars or Euros, and to the UK
Co-Borrowers, jointly and severally, in dollars, Euros or Sterling, on behalf of
all Lenders, which the Collateral Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers or any of them pursuant to the terms
of this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums payable under
the Loan Documents (any of such Loans are herein referred to as “Protective
Advances”); provided that, the aggregate amount of Protective Advances
outstanding at any time, together with the aggregate amount of Overadvances
outstanding at such time, shall not exceed $8,000,000 (or the Dollar Equivalent
thereof); provided further that, the aggregate amount of outstanding Protective
Advances plus the aggregate Revolving Exposure shall not exceed the aggregate
Commitments; provided further that Protective Advance shall be made only if a
Specified Default or Event of Default has occurred and is continuing. Protective
Advances may

 

86



--------------------------------------------------------------------------------

be made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Collateral Agent and the UK Security Trustee in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
denominated in dollars (other than Protective Advances to a UK Co-Borrower or a
Dutch Co-Borrower) shall be ABR Borrowings, all Protective Advances denominated
in Canadian Dollars shall be Canadian Prime Borrowings and all Protective
Advances denominated in Euros or Sterling and all Protective Advances to a Dutch
Co-Borrower or a UK Co-Borrower denominated in dollars shall be Overnight LIBO
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Aggregate
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may (and, on at least a weekly basis when
any Protective Advance is outstanding, shall) request the Lenders to make a
Revolving Loan, in the currency in which the applicable Protective Advance was
denominated, to repay a Protective Advance. At any other time the Administrative
Agent may (and, on at least a weekly basis when any Protective Advance is
outstanding, shall) require the Lenders to fund, in the currency in which the
applicable Protective Advance was denominated, their risk participations
described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent or by
the Disbursement Agent in accordance with the terms hereof, each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent or Disbursement Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent or Disbursement Agent, as applicable, shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

Section 2.05 Swingline Loans and Overadvances.

(a) Swingline Loans Generally.

(i) The Disbursement Agent, the U.S. Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing
on behalf of the U.S. Co-Borrowers (or Cott Holdings requests such Borrowing),
the U.S. Swingline Lender may elect to have the terms of this Section 2.05(a)(i)
apply to such Borrowing Request by advancing, on behalf of the Lenders and in
the amount requested, same day funds to such U.S. Co-Borrower, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the U.S.
Swingline Lender pursuant to this Section 2.05(a)(i) is referred to in this
Agreement as a “U.S. Swingline Loan”), with settlement among them as to the U.S.
Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. The

 

87



--------------------------------------------------------------------------------

aggregate amount of U.S. Swingline Loans outstanding at any time shall not
exceed $8,000,000. The U.S. Swingline Lender shall not make any U.S. Swingline
Loan if the requested U.S. Swingline Loan exceeds Aggregate Availability (before
giving effect to such U.S. Swingline Loan). All U.S. Swingline Loans shall be
ABR Borrowings.

(ii) The Disbursement Agent, the Canadian Swingline Lender and the Lenders agree
that in order to facilitate the administration of this Agreement and the other
Loan Documents, promptly after the Borrower Representative requests a Canadian
Prime Borrowing or an ABR Borrowing on behalf of the Canadian Co-Borrowers (or
Company requests such Borrowing), the Canadian Swingline Lender may elect to
have the terms of this Section 2.05(a)(ii) apply to such Borrowing Request by
advancing, on behalf of the Lenders and in the amount requested, same day funds
to such Canadian Co-Borrower, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Canadian Swingline Lender pursuant
to this Section 2.05(a)(ii) is referred to in this Agreement as a “Canadian
Swingline Loan”), with settlement among them as to the Canadian Swingline Loans
to take place on a periodic basis as set forth in Section 2.05(d). Each Canadian
Swingline Loan shall be subject to all the terms and conditions applicable to
other Canadian Prime Loans or ABR Loans, as applicable, funded by the Lenders,
except that all payments thereon shall be payable to the Canadian Swingline
Lender solely for its own account. The aggregate amount of Canadian Swingline
Loans outstanding at any time shall not exceed $5,000,000 or the Dollar
Equivalent thereof. The Canadian Swingline Lender shall not make any Canadian
Swingline Loan if (i) the requested Canadian Swingline Loan exceeds Aggregate
Availability (before giving effect to such Canadian Swingline Loan) or (ii) the
making of such Canadian Swingline Loan would result in the sum of total Canadian
Revolving Loans, plus Canadian Letter of Credit Exposure, plus Canadian
Swingline Loans exceeding the Canadian Sublimit. All Canadian Swingline Loans
shall be Canadian Prime Borrowings or ABR Borrowings, as applicable.

(iii) The Disbursement Agent, the European Swingline Lender and the Lenders
agree that (a) the Borrower Representative, a UK Co-Borrower or a Dutch
Co-Borrower may request Overnight LIBO Borrowings denominated in dollars, Euros
and Sterling pursuant to this Section 2.05(a)(iii) and (b) in order to
facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Borrower Representative requests a Eurodollar Borrowing on
behalf of a UK Co-Borrower or a Dutch Co-Borrower (or a UK Co-Borrower or Dutch
Co-Borrower requests such borrowing),in each case, the European Swingline Lender
may elect to have the terms of this Section 2.05(a)(iii) apply to such Borrowing
Request by advancing, on behalf of the Lenders and in the amount requested, same
day funds to such UK Co-Borrower or Dutch Co-Borrower, on the applicable
Borrowing date to the Funding Account(s) (each such Loan made solely by the
European Swingline Lender pursuant to this Section 2.05(a)(iii) is referred to
in this Agreement as a “European Swingline Loan”), with settlement among them as
to the European Swingline Loans to take place on a periodic basis as set forth
in Section 2.05(d). Each European Swingline Loan shall be subject to all the
terms and conditions applicable to other Eurodollar Loans funded by the Lenders,
except that all payments thereon shall be payable to the European Swingline
Lender solely for its own account and all European Swingline Loans shall be
Overnight LIBO Borrowings. The

 

88



--------------------------------------------------------------------------------

aggregate amount of European Swingline Loans outstanding at any time shall not
exceed $8,000,000 or the Dollar Equivalent thereof. The European Swingline
Lender shall not make any European Swingline Loan if (i) the requested European
Swingline Loan exceeds Aggregate Availability (before giving effect to such
European Swingline Loan) or (ii) the making of such European Swingline Loan
would result in the sum of total European Revolving Loans, plus European Letter
of Credit Exposure, plus European Swingline Loans exceeding the European
Sublimit.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Disbursement Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Co-Borrowers, jointly and severally, European Revolving Loans to the UK
Co-Borrowers and the Dutch Co-Borrowers, jointly and severally, and Canadian
Revolving Loans to the Canadian Co-Borrowers, jointly and severally, on behalf
of the Lenders, in amounts that exceed Aggregate Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrowers’ failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances to the Canadian Co-Borrowers shall constitute Canadian Prime
Borrowings or ABR Borrowings, as applicable, and Overadvances to the U.S.
Co-Borrowers shall constitute ABR Borrowings. All Overadvances to the UK
Co-Borrowers and the Dutch Co-Borrowers shall constitute Overnight LIBO
Borrowings. The Disbursement Agent may not make any Overadvances hereunder to
the extent that after giving effect thereto, the aggregate amount of
Overadvances outstanding at such time, together with the aggregate amount of
Protective Advances outstanding at such time, would exceed $8,000,000 (or the
Dollar Equivalent thereof) at any time, no Overadvance may remain outstanding
for more than thirty days and no Overadvance shall cause any Lender’s Revolving
Exposure to exceed its Commitment; provided that, the Required Lenders may at
any time revoke the Disbursement Agent’s authorization to make Overadvances. Any
such revocation must be in writing and shall become effective prospectively upon
the Disbursement Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the Disbursement Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment. The applicable
Swingline Lender or the Disbursement Agent may, at any time (and shall, on at
least a weekly basis when any Overadvance is outstanding), require the Lenders
to fund, in the currency in which the applicable Swingline Loan or Overadvance
was denominated, their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Disbursement Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Disbursement Agent in respect of such Loan.

 

89



--------------------------------------------------------------------------------

(d) The Disbursement Agent, on behalf of the applicable Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders (i) in the case of U.S.
Swingline Loans and Canadian Swingline Loans, on at least a weekly basis on any
date that the Administrative Agent elects or (ii) in the case of European
Swingline Loans, on any date that the Administrative Agent or the UK Security
Trustee, as applicable, elects that is no less frequent than once every two
weeks, in each case by notifying the Lenders of such requested Settlement by
facsimile or e-mail no later than 12:00 noon Local Time (A) on the date of such
requested Settlement (the “Settlement Date”) with regard to U.S. Swingline Loans
and Canadian Swingline Loans and (B) three Business Days prior to the Settlement
Date with regard to European Swingline Loans. Each Lender (other than the
Swingline Lenders, in the case of the Swingline Loans) shall transfer, in the
currency in which the applicable Loan was denominated, the amount of such
Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Disbursement Agent, to such account of the Disbursement Agent as the
Disbursement Agent may designate, not later than 2:00 p.m., Local Time, on such
Settlement Date. Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Disbursement Agent
shall be applied against the amounts of the applicable Swingline Lender’s
Swingline Loans and, together with such Swingline Lender’s Applicable Percentage
of such Swingline Loan, shall constitute Revolving Loans of such Lenders,
respectively. If any such amount is not transferred to the Disbursement Agent by
any Lender on such Settlement Date, the applicable Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.07.

Section 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or for the account of another Borrower (or any Borrower may request the issuance
of Letters of Credit for its own account), in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank (a “Letter of Credit
Request”), at any time and from time to time during the Availability Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, an Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall hand deliver or facsimile (or transmit by other
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Disbursement
Agent (prior to 9:00 a.m., Local Time, at least three Business Days prior to the
requested date of issuance, amendment, renewal or extension (or such shorter
period as may be agreed to by the Disbursement Agent and the applicable Issuing
Bank in their sole discretion)) a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency of such Letter of Credit (which

 

90



--------------------------------------------------------------------------------

shall be in dollars, Canadian Dollars, Euros or Sterling), the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the U.S. Letter of Credit Exposure shall not exceed $50,000,000, the
Canadian Letter of Credit Exposure shall not exceed $4,000,000, the European
Letter of Credit Exposure shall not exceed $10,000,000 (or such larger amount
(not to exceed the European Sublimit) as the European Issuing Bank may agree in
writing) and (ii) the total Revolving Exposures shall not exceed the lesser of
the total Commitments and the Aggregate Borrowing Base. No European Letter of
Credit shall be issued, amended, renewed or extended if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the sum of the European Revolving Exposure plus
the European Letter of Credit Exposure would exceed the European Sublimit. No
Canadian Letter of Credit shall be issued, amended, renewed or extended if (and
upon issuance, amendment, renewal or extension of each Letter of Credit, the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, the sum of the Canadian
Revolving Exposure plus the Canadian Letter of Credit Exposure would exceed the
Canadian Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above); and provided, further, that a Letter of
Credit may, upon the request of the applicable Borrower, be renewed for a period
beyond the date that is five Business Days prior to the Maturity Date if such
Letter of Credit has become subject to cash collateralization (at 103% of the
face value of such Letter of Credit) or other arrangements, in each case
satisfactory to the Administrative Agent and the applicable Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Disbursement Agent, in the same currency as the applicable LC Disbursement,
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

91



--------------------------------------------------------------------------------

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Disbursement Agent, in the currency in which the
applicable Letter of Credit was issued, an amount equal to such LC Disbursement
not later than 11:00 a.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower Representative or the applicable Borrower shall have
received notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Borrower Representative or
the applicable Borrower prior to such time on such date, then not later than
11:00 a.m., Local Time, on (i) the Business Day that the Borrower Representative
or the applicable Borrower receives such notice, if such notice is received
prior to 9:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Revolving Borrowing or
Swingline Loan in an equivalent amount and like currency and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Revolving Borrowing or Swingline Loan. Any such
Borrowing shall be (i) an ABR Borrowing if in dollars (except if such Borrowing
was requested by or on behalf of a UK Co-Borrower or a Dutch Co-Borrower),
(ii) a Canadian Prime Rate Borrowing if in Canadian Dollars, and (iii) a
European Swingline Loan if such Borrowing was requested by or on behalf of a UK
Co-Borrower or a Dutch Co-Borrower. If any Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Disbursement Agent in the same currency as
the applicable LC Disbursement, its Applicable Percentage of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.07
with respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Disbursement Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Lenders. Promptly following receipt by the Disbursement Agent of any
payment from a Borrower pursuant to this paragraph, the Disbursement Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then the Disbursement Agent shall distribute such
payment to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
applicable Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrowers or the Loan Guarantors of their
respective obligations to reimburse such LC Disbursement.

 

92



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Collateral Agent, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to any Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by such Borrower
that are caused by the applicable Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent, the Disbursement Agent and the
Borrower Representative (or applicable Borrower) by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations to reimburse the applicable Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless a Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that a Borrower

 

93



--------------------------------------------------------------------------------

reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans, in the case of an LC Disbursement by the U.S. Issuing Bank, at
the rate per annum then applicable to Canadian Prime Loans, in the case of an LC
Disbursement by the Canadian Issuing Bank and at the rate per annum then
applicable to Eurodollar Loans, in the case of an LC Disbursement by the
European Issuing Bank; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(g) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph or if any of the other provisions hereof require cash
collateralization, the Borrowers shall deposit in an account with the
Administrative Collateral Agent, in the name of the Administrative Collateral
Agent and for the benefit of the Administrative Agent, the Collateral Agent and
the Lenders (the “LC Collateral Account”), an amount, in cash and in the
currency in which the applicable Letters of Credit are denominated, equal to
103% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Collateral Agent
as collateral for the payment and performance of the Secured Obligations. The
Administrative Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, such account
shall be subject to a Deposit Account Control Agreement and each Borrower hereby
grants the Administrative Collateral Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Collateral Agent and at each Borrowers’ risk and expense,
such deposits shall not

 

94



--------------------------------------------------------------------------------

bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Administrative
Collateral Agent to reimburse the applicable Issuing Bank or Issuing Banks for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
Borrowers for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or Borrower Representative for the account of the applicable
Borrower within three Business Days after all such Defaults have been cured or
waived.

Section 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., Local
Time (2:00 p.m., Local Time, in the case of Loans denominated in Sterling or
Euros and in the case of a Canadian Prime Borrowing), to the account of the
Disbursement Agent most recently designated by it for such purpose by notice to
the Lenders in an amount equal to such Lender’s Applicable Percentage; provided
that, Swingline Loans shall be made as provided in Section 2.05. The
Disbursement Agent will make such Loans available to the Borrower Representative
(or, if directed by the Borrower Representative, to the account of the
applicable Borrower) by promptly crediting the amounts so received, in like
funds, to the Funding Account(s); provided that Revolving Loans made to finance
the reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall
be remitted by the Disbursement Agent to the applicable Issuing Bank and (ii) a
Protective Advance or an Overadvance shall be retained by the Disbursement Agent
and disbursed in its discretion.

(b) Unless the Disbursement Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Disbursement Agent such Lender’s share of such Borrowing, the
Disbursement Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Disbursement Agent, then the applicable
Lender and the Borrowers agree (jointly and severally with each other Borrower,
but severally and not jointly with the applicable Lenders) to pay to the
Disbursement Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Disbursement Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Disbursement Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
dollar-denominated amounts), Canadian Prime Loans (in the case of Canadian
Dollar-denominated amounts) or Overnight LIBO Loans (in the case of Euro or
Sterling-denominated amounts). If such Lender pays such amount to the
Disbursement Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

95



--------------------------------------------------------------------------------

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing or a CDOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing or a CDOR
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Disbursement Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Disbursement Agent of a written Interest Election
Request in a form approved by the Disbursement Agent and signed by the Borrower
Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Canadian
Prime Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Borrowing but does not specify an Interest Period, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

 

96



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the Disbursement
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) an ABR Borrowing, in the case of a
Eurodollar Revolving Borrowing denominated in dollars, (ii) an Overnight LIBO
Borrowing, in the case of a Eurodollar Revolving Borrowing denominated in Euros
or Sterling or (iii) a Canadian Prime Borrowing, in the case of a CDOR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing or a CDOR Borrowing and
(ii) unless repaid, (1) each Eurodollar Revolving Borrowing denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (2) each Eurodollar Revolving Borrowing denominated in Euros
or Sterling shall be converted to an Overnight LIBO Borrowing at the end of the
Interest Period applicable thereto and (3) each CDOR Borrowing shall be
converted to a Canadian Prime Borrowing at the end of the Interest Period
applicable thereto.

Section 2.09 Termination and Reduction of Commitments; Increase in Commitments.

(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Collateral Agent of a
cash deposit in the currency in which the applicable Letters of Credit are
denominated (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and in the currency in
which the applicable Letters of Credit are denominated) equal to 103% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrowers shall
not reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Commitments and the Aggregate
Borrowing Base and (iii) the Borrowers shall not reduce the Commitments to an
aggregate amount less than $75,000,000 (except for a termination of the
Commitments under paragraph (b) of this Section).

 

97



--------------------------------------------------------------------------------

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e) The Borrowers shall have the right to increase the aggregate Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution; provided that (i) any such request for an increase
shall be in a minimum amount of $10,000,000 (or if less, the remaining principal
amount of increases that are available under paragraph (f) of this Section),
(ii) the Borrower Representative, on behalf of the Borrowers, may make a maximum
of two (2) such requests, (iii) the Administrative Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(iv) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (v) the procedure described in Section 2.09(f) has been
satisfied; provided, further with respect to any Commitment increase occurring
more than 60 days after the Restatement Effective Date, Borrowers shall give the
existing Lenders at least ten Business Days’ written notice that it intends to
increase the Commitments (which notice shall include the amount of such proposed
increase) and Borrowers shall give the existing Lenders the first opportunity to
provide such increase in the Commitment during such ten Business Day period
prior to agreeing to any increased Commitment with any new Lender. If more than
one existing Lender offers to provide the increased Commitment, such increase
shall be allocated amount the offering Lenders pro rata.

(f) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Commitment, subject only to the approval set
forth in Section 9.02(b) if any such increase would cause the Commitments to
exceed $350,000,000. As a condition precedent to such an increase, the Borrowers
shall deliver to the Administrative Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying that such increase is permitted by the 2016 Notes
Documents, the 2017 Notes Documents, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents (if the same are then outstanding), and by the terms of
any Replacement Indenture with respect to any of the foregoing (if the same is
then outstanding) and, with respect to any such increase, assuming a borrowing
of the maximum amount of loans available under such increase together with any
increases previously made pursuant to the terms of this Agreement, and
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrowers, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article III and the other Loan Documents are true
and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Default exists.

 

98



--------------------------------------------------------------------------------

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding Loans shall be reallocated among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages.

Section 2.10 Repayment and Amortization of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay (i) to the Disbursement
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, (ii) to the Disbursement Agent the then
unpaid amount of each Protective Advance on the earlier of the Maturity Date and
demand by the Disbursement Agent and (iii) to the Disbursement Agent the then
unpaid principal amount of each Overadvance on the earliest of the Maturity
Date, the 30th day after such Overadvance is made and demand by the Disbursement
Agent.

(b) At all times that full cash dominion is in effect pursuant to any Security
Agreement, and in any event at all times with respect to collections of the UK
Co-Borrowers and Loan Parties organized under the laws of England and Wales, on
each Business Day, the Disbursement Agent shall apply all funds credited to the
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Disbursement Agent, whether or not immediately
available) first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including Swing
Line Loans) without a corresponding reduction in Commitments and to cash
collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Disbursement Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Disbursement Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

99



--------------------------------------------------------------------------------

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Disbursement Agent to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11 Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Exposure exceeds the lesser of (A) the
aggregate Commitments or (B) the Aggregate Borrowing Base, including as a result
of any currency exchange fluctuation, the Borrowers shall prepay the Revolving
Loans, LC Exposure and/or Swingline Loans in an aggregate amount equal to such
excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.11(d) below in an aggregate
amount equal to 100% of such Net Proceeds; provided that, (i) in the case of any
event described in clause (1) of the definition of the term “Prepayment Event,”
no prepayment under this Section shall be required unless and until the
aggregate amount of proceeds from all such Prepayment Events after the
Restatement Effective Date exceeds $5,000,000, and (ii) in the case of any event
described in clause (1) or (2) of the definition of the term “Prepayment Event,”
if the Borrower Representative shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate), within 180 days after receipt of such Net Proceeds (which period
will be extended to up to a date not later than 360 days after the receipt of
such Net Proceeds if within such 180 day period the applicable Loan Party enters
into a binding contract to acquire, replace or rebuild), to acquire (or replace
or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Loan Parties, and certifying that
no Specified Default has occurred and is continuing, then either (x) so long as
full cash dominion is not in effect, no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate, or
(y) if full cash dominion is in effect, if the Net Proceeds specified in such
certificate (or deemed specified in such certificate pursuant to the First
Amendment Agreement after giving effect to the application of proceeds pursuant
to Section 2(b) thereof) are to be applied by (A) the Borrowers, then such Net
Proceeds shall be applied by the Administrative Agent to reduce the outstanding
principal balance of the Revolving Loans (without a permanent reduction of the
Commitment) and

 

100



--------------------------------------------------------------------------------

upon such application, the Administrative Agent shall establish a Reserve
against the Aggregate Borrowing Base in an amount equal to the amount of such
proceeds so applied and (B) any Loan Party that is not a Borrower, then such Net
Proceeds shall be deposited in a cash collateral account maintained with the
Administrative Collateral Agent or the UK Security Trustee and in either case,
thereafter, such funds shall be made available to the applicable Loan Party as
follows:

(1) the Borrower Representative shall request a Revolving Loan (specifying that
the request is to use Net Proceeds pursuant to this Section) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

(2) so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Revolving Loan or the Administrative Collateral Agent or
the UK Security Trustee shall release funds from the cash collateral account;
and

(3) in the case of Net Proceeds applied against the Revolving Loan, the Reserve
established with respect to such proceeds shall be reduced by the amount of such
Revolving Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period (or 360 day period, if
applicable), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied.

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Commitment and, if full cash dominion
is in effect pursuant to Section 7.3 of the applicable U.S. Security Agreement
and Section 7.3 of the applicable Canadian Security Agreement or if an Event of
Default has occurred and is continuing, to cash collateralize outstanding LC
Exposure. Notwithstanding the foregoing, if any payment pursuant to this Section
would require a payment on a day that is not the last day of an Interest Period
and if such payment would otherwise require the payment of break funding amounts
pursuant to Section 2.16, then (so long as no Event of Default has then occurred
and is continuing) the Borrowers may deposit such required payments in a cash
collateral account with the Administrative Collateral Agent, subject to the sole
dominion and control of the Administrative Collateral Agent and make the
required payment at the end of the appropriate Interest Period.

(e) The Borrower Representative shall notify the Disbursement Agent (and in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender) by
telephone (confirmed by facsimile or, in the case of Canadian Swingline Loans
and U.S. Swingline Loans, by transmission of a pdf file containing such notice)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing or CDOR Revolving Borrowing, not later than 10:00 a.m.,
Local Time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Revolving Borrowing, a Canadian Prime Revolving
Borrowing or an Overnight LIBO Revolving Borrowing, not later than 10:00 a.m.,
Local Time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the

 

101



--------------------------------------------------------------------------------

prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Disbursement
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

Section 2.12 Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a rate per annum equal to
0.25% of the average daily amount of the Available Commitment of such Lender
during the period from and including the Restatement Effective Date to but
excluding the date on which the Lenders’ Commitments terminate. Accrued
commitment fees shall be payable in arrears on the first day of each calendar
month and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Restatement Effective Date. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the applicable Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of each calendar
month shall be payable on the first day of each calendar month following such
last day, commencing on the first such date to occur after the Restatement
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

 

102



--------------------------------------------------------------------------------

(c) The Borrowers agree to pay fees payable under the Fee Letters in the
amounts, to the Persons and at the times set forth in the Fee Letters to which
they are a party.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available dollars, to the Administrative Agent (or to the applicable Issuing
Bank, in the case of fees payable to an Issuing Bank) for distribution, in the
case of commitment fees and participation fees, to the Lenders; provided that
participation fees and fronting fees in respect of Letters of Credit denominated
in dollars shall be paid in dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a currency other than dollars shall
be paid in such currency. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each U.S. Swingline Loan,
each Canadian Swingline Loan denominated in dollars, and each Overadvance and
Protective Advance in dollars (other than each Protective Advance and
Overadvance to a Dutch Co-Borrower or a UK Co-Borrower denominated in dollars))
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Canadian Prime Borrowing (including each Canadian
Swingline Loan, Overadvance and Protective Advance in Canadian Dollars) shall
bear interest at the Canadian Prime Rate plus the Applicable Rate.

(c) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(e) The Loans comprising each Overnight LIBO Borrowing (including each European
Swingline Loan each Overadvance and Protective Advance in Euros or Sterling, and
each Protective Advance and Overadvance to a Dutch Co-Borrower or a UK
Co-Borrower denominated in dollars) shall bear interest at the Overnight LIBO
Rate plus the Applicable Rate.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, and upon written notice from the Administrative Agent (which
notice may be effective retroactively to the date of Default and which notice
shall be given by the Administrative Agent upon the written instructions of the
Required Lenders) or automatically in the case of a Default described in
clauses (h), (i) or (j) of Article VII (i) all Loans shall bear interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section and (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the Base Rate. In addition, in
the event of a Default in the payment of any amount due hereunder other than
principal of a Loan (whether or not such Default shall then constitute an Event
of Default), such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (1) in the case of any other amount
denominated in dollars, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section, (2) in the

 

103



--------------------------------------------------------------------------------

case of any other amount denominated in Canadian Dollars, 2% plus the rate
applicable to Canadian Prime Loans as provided in paragraph (b) of this Section
and (3) in the case of any other amount denominated in Euros or Sterling, 2%
plus the rate applicable to Overnight LIBO Loans as provided in paragraph (e) of
this Section. Such interest shall be payable on written demand.

(g) Accrued interest on each Loan (for ABR Loans, Canadian Prime Loans and
Overnight LIBO Loans, accrued through the last day of the prior calendar month)
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Canadian Prime Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan or CDOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Canadian Prime Rate or
CDOR Rate and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) interest
computed by reference to LIBO Rate with respect to loans denominated in Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Canadian Prime Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Rate or Overnight
LIBO Rate shall be determined by the Disbursement Agent, and such determination
shall be conclusive absent manifest error.

(i) All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.

(j) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

Section 2.14 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

 

104



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing denominated in dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing denominated in Euros or Sterling, such Borrowing
shall be made as an Alternate Rate Borrowing.

(b) If at any time:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Overnight LIBO Rate; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, any Overnight LIBO Borrowing (including any European Swingline
Loan) shall be made as an Alternate Rate Borrowing.

(c) If prior to the commencement of any Interest Period for a CDOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the CDOR Rate, as applicable, for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the CDOR
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
CDOR Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
CDOR Borrowing, such Borrowing shall be made as a Canadian Prime Borrowing.

 

105



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, if at any time the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in clause (a)(i),(b)(i) or
(c)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i),(b)(i) or (c)(i) have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or the
Overnight LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate or the Overnight LIBO Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower Representative shall endeavor to establish alternate rates of
interest to the LIBO Rate and the Overnight LIBO Rate that gives due
consideration to the then prevailing market convention for determining rates of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rates of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (d) (but, in the
case of the circumstances described in clause (a)(ii), (b)(ii) or (c)(ii), only
to the extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Borrowing Request that
requests the conversion of any Borrower to, or continuation of any Borrowing as,
a LIBO Borrowing shall be ineffective, (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as a Borrowing of ABR Loans
unless, notwithstanding anything to the contrary in this Agreement, such
Borrower elects in its discretion to rescind such Borrowing Request; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
CDOR Loans, Overnight LIBO Loans or Eurodollar Loans made by such Lender or any
Letter of Credit or participation therein; or

 

106



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any CDOR Loan,
Overnight LIBO Loan or Eurodollar Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered. This
Section 2.15(a) does not apply to the extent any such increased cost is
attributable to the willful breach by the relevant Lender or its Affiliates of
any law or regulation as determined by a court of competent jurisdiction in a
final, non-appealable judgment.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

107



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments; Illegality.

(a) In the event of (i) the payment of any principal of any Eurodollar Loan or
CDOR Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (ii) the conversion of any
Eurodollar Loan or CDOR Loan other than on the last day of the Interest Period
applicable thereto, (iii) the failure to borrow, convert, continue or prepay any
Eurodollar Loan or CDOR Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (iv) the assignment
of any Eurodollar Loan or CDOR Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss (but not the loss of the Applicable
Rate), cost and expense attributable to such event. In the case of a Eurodollar
Loan or CDOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (x) the
amount of interest (excluding the Applicable Rate) which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or the CDOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(y) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market, or for Canadian Dollar
deposits of a comparable amount and period to such CDOR Loan from other banks in
the Canadian bankers’ acceptance market, as applicable. A certificate of any
Lender setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(b) If any Lender shall provide written notice to the Administrative Agent and
the Borrower Representative that any Change in Law since the date of this
Agreement makes it unlawful or impossible, or any central bank or other
Governmental Authority asserts that it is unlawful or impossible, for such
Lender or its applicable lending office to make, maintain or fund Eurodollar
Loans hereunder (i) with respect to Loans denominated in dollars (A) upon
receipt of such notification, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans denominated in
dollars, (B) each Eurodollar Loan of such Lender denominated in dollars will
automatically be converted to Base Rate Loans on the last day of the then
current Interest Period therefor or, if earlier, on the date specified by such
Lender in such notification (which date shall be no earlier than the last day of
any applicable grace period permitted by applicable law) and (C) the obligation
of such Lender to make or continue affected Eurodollar Loans denominated in
dollars or to convert Loans into Eurodollar Loans denominated in dollars shall
be suspended until the Administrative Agent or such Lender shall notify the
Borrower Representative that the circumstances causing such suspension no longer
exist and (ii) with respect to Loans denominated in a currency other than
dollars, (A) upon receipt of such

 

108



--------------------------------------------------------------------------------

notification, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans denominated in such currency,
(B) each Eurodollar Loan of such Lender denominated in such currency will
automatically be converted to an Alternate Rate Borrowing or a Canadian Prime
Borrowing, as applicable, on the last day of the then current Interest Period
therefor if such Lender may lawfully continue to maintain such Loan or, if
earlier, on the date specified by such Lender in such notification, or
immediately, if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date, and (C) the obligation of such
Lender to make or continue affected Eurodollar Loans denominated in such
currency or to convert Loans into Eurodollar Loans denominated in such currency
shall be suspended until the Administrative Agent or such Lender shall notify
the Borrower Representative that the circumstances causing such suspension no
longer exist.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes except as required by applicable law. If
any applicable law (as determined in the good faith discretion of any applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. A UK Co-Borrower is not required
to make an increased payment to a Lender under this Section 2.17 for a tax
deduction in respect of tax imposed by the United Kingdom from a payment of
interest on a Borrowing, if on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(ii) (1) the relevant Lender is a UK Qualifying Lender solely under
sub-paragraph 2 of the definition of UK Qualifying Lender, (2) an officer of
H.M. Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the UK Income Tax Act 2007 (as that provision has effect on
the date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from the relevant UK
Co-Borrower a certified copy of such Direction; and (3) the payment could have
been made to the Lender without any tax deduction in the absence of such
Direction; or

 

109



--------------------------------------------------------------------------------

(iii) the relevant Lender is a UK Qualifying Lender solely under sub-paragraph 2
of the definition of UK Qualifying Lender (a “UK Non-Bank Lender”) and it has
not, other than by reason of any change after the date of this Agreement in (or
in the interpretation, administration, or application of) any law, or any
published practice or concession of any relevant taxing authority, given a Tax
Confirmation to the relevant UK Co-Borrower.

(b) UK Tax Confirmations. A UK Non-Bank Lender which is or becomes a party to
this Agreement either on the Restatement Effective Date or on the day on which
it accedes to this Agreement gives a Tax Confirmation to the UK Co-Borrowers by
entering into or acceding to this Agreement.

(c) Changes in UK Tax Confirmations. A UK Non-Bank Lender shall promptly notify
the UK Co-Borrowers and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.

(d) Payment of Other Taxes by the Borrowers. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Loan Parties
shall have no obligation to the extent to which a loss, liability or cost is
compensated for under Section 2.17(a) or would have been compensated for under
Section 2.17(a) but was not compensated on account of the availability of one of
the exclusions to Section 2.17(a). A certificate as to the amount of such
payment or liability delivered to the Borrower Representative by a Lender or an
Issuing Bank (in each case with a copy to the Administrative Agent), or by the
Administrative Agent or the Collateral Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify each
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified such Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.04(g) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes

 

110



--------------------------------------------------------------------------------

attributable to such Lender, in each case, that are payable or paid by such
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by any Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes each Agent to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by such
Agent to such Lender from any other source against any amount due to such Agent
under this paragraph.

(h) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax, which in the case of the UK Co-Borrowers shall only be the case where the
Lender is a UK Qualifying Lender, with respect to payments made under any Loan
Document shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower Representative or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower Representative or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(h)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

111



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

112



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(i) Additional United Kingdom Withholding Tax Matters. (i) Subject to
clauses (ii) and (iii) below, a Treaty Lender and each UK Co-Borrower which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that UK Co-Borrower to
obtain authorization to make that payment without withholding or deduction for
Taxes imposed under the laws of the United Kingdom; (ii)(A) a Treaty Lender
which becomes a Treaty Lender on the day on which this Agreement is entered into
that holds a passport under the HMRC DT Treaty Passport scheme, and which wishes
that scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to the UK Co-Borrowers and the
Administrative Agent; and (B) a Treaty Lender which becomes a Treaty Lender
hereunder after the day on which this Agreement is entered into that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall provide its scheme reference number and its
jurisdiction of tax residence to the UK Co-Borrowers and the Administrative
Agent, and, having done so, that Treaty Lender shall be under no further
obligation pursuant to paragraph (h)(i) and (i)(i) above; (iii) nothing in
paragraph (i) above shall require a Treaty Lender to: (A) register under the
HMRC DT Treaty Passport scheme; (B) apply the HMRC DT Treaty Passport scheme to
any Borrowings if it has so registered; or (C) file Treaty forms if it has
included an indication to the effect that it wishes the HMRC DT Treaty Passport
scheme to apply to this Agreement in accordance with paragraph (i)(ii) above and
the UK Co-Borrowers making that payment have not complied with their obligations
under paragraph (i)(iv) below; (iv) if a Treaty Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (i)(ii) above the relevant UK Co-Borrowers shall make a Borrower DTTP
filing, and where (1) that Borrower DTTP Filing has been rejected by HM
Revenue & Customs; or (2) HM Revenue & Customs has not given the relevant UK
Co-Borrowers authority to make payments to that Treaty Lender without a
deduction for tax within 60 days of the date of the Borrower DTTP Filing, and,
in each case, the relevant UK Co-Borrowers have notified that Treaty Lender in
writing, that Treaty Lender and the relevant UK Co-Borrower shall co-operate in
completing any additional procedural formalities

 

113



--------------------------------------------------------------------------------

necessary for that UK Co-Borrower to obtain authorization to make that payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom; (v) if a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (i)(ii) above, no UK
Co-Borrower shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees; (vi) a UK
Co-Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Treaty Lender; and (vii) a Treaty Lender shall notify the UK
Co-Borrowers and Administrative Agent if it determines in its sole discretion
that it ceases to be entitled to claim the benefits of an income tax treaty to
which the United Kingdom is a party with respect to payments made by the UK
Co-Borrowers hereunder.

(j) [reserved.]

(k) Treatment of Certain Refunds. If the Administrative Agent, Disbursement
Agent, the Collateral Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund (including any foreign
tax credit to the extent such credit results in actual tax savings that would
not otherwise be available to such Administrative Agent, Disbursement Agent,
Collateral Agent or Lender) of any Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which the Loan Parties have
paid additional amounts pursuant to this Section 2.17, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Parties under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this paragraph the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person nor shall it be construed to require the Administrative Agent,
the Disbursement Agent, the Collateral Agent or a Lender, as the case may be, to
apply for or otherwise initiate any refund contemplated in this paragraph.

(l) VAT Reimbursement. All amounts set out, or expressed to be payable under any
Loan Document by any party to the Administrative Agent, the Disbursement Agent,
the Collateral Agent, any Lender or any Issuing Bank which (in whole or in part)
constitute the consideration for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable on such supply. If VAT is chargeable on any supply
made by the Administrative Agent, the Disbursement Agent, the Collateral Agent,
any Lender or any Issuing Bank to any party under any

 

114



--------------------------------------------------------------------------------

Loan Document, that party shall pay to the Administrative Agent, the
Disbursement Agent, the Collateral Agent, such Lender or such Issuing Bank as
the case may be (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT (and such Administrative
Agent, Disbursement Agent, Collateral Agent, Lender or Issuing Bank as the case
may be must promptly provide an appropriate VAT invoice to that party).

(m) VAT Indemnification. Where any party is required under any Loan Document to
reimburse the Administrative Agent, the Disbursement Agent, the Collateral
Agent, any Lender or any Issuing Bank as the case may be for any costs or
expenses, that party shall also at the same time pay and indemnify the
Administrative Agent, the Disbursement Agent, the Collateral Agent, any Lender
or any Issuing Bank as the case may be against all VAT incurred by the
Administrative Agent, the Disbursement Agent, the Collateral Agent, such Lender
or such Issuing Bank as the case may be in respect of the costs or expenses to
the extent that the Administrative Agent, the Disbursement Agent, the Collateral
Agent, such Lender or such Issuing Bank as the case may be reasonably determines
that it is not entitled to credit or repayment of the VAT.

(n) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(o) Defined Terms. For purposes of this Section 2.17, (i) the term “applicable
law” includes FATCA, (ii) the term “UK Co-Borrower” shall include any Borrower
payments from which under this Agreement or any Loan Document are subject to
withholding Taxes imposed by the laws of the United Kingdom, and (iii) the term
“Lender” includes any Issuing Bank.

(p) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrowers and the Agents shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Except as otherwise expressly set forth herein, all
payments of Loans shall be paid in the currency in which such Loans were made.
Any amounts received after such time on any date may, in the discretion of the
Disbursement Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Disbursement Agent at its offices at (i) for payments of
U.S. Revolving Loans, U.S. Swingline Loans, LC Disbursements of any U.S. Issuing
Bank, fronting fees payable to any U.S. Issuing Bank, Overadvances denominated
in dollars, Protective Advances denominated in dollars, fees payable

 

115



--------------------------------------------------------------------------------

pursuant to Section 2.12(a), participation fees payable pursuant to
Section 2.12(b), fees payable pursuant to 2.12(c) and all other payments in
dollars, 10 South Dearborn Street, Chicago, Illinois 60603 USA, (ii) for
payments of Canadian Revolving Loans, Canadian Swingline Loans, LC Disbursements
of the Canadian Issuing Bank, fronting fees payable to the Canadian Issuing
Bank, Overadvances denominated in Canadian Dollars and Protective Advances
denominated in Canadian Dollars, 200 Bay Street, Suite 1800, Royal Bank Plaza,
South Tower, Toronto, Ontario M5J 2J2 and (iii) for payments of European
Revolving Loans, European Swingline Loans, LC Disbursements of the European
Issuing Bank, fronting fees payable to the European Issuing Bank, Overadvances
denominated in Sterling or Euros and Protective Advances denominated in Sterling
or Euros, Loan & Agency, 6th Floor, 25 Bank Street, Canary Wharf, London, E14
5JP, United Kingdom, except payments to be made directly to an Issuing Bank or a
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Disbursement Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars, except that all payments in respect of Loans
(and interest thereon) and Letters of Credit shall be made in the same currency
in which such Loan was made or such Letter of Credit was issued. At all times
that full cash dominion is in effect pursuant to any Security Agreement, and at
all times with respect to collections of the UK Co-Borrowers and Loan Parties
organized under the laws of England and Wales, solely for purposes of
determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.10(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Obligations, on the Business Day after
receipt, subject to actual collection.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect or which represent the proceeds at any time of
collections of the UK Co-Borrowers and Loan Parties organized under the laws of
England and Wales (which shall be applied in accordance with Section 2.10(b)) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Disbursement Agent, the Collateral Agent and any Issuing Bank from the Borrowers
(other than in connection with Banking Services or Swap Agreement Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Banking Services or Swap Agreement
Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances ratably, fourth, to pay the principal of the Overadvances
and Protective Advances ratably, fifth, to pay interest then due and payable on
the Loans (other than the Overadvances and Protective Advances) ratably, sixth,
to prepay principal on the Loans (other than the Overadvances and Protective
Advances) and unreimbursed LC Disbursements ratably, seventh, to pay an amount
to the Administrative Collateral Agent equal to one hundred three percent
(103%) of the aggregate undrawn face amount of all outstanding Letters of
Credit,

 

116



--------------------------------------------------------------------------------

to be held as cash collateral for such Obligations, eighth, to payment of any
amounts owing with respect to Banking Services and Swap Agreement Obligations
that are Secured Obligations, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent, the Disbursement Agent, the
Collateral Agent or any Lender by the Borrowers. Notwithstanding the foregoing,
amounts received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Specified Default is in existence, neither the Administrative Agent,
the Disbursement Agent, the Collateral Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan or CDOR Loan of a Class, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or CDOR Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans or Canadian Prime Loans of the same Class
and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Disbursement Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) At the election of the Administrative Agent or the Disbursement Agent, as
the case may be, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Disbursement Agent. Each Borrower hereby irrevocably authorizes (i) the
Disbursement Agent to make a Borrowing for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Disbursement Agent to charge any deposit account of
any Borrower maintained with the Disbursement Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender

 

117



--------------------------------------------------------------------------------

as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent and the
Disbursement Agreement may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent and, if
applicable, the Disbursement Agent, forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent and, if applicable,
the Disbursement Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Disbursement
Agent, may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by it for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
clauses (i) and (ii) above shall be made in such order as may be determined by
the Administrative Agent and, if applicable, the Disbursement Agent, in its
discretion.

Section 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or with respect to clause (b) below, if any Lender becomes a Defaulting Lender,
then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment);

 

118



--------------------------------------------------------------------------------

(b) the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

Section 2.20 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent,
Disbursement Agent, the Collateral Agent, the UK Security Trustee, any Issuing
Bank or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative
Agent, the Disbursement Agent, the Collateral Agent, the UK Security Trustee, or
such Lender. The provisions of this Section 2.20 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Disbursement Agent, the Collateral Agent, the UK
Security Trustee, any Issuing Bank or any Lender in reliance upon such payment
or application of proceeds. The provisions of this Section 2.20 shall survive
the termination of this Agreement.

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the commitment fee payable pursuant to Section 2.12(a) shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
(i) affects such Defaulting Lender differently than other affected Lenders
(other than as a result of such Defaulting Lender having a greater or lesser
Revolving Exposure or Commitment than other affected Lenders) or (ii) would
increase the Commitment of the Defaulting Lender, shall require the consent of
such Defaulting Lender;

 

119



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, at the request of the Administrative Agent, the
Borrowers shall within one Business Day following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.21(c), the Borrowers shall not be
required to pay any fees pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.21(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.21(c), then, without prejudice to any rights
or remedies of each Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to each Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.21(c) or pursuant to Section 2.21(e)(iii)
or such other arrangements that are satisfactory to such Issuing Bank; and

 

120



--------------------------------------------------------------------------------

(e) in the event and on the date that each of the Administrative Agent, each
Borrower, each Issuing Bank and each Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Section 2.22 Joint and Several Liability. Each Borrower is accepting joint and
several liability with the other Borrowers hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by the
Administrative Agent, the Collateral Agent, the UK Security Trustee, the Issuing
Banks and the Lenders under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations of
each Borrower. Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.22), it being the intention of the parties hereto that all the
Obligations of the Borrowers shall be the joint and several obligations of each
Borrower without preferences or distinction among them. If and to the extent
that any Borrower shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligation. The Obligations of
each Borrower under the provisions of this Section 2.22 constitute the absolute
and unconditional, full recourse Obligations of each Borrower enforceable
against each such Borrower to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement or
any other circumstances whatsoever. Nothing contained in this Section 2.22 shall
effect the obligations of any Borrower or any other Loan Party under any other
provision of this Agreement (including Article X hereof) or any other Loan
Document.

Section 2.23 Special Provisions Relating to a Re-Denomination Event.

(a) On the date of the occurrence of a Re-Denomination Event, automatically in
the case of an Event of Default under clause (h) or (i) of Article VII, or, in
any other case, upon notice (which may be by e-mail) from the Administrative
Agent to the Borrower Representative, (i) all then outstanding Loans denominated
in a currency other than dollars and all LC Disbursements in respect of Letters
of Credit issued for the account of any Person in a currency other than dollars,
shall be automatically converted into Loans maintained in, and LC Disbursements
owing by such Person in, dollars (in an amount equal to the Dollar Equivalent of
the aggregate principal amount of the respective Loans or LC Disbursements on
the date such Re-Denomination Event first occurred, which Loans or LC
Disbursements (x) shall continue to be owed by such Person, (y) shall at all
times thereafter be deemed to be Alternate Base Rate Loans and (z) shall be
immediately due and payable on the date such Re-Denomination Event has occurred)
and (ii) all principal, accrued and unpaid interest and other amounts owing with
respect to such Loans and LC Disbursements shall be immediately due and payable
in dollars, taking the Dollar Equivalent of such principal amount, accrued and
unpaid interest and other amounts.

 

121



--------------------------------------------------------------------------------

(b) Upon and after the occurrence of a Re-Denomination Event and, if applicable,
delivery of the notice described in clause (a) above, all amounts from time to
time accruing with respect to, and all amounts from time to time payable on
account of, Loans denominated in a currency other than dollars (including,
without limitation, any interest and other amounts which were accrued but unpaid
on the date of such Re-Denomination Event) and LC Disbursements owing in a
currency other than dollars shall be payable in dollars (taking the Dollar
Equivalents of all such amounts on the date of the occurrence of the respective
Re-Denomination Event, with all calculations for periods after the
Re-Denomination Event being made as if the respective such Loans or LC
Disbursements had originally been made in dollars) and shall be distributed by
the Administrative Agent pursuant to the terms of the Loan Documents.

(c) The Administrative Agent will, as soon as practicable after the occurrence
thereof, notify each Lender of any redenomination and conversion under this
Section 2.23; provided that any failure to give such notice shall not affect the
validity of such redenomination and conversion.

Section 2.24 Minimum interest payment – Swiss Withholding Tax.

(a) The rates of interest provided for in this Agreement are minimum interest
rates.

(b) When entering into this Agreement, the parties hereto have assumed that the
interest payable at the rates set out in Section 2.13 or in other Sections of
this Agreement, if any, is not and will not become subject to Swiss Withholding
Tax. This notwithstanding, if a Tax deduction or withholding is required by law
in respect of any interest payable by a Swiss Loan Guarantor under any Loan
Document and should it be unlawful for any Swiss Loan Guarantor to comply with
Section 2.17(a) for any reason, where this would otherwise be required by the
terms of Section 2.17 (a), then:

(i) the applicable interest rate in relation to that interest payment shall be
the interest rate which would have applied to that interest payment as otherwise
provided for by this Agreement, divided by one minus the rate at which the
relevant Tax deduction or withholding is required to be made under Swiss
domestic tax law and/or applicable double taxation treaties (where the rate at
which the relevant Tax deduction or withholding is required to be made is for
this purpose expressed as a fraction of one); and

(ii) the Swiss Loan Guarantor shall (A) pay the relevant interest at the
adjusted rate in accordance with paragraph (i) above and (B) make the Tax
deduction or withholding on the interest so recalculated, and all references to
a rate of interest under the Loan Documents shall be construed accordingly.

 

122



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept exists in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept exists in the relevant jurisdiction) in,
every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions and, to the extent
relevant to such Loan Party, the Refresco Transaction, are within each Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (including
the incurrence of Indebtedness on the date of each Borrowing or other extension
of credit hereunder) and, to the extent relevant to such Loan Party, the
Refresco Transaction, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate any Requirement of Law applicable to any Loan
Party or any of its Subsidiaries, (c) will not violate or result in a default
under any indenture or other agreement governing Indebtedness or any other
material agreement or other instrument binding upon any Loan Party or any of its
Restricted Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Restricted Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents and Permitted Liens.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders the Company’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2016, reported
on by PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of
and for the fiscal quarters and the portions of the fiscal year ended March 31,
2017, June 30, 2017, and September 31, 2017, certified by its chief financial
officer. Such financial statements described in the preceding sentence present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

123



--------------------------------------------------------------------------------

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2016.

Section 3.05 Properties.

(a) As of the Restatement Effective Date, Schedule 3.05(a) sets forth the
address and the estate of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists except where the failure of such
lease or sublease to be valid and enforceable or the existence of any such
default could not reasonably be expected to result in a Material Adverse Effect.
Each of the Loan Parties has good and indefeasible (or in the province of
Ontario, Canada, marketable and insurable, or in the UK, good and marketable)
title to, or valid leasehold interests in, all its real and personal property,
except where the failure to have such title or interests, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. None of the real and personal property of any Loan Party is subject to
any Lien, except for Permitted Liens.

(b) Each Loan Party owns, or is licensed to use, all Intellectual Property used
in its business as currently conducted, except where the failure to own such
Intellectual Property or possess such license, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. A correct
and complete list of all (i) Intellectual Property owned by any Loan Party as of
the Restatement Effective Date which is subject of a registration or application
in (1) the United States Patent and Trademark Office or United States Copyright
Office, (2) the Benelux Office for Intellectual Property, (3) the United Kingdom
Intellectual Property Office, (4) the European Union Intellectual Property
Office or European Patent Office, (5) the Canadian Intellectual Property Office,
(6) the Netherlands Patent Office, or (7) the Luxembourg Office of Intellectual
Property of the Ministry of Economy and Foreign Trade and (ii) material
exclusive Intellectual Property license agreements under which any Loan Party is
a licensee, as of the Restatement Effective Date, is set forth on
Schedule 3.05(b) of the Confidential Disclosure Letter. The use of Intellectual
Property by the Loan Parties and the conduct of the business of the Loan
Parties, as currently conducted does not, to their knowledge, infringe upon or
otherwise violate in any material respect the rights of any other Person, and
there are no claims pending, or to the Loan Parties’ knowledge, threatened, to
such effect. As of the Restatement Effective Date, the Loan Parties’ rights with
respect to Intellectual Property owned by the Loan Parties are not subject to
any licensing agreements or similar arrangement other than as set forth on
Schedule 3.05(b) of the Confidential Disclosure Letter or as is not material to
their business as currently conducted.

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting the Loan Parties or their Restricted
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

124



--------------------------------------------------------------------------------

(b) (i) Except for the Disclosed Matters, neither any Loan Party nor any of its
Subsidiaries (1) has received notice of any claim with respect to any
Environmental Liability or (2) knows of any basis for any Environmental
Liability that could, in the case of this clause (2), reasonably be expected to
result in a Material Adverse Effect and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither any Loan Party nor their
Restricted Subsidiaries (1) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

(c) Since the Restatement Effective Date, there has been no change in the status
of the Disclosed Matters, in each case that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each Loan Party and each of
their Restricted Subsidiaries is in compliance with all Requirements of Law
(other than Environmental Law, which is addressed by Section 3.06) applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Section 3.08 Investment Company Status. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each Loan Party and each of their Restricted Subsidiaries
has timely filed or caused to be filed all material Tax returns and reports
required to have been filed and has paid or caused to be paid all material Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves. No tax liens have been
filed and no claims are being asserted with respect to any such taxes except
where (a) such liens or claims are being contested in good faith by appropriate
proceedings, (b) such Loan Party or Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and
(c) such liens or claims could not reasonably be expected to result in a
Material Adverse Effect. Each of the Company and its Subsidiaries has withheld
all employee withholdings and has made all employer contributions to be withheld
and made by it pursuant to applicable law on account of the Canada and Quebec
pension plans, employment insurance and employee income taxes. As of the
Restatement Effective Date, no Taxes are imposed on, or by virtue of, the
execution or delivery by Aimia Foods Limited of any Loan Document, other than
payment of fees in connection with the registration of any Security Agreement as
described in clause (c) of Section 3.16. Aimia Foods Limited is not required to
make any deduction for or on account of Tax from any payment it may make under
any Loan Document to a Lender which is (a) a UK Qualifying Lender (i) falling
within paragraph (1) of the definition of “UK Qualifying Lender” or (ii) except
where a Direction (as defined in Section 2.17(a)(ii)) has been given under
section 931 of the UK Income Tax Act 2007 in relation to the payment concerned,
falling within paragraph (2) of the definition of “UK Qualifying Lender”; or
(b) a Treaty Lender and the payment is one specified in a direction given by the
Commissioner of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488). Each Borrower
is resident for Tax purposes only in the jurisdiction of its establishment or
incorporation as the case may be. None of the Dutch Co-Borrowers is part of a
consolidated tax group, except if such group consists solely of Loan Parties.

 

125



--------------------------------------------------------------------------------

Section 3.10 ERISA; Canadian Pension Plans; Benefit Plans.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) As of the Restatement Effective Date, Schedule 3.10 lists all Canadian Union
Plans, Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by the Loan Parties and their Subsidiaries. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Each Loan Party and each of their Subsidiaries has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. All
employer and employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan, Canadian Union
Plan or Canadian Benefit Plan by a Loan Party have been paid in a timely fashion
in accordance with the terms thereof, any funding agreement and all applicable
laws, except where required by law or collective agreement or where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of any Loan Party, there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. No promises of benefit improvements under the Canadian
Pension Plans or the Canadian Benefit Plans have been made except where such
improvement could not be reasonably expected to have a Material Adverse Effect.
There has been no partial termination of any Canadian Defined Benefit Pension
Plan and no facts or circumstances have occurred or existed that could result,
or be reasonably anticipated to result, in the declaration of a partial
termination of any such plan under Requirements of Law. Except as set forth on
Schedule 3.10, there are no outstanding disputes concerning the assets of the
Canadian Pension Plans, the Canadian Benefit Plans or, with respect to the
Canadian Union Plans, there are no outstanding disputes involving any Loan
Party, in each case that could reasonably be expected to have a Material Adverse
Effect. As of the Restatement Effective Date, none of the Loan Parties sponsors
any Canadian Defined Benefit Pension Plan or any other Canadian Pension Plan
that requires the preparation of an actuarial report, except for the liabilities
of Aquaterra under the Canadian Defined Benefit Pension Plan set forth on
Schedule 3.10.

(c) None of the UK Co-Borrowers or any of their respective Subsidiaries is or
has at any time after April 27, 2004 been (1) an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993), other than the UK Pension Scheme, or (2) “connected” with or
an “associate” of (as those terms are used in Sections 39 and 43 of the Pensions
Act 2004) such an employer.

 

126



--------------------------------------------------------------------------------

(d) The Borrowers are not entities deemed to hold “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans.

Section 3.11 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the Restatement Agreement, this Agreement
or any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Restatement Effective Date, as of the Restatement
Effective Date.

Section 3.12 Material Agreements. Neither any Loan Party nor any of their
respective Restricted Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any material agreement to which it is a party or (ii) any agreement or
instrument evidencing or governing Material Indebtedness except in each case,
where such default could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.13 Solvency.

(a) (i) The fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or fall due
for payment; and (iv) each Loan Party will not have unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted after the Restatement Effective
Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, or fall due for
payment, taking into account the timing of and amounts of cash to be received by
it and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness.

Section 3.14 Insurance. Schedule 3.14 of the Confidential Disclosure Letter sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties as of the Restatement Effective Date. As of the Restatement Effective
Date, all premiums in respect of such insurance or successor insurance policies
have been paid. The Borrowers believe that the insurance maintained by or on
behalf of the Loan Parties is adequate.

 

127



--------------------------------------------------------------------------------

Section 3.15 Capitalization and Subsidiaries. As of the Restatement Effective
Date, Schedule 3.15 sets forth (i) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries,
(ii) a true and complete listing of each class of each of the Borrowers’
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable (to the extent such concepts
are applicable), and, in the case of Loan Parties (other than the Company) and
their Subsidiaries owned beneficially and of record by the Persons identified on
Schedule 3.15, and (iii) the type of entity of the Company and each of its
Subsidiaries. Each of the issued and outstanding Equity Interests owned by any
Loan Party in each of their Subsidiaries has been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non-assessable.

Section 3.16 Security Interest in Collateral. Subject to Section 5.18, the
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of, as applicable, the UK Security Trustee
or the Administrative Collateral Agent, for the benefit of the Administrative
Collateral Agent and the Lenders, and upon filing of UCC financing statements
(or their equivalent under the PPSA or other applicable laws), as necessary, the
taking of actions or making of filings with respect to Intellectual Property
registrations or applications issued or pending, and, in the case of real
property, filing of the Mortgages as necessary, such Liens constitute perfected
and continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of the Administrative Collateral Agent or the UK
Security Trustee, as applicable, pursuant to any applicable law, (b) Permitted
Perfection Limitations and, (c) Liens created by a UK Co-Borrower where
(i) registration of particulars of such Liens at the Companies Registration
Office in England, Scotland and Wales is required under Section 859A of the
Companies Act of 2006, (ii) registration of particulars of such Liens at the
Trade Marks Registry at the Patent Office in England, Scotland and Wales is
required or (iii) registration of such Liens at the Land Registry or Land
Charges Registry in England, Scotland and Wales is required and, in any such
case, such registration is not duly effected. and (d) Liens on the Term Priority
Collateral securing the Secured Obligations at any time that Additional Senior
Secured Indebtedness is outstanding, which Liens on the Term Priority Collateral
securing the Secured Obligations shall be junior to the Liens on the Term
Priority Collateral securing the obligations under such Additional Senior
Secured Indebtedness in accordance with the terms of the Applicable
Intercreditor Agreement.

Section 3.17 Employment Matters. As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns, and no unfair labor practice charges, against
any Loan Party and their Restricted Subsidiaries pending or, to the knowledge of
the Borrowers, threatened. The hours worked by and payments made to employees of
the Loan Parties and their Subsidiaries have not been in violation of the Fair
Labor Standards Act, the Employee Standards Act (Ontario) or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters, in each case in any material respect. All material payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages, vacation pay and
employee health and welfare insurance and other benefits, including on account
of the Canada and Quebec Pension Plans, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary.

 

128



--------------------------------------------------------------------------------

Section 3.18 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

Section 3.19 Certain Material Indebtedness. The Borrowers have delivered to the
Administrative Agent true, complete and correct copies of the 2016 Notes
Documents and the 2017 Notes Documents (including all schedules, exhibits and
annexes to each of the foregoing), and within two Business Days of the
effectiveness thereof (or such later date as the Administrative Agent may agree
in its Permitted Discretion), shall have delivered to the Administrative Agent
true, complete and correct copies of each of the Additional Senior Secured
Indebtedness Documents, the Additional Unsecured Indebtedness Documents, the
Junior Secured Indebtedness Documents, the Replacement Notes Documents
(including all schedules, exhibits and annexes thereto). The Loans and all other
Secured Obligations of the Loan Parties under this Agreement and each of the
other Loan Documents are permitted to be incurred under the 2016 Notes
Documents, the 2017 Notes Documents, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents, the Replacement Notes Documents (in each case to the
extent that such documents are effective and the obligations thereunder have not
been paid or discharged in full). This Agreement is within the definition of any
or all of “ABL Facility”, “Bank Indebtedness”, “Credit Agreement”, and
“First-Priority Obligation” (or similar defined terms), as applicable, under the
2016 Notes Documents, the 2017 Notes Documents, the Additional Senior Secured
Indebtedness Documents, the Additional Unsecured Indebtedness Documents, the
Junior Secured Indebtedness Documents and the Replacement Notes Documents (in
each case to the extent that such documents are effective and the obligations
thereunder have not been paid or discharged in full).

Section 3.20 Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), the centre of main interests (as that term is used in Article
3(1) of the Regulation) of each Loan Party incorporated in the European Union is
situated in its jurisdiction of incorporation and it has no “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction.

Section 3.21 Stock Ownership. As of the Restatement Effective Date, the fair
market value of all Permitted Margin Stock is less than $40,000.

 

129



--------------------------------------------------------------------------------

Section 3.22 Unrestricted Subsidiaries. As of the Restatement Effective Date,
the aggregate amount of EBITDA and total assets of all Unrestricted
Subsidiaries, including the Unrestricted Subsidiaries listed on Schedule 1.01(b)
(other than Decantae and the Eden Group) does not exceed 5.0% of EBITDA for the
period of four fiscal quarters of the Company and its Subsidiaries (other than
Decantae and the members of the Eden Group that are not Loan Parties as of the
Restatement Effective Date) most recently ended for which financial statements
have been or are required to have been delivered pursuant to Sections 5.01(a) or
5.01(b), as applicable, or 5.0% of consolidated total assets of the Company and
its Subsidiaries as of the last day of such four fiscal quarter period.

Section 3.23 Anti-Corruption, Anti-Terrorism, and Anti-Money Laundering Laws,
and Sanctions Laws and Regulations.

(a) Each Loan Party and its Subsidiaries and, to the best knowledge of each Loan
Party, its Affiliates and their respective directors, officers, employees, and
agents, in each case when such director, officer, employee or agent is acting on
behalf of or purporting to act on behalf of any Loan Party, (i) conduct and has
conducted their business in compliance with Anti-Corruption Laws and applicable
Sanctions, (ii) have instituted and maintained, and will maintain and enforce,
policies and procedures designed to promote and achieve compliance with such
laws and applicable Sanctions, (iii) is not in violation of any applicable laws
relating to terrorism or money laundering (“AML/Anti-Terrorism Laws”), including
but not limited to, (x) the USA PATRIOT Act (y) any Requirement of Law
comprising or implementing the Bank Secrecy Act of 1970, and (z) any Requirement
of Law administered by the United States Department of the Treasury’s Office of
Foreign Asset Control or any applicable Canadian Economic Sanctions and Export
Control Laws (as any of the foregoing Laws described in this clause (iii) may
from time to time be amended, renewed, extended, or replaced). No Borrowing or
Letter of Credit, use of proceeds or other financing transaction contemplated by
the Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

(b) None of the Loan Parties or their Subsidiaries or, to the best knowledge of
each Loan Party, their Affiliates or their respective directors, officers,
employees, agents or representatives acting or benefiting in any capacity in
connection with this Agreement (i) is a Designated Person; (ii) is a Person that
is owned or controlled by a Designated Person (the terms “owned” and
“controlled” being defined as set forth in the applicable Sanctions (but only if
such definitions are set forth in such Sanctions)); (iii) is, if in violation of
Sanctions or applicable law, located, organized or resident in a Sanctioned
Country; (iv) has directly or indirectly engaged in, or is now directly or
indirectly engaged in, in each case in violation of applicable law, any dealings
or transactions (1) with any Designated Person, (2) in any Sanctioned Country,
or (3) otherwise in violation of Sanctions; or (v) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable AML/Anti-Terrorism Law.

Section 3.24 Use of Proceeds. No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
violates any of the Regulations of the Board, including Regulations T, U and X.

 

130



--------------------------------------------------------------------------------

Section 3.25 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 3.26 Beneficial Ownership Certification. As of the Amendment Agreement
Effective Date, the information included in the Beneficial Ownership
Certification, if any, provided on or prior to the Amendment Agreement Effective
Date to any Lender in connection with this Agreement is true and correct in all
respects.

ARTICLE IV

CONDITIONS

Section 4.01 Conditions to Amendment and Restatement. The amendment and
restatement of the Existing Credit Agreement pursuant to the Restatement
Agreement, and the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received executed counterparts of each of the following,
properly executed by an authorized officer of each applicable signing Loan
Party, Agent, Issuing Bank and Lender, each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) the Restatement Agreement;

(ii) (x) the Reaffirmation Agreement; Grant and Amendment No. 4 to U.S. Security
Agreement, dated as of the Restatement Effective Date (the “U.S.
Reaffirmation”), and (y) the Reaffirmation Agreement; Grant and Amendment No. 4
to Canadian Security Agreement, dated as of the Restatement Effective Date;

(iii) the following English law Liens:

(A) a Debenture creating fixed and floating charges over all of their assets and
undertaking by all of Restatement Loan Parties incorporated in England (as
defined and referred to in the Restatement Agreement), together with such
notices and acknowledgements, and similar documents to perfect any security over
any such assets (in particular Accounts and bank accounts) as the Agent shall
require;

(B) a mortgage over shares in Cott UK Acquisition Limited by the Company,
together with the share certificate therefor and an undated stock transfer form
executed by the Company in respect thereof;

(C) a fixed charge over intellectual property rights by the Company, Cott
Beverages LLC and DS Services;

(D) a fixed charge over debts owing to Cott Beverages Luxembourg Sarl by Cott UK
Acquisition Limited;

 

131



--------------------------------------------------------------------------------

(E) a fixed charge over a bank account by Cott Switzerland GmbH, together with
such notice and acknowledgement, and similar documents to perfect any security
over any that bank account as the Agent shall require;

(iv) the Collateral Confirmation Agreement, dated as of the Restatement
Effective Date, in respect of each Dutch Security Agreement;

(v) the Confirmation Agreement, dated as of the Restatement Effective Date, in
respect of each Luxembourg Security Agreement;

(vi) the Swiss Quota Pledge Agreement and the Confirmation Agreement, dated as
of the Restatement Effective Date, in respect of the Swiss Account Pledge
Agreement;

(viiivii) updated Borrowing Base Certificates and an Aggregate Borrowing Base
Certificate, dated the Restatement Effective Date, and certifying the Borrowing
Base as of December 30, 2017 after giving effect to the Transactions and the
Refresco Transaction;

(ixviii) to the extent applicable, a Note (or replacement Note) executed by each
applicable Borrower in favor of each Lender that has requested a Note reasonably
in advance of the Restatement Effective Date; and

(xix) such amendments to, amendments and restatements of, confirmations or
reaffirmations of, or supplements to, existing Security Agreements or other Loan
Documents, such additional Security Agreements, Loan Documents, and other
filings or actions, in each case as the Administrative Agent, the Administrative
Collateral Agent or the UK Security Trustee may require in connection with the
Transactions.

(b) Opinions. The Agents, the Issuing Banks, the Swingline Lenders and the
Lenders shall have received opinions of counsel, in form and substance
satisfactory to the Administrative Agent, relating to the Restatement Agreement,
this Agreement, the Security Agreements, and the other Loan Documents.

(c) Corporate Documents. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date and
executed by its Secretary, Assistant Secretary or Director, which shall
(A) certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Restatement
Agreement, this Agreement, and the other Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the Financial
Officers, as applicable, and any other officers of such Loan Party authorized to
sign the Restatement Agreement, and the Loan Documents to which it is a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation, articles of association or organization of such Loan Party,
together with all amendments thereto except in the case where consolidated
articles of association are provided, each certified by a Financial Officer of
such Loan Party and the relevant authority of the jurisdiction of organization
of such Loan Party and a true and correct copy of its by-laws, memorandum and
articles of association or operating, management or partnership agreement (or

 

132



--------------------------------------------------------------------------------

other equivalent organizational documents), together with all amendments
thereto, each certified by a Financial Officer of such Loan Party, and (ii) to
the extent such concept exists in the relevant jurisdiction, a short form or
long form certificate of good standing, status or compliance (or confirmation
(including through legal opinion) that telephonic and online searches have been
conducted at the English Central Index of Winding Up Petitions and UK Companies
House (or similar authorities in other jurisdictions) respectively on the
Restatement Effective Date with respect to the Loan Parties organized under the
laws of England and Wales and, if applicable, the Netherlands and Luxembourg),
as applicable, together with any bring-down certificates, confirmations or
facsimiles, if any, for each Loan Party from its jurisdiction of organization,
each dated a recent date on or prior to the Restatement Effective Date, and, for
each Loan Party organized under the laws of Luxembourg, (x) an extract of the
Register of Trade and Companies of Luxembourg for such Person and (y) a
certificate of non-inscription of a judicial decision issued by the Register of
Trade and Companies of Luxembourg in relation to each Loan Party incorporated in
Luxembourg.

(d) Lien Search Results. The Administrative Agent shall have received the
results of recent lien searches for each Loan Party prior to the Restatement
Effective Date, in each of the jurisdictions reasonably requested by the
Administrative Agent, and such search results or title reports shall reveal no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
those discharged on or prior to the Restatement Effective Date pursuant to a
pay-off letter or other documentation satisfactory to the Administrative Agent.

(e) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Collateral
Agent or the UK Security Trustee to be filed, registered or recorded in order to
create, continue or preserve in favor of the Administrative Collateral Agent,
for the benefit of the Lenders, or the UK Security Trustee, as applicable, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be delivered to the Administrative Agent in proper form for
filing, registration or recordation.

(f) Disclosed Matters. The Administrative Agent shall have received a letter,
dated as of the Restatement Effective Date, signed by a Financial Officer of the
Borrower Representative and detailing the Disclosed Matters as of the
Restatement Effective Date, which letter shall be made available to the Lenders.

(g) Funding Accounts. The Administrative Agent shall have received a written
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Accounts”) to which the Administrative Agent, the Disbursement Agent and the
Lenders are authorized by the Borrowers to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

(h) No Default. No Default shall have occurred and be continuing under any Loan
Document and no default or event of default shall have occurred and be
continuing under any of the 2016 Notes Documents or the 2017 Notes Documents, in
each case on or prior to the Restatement Effective Date.

 

133



--------------------------------------------------------------------------------

(i) Representations and Warranties. Each of the representations and warranties
contained in the Loan Documents are, in each case, true and correct in all
material respects as of the Restatement Effective Date, except for any
representation and warranty made as of an earlier date, which representation
shall remain true and correct in all material respects as of such earlier date.

(j) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Restatement Effective Date, signed by a Financial Officer
of the Borrower Representative on behalf of each Loan Party and certifying, as
of the Restatement Effective Date, (i) as to the matters set forth in
clauses (h) and (i), above, and (ii) that the other conditions precedent set
forth in Section 4.01 (other than the requirement in clause (n) below) shall
have been satisfied as of such date.

(k) Solvency. The Administrative Agent shall have received a solvency
certificate, in form and substance satisfactory to the Administrative Agent,
from a Financial Officer;

(l) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the applicable terms of
the Loan Documents (including Section 5.09 of this Agreement and Section 4.11 of
the applicable U.S. Security Agreement), including insurance certificates naming
the Administrative Agent or the Administrative Collateral Agent as additional
insured, loss payee or lender loss payable, as the case may be, under all
insurance policies maintained by each Loan Party.

(m) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form described in Section 2.17, as applicable, for each
Loan Party or such other similar form as required under the laws of the relevant
jurisdiction.

(n) USA PATRIOT Act. The Administrative Agent and each Lender shall have
received (within a reasonable period of time prior to the Restatement Effective
Date) all documentation and other information required by the Lenders and by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act.

(o) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Disbursement Agent, any Issuing Bank,
any Lender or their respective counsel may have reasonably requested.

(p) Fees. The Lenders, the Collateral Agent and the Administrative Agent shall
have received all fees required to be paid, including pursuant to the other Loan
Document, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Restatement
Effective Date, including all fees required to be paid pursuant to the Fee
Letters and all accrued interest and fees under this Agreement that has not been
paid prior to the Restatement Effective Date.

 

134



--------------------------------------------------------------------------------

(q) Confidential Disclosure Letter. The Administrative Agent shall have received
the Confidential Disclosure Letter in form and substance satisfactory to it,
dated the Restatement Effective Date and executed by a Financial Officer of the
Borrower Representative.

(sr) Refresco Transaction.

(i) The Refresco Transaction shall have been consummated in accordance with the
terms of the Refresco Share Purchase Agreement as in effect on the date hereof.

(ii) The Administrative Agent shall have received executed copies of (to the
extent the same are required to be executed), and be satisfied with, all release
documents reasonably required in connection with the Refresco Transaction,
including, but not limited to, release documents and UCC-3 termination
statements in respect of the Water Secured Notes, and evidence of the payment in
full and/or redemption in full of the 2014 Notes and the Water Secured Notes.

Section 4.02 Each Credit Event. The effectiveness of this Agreement or the
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers and the other Loan
Parties set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except for any representation and warranty made as of an earlier
date, which representation shall remain true and correct in all material
respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Aggregate Availability is not less than zero.

(d) The Indebtedness hereunder, including any Loan made or Letter of Credit
issued on such date (and all reimbursement and other obligations in respect
thereof), is permitted Indebtedness under the 2016 Indenture, the 2017
Indenture, the Additional Senior Secured Indebtedness Documents, the Additional
Unsecured Indebtedness Documents, the Junior Secured Indebtedness Documents and
each Replacement Indenture (in each case to the extent that such indenture is
effective and the obligations thereunder have not been paid or discharged in
full).

(e) If the aggregate amount of Loans and Letters of Credit outstanding under
this Agreement shall exceed $450,000,000 at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (and at any other time that the
Administrative Agent may request in its Permitted Discretion), the
Administrative Agent shall have received a certificate together with such

 

135



--------------------------------------------------------------------------------

Borrowing Request or Letter of Credit Request, in each case signed by a
Financial Officer of the Borrower Representative (together with such support
therefor as the Administrative Agent may reasonably request), (i) certifying
that, at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit is permitted under the 2016 Indenture, the 2017 Indenture,
the Additional Senior Secured Indebtedness Documents, the Additional Unsecured
Indebtedness Documents, the Junior Secured Indebtedness Documents and each
Replacement Indenture (in each case to the extent that such indenture is
effective and the obligations thereunder have not been paid or discharged in
full) and (ii) setting forth and certifying as to reasonably detailed
calculations of the permitted Indebtedness baskets under the 2016 Indenture, the
2017 Indenture, the Additional Senior Secured Indebtedness Documents, the
Additional Unsecured Indebtedness Documents, the Junior Secured Indebtedness
Documents, and similar calculations under each Replacement Indenture (in each
case to the extent that such indenture is effective and the obligations
thereunder have not been paid or discharged in full) at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, which calculations
shall be satisfactory to the Administrative Agent in its Permitted Discretion.

(f) After giving effect to any Borrowing or the issuance of any Letter of
Credit, any mortgage tax incurred by any Loan Party as a result of such
Borrowing or such issuance that is or would be required to be paid in order for
the Administrative Collateral Agent to validly enforce its Lien on any real
property so mortgaged shall have been fully paid by the applicable Loan Party on
or prior to the date that such Borrowing or such issuance is made.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c), (d) and (f) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize a Disbursement Agent to make) Loans and an Issuing Bank
may, but shall have no obligation to, issue or cause to be issued any Letter of
Credit (or amend, renew or extend any Letter of Credit) for the ratable account
and risk of Lenders from time to time if the Administrative Agent believes that
making such Loans or issuing or causing to be issued (or amending, renewing or
extending) any such Letter of Credit is in the best interests of the Lenders.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (except for contingent indemnification obligations for which no claim has
been made) and all Letters of Credit shall have expired or terminated (or have
been cash collateralized in accordance with Section 2.06(j) hereof or otherwise
backstopped by a letter of credit or other arrangements satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the Loan Parties, with the Lenders that:

 

136



--------------------------------------------------------------------------------

Section 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (to be made available by the
Administrative Agent to each Lender either by posting such documents on
Intralinks or other electronic transmission system or by other method selected
by the Administrative Agent) the following information:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants
reasonably acceptable to the Required Lenders (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants (it being understood that the
information required by this Section 5.01(a) may be furnished in the form of the
Company’s annual report on Form 10-K filed with the United States Securities and
Exchange Commission for the applicable fiscal year (so long as the financial
statements and independent public accountants report thereon comply with the
requirements set forth above));

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that the information required by this
Section 5.01(b) may be furnished in the form of the Company’s quarterly report
on Form 10-Q filed with the United States Securities and Exchange Commission for
the applicable fiscal quarter (so long as the financial statements and
certification thereof comply with the requirements set forth above));

(c) within 30 days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of the Financial Officers of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that financial
statements

 

137



--------------------------------------------------------------------------------

shall be deliverable under this clause (c) only for the period(s) commencing on
such date, if any, as Aggregate Availability is less than the greater of
(I) 12.5% of the aggregate amount of all Commitments at such time and
(II) $25,000,000 and ending on such date, if any, as Aggregate Availability is
at least the greater of (I) 12.5% of the aggregate amount of all Commitments at
such time and (II) $25,000,000 for a period of 10 consecutive Business Days.

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer or Treasurer of the
Borrower Representative in substantially the form of Exhibit C (a “Compliance
Certificate”) (i) certifying, in the case of the financial statements delivered
under clause (b) or (c), as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) in the case of financial
statements delivered under clause (a) or (b) above, setting forth reasonably
detailed calculations of (x) the Fixed Charge Coverage Ratio for the fiscal
quarter most recently ended and, if applicable, demonstrating compliance with
Section 6.13, and (y) the Consolidated Leverage Ratio as of the last day of the
fiscal quarter most recently ended, and (iv) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(e) [reserved;]

(f) as soon as available, but in any event not more than 45 days after the
commencement of each fiscal year of the Company, a copy of the plan and forecast
(including a projected balance sheet, income statement and funds flow statement
in form acceptable to the Administrative Agent) of the Company for each month of
the upcoming fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent;

(g) (i) from and after the Restatement Effective Date until the date of the
first Borrowing to occur after the Restatement Effective Date, no later than the
earlier of (x) the date that is 15 days after the end of each calendar quarter
and (y) the date that is three Business Days prior to the date of the first
Borrowing to occur after the Restatement Effective Date, in the case of
clauses (x) and (y), the Company shall deliver an Aggregate Borrowing Base
Certificate to the Administrative Agent (and shall comply with the Additional
Reporting Requirements), each of which shall cover the calendar month most
recently ended (or, in the case of an Aggregate Borrowing Base Certificate
delivered pursuant to clause (y), the calendar month ended at least 15 days
prior to the date of such Borrowing if an Aggregate Borrowing Base Certificate
has not been delivered for the calendar month most recently ended), or
(ii) thereafter, as soon as available but in any event within 15 days of the end
of each calendar month, and at such other times as may be requested by the
Collateral Agent, as of the period then ended (but, in the case of the PP&E
Component, as of the 15th day of the current calendar month), an Aggregate
Borrowing Base Certificate, together with a Borrowing Base Certificate for each
Borrowing Base Contributor which calculates such Borrowing Base Contributor’s
Borrowing Base, and supporting information in connection therewith, together
with any additional reports with respect to the Aggregate

 

138



--------------------------------------------------------------------------------

Borrowing Base or any Borrowing Base of a Borrowing Base Contributor as the
Collateral Agent may reasonably request (collectively, the “Additional Reporting
Requirements”); and the PP&E Component of the Borrowing Bases and the Aggregate
Borrowing Base shall be updated (i) from time to time upon receipt of periodic
valuation updates received from the Collateral Agent’s asset valuation experts,
(ii) concurrent with the sale or commitment to sell any assets constituting part
of the PP&E Component, (iii) in the event such assets are idled for a period in
excess of ten (10) consecutive days for any reason other than routine
maintenance or repairs, reconfiguration or due to seasonal production in the
ordinary course of business, (iv) from time to time upon the written request of
the Borrower Representative to the Administrative Agent solely for the purpose
of permanently removing assets from the PP&E Component, or (v) in the event that
the value of such assets is otherwise impaired, as determined in the Collateral
Agent’s Permitted Discretion; provided that (A) if on any date Aggregate
Availability shall for a period of 5 consecutive Business Days be less than the
greater of (1) the Borrowing Base Reporting Trigger Level at such time and
(2) $22,500,000, then for the period(s) commencing on any such date and ending
on the date, if any, on which Aggregate Availability is equal to or greater than
the greater of (y) the Borrowing Base Reporting Trigger Level at such time and
(z) $22,500,000, for a period of 10 consecutive Business Days, or (B) if
requested by the Administrative Agent, the Collateral Agent or the Required
Lenders, during any period that an Event of Default is continuing, the Borrower
Representative will be required to furnish an Aggregate Borrowing Base
Certificate, Borrowing Base Certificates for each Borrowing Base Contributor and
supporting information in connection therewith to the Collateral Agent as soon
as available but in any event within 3 Business Days after the end of each
calendar week, and at such other times as may be requested by the Collateral
Agent, as of the period then ended; notwithstanding anything to the contrary in
this Section 5.01(g) (and in addition to the requirements under clause (ii)
above), no later than one Business Day prior to the consummation of an asset
sale (or merger, consolidation or amalgamation that constitutes an asset sale)
permitted pursuant to Section 6.05 (and, if applicable, Section 6.03) (or such
later date as the Administrative Agent may agree in its sole discretion) of
(I) Collateral (other than Inventory sold pursuant to Section 6.05(a)) that is
included in any Borrowing Base with a value in excess of $5,000,000 (measured at
the time of such transaction) to any Person other than a Borrowing Base
Contributor or (II) any Qualified Equity Interests of a Borrowing Base
Contributor (other than the Company) to any Person other than a Borrower, a
Borrowing Base Contributor or any Loan Party that holds the Equity Interests in
such Person immediately prior to the date of such transaction, that results in
the disposition of Collateral that is included in any Borrowing Base with a
value in excess of $5,000,000 (measured at the time of such transaction), then
in each case the Borrower Representative shall deliver to the Administrative
Agent a revision to the Borrowing Base Certificates and the Aggregate Borrowing
Base Certificate most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement demonstrating the effect of such
transaction on each Borrowing Base (on a Pro Forma Basis), and shall, in each
case, thereafter deliver such supporting information as may be reasonably
requested by the Administrative Agent; provided, further, that so long as any
liabilities existing under Aquaterra’s Canadian Defined Benefit Pension Plan,
the Aggregate Borrowing Base Certificate and Aquaterra’s Borrowing Base
Certificate shall include the Aquaterra Pension Reserves;

 

139



--------------------------------------------------------------------------------

(h) as soon as available but in any event within 20 days of the end of each
calendar month and at such other times as may be reasonably requested by the
Collateral Agent, as of the period then ended, all delivered electronically in a
text formatted file reasonably acceptable to the Collateral Agent:

(i) a detailed aging of each Borrowing Base Contributor’s, as applicable,
Accounts (1) including a listing of all invoices aged by invoice date and due
date (with an explanation of the terms offered) and (2) reconciled to the
Aggregate Borrowing Base Certificate and the Borrowing Base Certificate of such
Borrowing Base Contributor delivered as of such date prepared in a manner
reasonably acceptable to the Collateral Agent, together with a summary
specifying the name, address, and balance due for each Account Debtor;

(ii) a schedule detailing each Borrowing Base Contributor’s Inventory, in form
satisfactory to the Collateral Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Collateral Agent has previously
indicated to the Borrower Representative are deemed by the Collateral Agent to
be appropriate, (2) including a report of any variances or other results of
Inventory counts performed by such Borrowing Base Contributor since the last
Inventory schedule (including information regarding sales or other reductions,
additions, returns, credits issued by such Borrowing Base Contributor and
complaints and claims made against such Borrowing Base Contributor), and
(3) reconciled to the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of such Borrowing Base Contributor delivered as of such date;

(iii) a worksheet of calculations prepared by each Borrowing Base Contributor to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;

(iv) a reconciliation of each Borrowing Base Contributor’s, as applicable,
Accounts and Inventory between the amounts shown in such Borrowing Base
Contributor’s general ledger and financial statements and the reports delivered
pursuant to clauses (i) and (ii) above; and

(v) a reconciliation of the loan balance per each Borrowing Base Contributor’s
general ledger to the loan balance under this Agreement;

(i) as soon as available but in any event within 15 days of the end of each
calendar month and at such other times as may be requested by the Collateral
Agent, as of the month then ended, a schedule and aging of the Borrowing Base
Contributor’s accounts payable, delivered electronically in a text formatted
file acceptable to the Collateral Agent;

(j) promptly upon the Collateral Agent’s reasonable request:

(i) copies of invoices in connection with the invoices issued by the Borrowing
Base Contributors in connection with any Accounts, credit memos, shipping and
delivery documents, and other information related thereto;

 

140



--------------------------------------------------------------------------------

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties and their Restricted Subsidiaries;

(k) concurrently with any delivery of an Aggregate Borrowing Base Certificate
under clause (g) above, and at such other times as may be requested by the
Collateral Agent, as of the period then ended, the Borrowing Base Contributors’
sales journal, cash receipts journal (identifying trade and non-trade cash
receipts) and debit memo/credit memo journal;

(l) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company, an updated Customer List;

(m) (i) as soon as possible and in any event within 15 days after the end of
each calendar month, a detailed listing of all advances of proceeds of Loans
requested by the Borrower Representative for each Borrower during the
immediately preceding calendar month and (ii) concurrently with the delivery of
each certificate of a Financial Officer pursuant to Section 5.01(d), a detailed
listing of all intercompany loans made by any of the Loan Parties or their
Restricted Subsidiaries during the applicable calendar month or quarter;

(n) concurrently with the delivery of a certificate of a Financial Officer
pursuant to Section 5.01(d) for the first and third quarters of each fiscal year
of the Company (or as soon thereafter as is practicable if an order has been
placed by each U.S. Co-Borrower to obtain the same prior to the date of the
delivery of such certificate), certificates of good standing for each U.S.
Co-Borrower from the appropriate governmental officer in each U.S. Co-Borrower’s
jurisdiction of incorporation;

(o) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the Securities and Exchange Commission or any other U.S. or
Canadian federal or provincial securities commission, or any Governmental
Authority succeeding to any or all of the functions of any such commission, or
with any national securities exchange, or distributed by any Borrower to its
shareholders generally, as the case may be; provided that information required
to be delivered pursuant to this Section 5.01(o) shall be deemed to have been
delivered to the Administrative Agent on the date on which the Borrower
Representative provides written notice or an automatic e-mail link to the
Administrative Agent that such information has been posted on the Company’s
website on the Internet at http://www.cott.com/for-investors/overview or is
available via the EDGAR system of the United States Securities and Exchange
Commission on the Internet (to the extent such information has been posted or is
available as described in such notice);

 

141



--------------------------------------------------------------------------------

(p) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a), and at such other times as may be
reasonably requested by the Collateral Agent, a list of (i) all Intellectual
Property owned by the Loan Parties which is the subject of a registration or
application in any intellectual property registry and has been acquired, filed
or issued since the previous update was provided to the Administrative Agent and
(ii) any material exclusive licenses of Intellectual Property under which any
Loan Party has become a licensee since the last update provided to the
Collateral Agent;

(q) concurrently with the delivery of each certificate of a Financial Officer
pursuant to Section 5.01(d) that is delivered in connection with the delivery of
financial statements under Section 5.01(a) or 5.01(b), (i) a calculation of
(x) EBITDA for the period of four fiscal quarters of the Company and its
Subsidiaries most recently ended for which financial statements have been or are
required to have been delivered pursuant to Sections 5.01(a) or 5.01(b), as
applicable, and (y) consolidated total assets of the Company and its
Subsidiaries as at the last day of such four fiscal quarter period and
(ii) reasonably detailed calculations demonstrating compliance with the
limitations set forth in Section 5.13(a)(iii);

(r) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement as
the Collateral Agent or the Administrative Agent (on behalf of itself or any
Lender) may reasonably request, and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation; and

(s) promptly after the effectiveness thereof, copies of (i) each 2016 Notes
Document, (ii) each 2017 Notes Document, and (iii) each Additional Senior
Secured Indebtedness Document, Additional Unsecured Indebtedness Document, and
Junior Secured Indebtedness Document, (iv) any amendments, restatements,
supplements or other modifications to any Additional Senior Secured Indebtedness
Document, Additional Unsecured Indebtedness Document, Junior Secured
Indebtedness Document, any 2016 Notes Document, or any 2017 Notes Document.

Section 5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent, for further delivery to each Lender, as applicable, prompt
written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party or any of their
respective Restricted Subsidiaries that (i) seeks damages in excess of
$20,000,000, (ii) seeks injunctive relief which, if granted, could reasonably be
expected to result in a Material Adverse Effect, (iii) is asserted or instituted
against any Plan, Canadian Benefit Plan, Canadian Pension Plan, its fiduciaries
or its assets and which could reasonably be expected to result in a Material
Adverse Effect, (iv) alleges criminal misconduct by any Loan Party or any of
their respective Restricted Subsidiaries, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws and
which could reasonably be expected to result in a Material Adverse Effect,
(vi) contests any tax, fee, assessment, or other governmental charge in excess
of $20,000,000, or (vii) involves any material product recall;

 

142



--------------------------------------------------------------------------------

(c) any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more per occurrence or related occurrences, whether or not covered
by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral in the amount of $5,000,000 or
more included in the Aggregate Borrowing Base (or which would be included but
for such notice) is located (which shall be delivered within five Business Days
after receipt thereof (or such later date as the Administrative Agent may agree
in its sole discretion)) alleging non-payment of rent or other amounts due in
excess of one months’ rent to the relevant landlord or warehouseman or any other
material default;

(e) notwithstanding the forgoing, the Borrower Representative will, within five
Business Days, furnish to the Administrative Agent written notice of the fact
that a Loan Party has entered into a Swap Agreement or an amendment to a Swap
Agreement, together with a description (including nature and amount) of the
terms of such Swap Agreement or amendment, as the case may be;

(f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrowers and their Subsidiaries in an aggregate amount exceeding $10,000,000;
and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
franchises, governmental authorizations, intellectual property rights, licenses
and permits used or useful in the conduct of its business, and all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 and
(b) engage only in Permitted Businesses.

Section 5.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Restricted Subsidiaries to, pay or discharge all material Taxes before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

143



--------------------------------------------------------------------------------

Section 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (i) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Administrative Agent and/or
the Collateral Agent and, after the occurrence and during the continuance of an
Event of Default, any Lender (including employees of the Administrative Agent
and/or the Collateral Agent, and, after the occurrence and during the
continuance of an Event of Default, any Lender, or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent and/or the
Collateral Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants (so long as management of the Borrower Representative is permitted
to be present), all at such reasonable times and as often as reasonably
requested; provided that so long as no Event of Default has occurred and is
continuing, only one such inspection shall be at the expense of the Loan Parties
(and such inspection shall not be considered in any limitation on appraisals and
field examinations at the expense of the Loan Parties as provided in
Section 5.11). After the occurrence and during the continuance of any Event of
Default, each Loan Party shall provide the Administrative Agent and/or the
Collateral Agent (which may be accompanied by the Lenders) with access to its
suppliers. The Loan Parties acknowledge that the Administrative Agent and/or the
Collateral Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ and
their respective Subsidiaries’ assets for internal use by the Administrative
Agent, the Collateral Agent and the Lenders.

Section 5.07 Compliance with Laws.

(a) Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
comply with all Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) U.S. and Canadian Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Plan, Canadian Pension Plan,
Canadian Union Plan and Canadian Benefit Plan, each Loan Party will, and will
cause each Subsidiary to, in a timely fashion comply with and perform in all
material respects all of its obligations under and in respect of such Plan,
Canadian Pension Plan, Canadian Union Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws.

 

144



--------------------------------------------------------------------------------

(ii) All material amounts (and any amounts which failure to remit or pay would
give rise to a Lien) of employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Plan, Canadian Pension
Plan, Canadian Union Plan or Canadian Benefit Plan required to be paid by a Loan
Party or a Restricted Subsidiary shall be paid or remitted by such Loan Party
and such Subsidiary in a timely fashion in accordance with the terms thereof,
any funding agreements and all applicable laws.

(iii) The Loan Parties shall deliver to each Lender (i) if requested by such
Lender, copies of each annual and other return, report or valuation with respect
to each Plan and Canadian Pension Plan as filed with any applicable Governmental
Authority; (ii) promptly after receipt thereof, a copy of any material
direction, order, notice, ruling or opinion that any Loan Party or any
Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Plan or Canadian Pension Plan; (iii) notification
within 30 days of any increases having a cost to one or more of the Loan Parties
and their Subsidiaries in excess of $1,000,000 per annum in the aggregate, in
the benefits of any existing Plan, Canadian Pension Plan or Canadian Benefit
Plan, or the establishment of any new Plan, Canadian Pension Plan or Canadian
Benefit Plan, or the commencement of contributions to any such plan to which any
Loan Party was not previously contributing; and (iv) notification within 30 days
of any voluntary or involuntary termination of, or participation in, a Plan,
Canadian Pension Plan or Canadian Union Plan. No Loan Party shall (A) contribute
to or assume an obligation to contribute to or have any liability under any
Canadian Defined Benefit Pension Plan or (B) acquire an interest in any Person
that sponsors, maintains or contributes to or at any time in the five-year
period preceding such acquisition has sponsored, maintained, or contributed to a
Canadian Defined Benefit Pension Plan, except, in each case, for the liabilities
of Aquaterra under the Canadian Defined Benefit Pension Plan set forth on
Schedule 3.10.

(c) UK Pension Plans and Benefit Plans.

(i) Each UK Co-Borrower shall ensure that all pension schemes registered in the
UK, operated or maintained for the benefit of members of it or its Subsidiaries
and/or any of their employees comply in all material respects with the
requirements of Section 222 of the Pensions Act 2004 and that no action or
omission is taken by such UK Co-Borrower, any of its Subsidiaries or any Loan
Party in relation to such a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme or such UK
Co-Borrower or any of its Subsidiaries ceasing to employ any member of such a
pension scheme).

(ii) Each UK Co-Borrower shall ensure that neither it nor any of its
Subsidiaries is or has been at any time after April 27, 2004 an employer (for
the purposes of Sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act 1993), other than the UK Pension Scheme, or “connected”
with or an “associate” of (as those terms are used in Sections 39 and 43 of the
Pensions Act 2004) such an employer.

 

145



--------------------------------------------------------------------------------

(iii) Each UK Co-Borrower shall deliver to the Administrative Agent at such
times as those reports are prepared in order to comply with the then current
statutory or auditing requirements (as applicable either to the trustees of any
relevant schemes or to such UK Co-Borrower), actuarial reports in relation to
all pension schemes mentioned in Section 5.07(c)(i) above.

(iv) Each UK Co-Borrower shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes mentioned in
Section 5.07(c)(i) above paid or which results in a change to the schedule of
contributions in accordance with Section 227 of the Pensions Act 2004 or in
accordance with Section 56 of the Pensions Act 1995, as applicable, if the same
could reasonably be expected to result in a Material Adverse Effect.

(v) Each UK Co-Borrower shall promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator (being the
body corporate so entitled established under Part I of the Pensions Act 2004)
which could reasonably be expected to lead to the issue by the Pensions
Regulator of a Financial Support Direction under Section 43 of the Pensions Act
2004 or a Contribution Notice under Section 38 or Section 47 of the Pensions Act
2004 to it or any of its Subsidiaries. Each UK Co-Borrower shall immediately
notify the Administrative Agent if it or any of its Subsidiaries receives such a
Financial Support Direction or Contribution Notice from the Pensions Regulator.

(d) Dutch Pension Plans.

(i) Each Loan Party that is incorporated in the Netherlands shall ensure that
any pension scheme in respect such Loan Party’s employees entitled to a pension
complies with the applicable legal and contractual requirements, where failure
to comply has or is reasonably likely to result in a Material Adverse Effect.

(ii) Each Loan Party that is incorporated in the Netherlands shall pay all
premiums and other costs payable in respect of the Pension schemes referred to
under clause (i) above when they fall due and such Loan Party shall ensure that
no claims in respect of back service will arise, where failure to pay such
amount or existence of a back service claim has or is reasonably likely to
result in a Material Adverse Effect.

(e) Environmental Covenant. The Loan Parties shall and shall cause each
Restricted Subsidiary to (i) be at all times in compliance with all
Environmental Laws, and (ii) similarly ensure that the assets and operations are
in compliance with all Environmental Laws and that no Hazardous Materials are,
contrary to any Environmental Laws, discharged, emitted, released, generated,
used, stored, managed, transported or otherwise dealt with, except, in each
case, where failure to comply with such Environmental Laws could not reasonably
be expected to have a Material Adverse Effect.

 

146



--------------------------------------------------------------------------------

Section 5.08 Use of Proceeds.

(a) The proceeds of the Loans will be used only (i) to pay fees, costs and
expenses and effect refinancings in connection with the Transactions, the
Refresco Sale Note Offers and the Refresco Transaction and (ii) for working
capital needs and general corporate purposes, including Permitted Acquisitions;
provided that no part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that violates any of
the Regulations of the Board, including Regulations T, U and X.

(b) The Loan Parties shall ensure that the proceeds of any Loans and any LC
Disbursements shall not be used and no Letter of Credit shall be issued, in each
case in a manner that would constitute a “use of proceeds in Switzerland” as
interpreted by the Swiss Federal Tax Administration for purposes of Swiss
Withholding Tax, unless a written confirmation or countersigned tax ruling
application from the Swiss Federal Tax Administration has been obtained by Cott
Switzerland GmbH and any other Swiss Loan Guarantor (in form and substance
satisfactory to the Administrative Agent) and delivered in advance to the
Administrative Agent, confirming that such use does not result in a situation
where Swiss Withholding Tax is due on interest owed under any Secured
Obligations.

Section 5.09 Insurance. Each Loan Party will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral Documents,
or (in the case of Loan Parties and Subsidiaries located outside of the United
States), such other insurance maintained with other carriers as is satisfactory
to the Administrative Agent in its Permitted Discretion. With respect to parcels
of real property covered by the Mortgages which lie in an area designated as
having special flood hazards by the Federal Emergency Management Agency or any
successor agency thereto, the Loan Parties maintain flood insurance in amounts
and on terms in accordance with the Flood Laws, which flood insurance shall be
reasonably satisfactory to all Lenders. The Borrowers will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrowers shall require all such
policies applicable to the Loan Parties to name the Administrative Collateral
Agent, on behalf of itself and the Lenders, as additional insured or loss payee,
as applicable.; provided, however, that solely with respect to policies
applicable to any Loan Party acquired in the 2020 Acquisition (as defined in the
First Amendment Agreement), the Borrower shall have 30 days from the closing
date of the 2020 Acquisition (as such period may be extended by the
Administrative Agent in its sole discretion) to comply with this Section 5.09.

Section 5.10 Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

 

147



--------------------------------------------------------------------------------

Section 5.11 Appraisals and Field Examinations. From and after January 1, 2018,
at any time that the Administrative Agent and/or the Collateral Agent requests,
the Loan Parties will provide the Administrative Agent and the Collateral Agent
with appraisals or updates thereof of their Inventory, equipment and real
property from an appraiser selected and engaged by the Administrative Agent, and
prepared on a basis satisfactory to the Administrative Agent and the Collateral
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations, with all such appraisals and updates
being at the Loan Parties’ cost and expense except as limited in the following
proviso; provided, however, that (A) in the case of appraisals of Inventory,
(i) if no Event of Default has occurred and is continuing and Aggregate
Availability has not at any time for any period of five consecutive Business
Days during the preceding twelve fiscal months been less than fifteen percent
(15%) of the aggregate amount of all Commitments at such time, no more than one
such appraisal per calendar year shall be at the expense of the Loan Parties,
(ii) if no Event of Default has occurred and is continuing and Aggregate
Availability has at any time for any period of five consecutive Business Days
during the preceding twelve fiscal months been less than fifteen percent
(15%) of the aggregate amount of all Commitments at such time, no more than two
such appraisals per calendar year shall be at the expense of the Loan Parties
and (iii) following the occurrence of an Event of Default, unlimited appraisals
of Inventory may be conducted at the expense of the Loan Parties as long as such
appraisals commence prior to the time that such Event of Default is cured or
waived, and (B) in the case of appraisals of equipment and real property, upon
the request of the Required Lenders, one such equipment appraisal and real
property appraisal in calendar year 2019 and in every third calendar year
thereafter shall be at the expense of the Loan Parties; provided, that following
the occurrence of an Event of Default, unlimited appraisals of equipment and
real property may be conducted at the expense of the Loan Parties as long as
such appraisals commence prior to the time that such Event of Default is cured
or waived.

In addition, from and after January 1, 2018, at any time that the Administrative
Agent and/or the Collateral Agent requests, the Loan Parties will provide the
Administrative Agent and the Collateral Agent (and any third party retained by
any of them) with access to their properties, books, records and employees to
conduct field examinations, to ensure the adequacy of Borrowing Base Collateral
and related reporting and control systems, with all such field examinations
being at the Loan Parties’ cost and expense except as limited in the following
proviso; provided, however, that (i) if no Event of Default has occurred and is
continuing and Aggregate Availability has not at any time during the preceding
twelve fiscal months been less than fifteen percent (15%) of the aggregate
amount of all Commitments at such time, no more than one such field examination
per calendar year shall be at the expense of the Loan Parties, (ii) if no Event
of Default has occurred and is continuing and Aggregate Availability has at any
time during the preceding twelve fiscal months been less than fifteen percent
(15%) of the aggregate amount of all Commitments at such time, no more than two
such field examinations per calendar year shall be at the expense of the Loan
Parties and (iii) following the occurrence of an Event of Default, unlimited
field examinations may be conducted at the expense of the Loan Parties as long
as such field examinations commence prior to the time that such Event of Default
is cured or waived.

 

148



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 5.11, one field
examination and one appraisal conducted pursuant to Sections 5.13(e) or (f) or
Section 5.18, or the definitions of Borrowing Base or Borrowing Base Guarantor,
as applicable, for each new set of assets of any such Person, each new Borrower,
and each new Borrowing Base Guarantor, including for each set of assets acquired
pursuant to any Permitted Acquisition, shall not be considered in any limitation
on such appraisals and field examinations at the expense of the Loan Parties as
provided in this Section 5.11.

Section 5.12 Depository Banks. Each Loan Party will maintain JPMCB as its
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business, provided that, notwithstanding the foregoing,
each Loan Party may maintain deposit accounts at other financial institutions
provided such institutions have delivered deposit account control agreements (or
similar agreements) satisfactory to the Administrative Collateral Agent or UK
Security Trustee, as the case may be, to the extent required under the relevant
Security Agreement; provided, that the requirements in this Section 5.12 shall
not apply in respect of any Term Loan Collateral Proceeds Account.

Section 5.13 Additional Collateral; Further Assurances.

(a) Subject to applicable law, (i) each Borrower and each Subsidiary that is a
Loan Party shall (within (x) 30 days after such formation or acquisition, or
such longer period as may be agreed to by the Administrative Agent or (y) in the
case of Restricted Subsidiaries organized under the laws of jurisdictions other
than the laws of the United States (or any State thereof), the District of
Columbia, Canada (or any Province thereof), England and Wales, Luxembourg or the
Netherlands, no later than the date on which a Financial Officer of the Company
is required to deliver a certificate under Section 5.01(d) for any fiscal period
ending at least thirty days after the date on which such Restricted Subsidiary
was created or acquired or such longer period as may be agreed to by the
Administrative Agent) cause each of their respective Restricted Subsidiaries
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement (other than Excluded Subsidiaries) (A) to become a Loan Party
by executing a Joinder Agreement substantially in the form set forth as
Exhibit D hereto or in such other form as the Administrative Agent may agree in
its sole discretion (the “Joinder Agreement”); provided, however, that a
Subsidiary that is not a U.S. Person shall not be required to execute a Joinder
Agreement to the extent that to do so would result in any breach of corporate
benefit, financial assistance, fraudulent preference or thin capitalization laws
or regulations (or analogous restrictions) of any applicable jurisdiction, and
(B) for each such Person that is not organized under the laws of any State of
the United States, provide the Administrative Agent with evidence of the
acceptance by the Process Agent (which may be Cott Holdings) of its appointment
as process agent by such Person, (ii) if at any time an Excluded Subsidiary
ceases to be an Excluded Subsidiary, each Borrower and each Subsidiary that is a
Loan Party (within 30 days of such event or such longer period as the
Administrative Agent may agree) shall cause such Subsidiary (x) to become a Loan
Party by executing a Joinder Agreement; provided, however, that a Subsidiary
that is not a U.S. Person shall not be required to execute a Joinder Agreement
to the extent that to do so would result in any breach of corporate benefit,
financial assistance, fraudulent preference or thin capitalization laws or
regulations (or analogous restrictions) of any applicable jurisdiction, and
(y) provide the Administrative Agent with evidence of the acceptance by the
Process Agent (which

 

149



--------------------------------------------------------------------------------

may be Cott Holdings) of its appointment as process agent by such Person and
(iii) if, as of the last day of any fiscal quarter of the Company and its
Subsidiaries, (A) the aggregate amount of total assets of all Excluded
Subsidiaries and Unrestricted Subsidiaries (other than Decantae and the members
of the Eden Group that are not Loan Parties) exceeds 5.0% of the consolidated
total assets of the Company and its Subsidiaries (other than Decantae and the
members of the Eden Group that are not Loan Parties) at such date or (B) the
aggregate amount of EBITDA contributed by all Excluded Subsidiaries and
Unrestricted Subsidiaries (other than Decantae and the members of the Eden Group
that are not Loan Parties) exceeds 5.0% of EBITDA for the period of four fiscal
quarters of the Company and its Subsidiaries (other than Decantae and the
members of the Eden Group that are not Loan Parties) most recently ended for
which financial statements have been or are required to have been delivered
pursuant to Sections 5.01(a) or 5.01(b), as applicable, each Borrower and each
Subsidiary that is a Loan Party (within 30 days of the delivery of such
financial statements or such longer period as the Administrative Agent may
agree) shall cause a sufficient number of Excluded Subsidiaries and/or
Unrestricted Subsidiaries (other than Decantae and the members of the Eden Group
that are not Loan Parties) (x) to become Loan Parties by executing a Joinder
Agreement and (y) provide the Administrative Agent with evidence of the
acceptance by the Process Agent (which may be Cott Holdings) of its appointment
as process agent by such Person, such that the total assets of, and EBITDA
contributed by, the remaining Excluded Subsidiaries and Unrestricted
Subsidiaries (other than Decantae and the members of the Eden Group that are not
Loan Parties) represent less than 5.0% of the consolidated total assets of the
Company and its Subsidiaries (other than Decantae and the members of the Eden
Group that are not Loan Parties) at such date and less than 5.0% of EBITDA for
the period of four fiscal quarters of the Company and its Subsidiaries (other
than Decantae and the members of the Eden Group that are not Loan Parties) for
which financial statements have been or are required to have been delivered
pursuant to Sections 5.01(a) or 5.01(b), as applicable. Upon execution and
delivery of such a Joinder Agreement, each such Person (i) shall automatically
become a Loan Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the Administrative Collateral Agent, for the benefit of
the Administrative Agent, the Collateral Agent and the Lenders, or to the UK
Security Trustee, as applicable, in any property of such Loan Party which
constitutes Collateral (including, to the extent required, pursuant to a further
reaffirmation agreement governed by the laws of England and Wales), including,
to the extent requested by the Administrative Agent in its Permitted Discretion,
any parcel of real property located in the U.S. owned by any Loan Party.

(b) EachSubject to the terms of the 2020 ABL/TL Intercreditor Agreement or
another Applicable Intercreditor Agreement, each Borrower (other than the U.S.
Co-Borrowers) and each Subsidiary that is a Loan Party (other than any
Subsidiary that is organized under the laws of any State of the United States or
the District of Columbia) will cause 100% of the issued and outstanding Equity
Interests of each of their respective Subsidiaries to be subject at all times to
a first priority, perfected Lien in favor of the Administrative Collateral Agent
or the UK Security Trustee, as applicable, pursuant to the terms and conditions
of the Loan Documents or other security documents as the Administrative Agent
shall reasonably request (subject to Permitted Perfection Limitations).
EachSubject to the terms of the 2020 ABL/TL Intercreditor Agreement or another
Applicable Intercreditor Agreement, each U.S. Co-Borrower and each Subsidiary
that is a Loan Party organized under the laws of any State of the United States
or the District of Columbia will cause (i) 100% of the issued and outstanding
Equity Interests of each of its domestic Subsidiaries owned by it and (ii) 65%
of the issued and outstanding Equity

 

150



--------------------------------------------------------------------------------

Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each foreign Subsidiary directly owned by such U.S. Co-Borrower or domestic
Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Collateral Agent, pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request (subject to the Permitted
Perfection Limitations).

(c) WithoutSubject to the terms of the 2020 ABL/TL Intercreditor Agreement or
another Applicable Intercreditor Agreement, without limiting the foregoing, each
Loan Party will execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including, but not limited to,
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and actions, and in the case of real property
to be included in the PP&E Component, the requirements of Schedule 5.18(2) shall
apply mutatis mutandis), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents (subject to Permitted Perfection Limitations), all at
the expense of the Loan Parties. In addition, each Loan Party will execute and
deliver, or cause to be executed and delivered, to the Administrative Agent
filings with any governmental recording or registration office in any
jurisdiction required by the Administrative Agent, in the exercise of its
Permitted Discretion, in order to perfect or protect the Liens of the
Administrative Collateral Agent or the UK Security Trustee granted under any
Collateral Document in any Intellectual Property at the expense of the Lenders
(unless an Event of Default is then continuing, in which event such filings
shall be at the expense of the Loan Parties), subject to the Permitted
Perfection Limitations.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Borrower or any Subsidiary that is
a Loan Party after the Restatement Effective Date (other than assets
constituting Collateral under the Security Agreements that become subject to the
Lien granted under the applicable Security Agreement upon acquisition thereof
and assets specifically excluded from Collateral under the Security Agreements),
the Borrower Representative will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent in its Permitted
Discretion or by the Required Lenders, the Borrowers will cause such assets to
be subjected to a Lien securing the Secured Obligations and will take, and cause
the other Loan Parties to take, subject to the Permitted Perfection Limitations,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Loan Parties.

(e) In connection with (x) a Permitted Acquisition or any other Investment
permitted under Section 6.04, (y) the formation of a Restricted Subsidiary of
the Company, or (z) any existing Loan Guarantor, each Borrower and each
Subsidiary that is a Loan Party may designate in a written notice to the
Administrative Agent that it intends for the Restricted Subsidiary so formed or
acquired or such Loan Guarantor to become a Borrower hereunder, which notice
shall include the full legal name of such Person and such Person’s jurisdiction
of organization, and shall be delivered at least 30 days prior to the date such
Person is intended to

 

151



--------------------------------------------------------------------------------

become a Borrower; provided that no such Restricted Subsidiary or Loan Guarantor
shall be designated as a Borrower if it is organized under the laws of a
jurisdiction other than any State of the United States or the District of
Columbia, Canada, the Netherlands or England and Wales. The Borrower
Representative shall provide the Administrative Agent with all documentation and
other information with respect to such Restricted Subsidiary or Loan Guarantor
that is required by regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, in a manner reasonably satisfactory to the Administrative
Agent prior to such Restricted Subsidiary or Loan Guarantor becoming a Borrower
hereunder. The Loan Parties shall cause such Restricted Subsidiary or Loan
Guarantor to comply with each of the requirements set forth in Section 5.13(a)
through (d) mutatis mutandis; provided that for the purpose of this
Section 5.13(e), any reference in Section 5.13 to a Person becoming a Loan
Guarantor shall also be a reference to such Person becoming a Borrower, and the
Joinder Agreement executed by such Person pursuant to Section 5.13(a) shall be
in form and substance reasonably satisfactory to the Administrative Agent,
including such modifications as the Administrative Agent reasonably deems
necessary or advisable in order to ensure that such Person becomes a Borrower
for all purposes under the Loan Documents (the “Borrower Joinder Agreement”).
Upon execution and delivery of such Borrower Joinder Agreement and all other
documents requested by the Administrative Agent or required to be delivered
pursuant to Section 5.13, such Person shall be deemed to be a Borrower for all
purposes under this Agreement and the other Loan Documents; provided that, if
such Person is not a Borrowing Base Guarantor at the time it becomes a Borrower,
prior to the inclusion of such Person’s assets in the Borrowing Base the
Administrative Agent shall have received an appraisal and field examination in
respect of such assets conducted by an appraiser selected and engaged by the
Administrative Agent and prepared on a basis satisfactory to the Administrative
Agent and the Collateral Agent, in each case at the Borrowers’ sole cost and
expense (one such appraisal and one such field examination for each such set of
assets shall be excluded from the limitation on such appraisals and field
examinations at the expense of the Borrowers as provided in Section 5.11);
provided, further, that, solely in the case of Inventory located in the United
States and Accounts, in each case owned by a Borrowing Base Contributor
organized under applicable laws of the United States, any state thereof or the
District of Columbia, the Administrative Agent and the Collateral Agent may, in
their Permitted Discretion, determine to include the Eligible Accounts and
Eligible Inventory of such Person in the Borrowing Base prior to the
Administrative Agent’s receipt of such appraisal and field examination to the
extent permitted in accordance with the second proviso to the definition of
Borrowing Base.

(f) At any time after a Restricted Subsidiary becomes a Loan Guarantor pursuant
to the terms of this Agreement, the Borrower Representative may designate such
Loan Guarantor as a Borrowing Base Guarantor by delivering a written notice of
such designation to the Administrative Agent and complying with the requirements
set forth in the definition of Borrowing Base Guarantor. Following delivery of
such notice and satisfaction of such requirements, such Loan Guarantor shall be
considered a Borrowing Base Guarantor for all purposes under this Agreement
(subject to the restrictions set forth in clause (b) of the definition of
Borrowing Base Guarantor) unless and until the Borrower Representative gives the
Administrative Agent a written notice declaring that such Loan Guarantor is no
longer a Borrowing Base Guarantor.

 

152



--------------------------------------------------------------------------------

Section 5.14 Designation of Subsidiaries. At any time after the Restatement
Effective Date, the Borrower Representative may, in addition to the Unrestricted
Subsidiaries listed on Schedule 1.01(b) on the Restatement Effective Date,
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary upon prior written notice to
the Administrative Agent; provided that (i) the only Subsidiaries eligible to be
designated as Unrestricted Subsidiaries on Schedule 1.01(b) or pursuant to this
Section 5.14 are (A) Decantae, (B) each Subsidiary of the Company organized
under the laws of a jurisdiction other than the United States (or any State
thereof), the District of Columbia, Canada (or any province thereof), the
Netherlands, Luxembourg or England and Wales and (C) Subsidiaries (other than
the Borrowers) organized under the laws of the United States (or any state
thereof), the District of Columbia, Canada (or any province thereof), the
Netherlands, Luxembourg or England and Wales that are immaterial to the business
of the Loan Parties taken as a whole, (ii) in the case of designation of any
Restricted Subsidiary as an Unrestricted Subsidiary, immediately before and
after such designation, no Specified Default shall have occurred and be
continuing, (iii) in the case of designation of any Restricted Subsidiary as an
Unrestricted Subsidiary at any time after the occurrence of a Fixed Charge
Trigger Event and prior to the subsequent occurrence of a Fixed Charge Recovery
Event, immediately after giving effect to such designation, the Borrowers shall
be in compliance, on a pro forma basis, with the covenants set forth in
Section 6.13 (it being understood that as a condition precedent to the
effectiveness of any such designation, the Borrower Representative shall deliver
to the Administrative Agent a certificate of a Financial Officer setting forth
in reasonable detail the calculations demonstrating such compliance), (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary on Schedule 1.01(b)
or pursuant to this Section 5.14 if it is a “Restricted Subsidiary” (or any
other defined term having a similar purpose) for the purpose of the 2016 Notes
Documents, the 2017 Notes Documents, the Additional Senior Secured Indebtedness
Documents, the Additional Unsecured Indebtedness Documents, the Junior Secured
Indebtedness Documents, or any Replacement Notes Documents (unless concurrently
designated as an Unrestricted Subsidiary under such documents as well), (v) no
Restricted Subsidiary may be designated an Unrestricted Subsidiary on
Schedule 1.01(b) or pursuant to this Section 5.14 if it was previously
designated an Unrestricted Subsidiary, (vi) no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it owns any Equity Interests of, or
holds any Indebtedness of, any other Restricted Subsidiary unless all such
Restricted Subsidiaries are concurrently designated as Unrestricted
Subsidiaries, (vii) if a Restricted Subsidiary is being designated as an
Unrestricted Subsidiary hereunder, (A) the sum of (1) the net tangible assets of
such Subsidiary as of such date of designation (the “Designation Date”), as set
forth on such Subsidiary’s most recent balance sheet, plus (2) the aggregate
amount of total assets of all Unrestricted Subsidiaries (other than Decantae and
the members of the Eden Group that are not Loan Parties) at such time shall not
exceed 5.0% of the consolidated total assets of the Company and its Subsidiaries
(other than Decantae and the members of the Eden Group that are not Loan
Parties) at such date, pro forma for such designation and (B) the sum of (1) the
EBITDA contributed by such Subsidiary as of the Designation Date, plus (2) the
aggregate amount of EBITDA contributed by all Unrestricted Subsidiaries at such
time shall not exceed 5.0% of EBITDA for the period of four fiscal quarters of
the Company and its Subsidiaries (other than Decantae and the members of the
Eden Group that are not Loan Parties) most recently ended for which financial
statements have been or are required to have been delivered pursuant to
Sections 5.01(a) or 5.01(b), as applicable, as of such Designation Date, pro
forma for such designation, and (viii) the Borrower Representative shall have
delivered to the Administrative Agent a certificate of a Financial Officer
certifying compliance with the provisions of this Section 5.14 setting forth in
reasonable detail the computations necessary to determine such compliance.
Notwithstanding the foregoing, the

 

153



--------------------------------------------------------------------------------

designation of any Subsidiary as an Unrestricted Subsidiary after the
Restatement Effective Date shall constitute an investment by the Company and its
Restricted Subsidiaries, as applicable, therein at the Designation Date in an
amount equal to the net book value of the applicable parties’ investment
therein. Subject to Section 5.13(a), any Subsidiary of an Unrestricted
Subsidiary shall automatically be deemed to be an Unrestricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of all investments,
Indebtedness and Liens of such Subsidiary existing at such time and (ii) a
return on any investment by the Company or any Restricted Subsidiary in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Company’s and
its Restricted Subsidiaries’ (as applicable) investment in such Subsidiary.

Section 5.15 [Reserved.]

Section 5.16 [Reserved.]

Section 5.17 Farm Products. (a) The Borrowing Base Contributors organized under
the laws the United States, any state thereof or the District of Columbia shall
use commercially reasonable efforts, substantially consistent with the standards
in the industry, to protect their Inventory from encumbrances and statutory
trusts created under any Farm Products Law, so as to terminate or release the
Lien or statutory trust on any Farm Products or other assets of such Borrowing
Base Contributor maintained by or in favor of the Farm Products Seller or any
secured party with respect to the assets of such Farm Products Seller under any
Farm Products Law, and if so encumbered or subject to such a statutory trust, to
cause the termination or release of the same unless and to the extent that
(i) the amount owed to such Farm Products Seller is subject to a good faith
dispute, diligently contested and (ii) adequate reserves with respect to such
contest are maintained on the books of such Borrowing Base Contributor, in
accordance with GAAP. Without limiting the generality of the foregoing, it shall
use commercially reasonable efforts, substantially consistent with the standards
in the industry, to satisfy all claims for which it has received a Farm Products
Notices, subject to the right to contest referred to above.

Section 5.18 Restatement Post-Closing Covenants. Each Loan Party shall execute
and deliver or cause to be executed and delivered each document, and complete or
cause to be completed each task, and take or cause to be taken each action set
forth on Schedule 5.18, in each case within the time limits specified on such
schedule.

Section 5.19 Transfer of accounts of European Loan Parties; Notification of
Account Debtors.

(a) At any time at the request of the Administrative Collateral Agent in its
sole discretion following the occurrence of an Event of Default or a Cash
Dominion Trigger Event, each Loan Party organized under the laws of the
Netherlands shall (a) at the discretion of the Administrative Collateral Agent,
either (i) immediately cause all of their Collection Accounts (each an “Existing
Collection Account”) to be transferred to the name of the Administrative
Collateral Agent or (ii) promptly open new Collection Accounts with (and, at the
discretion of the Administrative Collateral Agent, in the name of) the
Administrative Collateral Agent or an Affiliate of the Administrative Collateral
Agent (such new bank accounts being Collection

 

154



--------------------------------------------------------------------------------

Accounts under and for the purposes of this Agreement and the other Loan
Documents), and (b) if new Collection Accounts have been established pursuant to
this Section (each a “New Collection Account”) ensure that all Account Debtors
are instructed to pay the proceeds of all Accounts owing to the Loan Parties
organized under the laws of the Netherlands to the New Collection Accounts.
Until all such proceeds have been redirected to the New Collection Accounts,
each Loan Party organized under the laws of the Netherlands shall cause all
amounts on deposit in any Existing Collection Account to be transferred to a New
Collection Account at the end of each Business Day; provided that if any such
Loan Party does not instruct such re-direction or transfer, each of them hereby
authorizes the Administrative Collateral Agent to give such instructions on
their behalf to the applicable Account Debtors and/or the account bank holding
such Existing Collection Account (as applicable).

(b) At any time at the request of the Administrative Collateral Agent in its
sole discretion following the occurrence of an Event of Default or a Cash
Dominion Trigger Event, each Loan Party organized under the laws of the
Netherlands agrees that if any of its Account Debtors have not previously
received notice of the security interest of the Administrative Collateral Agent
over the Accounts, it shall promptly give notice to such Account Debtors and if
any such Loan Party does not serve such notice, each of them hereby authorizes
the Administrative Collateral Agent to serve such notice on their behalf.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full (except for contingent indemnification
obligations for which no claim has been made) and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof or otherwise backstopped by a letter of credit or other
arrangements satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree,
jointly and severally, with the Lenders that:

Section 6.01 Indebtedness. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (h) of this Section 6.01;

(c) [reserved;]

(d) [reserved;]

(e) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Restricted Subsidiary to any Borrower or any other Subsidiary, provided that
Indebtedness of any Loan Party to any non-Loan Party Subsidiary shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

155



--------------------------------------------------------------------------------

(f) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Restricted Subsidiary of Indebtedness of any Borrower or any
other Subsidiary (in each case other than Guarantees of the 2016 Notes, the 2017
Notes, the 2020 Term Loan Facility, the Additional Senior Secured Indebtedness,
the Additional Unsecured Indebtedness, the Junior Secured Indebtedness, and the
Replacement Notes); provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, and (ii) Guarantees permitted under this
clause (f) shall be subordinated to the Secured Obligations of the applicable
Subsidiary if, and on the same terms as, the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(g) Indebtedness of any Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (g) shall not exceed $150,000,000 at any
time outstanding;

(h) Indebtedness which represents an extension, refinancing, replacement,
supplement, or renewal of any of the Indebtedness described in clauses (b), (k),
(l), (m), (q), (s) and (t) hereof; provided that, (i) the principal amount of
such Indebtedness is not increased except by an amount equal to unpaid accrued
interest and premium thereon and any make-whole payments applicable thereto plus
reasonable fees and expenses reasonably incurred with respect to such
refinancing and by an amount equal to any existing unutilized commitments
thereunder, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party or any of their respective Restricted
Subsidiaries (and any Replacement Notes shall be unsecured), (iii) no Loan Party
or Restricted Subsidiary of any Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto (which, for the sake of clarity, would not preclude additional
Subsidiaries that are created or acquired after the date such Indebtedness is
incurred to become guarantors of such Indebtedness to the extent that such
Subsidiary would have been required to become a guarantor of the Indebtedness
being so refinanced), (iv) such extension, refinancing, supplement, or renewal
does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, supplement, or renewal (taken as a whole) are not less
favorable to the obligor thereunder than the original terms of such Indebtedness
(taken as a whole); provided that pricing and any premiums for any such
extension, refinancing, supplement, or renewal shall be on customary market
terms at such time for Indebtedness of such type, (vi) if the Indebtedness that
is refinanced, supplemented, renewed, or extended was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of the
refinancing, supplement, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, supplemented, renewed, or extended Indebtedness, and (vii) solely
with respect to an extension, refinancing, replacement, supplement or renewal of
the Indebtedness permitted under

 

156



--------------------------------------------------------------------------------

Sections 6.01(s) and 6.01(t), the stated maturity of such Indebtedness is no
earlier than, and the terms of such Indebtedness shall not provide for any
mandatory prepayments, scheduled amortization, principal or sinking fund
payments and is not subject to mandatory redemption or repurchase (other than
customary provisions permitting or requiring such Indebtedness to be repurchased
with asset sale, insurance or condemnation award proceeds that are not otherwise
required to repay the Secured Obligations or other Indebtedness, or upon a
change of control) prior to, the date that is 6 months after the latest possible
Maturity Date;

(i) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(j) Indebtedness of any Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(k) Indebtedness (x) of any Person (other than a Person that was previously an
Unrestricted Subsidiary) that becomes a Restricted Subsidiary after the
Restatement Effective Date in connection with any Permitted Acquisition, or
(y) assumed in connection with any assets acquired in connection with a
Permitted Acquisition; provided that (i) such Indebtedness exists at the time
such Person becomes a Restricted Subsidiary or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary or such assets being acquired and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (k) shall not exceed $40,000,000 at any
time outstanding;

(l) so long as no Default has occurred and is continuing, other Indebtedness in
an aggregate principal amount not exceeding $50,000,000 at any time outstanding;
provided that (x) Indebtedness incurred by Loan Parties under this clause (l)
shall be unsecured and (y) the aggregate principal amount of Indebtedness of the
Restricted Subsidiaries that are not Loan Parties permitted by this clause (l)
shall not exceed $25,000,000 at any time outstanding; provided, further, that
after giving effect to the incurrence of Indebtedness under this clause (l) on a
Pro Forma Basis as of the last day of the most recent fiscal quarter for which
financial statements have been delivered (or were required to be delivered)
pursuant Sections 5.01(a) or 5.01(b), as applicable, the Consolidated Secured
Leverage Ratio is less than or equal to 4.00 to 1.00 and the Consolidated
Leverage Ratio is less than or equal to 6.00 to 1.00;

(m) [reserved;]

(n) Guarantees by the Company and its Restricted Subsidiaries to or in favor of
third parties in an aggregate amount (combined with the then outstanding amount
of Investments made under Section 6.04(o)) not to exceed $15,000,000 on any date
of determination;

(o) obligations of any Borrower or any Restricted Subsidiary under Swap
Agreements permitted under Section 6.08;

(p) [reserved;]

 

157



--------------------------------------------------------------------------------

(q) [reserved;]

(r) unsecured earnouts and Indebtedness constituting Acquisition Consideration
in connection with Permitted Acquisitions in an aggregate amount not to exceed
$30,000,000 at any time outstanding;

(s) Indebtedness of the Company (which may be guaranteed on an unsecured basis
under the terms of the 2016 Indenture by one or more Loan Parties, for so long
as each such Person remains a Loan Party hereunder, including any such Person
directly or indirectly formed or acquired by the Company after the Restatement
Effective Date) under the 2016 Notes Documents incurred prior to the Restatement
Effective Date evidenced by the 2016 Notes in an aggregate principal amount up
to €450,000,000;

(t) Indebtedness of the Company (which may be guaranteed on an unsecured basis
under the terms of the 2017 Indenture by one or more Loan Parties, for so long
as each such Person remains a Loan Party hereunder, including any such Person
directly or indirectly formed or acquired by the Company after the Restatement
Effective Date) under the 2017 Notes Documents incurred prior to the Restatement
Effective Date evidenced by the 2017 Notes in an aggregate principal amount up
to $750,000,000;

(u) so long as no Default is then continuing or would result therefrom,
Indebtedness of a Loan Party (and Guarantees of the same to the extent permitted
under the definition of Additional Senior Secured Indebtedness or Junior Secured
Indebtedness, as applicable) not otherwise permitted under this Section 6.01 in
respect of one or more series of senior secured notes or senior secured term
loans that constitute Additional Senior Secured Indebtedness (including, for the
avoidance of doubt, the 2020 Term Loan Facility) or Junior Secured Indebtedness,
in an aggregate principal amount not to exceed $400,000,000 plus all premiums
(if any), interest (including post-petition interest), accretion or amortization
of original issue discount, fees, expenses and charges with respect thereto on
any date of determination; provided that (i), except with respect to the
incurrence of the 2020 Term Loan Facility (for which, for the avoidance of
doubt, the requirements set forth in clauses (i), (ii) and (iii) shall not
apply, other than the requirement that such Indebtedness be subject to the 2020
ABL/TL Intercreditor Agreement), (i) no Default is then continuing or would
result therefrom, (ii) after giving effect to the incurrence or issuance of such
Indebtedness on a Pro Forma Basis as of the last day of the most recent fiscal
quarter for which financial statements have been delivered (or were required to
be delivered) pursuant to Sections 5.01(a) or 5.01(b), as applicable, the
Consolidated Secured Leverage Ratio is less than or equal to 4.00 to 1.00 and
the Consolidated Leverage Ratio is less than or equal to 6.00 to 1.00, and
(iiiii ) a Financial Officer of the Borrower Representative may designate by
prior written notice to the Administrative Agent and the Collateral Agent such
Indebtedness as Indebtedness secured by Liens that attach to equipment
(including Eligible Equipment) and real property (including Eligible Real
Property)Term Priority Collateral on a senior basis to the Liens securing the
Secured Obligations so long as such Indebtedness is subject to anthe 2020 ABL/TL
Intercreditor Agreement or another Applicable Intercreditor Agreement (any
Indebtedness so designated, “PP&E Priority Indebtedness”); and

 

158



--------------------------------------------------------------------------------

(v) so long as no Default is then continuing or would result therefrom,
Indebtedness of a Loan Party (and Guarantees of the same to the extent permitted
under the definition of Additional Unsecured Indebtedness, Additional Senior
Secured Indebtedness or Junior Secured Indebtedness, as applicable) not
otherwise permitted under this Section 6.01 that (i) constitutes Additional
Unsecured Indebtedness if, after giving effect to the incurrence or issuance of
such Indebtedness on a Pro Forma Basis as of the last day of the most recent
fiscal quarter for which financial statements have been delivered (or were
required to be delivered) pursuant to Sections 5.01(a) or 5.01(b), as
applicable, the Consolidated Leverage Ratio is less than or equal to 6.00 to
1.00 or (ii) constitutes Additional Senior Secured Indebtedness or Junior
Secured Indebtedness if, after giving effect to the incurrence or issuance of
such Indebtedness on a Pro Forma Basis as of the last day of the most recent
fiscal quarter for which financial statements have been delivered (or were
required to be delivered) pursuant Sections 5.01(a) or 5.01(b), as applicable,
the Consolidated Secured Leverage Ratio is less than or equal to 4.00 to 1.00
and the Consolidated Leverage Ratio is less than or equal to 6.00 to 1.00.

Section 6.02 Liens. No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien (including
any Lien arising under ERISA) on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the Restatement Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of such Borrower or Restricted Subsidiary or any other Borrower or
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (h) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (g) of Section 6.01, (ii) such security
interests are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of such Borrower or Restricted Subsidiary or any
other Borrower or Restricted Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory owned or acquired by a Loan Party) prior to the acquisition thereof by
any Borrower or any Restricted Subsidiary or existing on any property or asset
(other than Accounts and Inventory owned or acquired by a Loan Party) of any
Person (other than any Person that is an Unrestricted Subsidiary prior to
becoming a Restricted Subsidiary) that becomes a Restricted Subsidiary after the
Restatement Effective Date prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (ii) such Lien shall not apply

 

159



--------------------------------------------------------------------------------

to any other property or assets of such Restricted Subsidiary or any other
Borrower or Restricted Subsidiary; (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof except to the extent permitted by clause (h) of Section 6.01 and
(iv) any such Lien attaching to Accounts or Inventory shall be released on or
prior to the date that such Person becomes a Loan Party or on or prior to the
date that such property or asset is acquired by a Loan Party; provided in the
case of this clause (iv) that no such release shall be required in respect of
any Lien that attaches to Accounts of an Account Debtor of such Loan Party that
are subject to a factoring, supply chain financing or similar arrangement
permitted under the terms of this Agreement that existed prior to the time that
such Person becomes a Restricted Subsidiary after the Restatement Effective Date
and otherwise complies with the terms of this clause (e), and so long as any
collections of such Accounts of such Account Debtor of such Loan Party in
connection therewith are not commingled with any Collateral; provided, further,
that to the extent Liens on any Accounts of any Account Debtor of such Loan
Party are permitted to remain on such Accounts pursuant to the preceding
proviso, no Account of such Account Debtor of such Loan Party shall constitute
Eligible Accounts or be included in any Borrowing Base.

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h) Liens on Permitted Margin Stock;

(i) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(j) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Restricted
Subsidiary in the ordinary course of business;

(k) Liens not otherwise permitted by this Section so long as (i) the obligations
secured thereby are not obligations for borrowed money, (ii) the aggregate
obligations secured thereby do not exceed $2,500,000 at any time, and (iii) the
Liens do not attach to any property that is not also subject to a senior Lien
securing the Secured Obligations;

(l) [reserved;]

(m) [reserved;]

(n) Liens securing Indebtedness other than Indebtedness for borrowed money in an
amount not to exceed $1,000,000 at any time outstanding;

 

160



--------------------------------------------------------------------------------

(o) sales, transfers, dispositions and non-recourse factoring of accounts
receivable permitted pursuant to paragraph (c) of Section 6.05;

(p) Liens securing Additional Senior Secured Indebtedness (including, for the
avoidance of doubt, the 2020 Term Loan Facility) and Junior Secured Indebtedness
permitted under Sections 6.01(u) or (v); provided that (i) such Liens are at all
times subject to (x) in the case of Liens securing the 2020 Term Loan Facility,
the 2020 ABL/TL Intercreditor Agreement and (y) in the case of Junior Secured
Indebtedness or any Additional Senior Secured Indebtedness other than the 2020
Term Loan Facility, the terms of one or more other Applicable Intercreditor
Agreements and (ii) to the extent such Liens attach to ABL Priority Collateral,
such Liens on ABL Priority Collateral shall be junior to the Liens securing the
Secured Obligations hereunder;

(q) any security interest or set-off arrangements entered into by a Loan Party
incorporated under the laws of the Netherlands in respect of disbursement
accounts in the ordinary course of its banking arrangements which arise from the
Dutch general banking conditions (algemene bankvoorwaarden); and

(r) Liens on assets of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness permitted under Section 6.01(l)(y).

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a) and (p) above and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clause (a)
and (p) above.

Section 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, amalgamate with, merge into or consolidate with any other Person, or permit
any other Person to amalgamate with, merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
(i) any Person (other than a Borrower) may merge or amalgamate into a Borrower
in a transaction in which such Borrower is the surviving corporation, (ii) any
Person (other than a Borrower) may merge or amalgamate into or with (A) any Loan
Party in a transaction in which the surviving entity is a Loan Party or (B) any
other Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary, (iii) any Restricted Subsidiary of the Company may
transfer its assets to a Loan Party (or if such Subsidiary is a Borrower, then
to another Borrower) and may then be liquidated or dissolved, (iv) any Borrower
may be merged, amalgamated or consolidated with or into another Borrower;
provided that (x) if Cott Holdings is a party to any such merger, amalgamation
or consolidation, Cott Holdings is the surviving entity, (y) if the Company
merges, amalgamates or consolidates with a UK Co-Borrower or a Canadian
Co-Borrower, the Company is the surviving entity, and (z) if Aimia Foods Limited
merges, amalgamates or consolidates with a UK Co-Borrower, Aimia Foods Limited
is the surviving entity, (v) any wholly-owned Subsidiary of the Company (other
than a Borrower) may merge with or into or amalgamate with any Person acquired
in connection with a Permitted Acquisition; provided that

 

161



--------------------------------------------------------------------------------

(x) the Company and its Restricted Subsidiaries shall comply with Section 5.13,
and (y) the surviving Person is a wholly-owned Subsidiary, (vi) any Restricted
Subsidiary may merge or amalgamate or combine with any Person pursuant to a
disposition permitted by Section 6.05; provided that any such merger or
amalgamation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or amalgamation shall not be permitted unless
also permitted by Section 6.04, and (vii) any Excluded Subsidiary may transfer
its assets to an Excluded Subsidiary and may then be liquidated or dissolved.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses.

(c) No Dutch Co-Borrower will become a member of a consolidated tax group,
except if such group consists solely of Loan Parties.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a) (i) Permitted Investments, which in the case of Loan Parties, shall be
subject to control agreements in favor of the Administrative Collateral Agent
for the benefit of the Lenders or otherwise subject to a perfected security
interest in favor of the Administrative Collateral Agent for the benefit of the
Lenders subject to Permitted Perfection Limitations and (ii) so long as no Loans
are outstanding under this Agreement, securities rated BBB or higher by S&P (or
an equivalent rating by another nationally recognized rating agency) in an
aggregate amount not to exceed $30,000,000 at any time outstanding;

(b) loans, advances, guarantees and investments in existence on the Restatement
Effective Date and described in Schedule 6.04;

(c) investments by the Loan Parties and their respective Restricted Subsidiaries
in Equity Interests in Subsidiaries of the foregoing; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the
applicable Security Agreement (subject to the limitations applicable to common
stock of certain foreign Subsidiaries referred to in Section 5.13 and subject to
Permitted Perfection Limitations), (B) the aggregate amount of investments made
pursuant to this clause (c) after the Restatement Effective Date by Loan Parties
and their respective Restricted Subsidiaries in Subsidiaries that are not Loan
Parties (together with outstanding intercompany loans made after the Restatement
Effective Date permitted under clause (B) to the first proviso to
Section 6.04(d) and outstanding Guarantees made after the Restatement Effective
Date permitted under the first proviso to Section 6.04(e)) shall not exceed
$12,500,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs); provided that if Aggregate Availability (after
giving effect to such investment) is at

 

162



--------------------------------------------------------------------------------

least $25,000,000, then the aggregate amount of investments permitted to be made
under clause (B) on such date (together, without duplication, with outstanding
intercompany loans made after the Restatement Effective Date permitted under
clause (B) to the first proviso to Section 6.04(d) and outstanding Guarantees
made after the Restatement Effective Date permitted under the first proviso to
Section 6.04(e)) shall be increased to $25,000,000 for the purpose of the making
of such investment on such date, and (C) no investments permitted under this
clause (c) shall be permitted to be made at any time an Event of Default has
occurred and is continuing;

(d) loans or advances made by any Borrower to any Subsidiary or any other
Borrower and made by any Restricted Subsidiary to any Borrower or any other
Subsidiary, provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the applicable
Security Agreement and (B) the amount of such loans and advances made by Loan
Parties and their respective Restricted Subsidiaries to Subsidiaries that are
not Loan Parties pursuant to this clause (d) after the Restatement Effective
Date (together with outstanding investments made after the Restatement Effective
Date permitted under clause (B) to the first proviso to Section 6.04(c) and
outstanding Guarantees made after the Restatement Effective Date permitted under
the first proviso to Section 6.04(e)) shall not exceed $12,500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs); provided that if Aggregate Availability (after giving effect to
such loan or advance) is at least $25,000,000, then the aggregate amount of
loans and advances permitted to be made under clause (B) on such date (together,
without duplication, with outstanding investments made after the Restatement
Effective Date permitted under clause (B) to the first proviso to
Section 6.04(c) and outstanding Guarantees made after the Restatement Effective
Date permitted under the first proviso to Section 6.04(e)) shall be increased to
$25,000,000 for the purposes of making such loan or advance on such date and
provided, that no investments permitted under this clause (d) shall be permitted
to be made at any time an Event of Default has occurred and is continuing;

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party or by their respective
Restricted Subsidiaries pursuant to this clause (e) after the Restatement
Effective Date (together with outstanding investments permitted under clause (B)
to the first proviso to Section 6.04(c) made after the Restatement Effective
Date and outstanding intercompany loans permitted under clause (B) to the first
proviso to Section 6.04(d) made after the Restatement Effective Date) shall not
exceed $12,500,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs); provided that if that if Aggregate
Availability (after giving effect to such Guarantee) is at least $25,000,000,
then the aggregate amount of Guarantees permitted to be made under this
clause (e) on such date (together, without duplication, with outstanding
investments permitted under clause (B) to the first proviso to Section 6.04(c)
made after the Restatement Effective Date and outstanding intercompany loans
made after the Restatement Effective Date under clause (B) to the first proviso
to Section 6.04(d)) shall be increased to $25,000,000 for the purposes of
entering into such Guarantee on such date;

 

163



--------------------------------------------------------------------------------

(f) loans or advances made by any Loan Party or any of their respective
Restricted Subsidiaries to its employees on an arms’-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$1,000,000 in the aggregate at any one time outstanding;

(g) subject to the applicable provisions of any Security Agreements (including
Sections 4.2(a) and 4.4 of the applicable U.S. Security Agreement and
Sections 4.2(a) and 4.4 of the applicable Canadian Security Agreement), notes
payable, or stock or other securities issued by Account Debtors to any Loan
Party or any of their respective Restricted Subsidiaries pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.08;

(i) investments of any Person (other than a Person that was an Unrestricted
Subsidiary prior to becoming a Restricted Subsidiary) existing at the time such
Person becomes a Restricted Subsidiary of a Borrower or consolidates or merges
with a Borrower or any of its Restricted Subsidiaries, in each case, in
connection with a Permitted Acquisition, so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) investments by the Company and its Restricted Subsidiaries in the form of
Permitted Acquisitions; provided that the Company and its Restricted
Subsidiaries may not make any Permitted Acquisition unless the Payment
Conditions are satisfied;

(m) investments in the form of repurchases of capital stock of the Company or
any of its Restricted Subsidiaries permitted by Section 6.09(a)(iv);

(n) investments in the form of purchases, redemptions or exchanges of
Disqualified Equity Interests, the 2017 Notes, the 2016 Notes, the Additional
Senior Secured Indebtedness, the Additional Unsecured Indebtedness, the Junior
Secured Indebtedness, or any Replacement Notes permitted by
Sections 6.09(b)(vi), (vii) and (ix);

(o) loans, advances and extensions of credit by, and investments in the form of
equipment of, the Company and its Restricted Subsidiaries in an aggregate amount
(combined with the then outstanding amount of Guarantees incurred under
Section 6.01(n)) not to exceed $25,000,000 on any date of determination to or in
favor of third parties;

(p) [reserved;]

(q) [reserved;]

(r) [reserved;]

 

164



--------------------------------------------------------------------------------

(s) [reserved;]

(t) the sale or other disposition of assets (the “Transferor Assets”) by a
Borrower or Restricted Subsidiary (the “Transferor”) to a Person that is not a
Borrower or Subsidiary (the “Transferee”) in exchange for assets (the
“Transferee Assets”) (such transaction being an “Asset Exchange”) so long as
(i) before and after giving effect to such Asset Exchange no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to Asset
Exchange (and the removal of any Transferred Assets from the Borrowing Base),
Aggregate Availability shall not be less than $35,000,000, (iii) the Transferee
Assets are of the type generally used in Permitted Business, (iv) the fair
market value of the Transferee Assets is no less than the fair market value of
the Transferor Assets, (v) the Board of Transferor shall have determined that
the Asset Swap is in the best interest of the Transferor and (vi) at least
fifteen days prior to the consummation of the Asset Exchange, Transferor shall
have provided the Administrative Agent and the Collateral Agent a listing, in
reasonable detail, of all of the Transferred Assets. Each Borrower acknowledges
and agrees that none of the Transferee Assets shall be included in the Borrowing
Base until such time as appraisals satisfactory in form and substance to the
Administrative Agent and the Collateral Agent have been delivered to the
Administrative Agent and the Collateral Agent and each shall have determined
that they are otherwise satisfied with the inclusion of such assets in the
Borrowing Base;

(u) Guarantees by Excluded Subsidiaries of obligations of other Excluded
Subsidiaries that do not constitute Indebtedness;

(v) Guarantees by Loan Parties of obligations of other Loan Parties that do not
constitute Indebtedness;

(w) other loans, advances and investments so long as the Payment Conditions are
satisfied; and

(x) investments by Aimia Foods Limited in 11,238 ordinary shares of Associated
Coffee Merchants (International) Limited.

For the purposes of this Section 6.04, the “amount” of any loan, advance,
extension of credit or investment made by any Person or Persons (collectively,
the “Investors”) in any other Person or Persons (collectively, solely for the
purpose of this Section 6.04, the “Recipient”) shall be:

(i) with respect to any loans, advances or extensions of credit made by any
Investor to any Recipient, an amount equal to (A) the principal amount of loans,
advances and extensions of credit made to the Recipient, directly or indirectly,
by the Investor less (B) the amount of any repayments of principal of such
loans, advances or extensions of credit made, directly or indirectly, by the
Recipient to the Investor; and

(ii) with respect to any investment made by any Investor in any Recipient,
(A) the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investor less (B) the amount of any dividends and
distributions made by such Recipient (directly or indirectly) to such Investor
with respect to such investment.

 

165



--------------------------------------------------------------------------------

Section 6.05 Asset Sales. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will any Borrower permit
any Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business and (iii) Permitted Margin Stock;

(b) sales, transfers and dispositions to any Borrower or any Subsidiary;
provided that any sales, transfers or other dispositions pursuant to this
clause (b) that are not solely among Loan Parties shall be for fair value and at
least 75% cash consideration;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clauses (g),
(i), (k), (t) and (w) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Restricted Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) (i) other than the
assets designated in accordance with clause (ii) of this proviso, shall not
exceed (x) $30,000,000 during any fiscal year of the Company and (y) $70,000,000
during the term of this Agreement, commencing on the Restatement Effective Date
and (ii) solely with respect to fixed assets acquired as part of a Permitted
Acquisition and disclosed to the Administrative Agent in accordance with
clause (j) of the definition of Permitted Acquisition, shall not exceed
$30,000,000 during any fiscal year of the Company commencing on the Restatement
Effective Date; provided, further, that any sales, transfers or other
dispositions pursuant to this clause (g) shall be for fair value and at least
75% cash consideration;

(h) (i) licenses of Intellectual Property and (ii) sales, transfers and other
dispositions to Private Brand Customers of trademarks, formulae and other
Intellectual Property that are established or developed in connection with
and/or for the benefit of Private Brand Customers, in each case that are in
furtherance of, or integral to, other business transactions entered into by the
Company or a Restricted Subsidiary in the ordinary course of business;

(i) the conveyance, sale, lease, assignment, transfer or other disposition of
vending machines, in the normal course of business or as may be reasonably
required by contract with the customer of the Company and its Restricted
Subsidiaries, in connection with, or to promote, sales of inventory or at the
end of a relationship with a customer;

 

166



--------------------------------------------------------------------------------

(j) Restricted Payments permitted by Section 6.09;

(k) dispositions of Permitted Investments and dispositions of investments
permitted by Section 6.04(a)(ii) in the ordinary course of business or in
connection with a transaction otherwise permitted under this Agreement;

(l) [reserved;]

(m) [reserved;]

(n) [reserved;]

(o) [reserved;]

(p) sales, transfers and dispositions of assets described in Schedule 6.05 of
the Confidential Disclosure Letter; and

(q) other sales, transfers and dispositions agreed to in writing by the Required
Lenders (other than sales, transfers and dispositions that would require the
consent of each Lender under Section 9.02 in the absence of this
subsection (q));

provided, that nothing in this Section 6.05 shall be taken as permitting any UK
Co-Borrower, any Dutch Co-Borrower, or any Loan Party organized under the laws
of England and Wales or the Netherlands, to sell, factor, assign, transfer or
otherwise deal with any of its Accounts other than (i) by collecting the same in
the ordinary course as provided in the applicable Security Agreement,
(ii) pursuant to arrangements that exist at the time such Loan Party is acquired
in a Permitted Acquisition; provided that the Accounts subject to such
arrangements shall be excluded from all Borrowing Bases, or (iii) as
specifically permitted by the Administrative Collateral Agent or the UK Security
Trustee, as applicable.

Section 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used in its business, whether now owned or hereafter acquired, and
thereafter rent, lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by any
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after such Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset (or within
180 days after the applicable Restricted Subsidiary or Borrower was acquired by
a Borrower or Restricted Subsidiary). Notwithstanding the foregoing, so long as
no Default or Event of Default has occurred and is continuing or would be caused
thereby, any Loan Party or any Restricted Subsidiary may enter into sale and
leaseback transactions as long as the fair market value of assets sold and
leased back in any calendar year does not exceed $17,500,000 in the aggregate,
provided, that to the extent such sale and leaseback transaction provides for
the sale of any real estate that is either

 

167



--------------------------------------------------------------------------------

subject to a Mortgage or on which any Eligible Equipment is located, the Company
shall have delivered to the Collateral Agent an Aggregate Borrowing Base
Certificate, together with a Borrowing Base Certificate for any Borrowing Base
Contributor that is selling such assets, which calculates such Borrowing Base
Contributor’s Borrowing Base, in each event after giving effect to such sale.

Section 6.07 [Reserved.]

Section 6.08 Swap Agreements. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Restricted Subsidiary.

Section 6.09 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(i) each Loan Party and its Restricted Subsidiaries may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;

(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests;

(iii) the Company may declare and pay dividends to the holders of its Equity
Interests as long as the Payment Conditions are satisfied;

(iv) the Company or any of its Restricted Subsidiaries may repurchase or redeem
its Equity Interests as long as the Payment Conditions are satisfied; and

(v) any Restricted Subsidiary that is a direct wholly-owned Subsidiary of the
Company or that is a direct wholly-owned Subsidiary of a Restricted Subsidiary,
may repurchase its Equity Interests from, or pay dividends ratably with respect
to its Equity Interests to, the Company or the Restricted Subsidiary that owns
its Equity Interests.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

 

168



--------------------------------------------------------------------------------

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

(iii) payment of mandatory prepayments as and when due in respect of any
Indebtedness, including, for the avoidance of doubt, any payments in connection
with the Refresco Sale Note Offers actually accepted by the noteholders of the
2016 Notes and 2017 Notes; provided that if the proceeds of any Loans are used
for the purpose of any such payment in connection with the Refresco Sale Note
Offers, (A) no Default shall have occurred and be continuing, (B) all
representations and warranties contained in Article III and in the other Loan
Documents shall be true and correct in all material respects, and (C) the
Payment Conditions shall be satisfied both immediately before and immediately
after giving effect to such payment;

(iv) refinancings of Indebtedness to the extent permitted by Section 6.01;

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(vi) (a) payment of unsecured Indebtedness, Subordinated Indebtedness or Junior
Secured Indebtedness (other than Indebtedness permitted to be purchased,
repurchased, redeemed, defeased or prepaid pursuant to clause (vii) below) in an
amount not exceeding $5,000,000 in any calendar year, so long as Aggregate
Availability exceeds $25,000,000 after giving effect to each such payment and
(b) voluntary payments of Indebtedness other than Indebtedness of the types
described in clauses (vi)(a) and (vii) of this Section 6.09(b);

(vii) the Company or any of its Restricted Subsidiaries may, from time to time,
(a) voluntarily purchase Disqualified Equity Interests, 2016 Notes, 2017 Notes,
Additional Senior Secured Indebtedness, Additional Unsecured Indebtedness,
Junior Secured Indebtedness, or Replacement Notes from one or more holders
thereof, and/or (b) voluntarily redeem or defease some or all of any
Disqualified Equity Interests, 2016 Notes, 2017 Notes, Additional Senior Secured
Indebtedness, Additional Unsecured Indebtedness, Junior Secured Indebtedness, or
Replacement Notes in accordance with the terms of such Disqualified Equity
Interests, the 2016 Indenture, the 2017 Indenture, the Additional Senior Secured
Indebtedness Documents, the Additional Unsecured Indebtedness Documents, the
Junior Secured Indebtedness Documents, or the Replacement Indenture, as
applicable, in the case of clauses (a) and (b), as long as at the time of such
purchase, redemption or defeasance, the Payment Conditions are satisfied;

 

169



--------------------------------------------------------------------------------

(viii) payment of intercompany indebtedness to the extent permitted by the
subordination provisions applicable thereto, if any; and

(ix) the Company or any of its Restricted Subsidiaries may, from time to time,
exchange any Qualified Equity Interests for all or part any Disqualified Equity
Interests, the 2016 Notes, the 2017 Notes, Additional Senior Secured
Indebtedness, Additional Unsecured Indebtedness, Junior Secured Indebtedness, or
the Replacement Notes during the term of this Agreement, in each case as long as
at the time of such exchange, the Payment Conditions are satisfied.

For purposes of this Section 6.09(b), the 2016 Notes, the 2017 Notes, the
Additional Senior Secured Indebtedness, the Additional Unsecured Indebtedness,
the Junior Secured Indebtedness, or Replacement Notes, as applicable, shall be
deemed to be “redeemed” at the time that a Borrower or Restricted Subsidiary
deposits with the trustee under the 2016 Indenture, the 2017 Indenture, the
Additional Senior Secured Indebtedness Documents, the Additional Unsecured
Indebtedness Documents, the Junior Secured Indebtedness Documents, or any
Replacement Indenture, as applicable, the funds sufficient to redeem the
applicable 2016 Notes, 2017 Notes, Junior Secured Indebtedness or Replacement
Notes.

Section 6.10 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Loan Party and any other Loan Party not involving any other Affiliate,
(c) any loans, advances, Guarantees and other investments permitted by
Sections 6.04(b), (c), (d), (e), (i), (l), (m), (u) or (v), or, solely to the
extent such transactions are with an Affiliate of a Loan Party, Section 6.04(o)
or (t), (d) any Indebtedness permitted under Section 6.01(a), (b), (e), (f),
(k), (s) (or any replacement thereof permitted under Section 6.01(h)), (t) (or
any replacement thereof permitted under Section 6.01(h)), and any Guarantees
permitted under Section 6.01 or 6.04, as applicable, (e) any Restricted Payment
or payment in respect of Indebtedness permitted by Section 6.09, (f) loans or
advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of any Borrower or any Restricted Subsidiary who
are not employees of such Borrower or Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrowers or their
Restricted Subsidiaries in the ordinary course of business, and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s or Restricted
Subsidiary’s board of directors; provided, further, that nothing in this
Section 6.10 shall be taken as permitting any UK Co-Borrower, and Dutch
Co-Borrower, or any Loan Party organized under the laws of England and Wales or
the Netherlands, to sell, factor, assign, transfer or otherwise deal with any of
its Accounts other than (i) by collecting the same in the ordinary course as
provided in the applicable Security Agreement, (ii) pursuant to arrangements
that exist at the time such Loan Party is acquired in a Permitted Acquisition;
provided that the Accounts subject to such arrangements shall be excluded from
all Borrowing Bases, or (iii) as specifically permitted by the Administrative
Collateral Agent or the UK Security Trustee, as applicable.

 

170



--------------------------------------------------------------------------------

Section 6.11 Restrictive Agreements. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the Restatement Effective Date
identified on Schedule 6.11 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to restrictions and conditions
in the 2016 Indenture, the 2016 Notes Documents, the 2017 Indenture, the 2017
Notes Documents, or any Replacement Indenture (but shall apply to any extension
or renewal of any Replacement Indenture, or any amendment or modification
expanding the scope of, any such restriction or condition in the 2016 Indenture,
the 2016 Notes Documents, the 2017 Indenture, the 2017 Notes Documents, or any
Replacement Indenture), (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or assets pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary or assets that is to be
sold and such sale is permitted hereunder, (v) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness;
provided that the foregoing shall not prohibit, restrict or condition Liens
securing the Secured Obligations (or any Indebtedness incurred to refinance or
replace any of the Obligations) on any assets or property of the type included
in the Collateral, (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vii) clause (a) of the foregoing shall not apply to legally enforceable
prohibitions on the pledge or disposition of Equity Interests in any joint
venture to which the Company or any of its Restricted Subsidiaries is a party if
such joint venture is not a direct or indirect Subsidiary of the Company, and
(viii) the foregoing shall not apply to restrictions and conditions in any
Additional Senior Secured Indebtedness Documents, any Additional Unsecured
Indebtedness Documents, or any Junior Secured Indebtedness Documents; provided
that such restrictions and conditions shall not (x) adversely affect the
exercise of rights or remedies of the Secured Parties under any Loan Document
(except that, solely in the case of Indebtedness permitted under Section 6.01(u)
and designated as PP&E Priority Indebtedness, the Liens on common collateral not
constituting ABL Priority Collateral may be senior to the Liens securing the
Secured Obligations hereunder, subject to and in accordance with the terms of
the 2020 ABL/TL Intercreditor Agreement or other Applicable Intercreditor
Agreement), (y) restrict or impair the ability of any Loan Party to perform or
satisfy its obligations under any Loan Document or (z)(it being understood and
agreed that the application of proceeds provisions in the 2020 ABL/TL
Intercreditor Agreement does not constitute a restriction or impairment for
purposes of this clause (y), or (z) except as expressly provided in the 2020
ABL/TL Intercreditor Agreement, prohibit, restrict or condition any Liens
securing the Secured Obligations (or any Indebtedness incurred to refinance or
replace any of the Obligations) on any assets or property of the type included
in the Collateral.

 

171



--------------------------------------------------------------------------------

Section 6.12 Amendment of Material Documents; Designations Under Applicable
Intercreditor Agreements; Insurance Limitations; Etc.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, amend, modify or waive any of its rights under (i) any 2016 Notes Document,
any 2017 Notes Document, any Additional Senior Secured Indebtedness Document,
any Additional Unsecured Indebtedness Document, any Junior Secured Indebtedness
Document, or any Replacement Notes Document, or (ii) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders.

(b) Except as otherwise expressly permitted hereunder in respect of Additional
Senior Secured Indebtedness and Junior Secured Indebtedness, subject to the
terms of the Applicable Intercreditor Agreements, no Loan Party will, nor will
it permit any of its Restricted Subsidiaries or any Person (other than the
Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee) to, execute, deliver, file or record any financing statement or
amendment thereto, patent, trademark or copyright filing, mortgage, deeds of
trust, deed or similar instrument, or any security agreement, deed, document,
certificate or filing in respect of any Collateral (i) governed by the laws of a
jurisdiction outside of the United States or (ii) governed by the laws of the
United States, any State of the United States or the District of Columbia, in
each case under this clause (b) that is to be executed, delivered, filed,
registered or recorded by or in favor of any Person other than the
Administrative Agent, the Administrative Collateral Agent or the UK Security
Trustee, unless and until, solely in the case of clause (ii), the same is in
form and substance reasonably satisfactory to the Administrative Collateral
Agent or the UK Security Trustee, as applicable.

(c) Except as otherwise expressly agreed pursuant to an Applicable Intercreditor
Agreement in respect of Additional Senior Secured Indebtedness or Junior Secured
Indebtedness expressly permitted hereunder, no Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, name any person other than the
Administrative Agent or the Administrative Collateral Agent as additional
insured, loss payee or lender loss payable under any insurance policies
maintained from time to time by the Loan Parties; provided, that to the extent
required by the terms of any contract between a Loan Party and a landlord or
lessor of real property or of equipment in respect of a Capital Lease
Obligation, such landlord or lessor may also be named as additional insured,
loss payee and lender loss payable under insurance policies applicable to such
land or assets so long as the interest of such landlord or lessor, as
applicable, is subordinated to the interest of the Administrative Agent or the
Administrative Collateral Agent, as applicable, except to the extent that such
policy solely relates to the land or assets so leased, and such land or assets
do not constitute Collateral.

 

172



--------------------------------------------------------------------------------

Section 6.13 Fixed Charge Coverage Ratio. At any time after the occurrence of a
Fixed Charge Trigger Event and prior to the subsequent occurrence of a Fixed
Charge Recovery Event, the Borrowers will not permit the Fixed Charge Coverage
Ratio on any day (such Fixed Charge Coverage Ratio for any day, determined as of
the last day of the most recent fiscal quarter preceding such day for which
financial statements have been or should have been delivered pursuant to
Section 5.01(a) or (b), for the period of four consecutive fiscal quarters
ending on such last day) to be less than 1.0 to 1.0.

Section 6.14 Ownership of Borrowers and Certain other Subsidiaries; Subsidiary
Restrictions.

(a) The Company will not permit any of the Equity Interests of a Borrower (other
than the Company) or a Borrowing Base Guarantor to be directly owned, legally or
beneficially, by any Person other than a Loan Party that has pledged all of such
Equity Interests to the Administrative Collateral Agent or the UK Security
Trustee as security for the Secured Obligations under the relevant Collateral
Document. This Section 6.14(a) shall not prohibit the Coffee Disposition to the
extent that the Coffee Disposition Conditions (as defined in the First Amendment
Agreement) have been satisfied.

(b) The Company will not permit any Subsidiary (i) to be a “Restricted
Subsidiary” (or any equivalent term) under any 2016 Notes Document, 2017 Notes
Document, Additional Senior Secured Indebtedness Document, Additional Unsecured
Indebtedness Document, Junior Secured Indebtedness Document, or any Replacement
Notes Document, or any other indenture, agreement or other instrument governing
Material Indebtedness of any Loan Party unless such Subsidiary is also a
Restricted Subsidiary hereunder or (ii) to be a guarantor, issuer, obligor or
borrower under any 2016 Notes Document, 2017 Notes Document, Additional Senior
Secured Indebtedness Document, Additional Unsecured Indebtedness Document,
Junior Secured Indebtedness Document, any Replacement Notes Document, or any
other indenture, agreement or other instrument governing Material Indebtedness
of any Loan Party unless such Subsidiary is also a Loan Guarantor or Borrower
hereunder.

Section 6.15 Sanctions Laws and Regulations.

(a) No Loan Party shall, and each Loan Party shall (x) ensure that none of its
Subsidiaries will, and (y) use its commercially reasonable efforts to ensure
that none of its other Affiliates will, directly or indirectly use the proceeds
of the Loans or Letters of Credit (i) for any purpose which would breach the
U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977
or other similar applicable law; (ii) to fund, finance or facilitate any
activities, business or transaction of or with any Designated Person or in any
Sanctioned Country in violation of applicable law, or otherwise in violation of
Sanctions, as such Sanctions Lists or Sanctions are in effect from time to time;
(iii) in any other manner that will result in the violation of any applicable
Sanctions by any party to this Agreement; or (iv) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
and avoiding, or attempts to violate, any of the prohibitions set forth in any
AML/Anti-Terrorism Law.

(b) No Loan Party shall, and each Loan Party shall (x) ensure that none of its
Subsidiaries will, and (y) use its commercially reasonable efforts to ensure
that none of its other Affiliates will, use funds or assets obtained directly or
indirectly from transactions with or otherwise relating to (i) Designated
Persons; or (ii) any Sanctioned Country, to pay or repay any amount owing to the
Lenders under this Agreement, in each case in violation of Sanctions or
applicable law.

 

173



--------------------------------------------------------------------------------

(c) Each Loan Party shall, and shall (x) ensure that each of their Subsidiaries
will, and (y) use its commercially reasonable efforts to ensure that each of
their other Affiliates will (i) conduct its business in compliance with
Anti-Corruption Laws; (ii) maintain policies and procedures designed to promote
and achieve compliance with Anti-Corruption Laws; and (iii) have appropriate
controls and safeguards in place designed to prevent any proceeds of any Loans
or Letters of Credit from being used contrary to the representations and
undertakings set forth herein.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08, 5.18 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10, 5.12 or 5.17 of this Agreement or (ii) 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

 

174



--------------------------------------------------------------------------------

(f) any Loan Party or any Restricted Subsidiary shall fail to make any payment
beyond the applicable grace period (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Indebtedness or any trustee or agent on its or their behalf to cause
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) (1) an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding-up, dissolution,
reorganization, suspension of general operations or other relief in respect of a
Loan Party (other than any member of the UK Group) or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in
effect, (ii) the composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of its debts or obligations, (iii) the appointment of a receiver, interim
receiver, receiver and manager, liquidator, provisional liquidator,
administrator, trustee, custodian, sequestrator, conservator, examiner, agent or
similar official for any Loan Party (other than a member of the UK Group) or for
a substantial part of its assets or (iv) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of any Loan Party
(other than a member of the UK Group) and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(2) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the UK Group;

(ii) a composition, compromise, assignment or arrangement with any creditor of
any member of the UK Group;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the UK Group or any of its assets; or

 

175



--------------------------------------------------------------------------------

(iv) enforcement of any Lien over any assets of any member of the UK Group,

or any analogous procedure or step is taken in any jurisdiction; provided that
this clause (2) shall not apply to (x) any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement or, if earlier, the date on which it is advertised or (y) the
solvent liquidation or reorganization of any member of the UK Group which is not
a Loan Party so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to other members of the UK Group;
or

(3) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the UK Group having an aggregate value of $15,000,000 and is not discharged
within 14 days;

(i) (1) any Loan Party (other than a member of the UK Group) shall
(i) voluntarily commence any proceeding, file any petition, pass any resolution
or make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, assignee, trustee, custodian, sequestrator, administrator,
examiner, conservator or similar official for such Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(2) a member of the UK Group is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

(3) the value of the assets of any member of the UK Group is less than its
liabilities (taking into account contingent and prospective liabilities; or

(4) a moratorium is declared in respect of any indebtedness of any member of the
UK Group (if a moratorium occurs, the ending of the moratorium will not cure any
Event of Default caused by that moratorium);

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due (including delivery by any member
of the Dutch Group of a notice under Article 36 Tax Collection Act
(Invorderingswet 1990));

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the relevant insurance company has been notified of such
judgment and not denied coverage) shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days

 

176



--------------------------------------------------------------------------------

during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary of any Loan Party to enforce any such judgment or
any Loan Party or any Subsidiary of any Loan Party shall fail within 60 days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal by proper
proceedings diligently pursued;

(l) (i) the Company or any of its Subsidiaries shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian Pension Plan so as to result
in any liability which could have a Material Adverse Effect; (ii) the Company or
any of its Subsidiaries shall fail to make a required contribution under any
Canadian Pension Plan or Canadian Union Plan which could result in the
imposition of a Lien upon the assets of the Company or any of its Subsidiaries;
or (iii) the Company or any of its Subsidiaries makes any improper withdrawals
or applications of assets of a Canadian Pension Plan or Canadian Benefit Plan;

(m) (i) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect or
(ii) with respect to any Plan, circumstances exist that, in the reasonable
opinion of the Required Lenders, may give rise to a Lien under ERISA;

(n) a Change in Control shall occur;

(o) (i) the occurrence of any “Event of Default”, as defined in any Loan
Document (other than this Agreement) or (ii) the default or breach of, or
failure to comply with, any of the terms or provisions of any Loan Document
(other than this Agreement), which default, breach or failure to comply, in the
case of this clause (ii), continues beyond any period of grace (if any) therein
provided or, if no grace period is provided therein, 30 days;

(p) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(q) any Collateral Document shall for any reason fail to create a valid and
perfected first priority (or such lesser priority as provided for in the 2020
ABL/TL Intercreditor Agreement or another Applicable Intercreditor Agreement)
security interest in any Collateral purported to be covered thereby, except as
permitted by the terms of this Agreement or any Collateral Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document, in each case except as permitted by this Agreement or
such Collateral Document;

 

177



--------------------------------------------------------------------------------

(r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(s) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to the Company or any of its Subsidiaries unless the
aggregate liability of the Loan Parties under all Financial Support Directions
and Contribution Notices is less than $10,000,000; or

(t) any Applicable Intercreditor Agreement entered into pursuant to the terms
hereof, or any material provision thereof, shall cease to be in full force or
effectvalid, binding and enforceable in accordance with its terms (or any Person
party to such Applicable Intercreditor Agreement, or such Person’s successors
and assigns (as permitted under such agreement), shall challenge the
enforceability of such Applicable Intercreditor Agreement or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of such Applicable Intercreditor Agreement has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms)
other than (i) as expressly permitted hereunder or thereunder, (ii) by a
consensual termination or modification thereof agreed to by the Agents party
thereto and each other Person party party thereto (or any trustee, agent or
representative acting on their behalf), or (iii) as a result of satisfaction in
full of the obligations under the documents in respect of and any other
Indebtedness subject to the terms of such Applicable Intercreditor Agreement;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and the continuance of an Event of Default,
each of the Administrative Agent and the UK Security Trustee may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to such Administrative Agent or UK Security Trustee under the Loan Documents or
at law or equity, including all remedies provided under the UCC and PPSA.

 

178



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE COLLATERAL AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Administrative Collateral Agent as its agent
and authorizes the Administrative Agent and the Administrative Collateral Agent
to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. It is understood and agreed that the use of the
term “agent” as used herein or in any other Loan Documents (or any similar term)
with reference to the Administrative Agent or the Administrative Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

The Administrative Collateral Agent shall hold all securities under a Collateral
Document governed by the laws of Switzerland that is accessory in nature
(akzessorisch) for itself and for and on behalf of each Secured Party as a
direct representative (direkter Stellvertreter) and as a creditor of the
Parallel Liability and all securities under a Collateral Document governed by
the laws of Switzerland that is non-accessory in nature (nicht akzessorisch) as
an agent for the benefit of the Secured Parties (Halten unter einem
Treuhandverhältnis).

Any bank serving as the Administrative Agent or Administrative Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or Administrative Collateral Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not the Administrative Agent or
Administrative Collateral Agent hereunder.

Each of the Lenders and the Issuing Banks hereby irrevocably (i) authorize the
Administrative Agent, the Administrative Collateral Agent and the UK Security
Trustee to enter into each(x) the 2020 ABL/TL Intercreditor Agreement and
(y) each other Applicable Intercreditor Agreement permitted under this Agreement
and agree that the 2020 ABL/TL Intercreditor Agreement and any such other
Applicable Intercreditor Agreement is binding upon such Lenders and such Issuing
Bank, (ii) agree that, upon the execution and delivery of suchthe 2020 ABL/TL
Intercreditor Agreement and any such other Applicable Intercreditor Agreement,
each Lender and each Issuing Bank will be bound by the provisions thereof as if
it were a signatory thereto and will take no actions contrary to the provisions
thereof and (iii) agree that none of the Lenders or any other Secured Party
shall have any right of action whatsoever against the Administrative Agent, the
Administrative Collateral Agent or the UK Security Trustee as a result of any
action taken by the Administrative Agent, the Administrative Collateral Agent or
the UK Security Trustee pursuant to this paragraph or in accordance with the
terms of suchthe 2020 ABL/TL Intercreditor Agreement and any such other
Applicable Intercreditor Agreement. The Administrative Agent, the Administrative
Collateral Agent and the UK Security Trustee may effect any amendment or

 

179



--------------------------------------------------------------------------------

supplement to any Applicable Intercreditor Agreement permitted under this
Agreement that is for the purpose of adding the holders of Indebtedness under
any other secured Indebtedness permitted to be incurred under this Agreement,
including on a junior priority basis to the Secured Obligations, as contemplated
by the terms of the 2020 ABL/TL Intercreditor Agreement or such other Applicable
Intercreditor Agreement. In connection with any PP&E Priority Indebtedness,
(including the 2020 Term Loan Facility), each of the Lenders and the Issuing
Banks hereby irrevocably authorize the Administrative Collateral Agent and the
UK Security Trustee to take such actions as are necessary in order to
subordinate the Liens on the Collateral that does not constitute ABL Priority
Collateral to the Liens of the holders of the PP&E Priority Indebtedness, or to
temporarily release such non-ABL Priority Collateral in order to enter into new
Collateral Documents that establish a second priority Lien on such non-ABL
Priority Collateral in favor of the Administrative Collateral Agent or UK
Security Trustee, as applicable, subject only to the Liens of the holder of the
PP&E Priority Indebtedness; provided that the liens on ABL Priority Collateral
shall not be impaired as a result of any such subordination or temporary
release.

Neither the Administrative Agent nor the Administrative Collateral Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) neither the
Administrative Agent nor the Administrative Collateral Agent shall be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) neither the Administrative Agent nor the
Administrative Collateral Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, neither the Administrative Agent nor the Administrative Collateral
Agent shall have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or the Administrative Collateral Agent or any of its
Affiliates in any capacity. Neither the Administrative Agent nor the
Administrative Collateral Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. Neither the Administrative Agent nor the
Administrative Collateral Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
Representative or a Lender, and neither the Administrative Agent nor the
Administrative Collateral Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Administrative Collateral Agent.

 

180



--------------------------------------------------------------------------------

The Administrative Agent and the Administrative Collateral Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent and the Administrative Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent and the Administrative Collateral
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent and the Administrative Collateral Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Administrative
Collateral Agent, as the case may be. The Administrative Agent and the
Administrative Collateral Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
the Administrative Collateral Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
the Administrative Collateral Agent, as the case may be.

Subject to the appointment and acceptance of a successor Administrative Agent or
Administrative Collateral Agent, as the case may be, as provided in this
paragraph, either or both of the Administrative Agent and the Administrative
Collateral Agent, may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower Representative. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Agent(s) give notice of their resignation, then the retiring Administrative
Agent or Administrative Collateral Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent or Administrative
Collateral Agent, as the case may be, which shall be a commercial bank or an
Affiliate of any such commercial bank or a Lender, in any case with assets of at
least $250,000,000. Upon the acceptance of its appointment as Administrative
Agent or Administrative Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent or Administrative
Collateral Agent, and the retiring Administrative Agent or Administrative
Collateral Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Administrative Agent or
Administrative Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s or the Administrative Collateral Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent or
Administrative Collateral Agent.

 

181



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has been provided access to each Report
prepared by or on behalf of the Administrative Agent; (b) neither the
Administrative Agent nor the Administrative Collateral Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that neither the
Administrative Agent nor the Administrative Collateral Agent undertakes any
obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, and it will not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent, the Administrative Collateral Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

Each Lender, each Issuing Bank, the Administrative Collateral Agent and the
Administrative Agent appoints the UK Security Trustee to act as security trustee
under and in connection with each UK Security Agreement on the terms and
conditions set forth in Schedule 8.

For the purposes of holding any security granted by any Borrower or any other
Loan Party pursuant to the laws of the province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each Lender hereby
irrevocably appoints and authorizes the Administrative Collateral Agent and, to
the extent necessary, ratifies the appointment and authorization of the
Administrative Collateral Agent, to act as the person holding the power of
attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on its behalf, and for its benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the person holding the power of attorney as aforesaid,
each Lender hereby irrevocably appoints and authorizes the Administrative
Collateral Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Lenders to hold and be the sole registered
holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other

 

182



--------------------------------------------------------------------------------

applicable law, and to execute all related documents. Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Administrative Collateral Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lenders, and (c) be entitled to delegate from time
to time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Assumption, be
deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as of the date it becomes a Lender, all actions taken by the Custodian in such
capacity. The Substitution of the Administrative Collateral Agent pursuant to
the provisions of this Article VIII shall also constitute the substitution of
the Attorney and the Custodian.

The Documentation Agent, Syndication Agent, Joint Bookrunners and Joint Lead
Arrangers shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as the Documentation Agent, Syndication Agent, Joint Bookrunners and
Joint Lead Arrangers, as applicable, as it makes with respect to the
Administrative Agent in this Article VIII.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower Representative or any other Loan Party, that at least
one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

183



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84–14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower
Representative or any other Loan Party, that none of the Administrative Agent,
the Lead Arrangers or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

184



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

  (i)

if to any Loan Party, to the Borrower Representative at:

Cott Corporation Corporation Cott

Corporation Center III

4221 W. Boy Scout Blvd., Suite 400

Tampa, Florida 33607-5736

Attention: Shane Perkey, Treasurer

Facsimile No.: 813.881.1914

with a copy to:

Cott Corporation Corporation Cott

Corporation Center III

4221 W. Boy Scout Blvd., Suite 400

Tampa, Florida 33607-5736

Attention: Marni Morgan Poe, General Counsel

Facsimile No.: 813.881.1923

 

  (ii)

if to the Administrative Agent or the Administrative Collateral Agent:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: David J. Waugh

Facsimile No.: 216.781.2071

E-mail: david.j.waugh@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: Michael McCullough

Facsimile No.: 216.781.2071

E-mail: michael.f.mccullough@jpmorgan.com

with a copy to:

JPMorgan Europe Limited

Loan & Agency,

6th Floor, 25 Bank Street

Canary Wharf

London, E14 5JP

United Kingdom

Facsimile No.: +44 (0) 207 777 2360

E-mail: loan_and_agency_london@jpmorgan.com

 

185



--------------------------------------------------------------------------------

  (iii)

if to the UK Security Trustee, to

JPMorgan Chase Bank, N.A., London Branch

25 Bank Street

Canary Wharf

London E14 5JP

United Kingdom.

Attention: Matthew Sparkes

Facsimile No.: +44 (0) 203 493 1365

(iv) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02 Waivers; Amendments.

(a) No failure or delay by any Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Banks and the Lenders hereunder and under any other Loan Document are

 

186



--------------------------------------------------------------------------------

cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Administrative Collateral Agent (to the extent it is a
party to such Loan Document) and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender affected thereby; provided that no amendment
entered into pursuant to the terms of Section 2.10(d) shall constitute a
reduction in the rate of interest or fees for purposes of this clause (ii),
(iii) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (v) (x) increase the advance rates
set forth in the definition of Borrowing Base or the Aggregate Borrowing Base
without the written consent of each Lender, or (y) add new categories of
eligible assets or, except as otherwise provided in clause (x) above, amend,
waive or modify the definitions of Aggregate Borrowing Base or Borrowing Base
(or any defined term used in such definitions) in each case in a manner that
would increase availability or the definition of “Aggregate Availability”
without the written consent of the Supermajority Lenders, (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vii) release
any Loan Guarantor (other than an Immaterial Subsidiary) from its obligation
under its Loan Guaranty (except as otherwise permitted in this Agreement or in
the other Loan Documents), without the written consent of each Lender, or
(viii) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of any Agent, any Issuing
Bank or any Swingline Lender hereunder without the prior written consent of such
Agent, such Issuing Bank or such Swingline Lender, as the case may be (it being
understood that any change to Section 2.21 shall require the consent of the
Administrative Agent, each Swingline Lender and each Issuing Bank); provided
further that no such agreement shall

 

187



--------------------------------------------------------------------------------

amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Borrower Representative and
any Issuing Bank regarding such Issuing bank’s Letter of Credit sublimit or the
respective rights and obligations between the Borrowers and such Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the applicable Issuing Bank,
respectively. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. Notwithstanding
anything to the contrary contained in this clause (b), any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into solely by the Borrower Representative and the Administrative Agent
to cure any obvious inconsistency, error, or any error, defect or omission of a
technical or immaterial nature, in each case jointly identified by the
Administrative Agent and the Borrower Representative, and such amendment shall
become effective without any further action or consent of any other party to
such Loan Document so long as, in each case, the Lenders, the Swingline Lenders
and the Issuing Banks shall have received at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five (5) Business Days after the date of such notice to the Lenders, a
written notice from (x) the Majority Lenders stating that the Majority Lenders
object to such amendment or (y) if affected by such amendment, any Swingline
Lender or any Issuing Bank stating that it objects to such amendment.
Notwithstanding anything to the contrary in this clause (b) or otherwise in this
Agreement or any other Loan Document, except as otherwise provided in
Schedule 5.18(2), (x) no real property shall be taken as Collateral unless each
Lender confirms to the Administrative Agent that it has completed all flood due
diligence, received copies of all flood insurance documentation and confirmed
flood insurance compliance as required by the Flood Laws or as otherwise
satisfactory to such Lender, and no amendment shall be made to any Loan Document
to permit or require that any real property be taken as Collateral, without the
consent of all Lenders, and (y) at any time that any real property constitutes
Collateral, no modification of a Loan Document shall add, increase, renew or
extend any loan, commitment or credit line hereunder (other than pursuant to
Sections 2.09(e) and (f) hereof) until each Lender confirms to the
Administrative Agent that it has completed all flood due diligence,
documentation and insurance coverage as required by the Flood Laws.

(c) The Lenders hereby irrevocably authorize each of the Administrative
Collateral Agent and the UK Security Trustee, at its option and in its sole
discretion, to release any Liens granted to the Administrative Collateral Agent
or the UK Security Trustee by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender (for the purposes of this clause (ii), an affected Lender
shall include any Lender with an Affiliate that is owed Unliquidated Obligations
at such time), (ii) constituting property being sold or disposed of if the Loan
Party disposing of such property certifies to the Administrative Collateral
Agent or the UK Security Trustee, as applicable, that the sale or disposition is
made in compliance with the terms of this Agreement (and the Administrative
Collateral Agent and the UK Security Trustee may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Collateral Agent, the UK Security Trustee and the Lenders
pursuant to Article VII, (v) if such Liens were granted by any Loan Party which
has been designated as an Unrestricted Subsidiary in accordance with

 

188



--------------------------------------------------------------------------------

Section 5.14 if such Loan Party certifies to the Administrative Collateral Agent
that the designation of such Loan Party as an Unrestricted Subsidiary is in
compliance with the terms of Section 5.14 (and each of the Administrative
Collateral Agent and the UK Security Trustee may rely on any such certificate
without further inquiry) or (vi) if such Liens were granted by any Loan Party
with respect to which 100% of its Equity Interests have been sold in a
transaction permitted pursuant to Section 6.05 and the Borrowers have made all
applicable prepayments required under Article II in connection therewith, and
the Borrowers certify to the Administrative Collateral Agent or the UK Security
Trustee, as applicable, that the transaction and any required prepayments have
been made in compliance with the terms of this Agreement (and the Administrative
Collateral Agent and the UK Security Trustee may rely conclusively on any such
certificate, without further inquiry). Except as provided in the preceding
sentence, neither the Administrative Collateral Agent nor the UK Security
Trustee will release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Administrative
Collateral Agent and the UK Security Trustee may in their discretion, release
their Liens on Collateral valued in the aggregate not in excess of $2,500,000
during any calendar year without the prior written authorization of the Required
Lenders. The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Loan Guarantor from its
obligation under its Loan Guaranty if (x) such Loan Guarantor has been
designated as an Unrestricted Subsidiary in accordance with Section 5.14 and
such Loan Party certifies to the Administrative Agent that the designation of
such Loan Guarantor as an Unrestricted Subsidiary is in compliance with the
terms of Section 5.14 (and the Administrative Agent may rely on any such
certificate without further inquiry) or (y) 100% of the Equity Interests of such
Loan Guarantor have been sold in a transaction permitted pursuant to
Section 6.05 and the Borrowers have made all applicable prepayments required
under Article II in connection therewith, and the Borrowers certify to the
Administrative Agent that the transaction and any required prepayments have been
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry);
provided that such Guarantor is also released from its obligations, if any,
under the 2016 Notes Documents, 2017 Notes Documents, the Replacement Notes
Documents, the Additional Senior Secured Indebtedness Documents, the Additional
Unsecured Indebtedness Documents, and the Junior Secured Indebtedness Documents,
and other Material Indebtedness guaranteed by such Person on the same terms. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers

 

189



--------------------------------------------------------------------------------

shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, the UK Security Trustee, and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, the Collateral Agent or
the UK Security Trustee, as the case may be, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the reasonable fees,
charges and disbursements of any counsel for any Agent, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrowers under this Section include,
without limiting the generality of the foregoing or any limitations on
reimbursement of certain of the following expenses set forth in this Agreement,
but in each and every case subject to the terms and conditions of this
Agreement, costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of the Administrative Collateral Agent and the UK Security
Trustee;

 

190



--------------------------------------------------------------------------------

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses shall be due and payable within 10
Business Days of receipt of an invoice therefor, except that (x) all such fees
and expenses incurred prior to the Restatement Effective Date shall be due on or
prior to the Restatement Effective Date unless otherwise provided in
Section 4.01 or in the Restatement Agreement, (y) all fees and expenses
described in Section 9.03(a)(ii) shall be due on or prior to the date of the
issuance, amendment, renewal or extension of the applicable Letter of Credit and
(z) all costs and expenses in connection with any amendment, modification or
waiver of any Loan Document shall be due on or prior to the effective date of
any such amendment, modification or waiver. All of the foregoing costs and
expenses may be charged when due to the Borrowers as Revolving Loans or to
another deposit account, all as described in Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Agents, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions, the Refresco
Transaction, or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, penalties,
liabilities or related expenses arising from any non-Tax claim.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to such Agent, such
Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

 

191



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
No Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) All amounts due under this Section shall be payable promptly (and in any
event, within 10 Business Days) after written demand therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c)(ii) below, any Lender
may assign to one or more assignees (other than the Company, any of its
Subsidiaries, and any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower Representative (provided that such consent shall not be
unreasonably withheld or unduly delayed), provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

(B) the Administrative Agent; and

 

192



--------------------------------------------------------------------------------

(C) the Issuing Banks.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(d) Subject to acceptance and recording thereof pursuant to paragraph (f) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

 

193



--------------------------------------------------------------------------------

(e) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices in the United States of
America a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Collateral Agent, the UK Security
Trustee, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Banks
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) (i)Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 as though it were a
Lender.

 

194



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(h) as though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (unless the same has been cash
collateralized in accordance with Section 2.06(j) hereof) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

195



--------------------------------------------------------------------------------

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or by electronic
communication (including e-mail and internet or intranet websites) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other

 

196



--------------------------------------------------------------------------------

jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, the UK Security Trustee, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11 Headings. . Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same

 

197



--------------------------------------------------------------------------------

as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations or (g) with the consent of the Borrower Representative. For
the purposes of this Section, “Information” means all information received from
the Borrowers and their Affiliates relating to the Borrowers, their Affiliates
or their business, other than (i) any such information that is available to any
Agent, any Issuing Bank or any Lender on a non-confidential basis prior to
disclosure by the Borrowers and (ii) any such information which (a) is or
becomes generally available to the public other than as a result of a disclosure
by any Agent, any Issuing Bank or any Lender, (b) becomes available to any
Agent, any Issuing Bank or any Lender or any of their representatives from a
source other than any Loan Party or one of its agents who is not known to such
Agent, Issuing Bank or Lender to be bound by any obligations of confidentiality
to such Loan Party, or (c) was known to any Agent, any Issuing Bank or any
Lender or any of their representatives or was independently developed by any
Agent, any Issuing Bank or any Lender or any of their representatives prior to
its disclosure to the Agents, Issuing Banks or Lenders by any Loan Party or one
of its agents. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding the foregoing, each
Loan Party and each Lender and Issuing Bank hereby consents to the disclosure by
each Agent, each Co-Syndication Agent, each Joint Lead Arranger and each Joint
Bookrunner of information necessary or customary for inclusion in league table
measurements.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

 

198



--------------------------------------------------------------------------------

Section 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

Section 9.14 USA PATRIOT Act; Canadian AML.

(ca) Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

(db) Each Loan Party (i) acknowledges that, pursuant to the Proceeds of
Crime(Money Laundering) and Terrorist Financing Act (Canada), the Criminal Code
(Canada) and the United Nations Act, including, without limitation, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism (Canada) and the United Nations Al-Qaida and Taliban Regulations
(Canada) promulgated under the United Nations Act, and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” Requirements of Law, whether within Canada or elsewhere
(collectively, including any rules, regulations, directives, guidelines or
orders thereunder, “CAML Legislation”), the Lenders and the Agents may be
required to obtain, verify and record information regarding each Loan Party, its
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of each Loan Party, and the transactions contemplated hereby.
Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any Agent, or any prospective assign or participant of a Lender or
an Agent, in order to comply with any applicable CAML Legislation, whether now
or hereafter in existence.

(ec) If any Agent has ascertained the identity of each Loan Party or any
authorized signatories of each Loan Party for the purposes of applicable CAML
Legislation, then such Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and such Agent within the meaning of applicable CAML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(fd) Notwithstanding the preceding clause (c) and except as may otherwise be
agreed in writing, each of the Lenders agrees that the Agents have no obligation
to ascertain the identity of each Loan Party or any authorized signatories of
each Loan Party on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from each Loan Party or any such
authorized signatory in doing so.

 

199



--------------------------------------------------------------------------------

Section 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

Section 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent, the Administrative Collateral Agent, the UK Security
Trustee and the Lenders, in assets which, in accordance with Article 9 of the
UCC or any other applicable law can be perfected only by possession. Should any
Lender (other than the Administrative Collateral Agent or the UK Security
Trustee, as applicable) obtain possession of any such Collateral, such Lender
shall notify the Administrative Collateral Agent or the UK Security Trustee, as
applicable, thereof, and, promptly upon the request of the Administrative
Collateral Agent or the UK Security Trustee, as applicable, therefor shall
deliver such Collateral to the Administrative Collateral Agent or the UK
Security Trustee, as applicable, or otherwise deal with such Collateral in
accordance with the instructions of the Administrative Collateral Agent or the
UK Security Trustee, as applicable.

Section 9.17 Interest Rate Limitation.

(a) Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

(b) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by the laws of Canada or of any political subdivision thereof or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders

 

200



--------------------------------------------------------------------------------

which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the Lenders shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), the Loan Parties shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from the Lenders in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by the Lenders to the Borrowers. Any amount or
rate of interest referred to in this Section 2.13(l) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the Restatement
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

Section 9.18 Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

Section 9.19 Currency of Payment. Each payment owing by any Borrower hereunder
shall be made in the relevant currency specified herein or, if not specified
herein, specified in any other Loan Document executed by the Administrative
Agent or the Administrative Collateral Agent or the UK Security Trustee (the
“Currency of Payment”) at the place specified herein (such requirements are of
the essence of this Agreement). If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in a Currency of Payment
into another currency, the parties hereto agree that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Currency of Payment with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for delivery two Business Days thereafter. The obligations in
respect of any sum due hereunder to any Lender or any Issuing Bank shall,
notwithstanding any adjudication expressed in a currency other than the Currency
of Payment, be discharged only to the extent that, on the Business Day following
receipt by such Lender or Issuing Bank of any sum adjudged to be so due in such
other currency, such Lender or Issuing Bank may, in accordance with normal
banking procedures, purchase the Currency of Payment with such other currency.
Each Borrower agrees that (a) if the amount of the Currency of Payment so
purchased is less than the sum originally due to such Lender or Issuing Bank in
the Currency of Payment, as a separate obligation

 

201



--------------------------------------------------------------------------------

and notwithstanding the result of any such adjudication, such Borrower shall
immediately pay the shortfall (in the Currency of Payment) to such Lender or
Issuing Bank and (b) if the amount of the Currency of Payment so purchased
exceeds the sum originally due to such Lender or Issuing Bank, such Lender or
Issuing Bank shall promptly pay the excess over to such Borrower in the currency
and to the extent actually received.

Section 9.20 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.22 Parallel Liability. Each Loan Party irrevocably and unconditionally
undertakes to pay to the Administrative Collateral Agent an amount equal to the
aggregate amount of its Corresponding Liabilities (as these may exist from time
to time).

The Loan Parties agree that:

(a) a Loan Party’s Parallel Liability is due and payable at the same time as,
for the same amount of and in the same currency as its Corresponding
Liabilities;

(b) a Loan Party’s Parallel Liability is decreased to the extent that its
Corresponding Liabilities have been irrevocably paid or discharged and its
Corresponding Liabilities are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;

 

202



--------------------------------------------------------------------------------

(c) a Loan Party’s Parallel Liability is independent and separate from, and
without prejudice to, its Corresponding Liabilities, and constitutes a single
obligation of that Loan Party to the Administrative Collateral Agent (even
though that Loan Party may owe more than one Corresponding Liability to the
Lenders under the Loan Documents and an independent and separate claim of the
Administrative Collateral Agent to receive payment of that Parallel Liability
(in its capacity as the independent and separate creditor of that Parallel
Liability and not as a co-creditor in respect of the Corresponding Liabilities);

(d) for purposes of this Section 9.22, the Administrative Collateral Agent acts
in its own name and not as agent, representative or trustee of the Secured
Parties and accordingly holds neither its claim resulting from a Parallel
Liability nor any Lien securing a Parallel Liability on trust; and

(e) it being understood, in each case, that pursuant to this Section 9.22, the
amount which may become payable by a Loan Party as a Parallel Liability shall
never exceed the total of the amounts which are payable under or in connection
with its Corresponding Liabilities at that time.

Section 9.23 Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regime”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 

203



--------------------------------------------------------------------------------

Section  9.24 2020 ABL/TL Intercreditor Agreement. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document: (a) the priority
of the Liens granted in favor of the Secured Parties pursuant to the Loan
Documents and the exercise of any right related to any Collateral shall be
subject, in each case, to the terms of the 2020 ABL/TL Intercreditor Agreement
and (b) in the event of any conflict between the express terms and provisions of
this Agreement or any other Loan Document, on the one hand, and of the 2020
ABL/TL Intercreditor Agreement, on the other hand, the terms and provisions of
the 2020 ABL/TL Intercreditor Agreement shall control (other than any clause in
any Loan Document which grants a lien or security interest, which clause shall
control).

ARTICLE X

LOAN GUARANTY

Section 10.01 Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any other Loan Guarantor or any other guarantor of
all or any part of the Secured Obligations (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”;
provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

Section 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

 

204



--------------------------------------------------------------------------------

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(a) indemnify each Guaranteed Party and its successors, endorsees, transferees
and assigns and keep the Guaranteed Parties indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Loan Parties or any of them, to make due and punctual payment of any of the
Secured Obligations or resulting from any of the Secured Obligations being or
becoming void, voidable, unenforceable or ineffective against any Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Loan Guaranty); and

(b) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not any of the Guaranteed Parties has attempted to enforce any rights
against any Loan Party or any other Person or otherwise.

Section 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy, winding-up,
liquidation, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, any Agent, any Issuing Bank, any Lender, or any other person, whether in
connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

 

205



--------------------------------------------------------------------------------

Section 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. The Administrative Collateral
Agent or the UK Security Trustee, as applicable, may, at its election, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.

Section 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

Section 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

 

206



--------------------------------------------------------------------------------

Section 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

Section 10.09 Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without withholding or deduction for
any Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall
be required to withhold or deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the Collateral Agent, the UK Security Trustee, a Lender or
an Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such withholdings or deductions been made, (ii) such
Loan Guarantor shall make such withholdings or deductions and (iii) such Loan
Guarantor shall pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law.

Section 10.10 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”). This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

207



--------------------------------------------------------------------------------

Section 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after August 17, 2010 (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after August 17, 2010 (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Collateral Agent, the UK Security Trustee, the Issuing Banks, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

Section 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

Section 10.13 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

208



--------------------------------------------------------------------------------

Section 10.14 Limitation of Swiss Loan Guarantor.

(a) To the extent the liability of each Swiss Loan Guarantor under the Loan
Guaranty is limited as per Section 10.10 above under and in accordance with
Swiss law, then, each Swiss Loan Guarantor shall take and cause to be taken all
and any action, to the extent reasonably practical and possible, including,
without limitation, (i) the passing of any shareholders’ resolutions to approve
any payment or other performance under this Agreement or any other Loan
Documents, (ii) the provision of an audited interim balance sheet, and (iii) the
provision of a confirmation from the auditors of such Swiss Loan Guarantor that
a payment of such Swiss Loan Guarantor under the Loan Documents in an amount
corresponding to the Swiss Loan Guarantor’s Maximum Liability is in compliance
with the provisions of Swiss corporate law which are aimed at protecting the
share capital and legal reserves, in order to allow payment of amounts owed by
such Swiss Loan Guarantor under the Loan Documents as well as the performance by
such Swiss Loan Guarantor of other obligations under the Loan Documents.

(b) If so required under applicable law (including tax treaties) at the time it
is required to make a payment under a Loan Guaranty or, as applicable, the
proceeds from the realization against any Collateral are to be applied to all or
any portion of the Secured Obligations, a Swiss Loan Guarantor:

(i) shall use its best efforts to ensure that such payments can be made without
deduction of Swiss Withholding Tax, or with deduction of Swiss Withholding Tax
at a reduced rate, by discharging the liability to such Tax by notification
pursuant to applicable law (including tax treaties) rather than payment of such
Tax;

(ii) shall deduct the Swiss Withholding Tax at such rate (being 35 percent on
the date hereof) as in force from time to time if the notification procedure
pursuant to sub-paragraph (i) above does not apply; or shall deduct the Swiss
Withholding Tax at the reduced rate resulting after discharge of part of such
Tax by notification if the notification procedure pursuant to sub-paragraph (i)
applies for a part of the Swiss Withholding Tax only; and shall pay within the
time allowed any such Taxes deducted to the Swiss Federal Tax Administration;
and

(iii) shall promptly notify the Administrative Agent that such notification or,
as the case may be, deduction has been made, and provide the Administrative
Agent with evidence that such a notification of the Swiss Federal Tax
Administration has been made or, as the case may be, such Taxes deducted have
been paid to the Swiss Federal Tax Administration.

(c) In the case of a deduction of Swiss Withholding Tax, each Swiss Loan
Guarantor shall ensure that any person, other than a Swingline Lender or a
Lender, that is entitled to a full or partial refund of the Swiss Withholding
Tax deducted from such payment under this Agreement or any other Loan Document,
will, as soon as possible after such deduction:

(i) request a refund of the Swiss Withholding Tax under applicable law
(including tax treaties), and

(ii) pay to the Administrative Agent upon receipt any amount so refunded.

 

209



--------------------------------------------------------------------------------

ARTICLE XI

THE BORROWER REPRESENTATIVE

Section 11.01 Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. The Administrative Agent, the Collateral
Agent, the UK Security Trustee, the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01.
Each Person that becomes a Borrower after the Restatement Effective Date
pursuant to Section 5.13, by joining this Agreement as a Borrower pursuant to a
Borrower Joinder Agreement or otherwise, hereby ratifies and agrees to the
appointment of the Company as Borrower Representative under this Article XI.

Section 11.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent; the Collateral Agent, the UK Security Trustee and the
Lenders. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

Section 11.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

 

210



--------------------------------------------------------------------------------

Section 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers and the Guarantors hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers and the Guarantors, to execute and
deliver to the Agents and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Aggregate Borrowing Base Certificate and the Borrowing Base
Certificate of each Borrower and the compliance certificates required pursuant
to Article V. Each Borrower and each Guarantor agrees that any action taken by
the Borrower Representative or the Borrowers or Guarantors in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers and Guarantors.

Section 11.07 Reporting. Each Borrower and Borrowing Base Guarantor hereby
agrees that such Borrower or Borrowing Base Guarantor shall furnish promptly
after each fiscal month to the Borrower Representative a copy of its Borrowing
Base Certificate and any other certificate or report required hereunder or
requested by the Borrower Representative on which the Borrower Representative
shall rely to prepare the Aggregate Borrowing Base Certificate and the Borrowing
Base Certificate of each Borrower and Borrowing Base Guarantor, and compliance
certificates required pursuant to Article V.

ARTICLE XII

FOREIGN CURRENCY PARTICIPATIONS

Section 12.01 Loans; Intra-Lender Issues. Notwithstanding anything to the
contrary contained herein, all Loans and Letter of Credit Advances that are
denominated in the Specified Foreign Currency (each, a “Specified Foreign
Currency Loan”) shall be made solely by the Lenders (including JPMCB) who are
not Participating Specified Foreign Currency Lenders (as defined below). Each
Lender acceptable to JPMCB that does not have Specified Foreign Currency Funding
Capacity in one or more Specified Foreign Currencies and who agrees in writing
with JPMCB to purchase foreign currency participations pursuant to this
Article XII (a “Participating Specified Foreign Currency Lender”) in Loans and
Letter of Credit Advances funded in such Specified Foreign Currencies, shall
irrevocably and unconditionally purchase and acquire and shall be deemed to
irrevocably and unconditionally purchase and acquire from JPMCB, and JPMCB shall
sell and be deemed to sell to each such Participating Specified Foreign Currency
Lender, without recourse or any representation or warranty whatsoever, an
undivided interest and participation (a “Specified Foreign Currency
Participation”) in each Loan or Letter of Credit Advance which is a Specified
Foreign Currency Loan funded by JPMCB in an amount equal to such Participating
Specified Foreign Currency Lender’s Applicable Percentage of the Borrowing that
includes such Loan or Letter of Credit Advance. Such purchase and sale of a
Specified Foreign Currency Participation shall be deemed to occur automatically
upon the making of a Specified Foreign Currency Loan by JPMCB, without any
further notice to any Participating Specified Foreign Currency Lender.
Notwithstanding anything to the contrary contained herein, JPMCB may, at any
time by written notice, terminate its agreement with any Participating Specified
Foreign Currency Lender to fund any Specified Foreign Currency Loan on behalf of
such Participation Lender. Upon the giving of such notice by JPMCB, JPMCB shall
cease to have any

 

211



--------------------------------------------------------------------------------

obligations under this Section 12.01 with respect to the funding of Specified
Foreign Currency Loans on behalf of such Lender and such Lender shall no longer
be a Participating Specified Foreign Currency Lender with respect to Loans or
Letters of Credit Advances made after the date of such notice. The purchase
price payable by each Participating Specified Foreign Currency Lender to JPMCB
for each Specified Foreign Currency Participation purchased by it from JPMCB
shall be equal to 100% of the principal amount of such Specified Foreign
Currency Participation (i.e., the product of (i) the amount of the Borrowing
that includes the relevant Loan or Letter of Credit Advance and (ii) such
Participating Specified Foreign Currency Lender’s Applicable Percentage), and
such purchase price shall be payable by each Participating Specified Foreign
Currency Lender to JPMCB in accordance with the settlement procedure set forth
in Section 12.02 below. JPMCB and the Administrative Agent shall record on their
books the amount of the Loans and Letter of Credit Advances made by JPMCB and
each Participating Specified Foreign Currency Lender’s Specified Foreign
Currency Participation and Funded Specified Foreign Currency Participation
therein, all payments in respect thereof and interest accrued thereon and all
payments made by and to each Participating Specified Foreign Currency Lender
pursuant to this Section 12.01. JPMCB at its option may make any Specified
Foreign Currency Loan by causing any domestic or foreign branch or Affiliate of
JPMCB to make such Specified Foreign Currency Loan.

Section 12.02 Settlement Procedure for Specified Foreign Currency
Participations. Each Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation in the Specified Foreign Currency Loans shall be
in an amount equal to its Applicable Percentage of all such Specified Foreign
Currency Loans. However, in order to facilitate the administration of the
Specified Foreign Currency Loans made by JPMCB and the Specified Foreign
Currency Participations, settlement among JPMCB and the Participating Specified
Foreign Currency Lenders with regard to the Participating Specified Foreign
Currency Lenders’ Specified Foreign Currency Participations shall take place in
accordance with the following provisions:

(i) JPMCB and the Participating Specified Foreign Currency Lenders shall settle
(a “Specified Foreign Currency Participation Settlement”) by payments in respect
of the Specified Foreign Currency Participations as follows: so long as any
Specified Foreign Currency Loans are outstanding, Specified Foreign Currency
Participation Settlements shall be effected upon the request of JPMCB through
the Administrative Agent on such Business Days as requested by JPMCB and as the
Administrative Agent shall specify by a notice by telecopy, telephone or similar
form of notice to each Participating Specified Foreign Currency Lender
requesting such Specified Foreign Currency Participation Settlement (each such
date on which a Specified Foreign Currency Participation Settlement occurs
herein called a “Specified Foreign Currency Participation Settlement Date”),
such notice to be delivered no later than 1:00 p.m., Chicago time, at least one
Business Day prior to the requested Specified Foreign Currency Participation
Settlement Date; provided that JPMCB shall have the option but not the
obligation to request a Specified Foreign Currency Participation Settlement Date
and, in any event, shall not request a Specified Foreign Currency Participation
Settlement Date prior to the occurrence of an Event of Default; provided
further, that if (x) such Event of Default is cured or waived in writing in
accordance with the terms hereof, (y) no Obligations have yet been declared due
and payable under Article VII (or a rescission has occurred) and (z) the
Administrative Agent has actual knowledge of such cure or waiver,

 

212



--------------------------------------------------------------------------------

all prior to the Administrative Agent’s giving notice to the Participating
Specified Foreign Currency Lenders of the first Specified Foreign Currency
Participation Settlement Date under this Agreement, then the Administrative
Agent shall not give notice to the Participating Specified Foreign Currency
Lenders of a Specified Foreign Currency Participation Settlement Date based upon
such cured or waived Event of Default. If on any Specified Foreign Currency
Participation Settlement Date the total principal amount of the Specified
Foreign Currency Loans made or deemed made by JPMCB during the period ending on
(but excluding) such Specified Foreign Currency Participation Settlement Date
and commencing on (and including) the immediately preceding Specified Foreign
Currency Participation Settlement Date (or the Restatement Effective Date in the
case of the period ending on the first Specified Foreign Currency Participation
Settlement Date) (each such period herein called a “Specified Foreign Currency
Participation Settlement Period”) is greater than the principal amount of
Specified Foreign Currency Loans repaid during such Specified Foreign Currency
Participation Settlement Period to JPMCB, each Participating Specified Foreign
Currency Lender shall pay to JPMCB (through the Administrative Agent), no later
than 12:00 p.m., Chicago time, on such Specified Foreign Currency Participation
Settlement Date, an amount equal to such Participating Specified Foreign
Currency Lender’s ratable share of the amount of such excess. If in any
Specified Foreign Currency Participation Settlement Period the outstanding
principal amount of the Specified Foreign Currency Loans repaid to JPMCB in such
period exceeds the total principal amount of the Specified Foreign Currency
Loans made or deemed made by JPMCB during such period, JPMCB shall pay to each
Participating Specified Foreign Currency Lender (through the Administrative
Agent) on such Specified Foreign Currency Participation Settlement Date an
amount equal to such Participating Specified Foreign Currency Lender’s ratable
share of such excess. Specified Foreign Currency Participation Settlements in
respect of Specified Foreign Currency Loans shall be made in the currency in
which such Specified Foreign Currency Loan was funded on the Specified Foreign
Currency Participation Settlement Date for such Specified Foreign Currency
Loans.

(ii) If any Participating Specified Foreign Currency Lender fails to pay to
JPMCB on any Specified Foreign Currency Participation Settlement Date the full
amount required to be paid by such Participating Specified Foreign Currency
Lender to JPMCB on such Specified Foreign Currency Participation Settlement Date
in respect of such Participating Specified Foreign Currency Lender’s Specified
Foreign Currency Participation (such Participating Specified Foreign Currency
Lender’s “Specified Foreign Currency Participation Settlement Amount”) with
JPMCB, JPMCB shall be entitled to recover such unpaid amount from such
Participating Specified Foreign Currency Lender, together with interest thereon
(in the same respective currency or currencies as the relevant Specified Foreign
Currency Loans) at the Alternate Base Rate plus 2.00% per annum. Without
limiting JPMCB’s rights to recover from any Participating Specified Foreign
Currency Lender any unpaid Specified Foreign Currency Participation Settlement
Amount payable by such Participating Specified Foreign Currency Lender to JPMCB,
the Administrative Agent shall also be entitled to withhold from amounts
otherwise payable to such Participating Specified Foreign Currency Lender an
amount equal to such Participating Specified Foreign Currency Lender’s unpaid
Specified Foreign Currency Participation Settlement Amount owing to JPMCB and
apply such withheld amount to the payment of any unpaid Specified Foreign
Currency Participation Settlement Amount owing by such Participating Specified
Foreign Currency Lender to JPMCB.

 

213



--------------------------------------------------------------------------------

(iii) (a) A Participating Specified Foreign Currency Lender which has a Funded
Specified Foreign Currency Participation shall be entitled to receive interest
on such Funded Specified Foreign Currency Participation to the same extent as if
such Specified Foreign Currency Lender was the direct holder of the portion of
the Loan or Letter of Credit Advance in which it purchased a Specified Foreign
Currency Participation (it being agreed that, promptly upon the receipt by JPMCB
or any of its Affiliates of any interest in respect of any Loan in which a
Participating Specified Foreign Currency Lender has a Funded Specified Foreign
Currency Participation, JPMCB will pay or cause to be paid to such Participating
Specified Foreign Currency Lender its ratable share of such interest in
immediately available funds) and (b) for purposes of determining the Lenders
comprising the “Required Lenders” from and after the termination of the
Commitments, (i) the Revolving Exposure of a Lender that is a Participating
Specified Foreign Currency Lender shall be deemed to include the amount of the
sum of each Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender and (ii) the amount of the Revolving Exposure
of JPMCB and its Affiliates shall be reduced by an amount equal to the sum of
each Specified Foreign Currency Participation of such Participating Specified
Foreign Currency Lender.

Section 12.03 Obligations Irrevocable. The obligations of each Participating
Specified Foreign Currency Lender to purchase from JPMCB a participation in each
Specified Foreign Currency Loan made by JPMCB and to make payments to JPMCB with
respect to such participation, in each case as provided herein, shall be
irrevocable and not subject to any qualification or exception whatsoever,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or of any Loans, against any Loan Party;

(ii) the existence of any claim, setoff, defense or other right which any Loan
Party may have at any time against the Administrative Agent, any Participating
Specified Foreign Currency Lender, or any other Person, whether in connection
with this Agreement, any Specified Foreign Currency Loans, the transactions
contemplated herein or any unrelated transactions;

(iii) any application or misapplication of any proceeds of any Specified Foreign
Currency Loans;

(iv) the surrender or impairment of any security for any Specified Foreign
Currency Loans;

(v) the occurrence of any Default or Event of Default;

(vi) the commencement or pendency of any events specified in clause (h) or
(i) of Article VII, in respect of any Loan Party or any Subsidiary of any Loan
Party; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Article IV.

 

214



--------------------------------------------------------------------------------

Section 12.04 Recovery or Avoidance of Payments. In the event any payment by or
on behalf of any Borrower or any other Loan Party received by the Administrative
Agent with respect to any Specified Foreign Currency Loan made by JPMCB is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any insolvency proceeding or due to any mistake of law or fact,
each Participating Specified Foreign Currency Lender shall, upon written demand
by the Administrative Agent, pay to JPMCB (through the Administrative Agent)
such Participating Specified Foreign Currency Lender’s Applicable Percentage of
such amount set aside, avoided or recovered, together with interest at the rate
and in the currency required to be paid by JPMCB or the Administrative Agent
upon the amount required to be repaid by it.

Section 12.05 Indemnification by Lenders. Each Participating Specified Foreign
Currency Lender agrees to indemnify JPMCB (to the extent not reimbursed by the
Borrowers and without limiting the obligations of the Borrowers hereunder or
under any other Loan Document) ratably for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against JPMCB in any way
relating to or arising out of any Specified Foreign Currency Loans or any action
taken or omitted by JPMCB in connection therewith; provided that no
Participating Specified Foreign Currency Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of JPMCB (as determined by a court of competent jurisdiction in a
final non-appealable judgment). Without limiting the foregoing, each
Participating Specified Foreign Currency Lender agrees to reimburse JPMCB
promptly upon demand for such Participating Specified Foreign Currency Lender’s
ratable share of any costs or expenses payable by the Borrowers to JPMCB in
respect of the Specified Foreign Currency Loans to the extent that JPMCB is not
promptly reimbursed for such costs and expenses by the Borrowers. The agreement
contained in this Section 12.05 shall survive payment in full of all Specified
Foreign Currency Loans.

Section 12.06 Specified Foreign Currency Loan Participation Fee. In
consideration for each Participating Specified Foreign Currency Lender’s
participation in the Specified Foreign Currency Loans made by JPMCB, JPMCB
agrees to pay to the Administrative Agent for the account of each Participating
Specified Foreign Currency Lender, as and when JPMCB receives payment of
interest on its Specified Foreign Currency Loans, a fee (the “Specified Foreign
Currency Participation Fee”) at a rate per annum equal to the Applicable Rate on
such Specified Foreign Currency Loans minus 0.50% on the unfunded Specified
Foreign Currency Participation of such Participating Specified Foreign Currency
Lender in such Specified Foreign Currency Loans of JPMCB (or such other note or
fee as may be agreed upon by JPMCB and such Participating Specified Foreign
Currency Lender). The Specified Foreign Currency Participation Fee in respect of
any unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the currency in
which the respective Specified Foreign Currency Loan was funded when interest on
such Specified Foreign Currency Loan is received by JPMCB. If JPMCB does not
receive payment in full of such interest, the Specified Foreign Currency
Participation Fee in respect of the unfunded Specified Foreign Currency
Participation in such Specified Foreign Currency Loans shall be reduced
proportionately. Any amounts payable under this Section 12.06 by the
Administrative Agent to the Participating Specified Foreign Currency Lenders
shall be paid in the currency in which the respective Specified Foreign Currency
Loan was funded (or, if different, the currency in which such interest payments
are actually received).

(Remainder of this page intentionally left blank)

 

215



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment      DTTP Scheme
Reference Number      Jurisdiction of
Tax Reference  

JPMorgan Chase Bank, N.A. and affiliates

     55,000,000        13/M/0268710/DTTP        U.S.  

Deutsche Bank AG New York Branch and affiliates

     42,500,000        07/D/70006/DTTP        Germany  

Bank of America, N.A. and affiliates

     42,500,000        13/B/7418/DTTP        U.S.  

Wells Fargo Capital Finance, LLC, and affiliates

     42,500,000        13/W/61173/DTTP        U.S.  

SunTrust Bank

     42,500,000        13/S/67712/DTTP        U.S.  

PNC Bank, National Association and affiliates

     25,000,000        13/P/63904/DTTP        U.S.     

 

 

       

Total

   $ 250,000,000.00           

 

 

       

Commitment Schedule



--------------------------------------------------------------------------------

SCHEDULE 5.18

RESTATEMENT POST-CLOSING COVENANTS

1. Stock Certificates and Promissory Notes. Notwithstanding anything to the
contrary in the Credit Agreement or any other Loan Document, no later than 60
days following the Restatement Effective Date (or such later date as may be
agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received, to the extent not previously
delivered, in each case in form and substance satisfactory to the Administrative
Agent, (i) the certificates representing the shares of Equity Interests owned by
each Loan Party, together with undated stock power or stock transfer forms, as
applicable, for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note and intercompany
loan agreement issued or entered into by each Loan Party, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

2. Luxembourg Reports. Carbon Luxembourg S.à r.l. and Cott Beverages Luxembourg
S.à r.l. shall deposit their duly approved annual accounts with the Register of
Commerce and Company in Luxembourg for their fiscal years ending December 31,
2016 no later than the date occurring 30 days (or such later date as the
Administrative Agent agrees in its sole discretion) after the Restatement
Effective Date.

3. Additional Real Property Requirements.

(a) Notwithstanding anything to the contrary in the Credit Agreement or any
other Loan Document, no later than the Additional Real Property Trigger Date,
the Administrative Agent shall have received, in each case in form and substance
satisfactory to the Administrative Agent, with respect to each parcel of real
property that the Borrowers seek to designate as Eligible Real Property
(2018) listed on Schedule 1.01(a)(2) (each such parcel that is so designated, an
“Additional Mortgaged Property”); provided, that, for the avoidance of doubt,
the Loan Parties shall only be required to deliver the following items for real
property that the Borrowers seek to designate as Eligible Real Property (2018):

(i) a fully executed and notarized Mortgage in recordable form;

(ii) an opinion of counsel in the state in which such real property is located
from counsel reasonably satisfactory to the Administrative Agent;

(iii) an ALTA or other mortgagee’s title policy with endorsements and in amounts
acceptable to the Administrative Agent insuring the first-priority Lien of the
Administrative Collateral Agent, for the benefit of the Secured Parties, subject
only to Permitted Encumbrances;

(iv) a life of loan flood certificate, and if any such Additional Mortgaged
Property is determined by any Lender to be in a flood zone, a flood notification
form signed by the Borrower Representative or the applicable Loan Party, and
evidence that flood insurance that complies with Section 5.09 is in place for
all improvements and their contents that are located in a flood zone, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
the Administrative Collateral Agent and each Lender; provided that any such
signed flood notification forms shall be delivered to the Administrative Agent
and each Lender at least 10 Business Days prior to the date that the Mortgage in
respect of such property becomes effective;

 

Schedule 5.18



--------------------------------------------------------------------------------

(v) an ALTA survey for which all fess have been paid and which is certified to
the Administrative Agent and the issuer of the title insurance policy with
respect to such Additional Mortgaged Property in a manner satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
state in which such Additional Mortgaged Property is located and acceptable to
the Administrative Agent, and depicting all buildings and other improvements
located on such Additional Mortgaged Property, any offsite improvements, the
location of any easements, parking spaces, rights of way, building setback lines
and other dimensional regulations and the absence of encroachments, either by
such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Administrative Agent, and
otherwise in form and substance acceptable to the Administrative Agent; provided
that the ALTA surveys delivered to the Administrative Agent for certain
Additional Mortgaged Properties prior to the Restatement Effective Date (if
any), together with an “Affidavit of No Change” executed by the applicable Loan
Party with respect to such Additional Mortgaged Properties shall be reasonably
acceptable to the Administrative Agent for the purposes of satisfying the
requirements under this clause (v) if the same are in form and substance
reasonably acceptable to the title company for purposes of deleting the general
survey exceptions and providing a “same as survey” endorsement with respect to
the title policy for such Additional Mortgaged Properties;

(vi) upon the Administrative Collateral Agent’s request, to the extent required
to perfect the Lien in favor of the Administrative Collateral Agent in fixtures
located at such Additional Mortgaged Properties, a fixture filing;

(vii) a subordination agreement or similar agreement executed by the applicable
mortgagor and any third party lienholder, if required by the title company
issuing the title policy described in clause (iii) above.

(b) Notwithstanding anything to the contrary in the Credit Agreement or any
other Loan Document, no later than the Additional Real Property Trigger Date (or
such later date as may be agreed to by the Administrative Agent in its sole
discretion, not to exceed an additional 60 days without the consent of the
Required Lenders, or as may be automatically extended pursuant to the terms of
the last paragraph of this post-closing schedule (the “Documentation Delivery
Date”)), the Administrative Agent shall have received, with respect to each
Additional Mortgaged Property:

(i) the results of appraisals of such real property in form and substance
reasonably satisfactory to the Administrative Agent, the Administrative
Collateral Agent and all Lenders from one or more appraisers selected and
engaged by the Administrative Agent, such appraisals to include, without
limitation, information required by applicable law and regulations, with such
appraisals being at the sole cost and expense of the Loan Parties. To the extent
that such appraisals indicate that the appraised value of any Additional
Mortgage Property is greater than the amount of insurance provided by the
existing title policies, if any, delivered with respect to the Additional
Mortgaged Property

 

2



--------------------------------------------------------------------------------

prior to the Restatement Effective Date, then, within 30 days of Administrative
Collateral Agent’s receipt of such appraisal, upon the request of the
Administrative Collateral Agent, the Administrative Collateral Agent shall have
received a datedown endorsement to the applicable title policies, increasing the
amount of insurance to an amount equal to 105% of such appraised value; and

(ii) an environmental assessment report and Phase I study (and, if requested by
the Administrative Agent, the Administrative Collateral Agent or any Lender, a
Phase II study), in each case reasonably satisfactory to the Administrative
Agent, the Administrative Collateral Agent and all Lenders, it being understood
that, solely for the purpose of this clause (ii), such report and study shall be
reasonably satisfactory if it does not indicate any material Environmental
Liability or any material non-compliance with Environmental Law.

Notwithstanding anything in clause 2 to the contrary, each Lender shall be
deemed to have consented to the inclusion of any Additional Mortgaged Property
satisfying all of the requirements of clause 2 as Eligible Real Property in the
PP&E Component in accordance with the terms of the Credit Agreement, if such
Lender shall not object to such inclusion in a written notice delivered to the
Borrower Representative and the Administrative Agent prior to 5:00 p.m. (New
York City time) on the 15th Business Day immediately following the date that the
last set of documents described in clause 2 for such Additional Mortgaged
Property has been posted to all of the Lenders on Intralinks, subject to the
satisfaction of all of the other requirements of clause 2. Any such notice shall
state with specificity (I) the basis for which the objection is made (and such
basis shall be directly linked to an issue or deficiency in the documents
described in clause 2), (II) any supplemental information required to address or
cure such issue or deficiency, and (III) all actions with respect to such issues
or deficiencies required by such Lender to cure such deficiency. For each
Additional Mortgaged Property, any Lender that does not object as described
above within the time period described above shall be deemed to have provided
consent, for all purposes under the Loan Documents, to the inclusion of such
Additional Mortgaged Property as Eligible Real Property in the PP&E Component in
accordance with the terms of the Credit Agreement, subject to the satisfaction
of all of the other requirements of clause 2. Following any such duly delivered
objection with respect to any Additional Mortgaged Property by any Lender, if
less than 30 days remain to satisfy the requirements under clause 2, with
respect to such property, such period shall automatically be extended to provide
the Loan Parties with 30 days to address such objection (or such later date as
the Administrative Agent may agree in its sole discretion). If, after the Loan
Parties address all issues and deficiencies identified in any such objection
delivered in accordance with the terms of clause 2, with respect to such
property, each objecting Lender provides a written notice to the Administrative
Agent and the Borrower Representative prior to the expiration of the time for
providing the documents required under such clause, stating that such Lender is
satisfied with the documents described in such clause as supplemented by the
information provided and actions taken pursuant to such Lender’s objection, then
all Lenders shall be deemed to have consented to the inclusion of such
Additional Mortgaged Property as Eligible Real Property in the PP&E Component in
accordance with the terms of the Credit Agreement, subject to the satisfaction
of all of the other requirements of clause 2. If the objecting Lender fails to
provide any notice pursuant to the immediately preceding sentence within
10 Business Days of the date such supplemental materials are posted on
Intralinks or if such Lender shall fail to provide the basis for any continued
objection within such 10 Business Day period, such Lender shall be deemed to
have

 

3



--------------------------------------------------------------------------------

consented to the inclusion of the applicable Additional Mortgaged Property as
Eligible Real Property in the PP&E Component in accordance with the terms of the
Credit Agreement, subject to the satisfaction of all of the other requirements
of clause 2. If the Loan Parties have not satisfied the requirements of clause 2
for any Additional Mortgaged Property by the end of the time period permitted
under such clause, then such property shall cease to constitute Additional
Mortgaged Property, shall not be eligible for inclusion as Eligible Real
Property, and shall not be included in the PP&E Component unless otherwise
agreed by the applicable parties pursuant to an amendment to the Credit
Agreement in accordance with the terms thereof.

 

4



--------------------------------------------------------------------------------

Exhibit B

Form of 2020 ABL/TL Intercreditor Agreement



--------------------------------------------------------------------------------

POSTING VERSION

EXHIBIT G

TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF 2020 TL / ABL INTERCREDITOR AGREEMENT

[Refer to Exhibit B to Exhibit 10.1]



--------------------------------------------------------------------------------

Exhibit B to Exhibit 10.1

POSTING VERSION

 

ABL INTERCREDITOR AGREEMENT

dated as of [_], 2020

among

JPMORGAN CHASE BANK, N.A.,1

as ABL Representative for the

ABL Secured Parties,

DEUTSCHE BANK AG NEW YORK BRANCH

as the Term Priority Representative for the

First Lien Term Credit Agreement Secured Parties,

and

each additional Representative from time to time party hereto,

and acknowledged and agreed to by

COTT CORPORATION

as the Company

and

the other Grantors party hereto

 

1

Form of Intercreditor to be updated if term loan is flexed to include foreign
security.



--------------------------------------------------------------------------------

POSTING VERSION

 

Table of Contents

 

         Page  

ARTICLE I

 

Definitions

 

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  Terms Generally      18  

Section 1.03

  Interpretation      19  

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

Section 2.01

  Subordination      19  

Section 2.02

  Nature of ABL Obligations      20  

Section 2.03

  Prohibition on Contesting Liens      21  

Section 2.04

  No Other Liens      21  

Section 2.05

  Perfection of Liens      22  

Section 2.06

  Certain Cash Collateral      22  

ARTICLE III

 

Enforcement

 

Section 3.01

  Exercise of Remedies      23  

Section 3.02

  Cooperation      25  

Section 3.03

  Actions upon Breach      26  

ARTICLE IV

 

Payments

 

Section 4.01

  Application of Proceeds      26  

Section 4.02

  Payments Over      27  

Section 4.03

  Specific Performance      28  

Section 4.04

  Mixed Collateral Proceeds      28  

ARTICLE V

 

Other Agreements

 

Section 5.01

  Releases      29  

Section 5.02

  Insurance and Condemnation Awards      30  

 

i



--------------------------------------------------------------------------------

POSTING VERSION

 

Section 5.03

  Amendments to Debt Documents    31

Section 5.04

  Rights as Unsecured Creditors    33

Section 5.05

  Gratuitous Bailee for Perfection    34

Section 5.06

  When Discharge of Senior Obligations Deemed To Not Have Occurred    36

Section 5.07

  Purchase Right    36

Section 5.08

  Sharing of Information and Access    38

Section 5.09

  Inspection and Access Rights    38

Section 5.10

  Tracing of and Priorities in Proceeds    40

ARTICLE VI

Insolvency or Liquidation Proceedings.

Section 6.01

  Financing Issues    40

Section 6.02

  Relief from the Automatic Stay    43

Section 6.03

  Adequate Protection    43

Section 6.04

  Preference Issues    46

Section 6.05

  Separate Grants of Security and Separate Classifications    46

Section 6.06

  No Waivers of Rights of Senior Secured Parties    47

Section 6.07

  Application    48

Section 6.08

  Other Matters    48

Section 6.09

  506(c) Claims    48

Section 6.10

  Reorganization Securities    48

Section 6.11

  Section 1111(b) of the Bankruptcy Code    49

Section 6.12

  Post-Petition Interest    49

ARTICLE VII

Reliance; Etc.

Section 7.01

  Reliance    50

Section 7.02

  No Warranties or Liability    50

Section 7.03

  Obligations Unconditional    50

ARTICLE VIII

Miscellaneous

Section 8.01

  Conflicts    51

Section 8.02

  Continuing Nature of this Agreement; Severability    51

Section 8.03

  Amendments; Waivers    52

Section 8.04

  Information Concerning Financial Condition of the Company and the Subsidiaries
   52

Section 8.05

  Subrogation    53

Section 8.06

  Application of Payments    53

Section 8.07

  Additional Grantors    53

Section 8.08

  Dealings with Grantors    53

 

ii



--------------------------------------------------------------------------------

POSTING VERSION

 

Section 8.09

  Additional Debt Facilities    54

Section 8.10

  Refinancings    55

Section 8.11

  Consent to Jurisdiction; Waivers    55

Section 8.12

  Notices    56

Section 8.13

  Further Assurances    57

Section 8.14

  GOVERNING LAW; WAIVER OF JURY TRIAL    57

Section 8.15

  Binding on Successors and Assigns    58

Section 8.16

  Section Titles    58

Section 8.17

  Counterparts    58

Section 8.18

  Authorization    58

Section 8.19

  No Third Party Beneficiaries; Successors and Assigns    58

Section 8.20

  Effectiveness    58

Section 8.21

  Collateral Agent [Security Trustee] and Representative    58

Section 8.22

  Relative Rights    59

Section 8.23

  Survival of Agreement    59

Section 8.24

  Foreign Collateral Matters    59

 

iii



--------------------------------------------------------------------------------

POSTING VERSION

 

ABL INTERCREDITOR AGREEMENT dated as of [_] [_], 2020 (the “Effective Date”) (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among JPMorgan Chase Bank, N.A., in its capacity as administrative
agent and administrative collateral agent under the ABL Debt Documents, as
Representative for the ABL Secured Parties (in such capacity and together with
its successors in such capacity, the “ABL Representative”), Deutsche Bank AG New
York Branch, as Representative for the First Lien Term Credit Agreement Secured
Parties (in such capacity and together with its successors in such capacity, the
“First Lien Term Collateral Representative”) and as First Lien Term Credit
Agreement Administrative Agent and each additional Term Priority Representative
that from time to time becomes a party hereto pursuant to Section 8.09, and
acknowledged and agreed to by Cott Corporation, a corporation organized under
the laws of Canada (the “Company”), and the other Grantors (as defined below)
from time to time party hereto.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the ABL Representative (for itself and on behalf of the ABL
Secured Parties), the First Lien Term Collateral Representative (for itself and
on behalf of the First Lien Term Credit Agreement Secured Parties) and each
additional Term Priority Representative (for itself and on behalf of the Term
Priority Debt Parties under the applicable Term Priority Debt Facility) agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings specified in the New York UCC (including,
without limitation, the following terms: Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Financial
Assets, Fixtures, General Intangibles, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Money, Payment Intangibles, Promissory Notes,
Records, Securities Accounts, Security Entitlements, Supporting Obligations and
Tangible Chattel Paper). As used in this Agreement, the following terms have the
meanings specified below:

“ABL Banking Services Obligations” means all “Banking Services Obligations” (as
defined in the ABL Credit Agreement) constituting ABL Obligations.

“ABL Banking Services Provider” means any holder of ABL Banking Services
Obligations.

“ABL Collateral Documents” means the “Collateral Documents” as defined in the
ABL Credit Agreement and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Company or any
other Grantor granting or purporting to grant a Lien upon all or any portion of
the Collateral as security for the ABL Obligations, in each case, as may be
amended, restated, amended and restated, modified, supplemented or replaced from
time to time in accordance with the terms of this Agreement.

 

G-1



--------------------------------------------------------------------------------

“ABL Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of January 30, 2018 (as amended by that certain Amendment
No. 1 to Second Amended and Restated Credit Agreement, dated as of February [_],
2020), among the Company, Aquaterra Corporation, a corporation organized under
the laws of Canada, Aimia Foods Limited, a company organized under the laws of
England and Wales, Cott Holdings Inc., a corporation organized under the laws of
the State of Delaware, DS Services of America, Inc., a corporation organized
under the laws of the State of Delaware, and S. & D. Coffee, Inc., a corporation
organized under the laws of the State of North Carolina, as borrowers, the other
loan parties party thereto, the lenders party thereto, and the ABL Credit
Agreement Administrative Agent, as amended, restated, amended and restated,
replaced, extended, renewed, Refinanced, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.

“ABL Credit Agreement Administrative Agent” means JPMorgan Chase Bank, N.A., as
administrative agent and administrative collateral agent under the ABL Credit
Agreement and any successor thereto in such capacity.

“ABL Debt Documents” means the ABL Credit Agreement and the other “Loan
Documents” as defined in the ABL Credit Agreement, in each case, as may be
amended, restated, modified, supplemented, replaced, extended, renewed and/or
Refinanced from time to time in accordance with the terms of this Agreement.

“ABL Declined Lien” shall have the meaning assigned such term in Section 2.04.

“ABL Default” means any “Event of Default”, as that term is defined in the ABL
Credit Agreement.

“ABL Facility” means the credit facilities provided under the ABL Credit
Agreement.

“ABL Loan Party” means each “Loan Party” as defined in the ABL Credit Agreement.

“ABL Obligations” means the “Secured Obligations” as defined in the ABL Credit
Agreement.

“ABL Priority Collateral” means any “Collateral” (or similar term) as defined in
any ABL Collateral Document or any other ABL Debt Document, in each case, owned
by the Company or any Grantor, or any other assets of the Company or any other
Grantor with respect to which a Lien is granted or purported to be granted
pursuant to an ABL Collateral Document as security for any ABL Obligations
consisting of the following (including for the avoidance of doubt, any such
assets that, but for the application of Section 552 of the Bankruptcy Code (or
any similar provision of any foreign Bankruptcy Law), would be ABL Priority
Collateral):

(1) all Accounts, other than Accounts which constitute identifiable proceeds of
Term Priority Collateral;

 

G-2



--------------------------------------------------------------------------------

(2) all Chattel Paper (including Tangible Chattel Paper and Electronic Chattel
Paper), other than Chattel Paper which constitutes identifiable proceeds of Term
Priority Collateral;

(3) (x) all Deposit Accounts (other than any Term Priority Account) and money
and all cash, checks, other negotiable instruments, funds and other evidences of
payments held therein, and (y) all Securities Accounts (other than any Term
Priority Account), Security Entitlements and Securities credited to such
Securities Accounts, and, in each case, all cash, checks and other property held
therein or credited thereto; provided that, following the receipt by the ABL
Representative of an Enforcement Notice issued by the First Lien Term Loan
Representative (unless an Insolvency or Liquidation Proceeding then exists) to
the extent that identifiable Proceeds of Term Priority Collateral are deposited
in any such Deposit Accounts or Securities Accounts, such identifiable proceeds
shall be treated as Term Priority Collateral;

(4) all Inventory;

(5) to the extent relating to, evidencing or governing any of the items referred
to in the preceding clauses (1) through (4) constituting ABL Priority
Collateral, all Documents, General Intangibles (other than any Intellectual
Property), Instruments (including Promissory Notes) and Commercial Tort Claims;
provided that to the extent any of the foregoing also relates to Collateral of a
type not referred to in clauses (1) through (4), only that portion related to
the items referred to in the preceding clauses (1) through (4) shall be included
in the ABL Priority Collateral;

(6) to the extent relating to any of the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Term Priority Collateral only that portion related to
the items referred to in the preceding clauses (1) through (5) shall be included
in the ABL Priority Collateral;

(7) all books and Records relating to the items referred to in the preceding
clauses (1) through (6) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings, and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the preceding clauses (1) through (6));

(8) all collateral security and guarantees with respect to any of the foregoing;
and

(9) all Proceeds of any of the foregoing; but excluding, in all instances prior
to the delivery of an Enforcement Notice or commencement of an Insolvency or
Liquidation Proceeding, any property acquired with cash Proceeds of the ABL
Priority Collateral that constitutes Term Priority Collateral, which shall not
be treated as Proceeds of the ABL Priority Collateral;

 

G-3



--------------------------------------------------------------------------------

provided, however, that (i) if Collateral of any type is received in exchange
for ABL Priority Collateral pursuant to an exercise of Secured Creditor Remedies
or during an Insolvency or Liquidation Proceeding, such Collateral will be
treated as ABL Priority Collateral and (ii) if Collateral of any type is
received in exchange for Term Priority Collateral pursuant to an exercise of
Secured Creditor Remedies, such Collateral will be treated as Term Priority
Collateral.

“ABL Priority DIP Financing” has the meaning assigned to such term in
Section 6.01(a).

“ABL Representative” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor agent under the ABL
Credit Agreement.

“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Credit
Agreement.

“ABL Swap Agreement Obligations” means all “Swap Agreement Obligations” (as
defined in the ABL Credit Agreement) constituting ABL Obligations.

“Additional First Priority Term Debt” means any Indebtedness that is issued or
guaranteed by the Company and/or any other Grantor (other than Indebtedness
constituting First Lien Term Credit Agreement Obligations), which Indebtedness
and guarantees thereof are secured by the Term Priority Collateral (or any
portion thereof) on a pari passu basis (but without regard to control of
remedies, other than as provided by the terms of the applicable Additional Term
Priority Debt Documents) or a junior priority basis with the First Lien Term
Credit Agreement Obligations (but in either case on a senior priority basis to
any Additional Junior Priority Term Debt) and which the applicable Additional
Term Priority Debt Documents provide that such Indebtedness and guarantees are
to be secured by the ABL Priority Collateral on a subordinate basis to the ABL
Obligations; provided, however, that (i) such Indebtedness is expressly
permitted to be incurred, secured and guaranteed on such basis by each then
extant ABL Debt Document and Term Priority Debt Document and (ii) the
Representative for the holders of such Indebtedness shall have (A) become party
to this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof and (B) become a party to each applicable First Lien
Intercreditor Agreement and each applicable Junior Lien Intercreditor Agreement
pursuant to, and by satisfying the conditions set forth in the applicable
Sections thereof providing for the joinder of additional Indebtedness thereto;
provided further that, if such Indebtedness will be the initial Additional First
Priority Term Debt incurred by the Company or any other Grantor, then the
Grantors, the First Lien Term Collateral Representative and the Representative
for such Indebtedness shall have executed and delivered each applicable First
Lien Intercreditor Agreement and each applicable Junior Lien Intercreditor
Agreement. Additional First Priority Term Debt shall include any Registered
Equivalent Notes and guarantees thereof by the Guarantors issued in exchange
therefor.

“Additional Junior Priority Term Debt” means any Indebtedness that is issued or
guaranteed by the Company and/or any other Grantor, which Indebtedness and
guarantees thereof are secured by the Term Priority Collateral (or any portion
thereof) on a junior priority basis with the First Priority Term Debt and which
the applicable Additional Term Priority Debt Documents provide that such
Indebtedness and guarantees are to be secured by the ABL Priority Collateral on
a subordinate basis to the ABL Obligations; provided, however, that (i) such
Indebtedness is expressly permitted to be incurred, secured and guaranteed on
such basis by each then extant ABL

 

G-4



--------------------------------------------------------------------------------

Debt Document and Term Priority Debt Document and (ii) the Representative for
the holders of such Indebtedness shall have (A) become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof
and (B) become a party to each applicable Junior Lien Intercreditor Agreement,
and by satisfying the conditions set forth in the applicable Sections thereof
providing for the joinder of additional Indebtedness thereto; provided further
that, if such Indebtedness will be the initial Additional Junior Priority Term
Debt incurred by the Company or any other Grantor, then the Grantors, the
then-existing Term Priority Representatives and the Representative for such
Indebtedness shall have executed and delivered each applicable Junior Lien
Intercreditor Agreement. Additional Junior Priority Term Debt shall include any
Registered Equivalent Notes and guarantees thereof by the Guarantors issued in
exchange therefor.

“Additional Term Priority Debt” means any Additional First Priority Term Debt
and any Additional Junior Priority Term Debt, as applicable.

“Additional Term Priority Debt Documents” means, with respect to any series,
issue or class of Additional Term Priority Debt, the promissory notes, loan
agreements, indentures, the Term Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, in each case, as may be
amended, restated, amended and restated, modified, supplemented, replaced,
extended, renewed and/or Refinanced from time to time in accordance with the
terms of this Agreement.

“Additional Term Priority Debt Facility” means, with respect to any series,
issue or class of Additional Term Priority Debt, each indenture, loan agreement
or other governing agreement with respect to such Additional Term Priority Debt.

“Additional Term Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Term Priority Debt, all amounts owing pursuant to
the terms of such Additional Term Priority Debt, including, without limitation,
the obligation (including guarantee obligations) to pay principal, interest
(including interest, fees, and expenses that accrue after the commencement of an
Insolvency or Liquidation Proceeding, regardless of whether such interest is an
allowed or allowable claim under such Insolvency or Liquidation Proceeding),
letter of credit commissions, reimbursement obligations, charges, expenses,
fees, attorneys costs, indemnities and other amounts payable by a Grantor under
any Additional Term Priority Debt Document.

“Additional Term Priority Debt Parties” means, with respect to any series, issue
or class of Additional Term Priority Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Term Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any other Grantor under
any related Additional Term Priority Debt Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

G-5



--------------------------------------------------------------------------------

“Authorized Officer” means “Financial Officer” as defined in the ABL Credit
Agreement.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
federal, state or foreign law for the relief of debtors.

“Business Day” means any day other than a Saturday, Sunday and any other day on
which banking institutions in New York City are authorized by law or other
governmental actions to close.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means all Property now owned or hereafter acquired by the Company
or any other Grantor in or upon which a Lien is granted or purported to be
granted to the ABL Representative or any Term Priority Representative under the
ABL Credit Agreement, any of the ABL Collateral Documents or the First Lien Term
Credit Agreement or any Term Collateral Documents, as applicable.

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Debt Documents” means the ABL Debt Documents and the Term Priority Debt
Documents.

“Debt Facility” means the ABL Facility and any Term Priority Debt Facility.

“Designated Junior Priority Representative” means (i) with respect to the ABL
Priority Collateral, the Designated Term Priority Representative and (ii) with
respect to the Term Priority Collateral, the ABL Representative.

 

G-6



--------------------------------------------------------------------------------

“Designated Senior Representative” means (i) with respect to the ABL Priority
Collateral, the ABL Representative and (ii) with respect to the Term Priority
Collateral, the Designated Term Priority Representative.

“Designated Term Priority Representative” means (i) prior to the Discharge of
First Lien Term Obligations, (x) prior to the initial incurrence of Additional
First Priority Term Debt, the First Lien Term Collateral Representative and
(y) thereafter, the agent designated as the controlling agent under the First
Lien Intercreditor Agreements at such time and (ii) on or after the Discharge of
First Lien Term Obligations, the agent designated as the controlling agent under
the applicable Junior Lien Intercreditor Agreements at such time; it being
understood that as of the date of this Agreement, the Designated Term Priority
Representative shall be the First Lien Term Collateral Representative. When any
Designated Term Priority Representative other than the First Lien Term
Collateral Representative becomes the Designated Term Priority Representative it
shall send a written notice thereof to the ABL Representative and the Company.

“DIP Financing” means any ABL Priority DIP Financing or any Term Priority DIP
Financing, as applicable.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the ABL Obligations or Term Priority
Debt Obligations thereunder, as the case may be, are no longer secured by, and
are no longer required to be secured by, any such Shared Collateral pursuant to
the terms of the documentation governing such Debt Facility, and (i) in the case
of the ABL Obligations, the payment in full in cash of all the ABL Obligations
(other than contingent indemnification obligations for which no claim has been
made), the expiration or return to the ABL Agent or the applicable ABL Secured
Party for cancellation of all Letters of Credit (unless cash collateralized,
otherwise collateralized with “back to back” letters of credit or otherwise
supported, in each case, on terms reasonably satisfactory to the ABL Secured
Party that issued such Letter of Credit), in each case in accordance with the
ABL Credit Agreement, whether or not as a result of an exercise of Secured
Creditor Remedies, and the termination of all commitments under the ABL Credit
Agreement and (ii) in the case of First Lien Term Credit Agreement Obligations,
the payment in full in cash of all the First Lien Term Credit Agreement
Obligations (other than contingent indemnification obligations for which no
claim has been made) in accordance with the First Lien Term Credit Agreement,
whether or not as a result of an exercise of Secured Creditor Remedies, and the
termination of all commitments under the First Lien Term Credit Agreement. The
term “Discharged” shall have a corresponding meaning.

“Discharge of ABL Obligations” means, with respect to any Shared Collateral, the
Discharge of the ABL Obligations with respect to such Shared Collateral;
provided that the Discharge of ABL Obligations shall not be deemed to have
occurred in connection with a Refinancing of such ABL Obligations with any
Indebtedness secured by such Shared Collateral which has been designated in
writing by the ABL Representative (under the ABL Credit Agreement so Refinanced)
to the Designated Term Priority Representative and each other Representative
party hereto as the “ABL Credit Agreement” and constituting “ABL Obligations”
for purposes of this Agreement.

 

G-7



--------------------------------------------------------------------------------

“Discharge of Additional First Priority Term Debt” means, with respect to any
Shared Collateral, the Discharge of all Additional First Priority Term Debt with
respect to such Shared Collateral.

“Discharge of Additional Junior Priority Term Debt” means, with respect to any
Shared Collateral, the Discharge of all Additional Junior Priority Term Debt
with respect to such Shared Collateral.

“Discharge of First Lien Term Credit Agreement Obligations” means, with respect
to any Shared Collateral, the Discharge of the First Lien Term Credit Agreement
Obligations with respect to such Shared Collateral; provided that the Discharge
of First Lien Term Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such First Lien Term Credit
Agreement Obligations with Additional First Priority Term Debt secured by such
Shared Collateral under one or more Additional Term Priority Debt Documents
which has been designated in writing by the Term Priority Representative (under
the First Lien Term Credit Agreement so Refinanced) to the ABL Representative
and each other Representative party hereto as the “First Lien Term Credit
Agreement” and constituting “First Lien Term Credit Agreement Obligations” for
purposes of this Agreement.

“Discharge of First Lien Term Obligations” means, with respect to any Shared
Collateral, the date on which the Discharge of First Lien Term Credit Agreement
Obligations and the Discharge of Additional First Priority Term Debt have
occurred.

“Discharge of Senior Obligations” means, with respect to any series of Senior
Obligations secured by any Senior Collateral, the date on which the Discharge of
such Senior Obligations in respect of such Senior Collateral has occurred.

“Discharge of Term Priority Debt Obligations” means, with respect to any Shared
Collateral, the date on which the Discharge of First Lien Term Obligations and
the Discharge of Additional Junior Priority Term Debt have occurred.

“Effective Date” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Enforcement Notice” shall have the meaning set forth in Section 3.01(a).

“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the New York UCC, and in any event, shall include, but shall not be limited
to, all machinery, equipment, furnishings, appliances, furniture, fixtures,
tools, and vehicles now or hereafter owned by any Grantor in each case,
regardless of whether characterized as equipment under the Uniform Commercial
Code (but excluding any such items which constitute Inventory), and (y) and any
and all additions, substitutions and replacements of any of the foregoing and
all accessions thereto, wherever located, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

 

G-8



--------------------------------------------------------------------------------

“Event of Default” shall mean an Event of Default as defined in the ABL Credit
Agreement, the First Lien Term Credit Agreement, any other ABL Debt Document
relating to any ABL Obligations or any other Term Priority Debt Document
relating to any Term Priority Debt Obligations, as applicable.

“First Lien Intercreditor Agreement” means one or more intercreditor agreements
among, inter alios, the First Lien Term Credit Agreement Administrative Agent
and/or the First Lien Term Collateral Representative, on the one hand, and one
or more representatives for the holders of Additional First Priority Term Debt
that are intended to be or are (i) senior to any Additional Junior Priority Term
Debt with respect to the Term Priority Collateral, (ii) junior to the ABL
Obligations with respect to the ABL Priority Collateral and (iii) senior to the
ABL Obligations with respect to the Term Priority Collateral, in each case, as
may be amended, restated, amended and restated, modified, supplemented or
replaced from time to time in accordance with the terms of this Agreement.

“First Lien Term Cash Management Obligations” means obligations owed by the
Company or any Subsidiary to any First Lien Term Credit Agreement Secured Party
in respect of or in connection with any “Secured Cash Management Agreement” (as
defined in the First Lien Term Credit Agreement).

“First Lien Term Collateral Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement and shall include any
successor collateral agent under the First Lien Term Credit Agreement.

“First Lien Term Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of the Effective Date, among, inter alios, the Company, the
lenders and other financial institutions party thereto, Deutsche Bank AG New
York Branch, as collateral agent and as administrative agent, as amended,
restated, amended and restated, replaced, extended, renewed, Refinanced,
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement; provided that to the extent any Indebtedness thereunder
is expressly provided thereunder to be secured on a junior basis to the Liens
securing the First Lien Term Credit Agreement Obligations in existence on the
Effective Date, such Indebtedness (a) shall not constitute First Priority Term
Debt and (b) subject to satisfaction of the conditions set forth in Section 8.09
hereof, shall constitute Additional First Priority Term Debt or Additional
Junior Priority Term Debt, as applicable.

“First Lien Term Credit Agreement Administrative Agent” means Deutsche Bank AG
New York Branch, as administrative agent under the First Lien Term Credit
Agreement and any successor thereto in such capacity.

“First Lien Term Credit Agreement Credit Documents” means the First Lien Term
Credit Agreement and the other “Loan Documents” as defined in the First Lien
Term Credit Agreement, in each case, as may be amended, restated, amended and
restated, modified, supplemented, replaced, extended, renewed and/or Refinanced
from time to time in accordance with the terms of this Agreement.

 

G-9



--------------------------------------------------------------------------------

“First Lien Term Credit Agreement Obligations” means the “Obligations” as
defined in the First Lien Term Credit Agreement, unless such “Obligations” are
expressly provided under the First Lien Term Credit Agreement not to be secured
on a pari passu basis with the First Lien Term Credit Agreement Obligations in
existence on the Effective Date or unsecured.

“First Lien Term Credit Agreement Secured Parties” means the “Secured Parties”
as defined in the First Lien Term Credit Agreement, other than any Secured
Parties whose obligations are not secured on a pari passu basis with the First
Lien Term Credit Agreement Obligations in existence on the Effective Date or
unsecured.

“First Lien Term Hedging Agreement Obligations” means obligations owed by the
Company or any Subsidiary to any First Lien Term Credit Agreement Secured Party
in respect of or in connection with any “Secured Hedging Agreement” (as defined
in the First Lien Term Credit Agreement).

“First Lien Term Loan Party” means each “Loan Party” as defined in the First
Lien Term Credit Agreement.

“First Lien Term Security Agreement” means the “Security Agreement” as defined
in the First Lien Term Credit Agreement as may be amended, restated, amended and
restated, modified, supplemented or replaced from time to time in accordance
with the terms of this Agreement.

“First Priority Term Class Debt” has the meaning assigned to such term in
Section 8.09.

“First Priority Term Class Debt Parties” has the meaning assigned to such term
in Section 8.09.

“First Priority Term Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“First Priority Term Debt” means the First Lien Term Credit Agreement
Obligations and any Additional First Priority Term Debt.

“Foreign ABL Priority Collateral” has the meaning set forth in Section 8.24.

“Foreign Collateral” has the meaning set forth in Section 8.24.

“Foreign Insolvency Laws” means the IAUK, the Council of the European Union
Regulation No. 2015/848 on Insolvency Proceedings, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up
and Restructuring Act (Canada), and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, administration, reorganization, or similar debtor
relief or creditor rights laws of any applicable foreign jurisdictions from time
to time in effect, in each case as amended, including any corporate law of any
jurisdiction which may be used by a debtor to obtain a stay, restructuring,
arrangement relating to or a compromise of the claims of its creditors against
it and including any rules and regulations pursuant thereto (but, in each case,
shall exclude any part of such laws, rules or regulations of the United Kingdom
which relate solely to any solvent reorganization or solvent restructuring
process).

 

G-10



--------------------------------------------------------------------------------

“Foreign Loan Parties” has the meaning set forth in Section 8.24.

“Foreign Term Priority Collateral” has the meaning set forth in Section 8.24.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

“Grantors” means the Company, each ABL Loan Party, each First Lien Term Loan
Party and each other Person which has granted a security interest pursuant to
any Collateral Document to secure any Secured Obligations. The Grantors existing
on the date hereof are listed on the signature pages hereto as Grantors.

“Indebtedness” means “Indebtedness” as defined in the ABL Credit Agreement as in
effect on the Effective Date

“Insolvency or Liquidation Proceeding” means:

 

  (1)

any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization,
arrangement or adjustment or marshalling of the assets or liabilities of the
Company or any other Grantor, any receivership or assignment for the benefit of
creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

 

  (2)

any liquidation, dissolution, reorganization, marshalling of assets or
liabilities or other winding up of or relating to the Company or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

  (3)

any other proceeding of any type or nature in which substantially all claims of
creditors of the Company or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.

“Intellectual Property” means “Intellectual Property” as defined in the ABL
Credit Agreement as in effect on the Effective Date.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex II or Annex III hereof.

“Junior Lien Intercreditor Agreement” means any intercreditor agreement among
the First Lien Term Credit Agreement Administrative Agent and/or the First Lien
Term Collateral Representative and any other Person party thereto from time to
time (including, without limitation, any Grantor), that defines the relative
rights and priorities of the Term Priority Debt Parties (but solely as between
each other) with respect to the Shared Collateral, in each case, as the same may
be amended, restated, amended and restated, modified, supplemented or replaced
from time to time in accordance with the terms of this Agreement.

 

G-11



--------------------------------------------------------------------------------

“Junior Priority Collateral” means (i) with respect to any ABL Obligations, the
Term Priority Collateral securing such ABL Obligations and (ii) with respect to
any Term Priority Debt Obligations, the ABL Priority Collateral securing such
Term Priority Debt Obligations.

“Junior Priority Collateral Documents” means (i) with respect to any ABL
Priority Collateral, the Term Collateral Documents and (ii) with respect to any
Term Priority Collateral, the ABL Collateral Documents.

“Junior Priority Debt Documents” means (i) with respect to any ABL Priority
Collateral, the Term Priority Debt Documents and (ii) with respect to any Term
Priority Collateral, the ABL Debt Documents.

“Junior Priority Debt Facilities” means (i) with respect to any ABL Priority
Collateral, the Term Priority Debt Facilities and (ii) with respect to any Term
Priority Collateral, the ABL Facility.

“Junior Priority Debt Obligations” means (i) with respect to any ABL Priority
Collateral, the Term Priority Debt Obligations secured by such ABL Priority
Collateral and (ii) with respect to any Term Priority Collateral, the ABL
Obligations secured by such Term Priority Collateral.

“Junior Priority Debt Parties” means (i) with respect to any ABL Priority
Collateral, the Term Priority Debt Parties secured by such ABL Priority
Collateral and (ii) with respect to any Term Priority Collateral, the ABL
Secured Parties secured by such Term Priority Collateral.

“Junior Priority Lien” means (i) with respect to any ABL Priority Collateral,
the Liens on such ABL Priority Collateral in favor of the Term Priority Debt
Parties under the Term Collateral Documents and (ii) with respect to any Term
Priority Collateral, the Liens on such Term Priority Collateral in favor of the
ABL Secured Parties under the ABL Collateral Documents.

“Junior Priority Representative” means (i) with respect to any ABL Priority
Collateral, the Designated Term Priority Representative and (ii) with respect to
any Term Priority Collateral, the ABL Representative.

“Junior Priority Term Class Debt” has the meaning assigned to such term in
Section 8.09.

“Junior Priority Term Class Debt Parties” has the meaning assigned to such term
in Section 8.09.

“Junior Priority Term Class Debt Representative” has the meaning assigned to
such term in Section 8.09.

 

G-12



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease, statutory trust or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Letters of Credit” means “Letters of Credit” as defined in the ABL Credit
Agreement.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.09.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Collateral and any payment or distribution made in respect of Collateral in an
Insolvency or Liquidation Proceeding and any amounts received by any Senior
Representative or any Senior Secured Party from a Junior Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement and all other Proceeds
(as defined in the New York UCC) of Collateral.

“Property” shall mean any interest in any kind of property or asset, whether
real, person- al or mixed, or tangible or intangible.

“Purchase Event” has the meaning assigned to such term in Section 5.07.

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including, in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

G-13



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Replacement Senior Obligation” has the meaning assigned to such term in
Section 8.10.

“Representatives” means the ABL Representative and the Term Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Secured Creditor Remedies” shall mean, except as otherwise provided in the
final sentence of this definition:

(a) the taking by any Secured Party of any action to enforce or realize upon any
Lien, including the institution of any foreclosure proceedings or the noticing
of any public or private sale pursuant to Article 9 of the Uniform Commercial
Code or other Applicable Law;

(b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Collateral Documents,
under Applicable Law, in an Insolvency or Liquidation Proceeding or otherwise,
including the election to retain any of the Shared Collateral in satisfaction of
a Lien;

(c) the taking of any action by any Secured Party or the exercise of any right
or remedy by any Secured Party in respect of the collection on, set off against,
marshaling of, injunction respecting or foreclosure on the Shared Collateral or
the Proceeds thereof;

(d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Shared
Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Shared Collateral by private or public sale conducted by a Secured Party or any
other means at the direction of a Secured Party permissible under Applicable
Law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other Applicable Law; and

(g) the exercise by a Secured Party of any voting rights relating to any Stock
or Stock Equivalent included in the Shared Collateral.

 

G-14



--------------------------------------------------------------------------------

For the avoidance of doubt, none of the following shall be deemed to constitute
an exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency or Liquidation Proceeding or seeking adequate protection by any
Senior Secured Party, (ii) the exercise of rights by the ABL Representative upon
the occurrence of a Cash Dominion Trigger Event (as defined in the ABL Credit
Agreement) or an Event of Default, including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of Collateral to the ABL Representative, (iii) the reduction of
advance rates or sub-limits pursuant to the ABL Credit Agreement, (iv) the
imposition of Reserves (as defined in the ABL Credit Agreement) by the ABL
Representative, (v) the imposition of a default rate or a late fee, (vi) the
suspension or termination of the commitments to lend under the ABL Debt
Documents or under the Term Priority Documents, (vii) the acceleration of the
Term Priority Debt Obligations or the ABL Obligations, (viii) the exercise by
any ABL Banking Services Provider of any right of offset with respect to ABL
Banking Services Obligations and (ix) the exercise of any right of offset with
respect to First Lien Term Hedging Agreement Obligations or First Lien Term Cash
Management Obligations by any First Lien Term Credit Agreement Secured Party.

“Secured Obligations” means the ABL Obligations and the Term Priority Debt
Obligations.

“Secured Parties” means the ABL Secured Parties and the Term Priority Debt
Parties.

“Senior Collateral” means (i) with respect to any ABL Obligations, the ABL
Priority Collateral securing such ABL Obligations and (ii) with respect to any
Term Priority Debt Obligations, the Term Priority Collateral securing such Term
Priority Debt Obligations.

“Senior Collateral Documents” means (i) with respect to any ABL Priority
Collateral, the ABL Collateral Documents and (ii) with respect to any Term
Priority Collateral, the Term Collateral Documents.

“Senior Debt Documents” means (i) with respect to any ABL Priority Collateral,
the ABL Debt Documents and (ii) with respect to any Term Priority Collateral,
the Term Priority Debt Documents.

“Senior Facilities” means (i) with respect to any ABL Priority Collateral, the
ABL Facility and (ii) with respect to any Term Priority Collateral, the Term
Priority Debt Facilities.

“Senior Lien” means (i) with respect to any ABL Priority Collateral, the Liens
on such ABL Priority Collateral in favor of the ABL Secured Parties under the
ABL Collateral Documents and (ii) with respect to any Term Priority Collateral,
the Liens on such Term Priority Collateral in favor of the Term Priority Debt
Parties under the Term Collateral Documents.

“Senior Obligations” means (i) with respect to any ABL Priority Collateral, the
ABL Obligations and (ii) with respect to any Term Priority Collateral, the Term
Priority Debt Obligations.

“Senior Representative” means (i) with respect to any ABL Priority Collateral,
the ABL Representative and (ii) with respect to any Term Priority Collateral,
the Designated Term Priority Representative.

 

G-15



--------------------------------------------------------------------------------

“Senior Secured Parties” means (i) with respect to any ABL Priority Collateral,
the ABL Secured Parties secured by such ABL Priority Collateral and (ii) with
respect to any Term Priority Collateral, the Term Priority Debt Parties secured
by such Term Priority Collateral.

“Shared Collateral” means, at any time, Collateral in which the holders of ABL
Obligations and the holders of Term Priority Debt Obligations under at least one
Term Priority Debt Facility (or, in each case, their Representatives) hold a
security interest at such time (or, in each case, are deemed pursuant to Article
II to hold a security interest). If, at any time, any portion of the Collateral
under the ABL Facility does not constitute Collateral under one or more Term
Priority Debt Facilities, then such portion of such Collateral shall constitute
Shared Collateral only with respect to the Term Priority Debt Facilities for
which it constitutes Collateral and shall not constitute Shared Collateral for
any Term Priority Debt Facility which does not have a security interest in such
Collateral at such time.

“Stock” means shares of capital stock or shares in the capital, as the case may
be (whether denominated as common stock or preferred stock or ordinary shares or
preferred shares, as the case may be), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.

“Stock Equivalent” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable,
provided that any instrument evidencing Indebtedness convertible or exchangeable
for Stock Equivalents shall not be deemed to be Stock Equivalents unless and
until such instrument is so converted or exchanged.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held. Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Company.

“Term Collateral Documents” means the First Lien Intercreditor Agreements (upon
and after the initial execution and delivery thereof by the initial parties
thereto), the Junior Lien Intercreditor Agreements (upon and after the initial
execution and delivery thereof by the initial parties thereto) and any
“Collateral Documents” as defined in the First Lien Term Credit Agreement and
each of the collateral agreements, security agreements and other instruments and
documents executed and delivered by the Company or any other Grantor granting or
purporting to grant a Lien upon all or any portion of the Collateral as security
for the Term Priority Debt Obligations, in each case, as may be amended,
restated, amended and restated, modified, supplemented or replaced from time to
time in accordance with the terms of this Agreement.

 

G-16



--------------------------------------------------------------------------------

“Term Loan Declined Lien” shall have the meaning assigned such term in
Section 2.04.

“Term Priority Account” means any Term Loan Collateral Proceeds Account as
defined in the ABL Credit Agreement.

“Term Priority Collateral” means any “Collateral” (or similar term) as defined
in any First Lien Term Credit Agreement Credit Document or any other Term
Priority Debt Document or any other assets of the Company or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Term Collateral Document as security for any Term Priority Debt Obligation, in
each case other than ABL Priority Collateral, consisting of the following
(including for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Bankruptcy Law) would be Term Priority Collateral):

(1) all Equipment, Fixtures, Real Property, Intellectual Property and Investment
Property (other than any Investment Property described in clauses 3(y) and 9 of
the definition of ABL Priority Collateral);

(2) except to the extent constituting ABL Priority Collateral, all Instruments,
Commercial Tort Claims, Documents and General Intangibles;

(3) all collateral security and guarantees with respect to the foregoing;

(4) all products and Proceeds of any of the foregoing (other than any such
Proceeds that are ABL Priority Collateral); and

(5) all other Collateral not constituting ABL Priority Collateral.

“Term Priority Debt Documents” means the First Lien Term Credit Agreement Credit
Documents and any Additional Term Priority Debt Documents, in each case, as may
be amended, restated, amended and restated, modified, supplemented or replaced
from time to time in accordance with the terms of this Agreement.

“Term Priority Debt Facilities” means the First Lien Term Credit Agreement and
any Additional Term Priority Debt Facilities.

“Term Priority Debt Obligations” means the First Lien Term Credit Agreement
Obligations and any Additional Term Priority Debt Obligations.

“Term Priority Debt Parties” means the First Lien Term Credit Agreement Secured
Parties and any Additional Term Priority Debt Parties.

“Term Priority DIP Financing” has the meaning assigned to such term in
Section 6.01(b).

 

G-17



--------------------------------------------------------------------------------

“Term Priority Representative” means (i) in the case of the First Lien Term
Credit Agreement Obligations, the First Lien Term Collateral Representative and
(ii) in the case of any Additional Term Priority Debt Facility, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Term Priority Debt Facility that is named as the Representative
in respect of such Additional Term Priority Debt Facility in the applicable
Joinder Agreement.

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

“Use Period” means the period commencing on the date that the ABL Representative
(or a Grantor acting with the consent of the ABL Representative) commences the
liquidation and sale of the ABL Priority Collateral in a manner as provided in
Section 5.09 (having theretofore furnished the Designated Term Priority
Representative with an Enforcement Notice) and ending 180 days thereafter;
provided that if any stay or other order that prohibits any of the ABL
Representative, the other ABL Secured Parties or any Grantor (with the consent
of the ABL Representative) from commencing and continuing to exercise any
Secured Creditor Remedies or to liquidate and sell the ABL Priority Collateral
has been entered by a court of competent jurisdiction, such 180-day period shall
be tolled during the pendency of any such stay or other order and the Use Period
shall be so extended; provided that if there are fewer than 30 days remaining in
such 180-day period when such stay or other order is lifted or expires, such
180-day period shall be extend so that the ABL Secured Parties have a Use Period
of 30 days remaining upon the lifting or expiration of such stay or other order.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neutral forms. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the Subsidiaries of such Person unless express reference is made to such
Subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; (vi) the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or” (vii) any reference to a definition in an ABL
Debt Document shall be construed to also refer to any comparable term in any
agreement, instrument, or other document the debt under which Refinances the ABL
Obligations; provided that any comparable term resulting from such Refinancing
would be permitted hereunder if such term had resulted from the amendment or
modification of the ABL Debt that is the subject of such Refinancing, and
(viii) any reference to a definition in a Term Priority Document shall be
construed to also refer to any comparable term in any agreement, instrument, or
other document the debt under which Refinances the Term Loan Debt; provided that
any comparable term resulting from such Refinancing would be permitted hereunder
if such term had resulted from the amendment or modification of the Term Loan
Debt that is the subject of such Refinancing.

 

G-18



--------------------------------------------------------------------------------

Section 1.03 Interpretation. The rules of interpretation specified in the ABL
Credit Agreement (including, without limitation, Sections 1.03 through 1.07
thereof) shall be applicable to this Agreement.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Section 2.01 Subordination. Notwithstanding the date, time, method, manner or
order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted or purported to be granted to any
Junior Priority Representative or any other Junior Priority Debt Party on the
Shared Collateral or of any Liens granted to any Senior Representative or any
other Senior Secured Party on any Shared Collateral (or any actual or alleged
defect or deficiencies in, or failure to attach or perfect, in any of the
foregoing) (and, in each case, notwithstanding whether any such Lien is granted
(or secured Indebtedness relating to the period) before commencement of an
Insolvency or Liquidation Proceeding and notwithstanding any provision of the
UCC of any applicable jurisdiction, any Applicable Law, any Junior Priority Debt
Document or any Senior Debt Document or any other circumstance whatsoever, each
Junior Priority Representative, on behalf of itself and each Junior Priority
Debt Party under its Junior Priority Debt Facility, hereby agrees that (x) any
Lien on the Shared Collateral securing any Senior Obligations now or hereafter
held by or on behalf of any Senior Representative or any other Senior Secured
Party or other agent or trustee therefor, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall have priority
over and be senior in all respects and prior to all Liens on the Shared
Collateral securing any Junior Priority Debt Obligations and (y) any Lien on the
Shared Collateral securing any Junior Priority Debt Obligations now or hereafter
held by or on behalf of any Junior Priority Representative, any other Junior
Priority Debt Party or other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Shared
Collateral securing any Senior Obligations, and without limitation of the
foregoing:

(a) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the Term Priority Representatives or any
Term Priority Debt Party that secures all or any portion of the Term Priority
Debt Obligations shall in all respects be junior and subordinate to all Liens
granted or purported to be granted to the ABL Representative and the ABL Secured
Parties in the ABL Priority Collateral to secure all or any portion of the ABL
Obligations;

(b) any Lien in respect of all or any portion of the ABL Priority Collateral now
or hereafter held by or on behalf of the ABL Representative or any ABL Secured
Party that secures all or any portion of the ABL Obligations shall in all
respects be senior and prior to all Liens granted to the Term Priority
Representatives or any Term Priority Debt Party in the ABL Priority Collateral
to secure all or any portion of the Term Priority Debt Obligations;

 

G-19



--------------------------------------------------------------------------------

(c) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the ABL Representative or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior and subordinate to all Liens granted to the Term Priority
Representatives and the Term Priority Debt Parties in the Term Priority
Collateral to secure all or any portion of the Term Priority Debt Obligations;
and

(d) any Lien in respect of all or any portion of the Term Priority Collateral
now or hereafter held by or on behalf of the Term Priority Representatives or
any Term Priority Debt Party that secures all or any portion of the Term
Priority Debt Obligations shall in all respects be senior and prior to all Liens
granted or purported to be granted to the ABL Representative or any ABL Secured
Party in the Term Priority Collateral to secure all or any portion of the ABL
Obligations.

Without limitation of the foregoing, all Liens on the Shared Collateral securing
any Senior Obligations shall be and remain senior in all respects and prior to
all Liens on the Shared Collateral securing any Junior Priority Debt Obligations
for all purposes, it being understood that (w) all Liens on the ABL Priority
Collateral securing any ABL Obligations shall be and remain senior in all
respects and prior to all Liens on the ABL Priority Collateral securing any Term
Priority Debt Obligations, (x) all Liens on the Term Priority Collateral
securing any Term Priority Debt Obligations shall be and remain senior in all
respects and prior to all Liens on the Term Priority Collateral securing any ABL
Obligations, (y) all Liens on the ABL Priority Collateral securing any Term
Priority Debt Obligations shall be and remain junior and subordinate in all
respects to all Liens on the ABL Priority Collateral securing any ABL
Obligations and (z) all Liens on the Term Priority Collateral securing any ABL
Obligations shall be and remain junior and subordinate in all respects to all
Liens on the Term Priority Collateral securing any Term Priority Debt
Obligations, in each case of the foregoing whether or not such Liens securing
any Senior Obligations are junior and/or subordinated to any Lien securing any
other obligation of the Company, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

Section 2.02 Nature of ABL Obligations. Each Term Priority Representative, on
behalf of itself and each Term Priority Debt Party under its Term Priority Debt
Facility, acknowledges that (a) the ABL Obligations are revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed, (b) the terms of the
ABL Debt Documents and the ABL Obligations may be amended, restated, amended and
restated, supplemented or otherwise modified, and the ABL Obligations, or a
portion thereof, may be Refinanced in whole or in part from time to time and
(c) the aggregate amount of the ABL Obligations may be increased, in each case,
without notice to or consent by any Term Priority Representative or Term
Priority Debt Party and without affecting the provisions hereof. The Lien
priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, restatement, amendment and restatement, supplement or
other modification, or any Refinancing, of either the ABL Obligations or the
Term Priority Debt Obligations, or any portion thereof. As between the Company
and the other Grantors and the Term Priority Debt Parties, the foregoing
provisions will not limit or otherwise affect the obligations of the Company and
the Grantors contained in any Term Priority Debt Document with respect to the
incurrence of additional ABL Obligations.

 

G-20



--------------------------------------------------------------------------------

Section 2.03 Prohibition on Contesting Liens. Each Junior Priority
Representative, for itself and on behalf of each Junior Priority Debt Party
under its Junior Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) directly or indirectly contest, or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority, attachment or
enforceability of any Lien securing any Senior Obligations held (or purported to
be held) by or on behalf of any Senior Representative or any of the other Senior
Secured Parties or other agent or trustee therefor in any Senior Collateral.
Each Senior Representative, for itself and on behalf of each Senior Secured
Party under its Senior Facility, agrees that it shall not (and hereby waives any
right to) contest, or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, extent,
perfection, priority, attachment or enforceability of any Lien securing any
Junior Priority Debt Obligations held (or purported to be held) by or on behalf
of any of any Junior Priority Representative or any of the Junior Priority Debt
Parties or other agent or trustee therefor in any Junior Priority Collateral.
Notwithstanding the foregoing, no provision in this Agreement shall be construed
to prevent or impair the rights of any Senior Representative to enforce this
Agreement (including the priority of the Liens securing the Senior Obligations
as provided in Section 2.01) or any of the Senior Debt Documents.

Section 2.04 No Other Liens. The parties hereto (including the Company on behalf
of the Grantors party hereto) agree that it is their intention that the
Collateral securing the ABL Obligations and the Term Priority Debt Obligations
be identical, except to the extent otherwise expressly set forth herein or to
the extent the applicable Debt Document and each other then extant Debt Document
does not require the applicable Debt Facility thereunder to be secured by such
Collateral. The parties hereto further agree that, (I) so long as the Discharge
of ABL Obligations has not occurred, (a) none of the Grantors shall, or shall
permit any of its Subsidiaries to, grant or permit any Lien on any asset to
secure any Term Priority Debt Obligation unless it has granted, or concurrently
therewith grants, a Lien on such asset to secure the ABL Obligations, and (b) if
any Term Priority Representative or any Term Priority Debt Party shall hold any
Lien on any assets or property of any Grantor securing any Term Priority Debt
Obligations that are not also subject to the Liens securing all ABL Obligations
under the ABL Collateral Documents, such Term Priority Representative or Term
Priority Debt Party (i) shall notify the ABL Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to the ABL Representative as security for the
ABL Obligations, shall assign such Lien to the ABL Representative as security
for all ABL Obligations for the benefit of the ABL Secured Parties (but may
retain a Lien on such assets or property subject to the terms hereof) and
(ii) until such assignment or such grant of a similar Lien to the ABL
Representative, shall be deemed to hold and have held such Lien for the benefit
of the ABL Representative and the other ABL Secured Parties as security for the
ABL Obligations; provided that this provision will not be violated with respect
to any Lien securing any Term Priority Obligations if the ABL Representative is
given a reasonable opportunity to accept a Lien on any asset or property and ABL
Representative expressly declines to accept a Lien on such asset or property
(such Lien, an “ABL Declined Lien”); and (II) so long as the Discharge of Term
Priority Debt Obligations has not occurred, (a) none of the Grantors shall, or
shall permit any of its Subsidiaries to, grant or permit any Lien on any asset
to secure any ABL Obligation unless it has granted, or concurrently therewith
grants, a Lien on such asset to secure the Term Priority Debt Obligations, and
(b) if the ABL Representative or any ABL Secured Party shall hold any Lien on
any assets or property of any Grantor securing any ABL Obligations that are not
also subject to the Liens securing all Term

 

G-21



--------------------------------------------------------------------------------

Priority Debt Obligations under the Term Collateral Documents, the ABL
Representative or any ABL Secured Party (i) shall notify the Designated Term
Priority Representative promptly upon becoming aware thereof and, unless such
Grantor shall promptly grant a similar Lien on such assets or property to the
Designated Term Priority Representative as security for the Term Priority Debt
Obligations, shall assign such Lien to the Designated Term Priority
Representative as security for all Term Priority Debt Obligations for the
benefit of the Term Priority Debt Parties (but may retain a Lien on such assets
or property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to the Designated Term Priority Representative, shall be
deemed to hold and have held such Lien for the benefit of the Term Priority
Representatives and the other Term Priority Debt Parties as security for the
Term Priority Debt Obligations provided that this provision will not be violated
with respect to any Lien securing any ABL Obligations if the Term Priority
Representative Agent is given a reasonable opportunity to accept a Lien on any
asset or property and Term Priority Representative Agent expressly declines to
accept a Lien on such asset or property (such Lien, a “Term Loan Declined
Lien”). To the extent that the provisions of the immediately preceding sentence
are not complied with for any reason, (I) without limiting any other right or
remedy available to the ABL Representative or any other ABL Secured Party, each
Term Priority Representative agrees, for itself and on behalf of the other Term
Priority Debt Parties, that any amounts received by or distributed to any Term
Priority Debt Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.04 shall be subject to Sections 4.01 and 4.02
and (II) without limiting any other right or remedy available to any Term
Priority Representative or any other Term Priority Debt Party, the ABL
Representative agrees, for itself and on behalf of the other ABL Secured
Parties, that any amounts received by or distributed to any ABL Secured Party
pursuant to or as a result of any Lien granted in contravention of this
Section 2.04 shall be subject to Sections 4.01 and 4.02.

Section 2.05 Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Junior Priority Representatives or the Junior
Priority Debt Parties. The provisions of this Agreement are intended to govern
the respective Lien priorities as between the ABL Secured Parties and the Term
Priority Debt Parties and shall not impose on the ABL Representative, the ABL
Secured Parties, the Term Priority Representatives, the Term Priority Debt
Parties or any agent or trustee therefor any obligations in respect of the
disposition of Proceeds of any Shared Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or governmental authority or any Applicable Law.

Section 2.06 Certain Cash Collateral. Notwithstanding anything in this Agreement
or any ABL Debt Document or Term Priority Debt Document to the contrary,
(x) Collateral consisting of cash and cash equivalents and the proceeds thereof
(i) pledged to secure ABL Obligations consisting of reimbursement obligations in
respect of Letters of Credit in accordance with the terms of the ABL Credit
Agreement and/or (ii) deposited in, or credited to, any account for the purpose
of cash collateralizing obligations in respect of Letters of Credit pursuant to
the ABL Credit Agreement shall, in each case, be applied as specified in the ABL
Credit Agreement and will not constitute Shared Collateral and, for the
avoidance of doubt, no account containing any such cash and cash equivalents
shall constitute Shared Collateral and (y)(i) funds deposited for the
satisfaction, discharge, redemption or defeasance of any Secured

 

G-22



--------------------------------------------------------------------------------

Obligations in accordance with the terms of the applicable ABL Debt Documents or
Term Priority Debt Document and (ii) cash collateral deposited with (or pledged
to) the ABL Representative, Term Priority Representative or any other Secured
Party in respect of any defaulting lender participations in Letters of Credit,
swingline loans or protective advances under the ABL Debt Documents, returned or
charged-back items under the ABL Debt Documents, ABL Swap Agreement Obligations,
ABL Banking Services Obligations, First Lien Term Hedging Agreement Obligations
or First Lien Term Cash Management Obligations which are secured under the
applicable Collateral Documents shall, in each case, be applied as specified in
the applicable ABL Debt Documents or Term Priority Debt Document, as applicable,
and will not constitute Shared Collateral.

ARTICLE III

ENFORCEMENT

Section 3.01 Exercise of Remedies.

(a) With respect to any Senior Collateral, so long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
(i) neither any Junior Priority Representative nor any Junior Priority Debt
Party will (x) exercise any Secured Creditor Remedies with respect to any such
Senior Collateral in respect of any Junior Priority Debt Obligations secured by
such Senior Collateral, or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), (y) contest,
protest or object to (A) any foreclosure proceeding or action brought with
respect to such Senior Collateral or any other Senior Collateral by any Senior
Representative or any Senior Secured Party in respect of the Senior Obligations,
(B) the exercise of any right by any Senior Representative or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary or (C) any other exercise by any such party of any
rights and remedies relating to such Senior Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to such Senior Collateral in respect of
Senior Obligations and (ii) the Senior Representatives and the Senior Secured
Parties shall have the exclusive right to enforce rights, exercise remedies
(including setoff and the right to credit bid their debt) and make
determinations regarding the release, disposition or restrictions with respect
to such Senior Collateral without any consultation with or the consent of any
Junior Priority Representative or any other Junior Priority Debt Party;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Company or any other Grantor, any Junior Priority
Representative may file a claim, proof of claim, or statement of interest with
respect to the Junior Priority Debt Obligations under its Junior Priority Debt
Facility, (B) any Junior Priority Representative may take any action (so long as
such action is not adverse to the prior Liens on the Shared Collateral securing
the Senior Obligations or the rights of the Senior Representatives or the other
Senior Secured Parties to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and

 

G-23



--------------------------------------------------------------------------------

priority of its Lien on, the Shared Collateral, (C) any Junior Priority
Representative and the Junior Priority Debt Parties may exercise their rights
and remedies as unsecured creditors, to the extent provided in Section 5.04, (D)
the Junior Priority Debt Parties may file any responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Junior Priority Debt Parties or the avoidance of any Junior
Priority Lien to the extent not inconsistent with the terms of this Agreement
and (E) the Junior Priority Debt Parties may vote with respect to any Plan of
Reorganization in a manner that is consistent with and otherwise in accordance
with this Agreement (in each case of (A) through (E) above, solely to the extent
such action is not inconsistent with, or could not result in a resolution
inconsistent with, the terms of this Agreement and it being understood and
agreed that the temporary deposit of Proceeds of Term Priority Collateral in a
Deposit Account controlled by the ABL Representative shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
Designated Term Priority Representative after the ABL Representative has actual
knowledge that such amount constitutes proceeds of Term Priority Collateral). In
exercising rights and remedies with respect to the Senior Collateral, the Senior
Representatives and the Senior Secured Parties may enforce the provisions of the
Senior Debt Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion;
provided that each of the ABL Representative and the Term Priority
Representative agrees to provide to the other (x) a written notice (an
“Enforcement Notice”) prior to the commencement of any Secured Creditor Remedies
and (y) copies of any notices that it is required under Applicable Law to
deliver to any Grantor promptly after delivery thereof; provided, further,
however, that (I) the ABL Representative’s failure to provide any such
Enforcement Notice or copies to the Term Priority Representatives shall not
impair any of the ABL Representative’s rights hereunder or under any of the ABL
Debt Documents and (II) the Term Priority Representative’s failure to provide
any such Enforcement Notice or copies to the ABL Representative shall not impair
any Term Priority Representative’s rights hereunder or under any of the Term
Priority Debt Documents. Such exercise and enforcement shall include the rights
of an agent appointed by them to sell or otherwise dispose of Senior Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition
and to exercise all the rights and remedies of a secured lender under the UCC of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

(b) With respect to any Senior Collateral, so long as the Discharge of Senior
Obligations has not occurred, except as expressly provided in the proviso in
clause (ii) of Section 3.01(a) and in Article VI, each Junior Priority
Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, agrees that it will not, in the context of
its role as a secured creditor, take or receive any Senior Collateral or any
Proceeds of Senior Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Senior Collateral in respect of
Junior Priority Debt Obligations. Without limiting the generality of the
foregoing, with respect to any Senior Collateral, unless and until the Discharge
of Senior Obligations has occurred, except as expressly provided in the proviso
in clause (ii) of Section 3.01(a) and in Article VI, the sole right of the
Junior Priority Representatives and the Junior Priority Debt Parties with
respect to the Senior Collateral is to hold a Lien on the Senior Collateral in
respect of Junior Priority Debt Obligations pursuant to the Junior Priority Debt
Documents for the period set forth, and to the extent granted, therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Senior
Obligations has occurred.

 

G-24



--------------------------------------------------------------------------------

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Junior
Priority Representative, for itself and on behalf of each Junior Priority Debt
Party under its Junior Priority Debt Facility, agrees that neither such Junior
Priority Representative nor any such Junior Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by any Senior
Representative or any Senior Secured Party with respect to the Senior Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Senior Collateral, whether by foreclosure or
otherwise, and (ii) each Junior Priority Representative, for itself and on
behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, hereby waives any and all rights it or any such Junior Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representatives or the Senior Secured Parties seek to enforce
or collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of any Senior Representative or any other Senior Secured Party is adverse to the
interests of the Junior Priority Debt Parties.

(d) Each Junior Priority Representative, for itself and on behalf of each Junior
Priority Debt Party under its Junior Priority Debt Facility, hereby acknowledges
and agrees that no covenant, agreement or restriction contained in any Junior
Priority Debt Document shall be deemed to restrict in any way the rights and
remedies of the Senior Representatives or the Senior Secured Parties with
respect to the Senior Collateral as set forth in this Agreement and the Senior
Debt Documents.

(e) Subject to Section 3.01(a), with respect to any Senior Collateral, the
Designated Senior Representative shall have the exclusive right to exercise any
right or remedy with respect to such Senior Collateral and shall have the
exclusive right to determine and direct the time, method, manner and place for
exercising such right or remedy or conducting any proceeding with respect
thereto. Following the Discharge of Senior Obligations with respect to any
Senior Collateral, the Designated Junior Priority Representative shall have the
exclusive right to exercise any right or remedy with respect to such Senior
Collateral, and the Designated Junior Priority Representative shall have the
exclusive right to direct the time, method, manner and place of exercising or
conducting any proceeding for the exercise of any right or remedy available to
the Junior Priority Debt Parties with respect to such Senior Collateral, or of
exercising or directing the exercise of any trust or power conferred on the
Junior Priority Representatives, or for the taking of any other action
authorized by the Junior Priority Collateral Documents; provided, however, that
nothing in this Section 3.01(e) shall impair the right of any Junior Priority
Representative or other agent or trustee acting on behalf of the Junior Priority
Debt Parties to take such actions with respect to the Senior Collateral after
the Discharge of Senior Obligations in respect of such Senior Collateral as may
be otherwise required or authorized pursuant to any intercreditor agreement
governing the Term Priority Debt Parties or the Term Priority Debt Obligations
(including the First Lien Intercreditor Agreements and Junior Lien Intercreditor
Agreements).

Section 3.02 Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Junior Priority Representative, on behalf of itself and
each Junior Priority Debt Party under its Junior Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representatives upon the request of the Designated Senior
Representative) in commencing, any enforcement, collection, execution, levy,
foreclosure or other action or proceeding with respect to any Lien held by it in
the Senior Collateral under any of the Junior Priority Debt Documents or
otherwise in respect of the Junior Priority Debt Obligations.

 

G-25



--------------------------------------------------------------------------------

Section 3.03 Actions upon Breach. Should any Junior Priority Representative or
any Junior Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Senior
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party or the
Company or any other Grantor may obtain relief against such Junior Priority
Representative or such Junior Priority Debt Party by injunction, specific
performance or other appropriate equitable relief. Each Junior Priority
Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, hereby (i) agrees that the Senior Secured
Parties’ damages from the actions of the Junior Priority Representatives or any
Junior Priority Debt Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that the Company, any other Grantor or the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages and (ii) irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
Senior Representative or any other Senior Secured Party.

ARTICLE IV

PAYMENTS

Section 4.01 Application of Proceeds.

(a) So long as the Discharge of ABL Obligations has not occurred and regardless
of whether an Insolvency or Liquidation Proceeding has been commenced, the ABL
Priority Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such ABL Priority Collateral pursuant to
an exercise of Secured Creditor Remedies or the application of cash and other
Proceeds deposited in controlled bank accounts during cash dominion, or upon the
exercise of any other remedies shall be applied by the ABL Representative to the
ABL Obligations in such order as specified in the relevant ABL Debt Documents
until the Discharge of ABL Obligations has occurred. Following the Discharge of
ABL Obligations, the ABL Representative shall deliver promptly to the Designated
Term Priority Representative any ABL Priority Collateral or Proceeds thereof
held by it in the same form as received, with any necessary endorsements, or as
a court of competent jurisdiction may otherwise direct, to be applied by the
Designated Term Priority Representative to the Term Priority Debt Obligations in
such order as specified in the relevant Term Priority Debt Documents (including
the First Lien Intercreditor Agreements and the Junior Lien Intercreditor
Agreements) (unless otherwise prohibited by applicable law, unless any other
Person has made a demand therefor and is lawfully entitled thereto, or unless a
court of competent jurisdiction otherwise directs).

(b) So long as the Discharge of Term Priority Debt Obligations has not occurred
and regardless of whether an Insolvency or Liquidation Proceeding has been
commenced, the Term Priority Collateral pursuant to an exercise of Secured
Creditor Remedies or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Term Priority Collateral or upon
the exercise of any other remedies shall be applied by the Term Priority

 

G-26



--------------------------------------------------------------------------------

Representatives to the Term Priority Debt Obligations in such order as specified
in the relevant Term Priority Debt Documents (including the First Lien
Intercreditor Agreements and the Junior Lien Intercreditor Agreements) until the
Discharge of Term Priority Debt Obligations has occurred. Following the
Discharge of Term Priority Debt Obligations, the Designated Term Priority
Representative and each other Term Priority Representative shall deliver
promptly to the ABL Representative any Term Priority Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the ABL Representative to the ABL Obligations in such order as
specified in the relevant ABL Debt Documents (unless otherwise prohibited by
applicable law, unless any other Person has made a demand therefor and is
lawfully entitled thereto, or unless a court of competent jurisdiction otherwise
directs).

(c) In exercising remedies, whether as a secured creditor or otherwise, the ABL
Representative shall have no obligation or liability to the Designated Term
Priority Representative or to any other Term Priority Debt Party, and no Term
Priority Representative shall have any obligation or liability to the ABL
Representative or to any other ABL Secured Party, in each case regarding the
adequacy of any Proceeds or for any action or omission, except solely for an
action or omission that breaches the express obligations undertaken by such
Person under the terms of this Agreement.

(d) Following the Discharge of ABL Obligations (unless otherwise prohibited by
applicable law, unless any other Person has made a demand therefor and is
lawfully entitled thereto, or unless a court of competent jurisdiction otherwise
directs), the ABL Representative shall deliver to the Designated Term Priority
Representative or shall execute such documents as the Designated Term Priority
Representative may reasonably request (at the expense of the Company) to enable
the Designated Term Priority Representative to have control over any Pledged or
Controlled Collateral still in the ABL Representative’s possession, custody, or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Following the Discharge of
Term Priority Debt Obligations (unless otherwise prohibited by applicable law,
unless any other Person has made a demand therefor and is lawfully entitled
thereto, or unless a court of competent jurisdiction otherwise directs), the
Designated Term Priority Representative shall deliver to the ABL Representative
or shall execute such documents as the ABL Representative may reasonably request
(at the expense of the Company) to enable the ABL Representative to have control
over any Pledged or Controlled Collateral still in the Designated Term Priority
Representative’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.

Section 4.02 Payments Over.

(a) Unless and until the Discharge of ABL Obligations has occurred and
regardless of whether an Insolvency or Liquidation Proceeding has been
commenced, any ABL Priority Collateral or Proceeds thereof (including for the
avoidance of doubt, any other distributions, whether in the form of cash, debt,
or other securities) received by any Term Priority Representative or any Term
Priority Debt Party in connection with the exercise of any right or remedy
(including setoff) relating to the Shared Collateral, whether or not in
contravention of this Agreement or otherwise, shall be held in trust for the
benefit of, and forthwith paid over to, the

 

G-27



--------------------------------------------------------------------------------

ABL Representative for the benefit of the ABL Secured Parties in the same form
as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The ABL Representative is hereby authorized
to make any such endorsements as agent for each of the Term Priority
Representatives or any such Term Priority Debt Party. This authorization is
coupled with an interest and is irrevocable.

(b) Unless and until the Discharge of Term Priority Debt Obligations has
occurred and regardless of whether an Insolvency or Liquidation Proceeding has
been commenced, any Term Priority Collateral or Proceeds thereof (including for
the avoidance of doubt, any other distributions, whether in the form of cash,
debt, or other securities) received by the ABL Representative or any ABL Secured
Party in connection with the exercise of any right or remedy (including setoff)
relating to the Shared Collateral, whether or not in contravention of this
Agreement or otherwise, shall be held in trust for the benefit of, and forthwith
paid over to, the Designated Term Priority Representative for the benefit of the
Term Priority Debt Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
Designated Term Priority Representative is hereby authorized to make any such
endorsements as agent for the ABL Representative or any such ABL Secured Party.
This authorization is coupled with an interest and is irrevocable.

Section 4.03 Specific Performance. Each of the ABL Representative, the First
Lien Term Collateral Representative and each other Representative that becomes a
party to this Agreement is hereby authorized to demand specific performance of
this Agreement, whether or not the Company or any Grantor shall have complied
with any of the provisions of any of the Debt Documents, at any time when any
other party hereto shall have failed to comply with any of the provisions of
this Agreement applicable to it. Each of the ABL Representative, for and on
behalf of itself and the ABL Secured Parties, and each Term Priority
Representative, for and on behalf of itself and the Term Priority Debt Parties,
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance.

Section 4.04 Mixed Collateral Proceeds. Notwithstanding anything to the contrary
contained herein or in the definition of ABL Priority Collateral or Term
Priority Collateral, in the event that Proceeds of Shared Collateral are
received from (or are otherwise attributable to the value of) a sale or other
disposition of Shared Collateral that involves a sale or disposition of the
Stock and Stock Equivalents of a Grantor or the combination of ABL Priority
Collateral and Term Priority Collateral (whether or not ABL Priority Collateral
or Term Priority Collateral is directly involved in such transaction), the
portion of such Proceeds that shall be allocated as Proceeds of ABL Priority
Collateral for purposes of this Agreement shall be an amount equal to the net
book value (but not less than cost) of such ABL Priority Collateral, including
ABL Priority Collateral owned by a Grantor the Stock and Stock Equivalents of
whom are directly or indirectly the subject of such transaction.

 

G-28



--------------------------------------------------------------------------------

ARTICLE V

OTHER AGREEMENTS

Section 5.01 Releases.

(a) Each Junior Priority Representative, for itself and on behalf of each Junior
Priority Debt Party under its Junior Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the Stock and Stock Equivalent
of any Subsidiary of the Company) (i) in connection with the exercise of Secured
Creditor Remedies by the Designated Senior Representative in respect of such
Shared Collateral following and during the continuation of an Event of Default
under the Senior Debt Documents or (ii) if not in connection with the exercise
of Secured Creditor Remedies by the Designated Senior Representative in respect
of such Shared Collateral, so long as such sale, transfer or other disposition
is (x) permitted by the terms of the Junior Priority Debt Documents or (y) made
with the consent of the Designated Senior Representative at a time when an Event
of Default (as defined in the applicable Senior Debt Document) is continuing,
the Liens granted to the Junior Priority Representatives and the Junior Priority
Debt Parties upon such Shared Collateral to secure Junior Priority Debt
Obligations shall (whether or not any Insolvency or Liquidation Proceeding is
pending at such time) terminate and be released, immediately and automatically
and without any further action by any Person, concurrently with the termination
and release of all Liens granted upon such Shared Collateral to secure Senior
Obligations. Upon delivery to a Junior Priority Representative of an Officer’s
Certificate stating that any such termination and release of Liens securing the
Senior Obligations has become effective (or shall become effective concurrently
with such termination and release of the Liens granted to the Junior Priority
Debt Parties and the Junior Priority Representatives) and any necessary or
proper instruments of termination or release prepared by the Company or any
other Grantor, such Junior Priority Representative will promptly execute,
deliver or acknowledge, at the Company’s or the other Grantor’s sole cost and
expense, such instruments to evidence such termination and release of the Liens.
Nothing in this Section 5.01(a) will be deemed to affect any agreement of a
Junior Priority Representative, for itself and on behalf of the Junior Priority
Debt Parties under its Junior Priority Debt Facility, to release the Liens on
the Junior Priority Collateral as set forth in the relevant Junior Priority Debt
Documents.

(b) Each Junior Priority Representative, for itself and on behalf of each Junior
Priority Debt Party under its Junior Priority Debt Facility, hereby irrevocably
constitutes and appoints the Designated Senior Representative and any officer or
agent of the Designated Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Junior Priority Representative or such
Junior Priority Debt Party or in the Designated Senior Representative’s own
name, from time to time in the Designated Senior Representative’s discretion,
for the purpose of carrying out the terms of Section 5.01(a), to take any and
all appropriate action and to execute and/or authorize any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
Section 5.01(a), including any termination statements, notations of liens,
endorsements or other instruments of transfer or release. The Designated Senior
Representative hereby agrees to take action reasonably requested by the Grantors
to carry out the terms of this Section 5.01(b) or to accomplish the purposes of
Section 5.01(a).

(c) With respect to any Senior Collateral, unless and until the Discharge of
Senior Obligations has occurred, each Junior Priority Representative, for itself
and on behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, hereby consents to the application, whether prior to or after an Event
of Default under any Senior Debt Document, of proceeds of such Senior Collateral
to the repayment of Senior Obligations pursuant to the Senior

 

G-29



--------------------------------------------------------------------------------

Debt Documents, provided that nothing in this Section 5.01(c) shall be construed
to prevent or impair the rights of the Junior Priority Representatives or the
Junior Priority Debt Parties to receive proceeds in connection with the Junior
Priority Debt Obligations not otherwise in contravention of this Agreement.

(d) Notwithstanding anything to the contrary in any Junior Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Priority Collateral Document each require any Grantor (i) to make any payments
in respect of any item of Shared Collateral to, (ii) to deliver or afford
control over any item of Shared Collateral to, or deposit any item of Shared
Collateral with, (iii) to make notations of lien or register ownership of any
item of Shared Collateral in the name of or make an assignment of ownership of
any Shared Collateral or the rights thereunder to, (iv) cause any securities
intermediary, commodity intermediary or other Person acting in a similar
capacity to agree to comply, in respect of any item of Shared Collateral, with
instructions or orders from, or to treat, in respect of any item of Shared
Collateral, as the entitlement holder, (v) hold any item of Shared Collateral in
trust for (to the extent such item of Shared Collateral cannot be held in trust
for multiple parties under Applicable Law), (vi) obtain the agreement of a
bailee or other third party to hold any item of Shared Collateral for the
benefit of or subject to the control of or, in respect of any item of Shared
Collateral, to follow the instructions of or (vii) obtain the agreement of a
landlord with respect to access to leased premises where any item of Shared
Collateral is located or waivers or subordination of rights with respect to any
item of Shared Collateral in favor of, in any case, both any Senior
Representative and any Junior Priority Representative or Junior Priority Debt
Party, such Grantor may, until the applicable Discharge of Senior Obligations
has occurred, comply with such requirement under the Junior Priority Collateral
Document as it relates to such Shared Collateral by taking any of the actions
set forth above only with respect to, or in favor of, the Designated Senior
Representative; provided that, notwithstanding anything to the contrary, any
action or compliance with respect to the foregoing by any Grantor shall not
cause a default or Event of Default to exist under any Senior Debt Document or
any Junior Priority Debt Document.

Section 5.02 Insurance and Condemnation Awards. Proceeds of Shared Collateral
include insurance proceeds and, therefore, the Lien priorities set forth herein
shall govern the ultimate disposition of casualty insurance proceeds. The ABL
Representative and the Designated Term Priority Representative shall each be
named as additional insured or loss payee, as applicable, with respect to all
insurance policies relating to the Shared Collateral. Unless and until the
Discharge of ABL Obligations has occurred, the ABL Representative and the ABL
Secured Parties shall have the sole and exclusive right, as against the Term
Priority Representatives and the Term Priority Debt Parties, subject to the
terms set forth in this Section 5.02 and the rights of the Grantors under the
ABL Debt Documents, (a) to adjust settlement for any insurance policy covering
the ABL Priority Collateral in the event of any loss, theft or destruction
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the ABL Priority Collateral. Unless and until the Discharge
of Term Priority Debt Obligations has occurred, the Designated Term Priority
Representative and the Term Priority Debt Parties shall have the sole and
exclusive right, as against the ABL Representative and the ABL Secured Parties,
subject to the terms set forth in this Section 5.02 and the rights of the
Grantors under the Term Priority Debt Documents, (a) to adjust settlement for
any insurance policy covering the Term Priority Collateral in the event of any
loss, theft or destruction thereunder and (b) to approve any award granted in
any condemnation or similar proceeding affecting the Term Priority Collateral.
If any insurance

 

G-30



--------------------------------------------------------------------------------

claim includes both ABL Priority Collateral and Term Priority Collateral, the
insurer will not settle such claim separately with respect to ABL Priority
Collateral and Term Priority Collateral, and if the ABL Representative and the
Designated Term Priority Representative are unable after negotiating in good
faith to agree on the settlement for such claim, either ABL Representative or
the Designated Term Priority Representative may apply to a court of competent
jurisdiction to make a determination as to the settlement of such claim, and the
court’s determination shall be binding upon the Secured Parties. All proceeds of
such insurance shall be remitted to the ABL Representative or the Designated
Term Priority Representative, as the case may be, and each of the Term Priority
Representatives and ABL Representative shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.01 hereof. Subject to the rights of the Grantors under the
applicable Senior Debt Documents, unless and until the Discharge of Senior
Obligations has occurred, all proceeds of any such policy and any such award, if
in respect of any Senior Collateral, shall be paid (i) first, prior to the
occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of such Senior Debt Documents, (ii) second, after the occurrence of the
Discharge of Senior Obligations, to the Designated Junior Priority
Representative for the benefit of the Junior Priority Debt Parties pursuant to
the terms of the applicable Junior Priority Debt Documents and (iii) third, if
no Junior Priority Debt Obligations are outstanding (other than unasserted
contingent indemnification obligations and expense reimbursement obligations),
to the owner of the subject property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. If any
Junior Priority Representative or any Junior Priority Debt Party shall, at any
time, receive any proceeds of any such insurance policy or any such award prior
to the Discharge of Senior Obligations, it shall pay such proceeds over to the
Designated Senior Representative in accordance with the terms of Section 4.02 to
be applied in accordance with the immediately preceding sentence.

Section 5.03 Amendments to Debt Documents.

(a) The ABL Debt Documents may be amended, restated, amended and restated,
supplemented, extended, renewed, replaced, restructured, and/or otherwise
modified in accordance with their terms, and the Indebtedness under the ABL Debt
Documents may be Refinanced or replaced, in whole or in part, in each case,
without the consent of any Term Priority Debt Party, all without affecting the
Lien priorities provided for herein and the other provisions hereof; provided,
however, that, without the consent of the Designated Term Priority
Representative, no such amendment, restatement, amendment and restatement,
supplement, extension, renewal, replacement, restructuring or other modification
(or successive amendments, restatements, amendment and restatements,
supplements, extensions, renewals, replacements, restructurings or other
modifications) shall (i) contravene the provisions of this Agreement,
(ii) include any obligors under any ABL Debt Document that are not Grantors
(unless (x) such obligors become Grantors under the applicable Term Priority
Debt Documents substantially concurrently therewith or (y) Designated Term
Priority Representative is given a reasonable opportunity of time following its
receipt of a written request therefor to include such obligors as Grantors under
the applicable Term Priority Debt Documents and Designated Term Priority
Representative does not effect the addition of such obligors as Grantors within
such time period other than as a result of the failure of the Grantors to
cooperate in effecting such addition, (iii) except to the extent such Lien
represents a Term Loan Declined Lien, cause the obligations under any ABL Debt
Document to be secured by assets that do not constitute Collateral under the
Term Priority Debt Documents

 

G-31



--------------------------------------------------------------------------------

(unless such assets become Collateral under the Term Loan Documents concurrently
therewith), (iv) shorten the final maturity date thereunder except when an ABL
Default exists, (v) (A) add mandatory prepayment provisions that require the
prepayment of such Indebtedness with Term Priority Collateral or Proceeds of
Term Priority Collateral, whether or not as a result of any sale or disposition
of Term Priority Collateral, (B) modify mandatory prepayment provisions included
in the ABL Debt Documents as in effect on the date hereof in a manner that would
result in the application of a greater amount of Term Priority Collateral or
proceeds of Term Priority Collateral to repay the loans under the ABL Debt
Documents or (C) in the case of clauses (A) and (B), add or modify any
comparable provision in any document in respect of any Refinancing of
Indebtedness under the ABL Debt Documents or (vi) directly prohibit or restrict
the payment of principal of, interest on, or other amounts payable with respect
to the Term Loan Obligations.

(b) The Term Priority Debt Documents may be amended, restated, amended and
restated, supplemented, extended, renewed, replaced, restructured, and/or
otherwise modified in accordance with their terms, and the Indebtedness under
the Term Priority Debt Documents may be Refinanced or replaced, in whole or in
part, in each case, without the consent of any ABL Secured Party, all without
affecting the Lien priorities provided for herein and the other provisions
hereof; provided, however, that, without the consent of the ABL Representative,
no such amendment, restatement, amendment and restatement, supplement,
extension, renewal, replacement, restructuring or other modification (or
successive amendments, restatements, amendment and restatements, supplements,
extensions, renewals, replacements, restructurings or other modifications) shall
(i) contravene the provisions of this Agreement, (ii) include any obligors under
any Term Priority Debt Documents that are not Grantors (unless (x) such obligors
become Grantors under the applicable ABL Debt Documents substantially
concurrently therewith or (y) ABL Representative is given a reasonable
opportunity of time following its receipt of a written request therefor to
include such obligors as Grantors under the applicable ABL Debt Documents and
ABL Representative does not effect the addition of such obligors as Grantors
within such time period other than as a result of the failure of the Grantors to
cooperate in effecting such addition, (iii) except to the extent such Lien
represents a ABL Declined Lien, cause the obligations under any ABL Debt
Document to be secured by assets that do not constitute Collateral under the ABL
Debt Documents (unless such assets become Collateral under the ABL Documents
concurrently therewith), (iv) shorten the final stated maturity date under the
Term Loan Credit Agreement to a date earlier than 180 days after the latest
Maturity Date (as defined in the ABL Credit Agreement) as in effect on the date
hereof, (v) (A) add mandatory prepayment provisions that require the prepayment
of such Indebtedness with ABL Priority Collateral or Proceeds of ABL Priority
Collateral, whether or not as a result of any sale or disposition of ABL
Priority Collateral, (B) modify mandatory prepayment provisions included in the
Term Priority Debt Documents as in effect on the date hereof in a manner that
would result in the application of a greater amount of ABL Priority Collateral
or proceeds of ABL Priority Collateral to repay the loans under the Term
Priority Debt Documents or (C) in the case of clauses (A) and (B), add or modify
any comparable provision in any document in respect of any Refinancing of
Indebtedness under the Term Priority Debt Documents or (vi) directly prohibit or
restrict the payment of principal of, interest on, or other amounts payable with
respect to the ABL Obligations.

 

G-32



--------------------------------------------------------------------------------

(c) Each Junior Priority Representative, for itself and on behalf of each Junior
Priority Debt Party under its Junior Priority Debt Facility, agrees that each
Junior Priority Collateral Document under its Junior Priority Debt Facility
executed on or after the date hereof that grants a Lien on any material Shared
Collateral shall include the following language (or language to similar effect
reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [ABL Representative][Term Priority Representative]
pursuant to this Agreement are expressly subject to the lien priorities set
forth in that certain ABL Intercreditor Agreement dated as of [_] [    ], 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“ABL Intercreditor Agreement”), among JPMorgan Chase Bank, N.A., as ABL
Representative, Deutsche Bank AG New York Branch, as First Lien Term Collateral
Representative, the Company and the Subsidiaries of the Company from time to
time party thereto and affiliated entities party thereto and (ii) the exercise
of any right or remedy by the [ABL Representative][Term Priority Representative]
hereunder is subject to the limitations and provisions of the ABL Intercreditor
Agreement. In the event of any conflict between the terms of the ABL
Intercreditor Agreement and the terms of this Agreement, the terms of the ABL
Intercreditor Agreement shall govern and control.”

(d) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of any of
the Senior Collateral Documents for the purpose of adding to or deleting from,
or waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representatives, the Senior Secured Parties, the Company or any other Grantor
thereunder (including the release of any Liens in Senior Collateral) in a manner
that is applicable to all Senior Facilities, then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Junior Priority Collateral Document without the consent of any Junior Priority
Representative or any Junior Priority Debt Party and without any action by any
Junior Priority Representative, the Company or any other Grantor; provided,
however, that (i) no such amendment, waiver or consent shall (A) remove assets
subject to the Junior Priority Liens or release any such Liens, except to the
extent that such release is permitted or required by Section 5.01(a) and
provided that there is a concurrent release of the corresponding Senior Liens or
(B) amend, modify or otherwise affect the rights or duties of any Junior
Priority Representative in its role as Junior Priority Representative without
its prior written consent, (ii) written notice of such amendment, waiver or
consent shall have been given to each Junior Priority Representative by the
Company within 10 Business Days after the effectiveness of such amendment,
waiver or consent; provided that the failure to give such notice shall not
affect the effectiveness and validity thereof and (iii) the Grantors shall
promptly enter into a comparable written amendment, waiver or consent to such
Junior Priority Collateral Document to document such automatic amendment, waiver
or consent.

Section 5.04 Rights as Unsecured Creditors. Except as otherwise expressly
provided for herein, the Junior Priority Representatives and the Junior Priority
Debt Parties may exercise rights and remedies as unsecured creditors against the
Company and any other Grantor in accordance with the terms of the Junior
Priority Debt Documents and Applicable Law so long as such rights and remedies
do not violate any express provision of this Agreement. Nothing in this
Agreement shall prohibit the receipt by any Junior Priority Representative or
any Junior Priority Debt Party of the required payments of principal, premium,
interest, fees and other amounts due

 

G-33



--------------------------------------------------------------------------------

under the Junior Priority Debt Documents so long as such receipt is not the
direct or indirect result of the exercise by a Junior Priority Representative or
any Junior Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral in contravention of this Agreement, or of any other
action in contravention of this Agreement. In the event that any Junior Priority
Representative or any Junior Priority Debt Party becomes a judgment lien
creditor in respect of Shared Collateral as a result of its enforcement of its
rights as an unsecured creditor in respect of Junior Priority Debt Obligations,
such judgment lien shall be subordinated to the Liens securing Senior
Obligations on the same basis as the other Liens securing the Junior Priority
Debt Obligations are so subordinated and junior to such Liens securing Senior
Obligations under this Agreement. Nothing in this Agreement shall impair or
otherwise adversely affect any rights or remedies the Senior Representatives or
the Senior Secured Parties may have with respect to the Senior Collateral.

Section 5.05 Gratuitous Bailee for Perfection.

(a) Each Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral or if it shall be the registered owner, assignee or lienholder
(or other similar designation) on any certificate of title or other notation of
liens, the applicable Senior Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord waiver
or bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the relevant Junior Priority Representatives, in each case
solely for the purpose of perfecting the Liens granted under the relevant Junior
Priority Collateral Documents or granting rights or access to any Shared
Collateral subject to such bailee’s letter or any similar agreement or
arrangement and subject to the terms and conditions of this Section 5.05.

(b) With respect to any Pledged or Controlled Collateral constituting Senior
Collateral, except as otherwise specifically provided herein, until the
Discharge of Senior Obligations has occurred, the Senior Representatives and the
Senior Secured Parties shall be entitled to deal with such Pledged or Controlled
Collateral in accordance with the terms of the Senior Debt Documents as if the
Liens under the Junior Priority Collateral Documents did not exist. The rights
of the Junior Priority Representatives and the Junior Priority Debt Parties with
respect to such Pledged or Controlled Collateral shall at all times be subject
to the terms of this Agreement.

(c) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Junior Priority Representatives or any Junior
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representatives under this Section 5.05 shall be limited solely to
holding or controlling the Shared Collateral and the related Liens referred to
in paragraph (a) of this Section 5.05 as sub-agent and gratuitous bailee for the
relevant Junior Priority Representative for purposes of perfecting the Lien held
by such Junior Priority Representative.

 

G-34



--------------------------------------------------------------------------------

(d) The Senior Representatives shall not have, by reason of the Junior Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Junior Priority Representative or any Junior
Priority Debt Party, and each Junior Priority Representative, for itself and on
behalf of each Junior Priority Debt Party under its Junior Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(e) With respect to any Pledged or Controlled Collateral constituting Senior
Collateral, upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense and, solely with
respect to the Term Priority Debt Parties to the extent not otherwise required
to act differently pursuant to the terms of the First Lien Intercreditor
Agreements or the Junior Lien Intercreditor Agreements (in each case if then in
effect) (unless otherwise prohibited by applicable law, unless any other Person
has made a demand therefor and is lawfully entitled thereto, or unless a court
of competent jurisdiction otherwise directs), (i) (A) deliver to the Designated
Junior Priority Representative, to the extent that it is legally permitted to do
so, all such Pledged or Controlled Collateral in its possession, including all
proceeds thereof, held or controlled by such Senior Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of such Pledged or Controlled Collateral, together with any
necessary endorsements or notices to depositary banks, securities intermediaries
and commodities intermediaries, and assign its rights under any landlord waiver
or bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral or make any necessary notations of liens to effect
such transfer, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Junior Priority
Representative is entitled to approve any awards granted in such proceeding. The
Company and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith, as
determined by a final nonappealable judgment of a court of competent
jurisdiction. The Senior Representatives have no obligations to follow
instructions from any Junior Priority Representative or any other Junior
Priority Debt Party in contravention of this Agreement (as determined in good
faith by such Senior Representative).

(f) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Company or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof or to any Junior Priority Debt
Party, or to resort to such collateral security or other assurances of payment
in any particular order, and all of their rights in respect of such collateral
security or any assurance

 

G-35



--------------------------------------------------------------------------------

of payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising. Until the Discharge of Senior Obligations,
no Junior Priority Debt Party will assert any marshaling, appraisal, valuation
or other similar right that may otherwise be available to a junior secured
creditor.

(g) Notwithstanding anything to the contrary contained in this Agreement, any
obligation of any Agent to make any delivery of Shared Collateral to any other
Agent under this Section 5.05 is subject to such Agent’s compliance with any
(i) order of any court of competent jurisdiction with respect to such Shared
Collateral or (ii) automatic stay imposed in connection with any Insolvency or
Liquidation Proceeding.

Section 5.06 When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time substantially concurrently with or after the occurrence of the
Discharge of Senior Obligations with respect to any Shared Collateral, the
Company or any Subsidiary consummates any Refinancing of or incurs any Senior
Obligations with respect to such Shared Collateral, then such Discharge of
Senior Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Senior Obligations) and the applicable agreement governing such
Senior Obligations shall automatically be treated as a Senior Debt Document for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Shared Collateral set forth herein and the agent,
representative or trustee for the holders of such Senior Obligations shall be a
Senior Representative for all purposes of this Agreement. Upon receipt of notice
of such incurrence (including the identity of the new Senior Representative)
from the Company and the new Senior Representative under the agreement governing
such Senior Obligations, each Junior Priority Representative (including the
Designated Junior Priority Representative) shall promptly (a) enter into such
documents and agreements (at the expense of the Company), including amendments
or supplements to this Agreement, as the Company or such new Senior
Representative shall reasonably request in writing in order to provide such new
Senior Representative the rights of a Senior Representative contemplated hereby,
(b) deliver to such Senior Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Junior Priority Representative or any of its agents or
bailees, including the transfer of possession and control, as applicable of the
Pledged or Controlled Collateral, together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, (c) notify any applicable insurance carrier that it is no
longer (and such new Senior Representative is) entitled to be a loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.

Section 5.07 Purchase Right. Without prejudice to the enforcement of the ABL
Secured Parties’ remedies, the ABL Secured Parties agree that following (a) the
acceleration of the ABL Obligations in accordance with the terms of the ABL Debt
Documents or (b) the commencement of an Insolvency or Liquidation Proceeding
(each, a “Purchase Event”), within thirty (30) days of the Purchase Event, one
or more of the Term Priority Debt Parties may request,

 

G-36



--------------------------------------------------------------------------------

and the ABL Secured Parties hereby offer the Term Priority Debt Parties the
option, to purchase all, but not less than all, of the aggregate amount of
outstanding ABL Obligations at the time of purchase at, (a) in the case of ABL
Obligations other than any ABL Banking Services Obligations or any ABL Swap
Agreement Obligations or in connection with undrawn Letters of Credit, par (plus
any premium that would be applicable upon prepayment of the ABL Obligations
(including as a result of the occurrence of any such Purchase Event) and accrued
and unpaid interest, fees and expenses) and (b) in the case of ABL Banking
Services Obligations or any ABL Swap Agreement Obligations, an amount equal to
the greater of (i) all amounts payable by any Grantor under the terms of the
applicable ABL Banking Services Obligations or ABL Swap Agreement Obligations in
the event of a termination of the applicable documentation governing such ABL
Banking Services Obligations or any ABL Swap Agreement Obligations and (ii) the
mark-to-market value of such ABL Swap Agreement Obligations, as determined by
the counterparty to the Grantor thereunder with respect to such ABL Swap
Agreement Obligations, in each case, in accordance with the terms thereof and in
accordance with customary methods for calculating mark-to-market amounts under
similar arrangements by such counterparty, in each case, without warranty or
representation or recourse (except for representations and warranties required
to be made by assigning lenders pursuant to an Assignment and Assumption (as
defined in the ABL Credit Agreement)). In the case of any ABL Obligations in
respect of Letters of Credit (including reimbursement obligations in connection
therewith), simultaneously with the purchase of the other ABL Obligations, the
purchasing Term Priority Debt Parties shall provide the ABL Secured Parties who
issued such Letters of Credit cash collateral in such amounts (not to exceed
105% thereof) as such ABL Secured Parties determine is reasonably necessary to
secure such ABL Secured Parties in connection with any outstanding and undrawn
Letters of Credit. If such right is exercised, the parties shall endeavor to
close promptly thereafter but in any event shall close within ten (10) Business
Days of the request. If one or more of the Term Priority Debt Parties exercise
such purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the ABL Credit Agreement Administrative Agent and the
applicable Term Priority Representative, in each case, at no cost or expense of
the Grantors or the ABL Secured Parties. If furtherance of the foregoing, the
applicable Term Priority Debt Parties agree to reimburse the ABL Agent and the
other ABL Secured Parties for any loss, cost, damage, or expense (including
reasonable attorneys’ fees and legal expenses) in connection with any
commissions, fees, costs, or expenses related to any issued and outstanding
Letters of Credit and any checks or other payments provisionally credited to the
purchased ABL Obligations, and/or as to which the ABL Agent has not yet received
final payment; and agree to indemnify and hold harmless the ABL Secured Parties
from and against any loss, liability, claim, damage, or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party in respect of the purchased ABL Debt as a direct result of any
acts by any Term Priority Debt Parties occurring after the date of such
purchase. If none of the Term Priority Debt Parties exercise such right within
thirty (30) days of such Purchase Event or fails to close such purchase within
the ten (10)-Business Day period described above, the ABL Secured Parties shall
have no further obligations pursuant to this Section 5.07 for such Purchase
Event and may take any further actions in their sole discretion in accordance
with the ABL Debt Documents and this Agreement. For the avoidance of doubt, such
purchase shall not reduce or limit the benefits of the ABL Debt Documents in
favor of any ABL Secured Party that expressly survive the assignment of all or
any portion of the applicable ABL Obligations by such ABL Secured Party,
including, without limitation, any indemnity obligations of the Grantors
thereunder. The ABL Credit Agreement Administrative Agent hereby consents to any
Assignment and Assumption effectuated to one or more purchasers pursuant to the
terms of this Section 5.07 and hereby agrees that no further consent from the
ABL Credit Agreement Administrative Agent shall be required.

 

G-37



--------------------------------------------------------------------------------

Section 5.08 Sharing of Information and Access. In the event that the ABL
Representative shall, in the exercise of its rights under the ABL Collateral
Documents or otherwise, receive possession or control of any books and records
of any Grantor which contain information identifying or pertaining to the Term
Priority Collateral, the ABL Representative shall, upon request from the
Designated Term Priority Representative and promptly thereafter, either make
available to the Designated Term Priority Representative such books and records
for inspection and duplication or provide to the Designated Term Priority
Representative copies thereof. In the event that any Term Priority
Representative shall, in the exercise of its rights under the applicable Term
Collateral Documents or otherwise, receive possession or control of any books
and records of any Grantor which contain information identifying or pertaining
to any of the ABL Priority Collateral, such Term Priority Representative shall,
upon request from the ABL Representative and promptly thereafter, either make
available to the ABL Representative such books and records for inspection and
duplication or provide the ABL Representative copies thereof.

Section 5.09 Inspection and Access Rights.

(a) Without limiting any rights the ABL Representative or any other ABL Secured
Party may otherwise have under Applicable Law or by agreement, in the event of
any liquidation of the ABL Priority Collateral (or any other exercise of any
Secured Creditor Remedies by the ABL Representative) and whether or not the
Designated Term Priority Representative or any other Term Priority Debt Party
has commenced and is continuing to exercise any Secured Creditor Remedies, the
ABL Representative or any other Person (including any Grantor) acting with the
consent, or on behalf, of the ABL Representative, shall have the right (i) to
access ABL Priority Collateral that (A) is stored or located in or on, (B) has
become an accession with respect to (within the meaning of Section 9-335 of the
Uniform Commercial Code), or (C) has been commingled with (within the meaning of
Section 9-336 of the Uniform Commercial Code), Term Priority Collateral and
(ii) during the Use Period, shall have the right to use the Term Priority
Collateral (including, without limitation, Equipment, Fixtures, Intellectual
Property (and in the case of Term Priority Collateral that constitutes
Intellectual Property, the Designated Term Priority Representative hereby grants
to ABL Agent a non-excusive, irrevocable, fully-paid, and royalty-free license
to use such Intellectual Property), General Intangibles and Real Property), each
of the foregoing in order to assemble, inspect, copy or download information
stored on, take actions to perfect its Lien on, complete a production run of
Inventory involving, take possession of, move, prepare and advertise for sale,
sell (by public auction, private sale or a “store closing”, “going out of
business” or similar sale, whether in bulk, in lots or to customers in the
ordinary course of business or otherwise and which sale may include augmented
Inventory of the same type sold in any Grantor’s business), store or otherwise
deal with the ABL Priority Collateral, in each case without notice to, the
involvement of or interference by any Term Priority Debt Party or liability to
any Term Priority Debt Party. In the event that any ABL Secured Party has
commenced and is continuing the exercise of any Secured Creditor Remedies with
respect to any ABL Priority Collateral or any other sale or liquidation of the
ABL Priority Collateral has been commenced by a Grantor (with the consent of the
ABL Representative), no Term Priority Debt Party may sell, assign or otherwise
transfer the related Term Priority Collateral prior to the expiration of the Use
Period, unless the purchaser, assignee or transferee thereof agrees to be bound
by the provisions of this Section 5.09.

 

G-38



--------------------------------------------------------------------------------

(b) During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Representative (or their respective employees,
agents, advisers and representatives) of any Term Priority Collateral, the ABL
Secured Parties and the ABL Representative shall be obligated to repair at their
expense any physical damage (but not any diminution in value or ordinary wear
and tear) to such Term Priority Collateral resulting from such occupancy, use or
control, and to leave such Term Priority Collateral in substantially the same
condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear and damage by fire or other casualty or taking by
condemnation excepted. Notwithstanding the foregoing, in no event shall the ABL
Secured Parties or the ABL Representative have any liability to the Term
Priority Debt Parties pursuant to this Section 5.09 as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the Term Priority Collateral existing prior to the date of the exercise by
the ABL Secured Parties (or the ABL Representative, as the case may be) of their
rights under this Section 5.09 and the ABL Secured Parties shall have no duty or
liability to maintain the Term Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Secured Parties, or for any diminution in the value of the Term Priority
Collateral that results from ordinary wear and tear resulting from the use of
the Term Priority Collateral by the ABL Secured Parties in the manner and for
the time periods specified under this Section 5.09. Without limiting the rights
granted in this Section 5.09, the ABL Secured Parties and the ABL Representative
shall use commercially reasonable efforts to cooperate with the Term Priority
Debt Parties in connection with any efforts made by the Term Priority Debt
Parties to sell the Term Priority Collateral.

(c) The ABL Representative and the ABL Secured Parties shall not be obligated to
pay any amounts to the Designated Term Priority Representative or any other Term
Priority Debt Parties (or any person claiming by, through or under the Term
Priority Debt Parties, including any purchaser of the Term Priority Collateral)
or to the Grantors, for or in respect of the use by the ABL Representative and
the ABL Secured Parties of the Term Priority Collateral.

(d) The ABL Secured Parties shall use the Term Priority Collateral in accordance
with Applicable Laws.

(e) The Designated Term Priority Representative and the Term Priority Debt
Parties shall use commercially reasonable efforts to not hinder or obstruct the
ABL Representative and the other ABL Secured Parties from exercising the rights
described in this Section 5.09.

(f) Subject to the terms hereof, the Term Priority Representatives may advertise
and conduct public auctions or private sales of the Term Priority Collateral
without notice (except as required by Applicable Law) to any ABL Secured Party,
the involvement of or interference by any ABL Secured Party or liability to any
ABL Secured Party as long as, in the case of an actual sale, the respective
purchaser assumes and agrees to the obligations of the Term Priority
Representatives and the other Term Priority Debt Parties under this
Section 5.09.

 

G-39



--------------------------------------------------------------------------------

Section 5.10 Tracing of and Priorities in Proceeds. The ABL Representative, for
itself and on behalf of the ABL Secured Parties, and each Term Priority
Representative, for itself and on behalf of the Term Priority Debt Parties
represented by it, further agree that prior to an issuance of any notice of
exercise of any Secured Creditor Remedies by such Secured Party (unless a
bankruptcy or insolvency Event of Default then exists), any proceeds of Shared
Collateral, whether or not deposited under control agreements, which are used by
any Grantor to acquire other property which is Collateral shall not be treated
as Proceeds of Collateral for purposes of determining the relative priorities in
the Shared Collateral which was so acquired. In addition, unless and until the
Discharge of ABL Obligations has occurred, the Term Priority Representatives and
the Term Priority Debt Parties each hereby consents to the application, prior to
the receipt by the ABL Representative of an Enforcement Notice issued by the
Designated Term Priority Representative (unless an Insolvency or Liquidation
Proceeding then exists), of cash Proceeds of Term Priority Collateral deposited
in accounts subject to control agreements (other than any Term Priority Account)
to the repayment of ABL Obligations pursuant to the ABL Debt Documents, and
agrees that such Proceeds of Term Priority Collateral shall constitute ABL
Priority Collateral. In addition, unless and until the Discharge of ABL
Obligations has occurred, the Term Priority Representatives and the Term
Priority Debt Parties each hereby consents to the application, prior to the
receipt by the ABL Representative of an Enforcement Notice issued by the
Designated Term Priority Representative, of cash Proceeds of Term Priority
Collateral deposited in accounts subject to control agreements (other than any
Term Priority Account) to the repayment of ABL Obligations pursuant to the ABL
Debt Documents, and agrees that such Proceeds of Term Priority Collateral shall
constitute ABL Priority Collateral.

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

Section 6.01 Financing Issues.

(a) Until the Discharge of ABL Obligations has occurred, if the Company or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding and
the ABL Representative or any ABL Secured Party shall desire to consent (or not
object) to the use of ABL Priority Collateral (including, for the avoidance of
doubt, cash collateral that is ABL Priority Collateral) or to consent (or not
object) to the Company’s or any other Grantor’s obtaining financing under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law (including, for the avoidance of doubt, any such
financing that Refinances in whole or in part the ABL Obligations pursuant to a
“rollup” or “roll-over”) secured by ABL Priority Collateral (“ABL Priority DIP
Financing”), then each Term Priority Representative, for itself and on behalf of
each Term Priority Debt Party under its Term Priority Debt Facility, agrees that
it will consent to and raise no objection (and will not support any objection)
on any basis, including, without limitation, on the grounds that such ABL
Priority DIP Financing or the terms of any order governing the use of ABL
Priority Collateral, as applicable, does not provide “adequate protection” and
will not otherwise contest (or support any other Person contesting) (i) such use
of such ABL Priority Collateral, unless the ABL Representative shall oppose or
object to such use of such ABL Priority Collateral (in which case, no Term
Priority Representative nor any other Term Priority Debt Party shall seek any
relief in connection therewith that is inconsistent with the relief being sought
by the ABL Secured Parties); (ii) such ABL Priority

 

G-40



--------------------------------------------------------------------------------

DIP Financing, unless the ABL Representative shall oppose or object to such ABL
Priority DIP Financing; provided that the foregoing shall not prevent the Term
Priority Debt Parties from proposing any other DIP Financing to any Grantors or
to a court of competent jurisdiction, and, except to the extent expressly
permitted by the proviso in clause (ii) of Section 3.01(a) and Section 6.03,
will not request adequate protection or any other relief in connection therewith
and, to the extent the Liens on the ABL Priority Collateral securing any ABL
Obligations are subordinated or pari passu with such ABL Priority DIP Financing,
will subordinate (and will be deemed hereunder to have subordinated) its Liens
in the ABL Priority Collateral securing the Term Priority Debt Obligations to
(x) the Liens securing such ABL Priority DIP Financing (and all obligations
relating thereto) on the same basis as the Liens on the ABL Priority Collateral
securing the Term Priority Debt Obligations are so subordinated to the Liens on
the ABL Priority Collateral securing ABL Obligations under this Agreement,
(y) any adequate protection Liens on ABL Priority Collateral provided to the ABL
Secured Parties, and (z) any “carve-out” for court-approved professional and
United States Trustee fees agreed to by the ABL Representative; (iii) any motion
for relief from the automatic stay or from any injunction against foreclosure or
enforcement in respect of ABL Obligations or the ABL Priority Collateral made by
the ABL Representative or any other ABL Secured Party; (iv) any exercise by any
ABL Secured Party of the right to credit bid ABL Obligations at any sale in
foreclosure of ABL Priority Collateral under Section 363(k) of the Bankruptcy
Code or other Applicable Law; (v) any other request for judicial relief made in
any court by any ABL Secured Party relating to the lawful enforcement of any
Lien on ABL Priority Collateral; or (vi) any order relating to a sale or other
disposition of any ABL Priority Collateral of any Grantor to which the ABL
Representative has consented or not objected that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the ABL Obligations and the Term Priority Debt Obligations will attach
to the proceeds of the sale on the same basis of priority as the Liens on the
ABL Priority Collateral securing the ABL Obligations rank to the Liens on the
ABL Priority Collateral securing the Term Priority Debt Obligations pursuant to
this Agreement (without limiting the foregoing, each Term Priority
Representative, for itself and on behalf of each Term Priority Debt Party under
its Term Priority Debt Facility, agrees that it may not raise any objections
based on rights afforded by Sections 363(e) and (f) of the Bankruptcy Code to
secured creditors (or any comparable provisions of any other Bankruptcy Law)
with respect to the Liens granted to such person in respect of such assets);
provided that the Term Priority Debt Parties are not deemed to have waived any
rights to credit bid on the ABL Priority Collateral in any such sale or
disposition in accordance with Section 363(k) of the Bankruptcy Code (or any
similar provision under any other applicable Bankruptcy Law), so long as any
such credit bid provides for the payment in full in cash of the ABL Obligations
upon consummation thereof. Each Term Priority Representative, for itself and on
behalf of each Term Priority Debt Party under its Term Priority Debt Facility,
agrees that notice received at least two Business Days prior to the entry of an
order approving such usage of cash or other collateral or approving such ABL
Priority DIP Financing shall be adequate notice.

(b) Until the Discharge of Term Priority Debt Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and any Term Priority Representative or any Term Priority Debt Party
shall desire to consent (or not object) to the use of Term Priority Collateral
(including, for the avoidance of doubt, cash collateral that is Term Priority
Collateral) or to consent (or not object) to the Company’s or any other
Grantor’s obtaining financing under Section 363 or Section 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law (including, for the
avoidance of doubt, any

 

G-41



--------------------------------------------------------------------------------

such financing that Refinances in whole or in part the Term Priority Debt
Obligations pursuant to a “rollup” or “roll-over”) secured by Term Priority
Collateral (“Term Priority DIP Financing”), then the ABL Representative, for
itself and on behalf of each ABL Secured Party under the ABL Facility, agrees
that it will consent to and raise no objection (and will not support any
objection) on any basis, including, without limitation, on the grounds that such
Term Priority DIP Financing or the terms of any order governing the use of Term
Priority Collateral, as applicable, does not provide “adequate protection” and
will not otherwise contest (or support any other Person contesting) (i) such use
of such Term Priority Collateral, unless the Designated Term Priority
Representative shall oppose or object to such use of such Term Priority
Collateral (in which case, neither the ABL Representative or any other ABL
Secured Party shall seek any relief in connection therewith that is inconsistent
with the relief being sought by the Term Priority Debt Parties); (ii) such Term
Priority DIP Financing, unless the Designated Term Priority Representative shall
oppose or object to such Term Priority DIP Financing; provided that the
foregoing shall not prevent the ABL Secured Parties from proposing any other DIP
Financing to any Grantors or to a court of competent jurisdiction, and, except
to the extent expressly permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens on the Term
Priority Collateral securing any Term Priority Debt Obligations are subordinated
or pari passu with such Term Priority DIP Financing, will subordinate (and will
be deemed hereunder to have subordinated) its Liens in the Term Priority
Collateral securing the ABL Obligations to (x) the Liens securing such Term
Priority DIP Financing (and all obligations relating thereto) on the same basis
as the Liens on the Term Priority Collateral securing the ABL Obligations are so
subordinated to the Liens on the Term Priority Collateral securing Term Priority
Debt Obligations under this Agreement, (y) any adequate protection Liens on Term
Priority Collateral provided to the Term Priority Debt Parties, and (z) any
“carve-out” for court-approved professional and United States Trustee fees
agreed to by the Term Priority Representatives; (iii) any motion for relief from
the automatic stay or from any injunction against foreclosure or enforcement in
respect of Term Priority Debt Obligations or the Term Priority Collateral made
by any Term Priority Representative or any other Term Priority Debt Party;
(iv) any exercise by any Term Priority Debt Party of the right to credit bid
Term Priority Debt Obligations at any sale in foreclosure of Term Priority
Collateral under Section 363(k) of the Bankruptcy Code or other Applicable Law;
(v) any other request for judicial relief made in any court by any Term Priority
Debt Party relating to the lawful enforcement of any Lien on Term Priority
Collateral; or (vi) any order relating to a sale or other disposition of any
Term Priority Collateral of any Grantor to which any Term Priority
Representative has consented or not objected that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the Term Priority Debt Obligations and the ABL Obligations will attach
to the proceeds of the sale on the same basis of priority as the Liens on the
Term Priority Collateral securing the Term Priority Debt Obligations rank to the
Liens on the Term Priority Collateral securing the ABL Obligations pursuant to
this Agreement (without limiting the foregoing, the ABL Representative, for
itself and on behalf of the ABL Secured Parties under the ABL Facility, agrees
that it may not raise any objections based on rights afforded by Sections 363(e)
and (f) of the Bankruptcy Code to secured creditors (or any comparable
provisions of any other Bankruptcy Law) with respect to the Liens granted to
such person in respect of such assets); provided that the ABL Secured Parties
are not deemed to have waived any rights to credit bid on the Term Priority
Collateral in any such sale or disposition in accordance with Section 363(k) of
the Bankruptcy Code (or any similar provision under any other applicable
Bankruptcy Law), so long as any such

 

G-42



--------------------------------------------------------------------------------

credit bid provides for the payment in full in cash of the Term Priority Debt
Obligations upon consummation thereof. The ABL Representative, for itself and on
behalf of the ABL Secured Parties under the ABL Facility, agrees that notice
received at least two Business Days prior to the entry of an order approving
such usage of cash or other collateral or approving such Term Priority DIP
Financing shall be adequate notice.

Section 6.02 Relief from the Automatic Stay. Until the Discharge of ABL
Obligations has occurred, each Term Priority Representative, on behalf of itself
and the Term Priority Debt Parties represented by it, agrees not to seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency or Liquidation Proceeding in respect of any portion of
the ABL Priority Collateral without the ABL Representative’s express written
consent nor oppose any relief from the automatic stay or other stay in any
Insolvency or Liquidation Proceeding sought by the ABL Agent in respect of the
ABL Priority Collateral. Until the Discharge of Term Priority Debt Obligations
has occurred, the ABL Representative, on behalf of itself and the ABL Secured
Parties, agrees not to seek (or support any other Person seeking) relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of any portion of the Term Priority Collateral without the Designated
Term Priority Representative’s express written consent nor oppose any relief
from the automatic stay or other stay in any Insolvency or Liquidation
Proceeding sought by the Designated Term Priority Representative in respect of
the Tern Loan Priority Collateral.

Section 6.03 Adequate Protection.

(a) Each Term Priority Representative, for itself and on behalf of each Term
Priority Debt Party under its Term Priority Debt Facility, agrees that none of
them shall (i) object to, contest or support any other Person objecting to or
contesting (A) any request by the ABL Representative or any ABL Secured Party
for adequate protection in any form, (B) any objection by the ABL Representative
or any ABL Secured Party to any motion, relief, action or proceeding based on
the ABL Representative’s or ABL Secured Party’s claiming a lack of adequate
protection or (C) the payment of interest, fees, expenses or other amounts of
the ABL Representative or any other ABL Secured Party as adequate protection or
otherwise under Section 506(b) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law or (ii) assert or support any claim for costs or
expenses of preserving or disposing of any Collateral under Section 506(c) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law.
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, (i) if the ABL Secured Parties (or any
subset thereof) are granted adequate protection in the form of additional or
replacement collateral or superpriority claims in connection with any DIP
Financing or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Term
Priority Representative, for itself and on behalf of each Term Priority Debt
Party under its Term Priority Debt Facility, may seek or request adequate
protection in the form of a Lien on such additional or replacement collateral
and/or a superpriority claim (as applicable), which (A) Lien is subordinated to
the Liens on the ABL Priority Collateral securing all ABL Obligations and all
adequate protection Liens granted to the ABL Secured Parties, on the same basis
as the other Liens on the ABL Priority Collateral securing the Term Priority
Debt Obligations are so subordinated to the Liens on the ABL Priority Collateral
securing ABL Obligations under this Agreement and/or (B) superpriority claim is
subordinated to all superpriority claims of the ABL Secured Parties on the same
basis as

 

G-43



--------------------------------------------------------------------------------

the other claims of the Term Priority Debt Parties are so subordinated to the
claims of the ABL Secured Parties under this Agreement; provided that each Term
Priority Debt Party shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code in any stipulation and/or order
granting such adequate protection, that such junior superpriority claims may be
paid under any plan of reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims, (ii) in the event any Term Priority
Representatives, for themselves and on behalf of the Term Priority Debt Parties
under their Term Priority Debt Facilities, are granted adequate protection (in
each instance, to the extent such grant is otherwise permissible under the terms
and conditions of this Agreement) in the form of a Lien on additional or
replacement collateral constituting ABL Priority Collateral, then such Term
Priority Representatives, for themselves and on behalf of each Term Priority
Debt Party under their Term Priority Debt Facilities, agree that the ABL
Representative shall also be granted a senior Lien on such additional or
replacement collateral as adequate protection and security for the ABL
Obligations and that any Lien on such additional or replacement collateral
securing and granted as adequate protection with respect to the Term Priority
Debt Obligations shall be subordinated to the Liens on such collateral securing
the ABL Obligations and any other Liens on ABL Priority Collateral granted to
the ABL Secured Parties as adequate protection on the same basis as the other
Liens on the ABL Priority Collateral securing the Term Priority Debt Obligations
are so subordinated to such Liens securing ABL Obligations under this Agreement
(and, to the extent the ABL Secured Parties are not granted such adequate
protection in such form, any amounts recovered by or distributed to any Term
Priority Debt Party pursuant to or as a result of any such Lien on such
additional or replacement collateral so granted to the Term Priority Debt
Parties shall be subject to Section 4.02), and/or (iii) in the event any Term
Priority Representatives, for themselves and on behalf of the Term Priority Debt
Parties under their Term Priority Debt Facilities, are granted adequate
protection (in each instance, to the extent such grant is otherwise permissible
under the terms and conditions of this Agreement) in the form of a superpriority
claim in respect of ABL Priority Collateral, then such Term Priority
Representatives, for themselves and on behalf of each Term Priority Debt Party
under their Term Priority Debt Facilities, agree that each ABL Representative
shall also be granted adequate protection in the form of a superpriority claim
in respect of ABL Priority Collateral, which superpriority claim shall be senior
to the superpriority claim of the Term Priority Debt Parties on the same basis
as the other Liens on the ABL Priority Collateral securing the ABL Obligations
are so senior to such Liens securing Term Priority Debt Obligations under this
Agreement (and, to the extent the ABL Secured Parties are not granted such
adequate protection in such form, any amounts recovered by or distributed to any
Term Priority Debt Party pursuant to or as a result of any such superpriority
claim so granted to the Term Priority Debt Parties shall be subject to
Section 4.02). Without limiting the generality of the foregoing, to the extent
that the ABL Secured Parties are granted adequate protection in respect of ABL
Priority Collateral in the form of payments in the amount of current
post-petition fees and expenses (including, without limitation, professional and
advisors’ fees contemplated by the ABL Debt Documents), then each Term Priority
Representatives, for themselves and on behalf of each Term Priority Debt Party
under their Term Priority Debt Facilities, shall not be prohibited from seeking
and accepting adequate protection in the form of payments in the amount of
current post-petition incurred fees and expenses (as applicable), subject to the
right of the ABL Secured Parties to object to the reasonableness of the amounts
of fees and expenses so sought by the Term Priority Debt Parties.

 

G-44



--------------------------------------------------------------------------------

(b) The ABL Representative, for itself and on behalf of the ABL Secured Parties
under the ABL Facility, agrees that none of them shall (i) object to, contest or
support any other Person objecting to or contesting (A) any request by any Term
Priority Representative or any Term Priority Debt Party for adequate protection
in any form, (B) any objection by any Term Priority Representative or any Term
Priority Debt Party to any motion, relief, action or proceeding based on any
Term Priority Representative’s or Term Priority Debt Party’s claiming a lack of
adequate protection or (C) the payment of interest, fees, expenses or other
amounts of any Term Priority Representative or any other Term Priority Debt
Party as adequate protection or otherwise under Section 506(b) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law or (ii) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of the Bankruptcy Code or any similar provision
of any other Bankruptcy Law. Notwithstanding anything contained in this
Section 6.03 or in Section 6.01, in any Insolvency or Liquidation Proceeding,
(i) if the Term Priority Debt Parties (or any subset thereof) are granted
adequate protection in the form of additional or replacement collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law, then the ABL Representative, for itself
and on behalf of the ABL Secured Parties under the ABL Facility, may seek or
request adequate protection in the form of a Lien on such additional or
replacement collateral and/or a superpriority claim (as applicable), which
(A) Lien is subordinated to the Liens on the Term Priority Collateral securing
all Term Priority Debt Obligations and all adequate protection Liens granted to
the Term Priority Debt Parties, on the same basis as the other Liens on the Term
Priority Collateral securing the ABL Obligations are so subordinated to the
Liens on the Term Priority Collateral securing Term Priority Debt Obligations
under this Agreement and/or (B) superpriority claim is subordinated to all
superpriority claims of the Term Priority Debt Parties on the same basis as the
other claims of the ABL Secured Parties are so subordinated to the claims of the
Term Priority Debt Parties under this Agreement; provided that each ABL Secured
Party shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the
Bankruptcy Code in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims, (ii) in the event the ABL Representative, for itself and on behalf of
the ABL Secured Parties under the ABL Facility, is granted adequate protection
(in each instance, to the extent such grant is otherwise permissible under the
terms and conditions of this Agreement) in the form of a Lien on additional or
replacement collateral constituting Term Priority Collateral, then the ABL
Representative, for itself and on behalf of the ABL Secured Parties under their
ABL Facility, agree that the Designated Term Priority Representative shall also
be granted a senior Lien on such additional or replacement collateral as
adequate protection and security for the Term Priority Debt Obligations and that
any Lien on such additional or replacement collateral securing and granted as
adequate protection with respect to the ABL Obligations shall be subordinated to
the Liens on such collateral securing the Term Priority Debt Obligations and any
other Liens on Term Priority Collateral granted to the Term Priority Debt
Parties as adequate protection on the same basis as the other Liens on the Term
Priority Collateral securing the ABL Obligations are so subordinated to such
Liens securing Term Priority Debt Obligations under this Agreement (and, to the
extent the Term Priority Debt Parties are not granted such adequate protection
in such form, any amounts recovered by or distributed to any ABL Secured Party
pursuant to or as a result of any such Lien on such additional or replacement
collateral so granted

 

G-45



--------------------------------------------------------------------------------

to the ABL Secured Parties shall be subject to Section 4.02), and/or (iii) in
the event the ABL Representative, for itself and on behalf of the ABL Secured
Parties under the ABL Facility, is granted adequate protection (in each
instance, to the extent such grant is otherwise permissible under the terms and
conditions of this Agreement) in the form of a superpriority claim in respect of
Term Priority Collateral, then the ABL Representative, for itself and on behalf
of the ABL Secured Parties under ABL Facility, agree that the Designated Term
Priority Representative shall also be granted adequate protection in the form of
a superpriority claim in respect of Term Priority Collateral, which
superpriority claim shall be senior to the superpriority claim of the ABL
Secured Parties on the same basis as the other Liens on the Term Priority
Collateral securing the Term Priority Debt Obligations are so senior to such
Liens securing ABL Obligations under this Agreement (and, to the extent the Term
Priority Debt Parties are not granted such adequate protection in such form, any
amounts recovered by or distributed to any ABL Secured Party pursuant to or as a
result of any such superpriority claim so granted to the ABL Secured Parties
shall be subject to Section 4.02). Without limiting the generality of the
foregoing, to the extent that the Term Priority Debt Parties are granted
adequate protection in respect of Term Priority Collateral in the form of
payments in the amount of current post-petition fees and expenses (including,
without limitation, professional and advisors’ fees contemplated by the Term
Priority Debt Documents), then the ABL Representative, for itself and on behalf
of the ABL Secured Parties under the ABL Facility, shall not be prohibited from
seeking and accepting adequate protection in the form of payments in the amount
of current post-petition incurred fees and expenses (as applicable), subject to
the right of the Term Priority Debt Parties to object to the reasonableness of
the amounts of fees and expenses so sought by the ABL Secured Parties.

Section 6.04 Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (any such amount, a “Recovery”), then the applicable
Senior Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the Senior Secured
Parties shall be entitled to the benefits of this Agreement until a Discharge of
Senior Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Junior Priority Representative, for itself and on behalf of
each Junior Priority Debt Party under its Junior Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

Section 6.05 Separate Grants of Security and Separate Classifications. The ABL
Representative, for itself and on behalf of each ABL Secured Party under the ABL
Facility, and each Term Priority Representative, for itself and on behalf of
each Term Priority Debt Party under its Term Priority Debt Facility,
acknowledges and agrees that (a) the grants of Liens pursuant to the ABL
Collateral Documents and the Term Collateral Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Shared

 

G-46



--------------------------------------------------------------------------------

Collateral, the ABL Obligations with respect to any Shared Collateral are
fundamentally different from the Term Priority Debt Obligations with respect to
such Shared Collateral, and, in each case, must be separately classified in any
Plan of Reorganization proposed, confirmed, or adopted in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, (x) if it is held that any
claims of the ABL Secured Parties and the Term Priority Debt Parties in respect
of any Shared Collateral constitute a single class of claims (rather than
separate classes of senior and junior secured claims), then each Term Priority
Representative, for itself and on behalf of each Term Priority Debt Party under
its Term Priority Debt Facility, hereby acknowledges and agrees that all
distributions from such Shared Collateral constituting ABL Priority Collateral
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of such ABL Priority Collateral, with the
effect being that, to the extent that the aggregate value of such ABL Priority
Collateral is sufficient (for this purpose ignoring all claims held by the Term
Priority Debt Parties), the ABL Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest, fees, and expenses, and other claims, all amounts owing in respect of
post-petition interest, fees, and expenses (whether or not allowed or allowable
in any such Insolvency or Liquidation Proceeding) before any distribution from
such ABL Priority Collateral is made in respect of the Term Priority Debt
Obligations, and each Term Priority Representative, for itself and on behalf of
each Term Priority Debt Party under its Term Priority Debt Facility, hereby
acknowledges and agrees to turn over to the ABL Representative amounts otherwise
received or receivable by them from such ABL Priority Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Term Priority Debt Parties
and (y) if it is held that any claims of the ABL Secured Parties and the Term
Priority Debt Parties in respect of any Shared Collateral constitute a single
class of claims (rather than separate classes of senior and junior secured
claims), then the ABL Representative, for itself and on behalf of each ABL
Secured Party under the ABL Facility, hereby acknowledges and agrees that all
distributions from such Shared Collateral constituting Term Priority Collateral
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of such Term Priority Collateral, with
the effect being that, to the extent that the aggregate value of such Term
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the ABL Secured Parties), the Term Priority Debt Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest, fees, and expenses, and other claims, all amounts owing
in respect of post-petition interest, fees, and expenses (whether or not allowed
or allowable in any such Insolvency or Liquidation Proceeding) before any
distribution from such Term Priority Collateral is made in respect of the ABL
Obligations, and the ABL Representative, for itself and on behalf of each ABL
Secured Party under the ABL Facility, hereby acknowledges and agrees to turn
over to the Designated Term Priority Representative amounts otherwise received
or receivable by them from such Term Priority Collateral to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the claim or recovery of the ABL Secured Parties.

Section 6.06 No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Junior Priority Debt Party with respect to any Shared Collateral on which such
Junior Priority Debt Party holds a Junior Priority Lien, including the seeking
by any Junior Priority Debt Party of adequate protection or the assertion by any
Junior Priority Debt Party of any of its rights and remedies under the Junior
Priority Debt Documents or otherwise.

 

G-47



--------------------------------------------------------------------------------

Section 6.07 Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

Section 6.08 Other Matters. To the extent that any Junior Priority
Representative or any Junior Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral on which
it holds a Junior Priority Lien, such Junior Priority Representative, on behalf
of itself and each Junior Priority Debt Party under its Junior Priority Debt
Facility, or such Junior Priority Debt Party agrees not to assert any such
rights without the prior written consent of each Senior Representative, provided
that if requested by any Senior Representative, such Junior Priority
Representative shall timely exercise such rights in the manner requested by the
Senior Representatives (acting unanimously), including any rights to payments in
respect of such rights.

Section 6.09 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Junior Priority Representative, on behalf of itself and each
Junior Priority Debt Party under its Junior Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a pari
passu basis with the Liens securing the Senior Obligations for costs or expenses
of preserving or disposing of any Shared Collateral on which it holds a Junior
Priority Lien.

Section 6.10 Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed or reinstated (in whole or in part), pursuant to a Plan of
Reorganization, on account of both the ABL Obligations and the Term Priority
Debt Obligations, then, to the extent the debt obligations distributed or
reinstated on account of the ABL Obligations and on account of the Term Priority
Debt Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b) No Junior Priority Debt Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall propose, vote in favor of, or otherwise directly
or indirectly support any Plan of Reorganization that is inconsistent with the
priorities or other provisions of this Agreement, other than with the prior
written consent of the Designated Senior Representative or to the extent any
such plan (i) pays off, in cash, in full, the Senior Obligations (other than
unasserted contingent indemnification obligations and expense reimbursement
obligations) or (ii) is proposed or supported by the number of Senior Secured
Parties required under Section 1126(c) of the Bankruptcy Code.

 

G-48



--------------------------------------------------------------------------------

Section 6.11 Section 1111(b) of the Bankruptcy Code. Each Junior Priority
Representative, for itself and on behalf of each Junior Priority Debt Party
under its Junior Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code (or any similar provision of any other Bankruptcy Law) with respect to any
Shared Collateral on which such Junior Priority Representative holds a Junior
Priority Lien. Each Junior Priority Representative, for itself and on behalf of
each Junior Priority Debt Party under its Junior Priority Debt Facility, waives
any claim it may hereafter have against any senior claimholder arising out of
the election by any Senior Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code (or any similar provision of any other
Bankruptcy Law) and/or out of any cash collateral or financing arrangement or
out of any grant of a security interest in connection with any such Shared
Collateral in any Insolvency or Liquidation Proceeding with respect to any
Grantor.

Section 6.12 Post-Petition Interest.

(a) None of the Junior Priority Representatives or any other Junior Priority
Debt Party shall oppose or seek to challenge any claim by any Senior
Representative or any other Senior Secured Party for allowance in any Insolvency
or Liquidation Proceeding of Senior Obligations consisting of claims for
post-petition interest, fees, or expenses, under Section 506(b) of the
Bankruptcy Code or otherwise to the extent attributable to the Senior Collateral
for such Senior Representative or Senior Secured Party (for this purpose
ignoring all claims held by the Junior Priority Debt Parties).

(b) None of the Senior Representatives or any or other Senior Secured Party
shall oppose or seek to challenge any claim by the Junior Priority
Representative or any other Junior Priority Debt Party for allowance in any
Insolvency or Liquidation Proceeding of Junior Priority Debt Obligations
consisting of claims for post-petition interest, fees, or expenses, under
Section 506(b) of the Bankruptcy Code or otherwise to the extent attributable to
the Junior Priority Collateral of such Junior Priority Representative, to the
extent of the value of the Lien of the Junior Priority Representative on behalf
of the Junior Priority Debt Parties on such Junior Priority Collateral (after
taking into account value of the Senior Obligations); provided, however, to the
extent that any such payments are later recharacterized as payments of principal
by the applicable bankruptcy court, such payments shall, upon such
recharacterization, be turned over to the Senior Secured Parties and applied to
the Senior Obligations in accordance with Section 4.01.

 

G-49



--------------------------------------------------------------------------------

ARTICLE VII

RELIANCE; ETC.

Section 7.01 Reliance. All loans and other extensions of credit made or deemed
made and Letters of Credit issued prior to, on and after the date hereof by the
Senior Secured Parties to the Company or any Subsidiary shall be deemed to have
been given and made in reliance upon this Agreement. Each Junior Priority
Representative, on behalf of itself and each Junior Priority Debt Party under
its Junior Priority Debt Facility, acknowledges that it and such Junior Priority
Debt Parties have, independently and without reliance on any Senior
Representative or other Senior Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Junior Priority Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decisions in taking or not taking any action under the Junior Priority Debt
Documents or this Agreement.

Section 7.02 No Warranties or Liability. Each Junior Priority Representative, on
behalf of itself and each Junior Priority Debt Party under its Junior Priority
Debt Facility, acknowledges and agrees that neither any Senior Representative
nor any other Senior Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Senior
Debt Documents, the ownership of any Shared Collateral or the perfection or
priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Junior Priority Representatives and the Junior Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Junior Priority Representative or Junior Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Junior Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Junior Priority Representatives
and the Junior Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Junior
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

Section 7.03 Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Junior Priority Representatives and the Junior Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Debt Document or any Term
Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the ABL Obligations or Term Priority Debt Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the ABL
Credit Agreement or any other ABL Debt Document, or of the First Lien Term
Credit Agreement or any other Term Priority Debt Document;

 

G-50



--------------------------------------------------------------------------------

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the ABL Obligations or Term
Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) the Company or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06 and
6.04) or (ii) any Junior Priority Representative or Junior Priority Debt Party
in respect of this Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any ABL Debt
Document or any Term Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of the First Lien Term Collateral Representative, the other Term Priority
Representatives and the other Term Priority Debt Parties (as amongst themselves)
with respect to any Shared Collateral shall be governed by the terms of each
applicable First Lien Intercreditor Agreement and each applicable Junior Lien
Intercreditor Agreement and in the event of any conflict between any such First
Lien Intercreditor Agreement and/or any such Junior Lien Intercreditor
Agreement, on the one hand, and this Agreement, on the other hand, as to such
relative rights and obligations, the provisions of such First Lien Intercreditor
Agreement or such Junior Lien Intercreditor Agreement, as applicable, shall
control.

Section 8.02 Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the earlier of
the Discharge of ABL Obligations and the Discharge of Term Priority Debt
Obligations. This is a continuing agreement of Lien subordination, and the
Senior Secured Parties may continue, at any time and without notice to the
Junior Priority Representatives or any Junior Priority Debt Party, to extend
credit and other financial accommodations, issue Letters of Credit and lend
monies to or for the benefit of the Company or any Subsidiary constituting
Senior Obligations in reliance hereon. The terms of this Agreement shall survive
and continue in full force and effect in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

G-51



--------------------------------------------------------------------------------

Section 8.03 Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) This Agreement may be amended, and may only be amended, in writing signed by
each Representative (in each case, acting in accordance with the documents
governing the applicable Debt Facility) and the Company. Any such amendment,
supplement or waiver shall be in writing and shall be binding upon the Grantors,
the ABL Secured Parties and the Term Priority Debt Parties and their respective
successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party and
the Company, any Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 8.09 of this
Agreement and upon such execution and delivery, such Representative and the
Secured Parties and ABL Obligations or Term Priority Debt Obligations, as
applicable, of the Debt Facility for which such Representative is acting shall
be subject to the terms hereof.

Section 8.04 Information Concerning Financial Condition of the Company and the
Subsidiaries. The ABL Representative, the ABL Secured Parties, the Term Priority
Representatives and the Term Priority Debt Parties shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
its Subsidiaries and all endorsers or guarantors of the ABL Obligations or the
Term Priority Debt Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the ABL Obligations or the Term Priority Debt Obligations.
The ABL Representative, the ABL Secured Parties, the Term Priority
Representatives and the Term Priority Debt Parties shall have no duty to advise
any other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that the ABL
Representative, any ABL Secured Party, any Term Priority Representative or any
Term Priority Debt Party, in its sole discretion, undertakes at any time or from
time to time to provide any such information to any other party, it shall be
under no obligation to (i) make, and the ABL Representative, the ABL Secured
Parties, the Term Priority Representatives and the Term Priority Debt Parties
shall not make or be deemed to have made, any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion,
(iii) undertake any investigation or (iv) disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

 

G-52



--------------------------------------------------------------------------------

Section 8.05 Subrogation. Each Junior Priority Representative, for and on behalf
of itself and each Junior Priority Debt Party represented by it, agrees that no
payment to any Senior Representative or any Senior Secured Party pursuant to the
provisions of this Agreement in respect of any Shared Collateral in which such
Junior Priority Representative holds a Junior Priority Lien shall entitle any
Junior Priority Representative or any other Junior Priority Debt Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Senior Obligations has occurred.

Section 8.06 Application of Payments. Except as otherwise provided herein, all
payments received by the ABL Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the ABL Obligations as the ABL
Secured Parties, in their sole discretion, deem appropriate, consistent and in
accordance with the terms of the ABL Debt Documents. Except as otherwise
provided herein, all payments received by the Term Priority Debt Parties may be
applied, reversed and reapplied, in whole or in part, to such part of the Term
Priority Debt Obligations as the Term Priority Debt Parties, in their sole
discretion, deem appropriate, consistent and in accordance with the terms of the
Term Priority Debt Documents. Except as otherwise provided herein, each Junior
Priority Representative, on behalf of itself and each Junior Priority Debt Party
under its Junior Priority Debt Facility, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor. Notwithstanding the foregoing, solely as between
the Term Priority Debt Parties, but subject to the terms set forth in this
Agreement, the terms of each applicable First Lien Intercreditor Agreement (if
then in effect) and each applicable Junior Lien Intercreditor Agreement shall
govern the application of payments as amongst the Term Priority Debt Parties.

Section 8.07 Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor or guarantees any Secured Obligations after the date
hereof pursuant to the requirements set forth in any applicable Debt Documents,
it will promptly cause such Subsidiary to become party hereto by executing and
delivering an instrument in the form of Annex I. Upon such execution and
delivery, such Subsidiary will become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of such instrument shall not require the consent of any other party
hereunder, and will be acknowledged by the ABL Representative and the Designated
Term Priority Representative. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

Section 8.08 Dealings with Grantors. Upon any application or demand by the
Company or any Grantor to any Representative to take any action under any of the
provisions of this Agreement or under any Collateral Document (if such action is
subject to the provisions hereof), at the reasonable written request of such
Representative, the Company or such Grantor, as appropriate, shall furnish to
such Representative a certificate of an Authorized Officer thereof (an
“Officer’s Certificate”) stating that all conditions precedent, if any,
expressly provided for in this Agreement or such Collateral Document, as the
case may be, relating to the proposed action have been complied with or waived,
except (a) that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished or (b) conditions
that require the approval or satisfaction of any other Person or require actions
not in the Company’s or any Grantor’s control.

 

G-53



--------------------------------------------------------------------------------

Section 8.09 Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the then extant ABL Debt Documents and Term
Priority Debt Documents, the Company may incur or issue and sell one or more
series or classes of Additional Junior Priority Term Debt and one or more series
or classes of Additional First Priority Term Debt. Any such additional class or
series of Additional Junior Priority Term Debt (the “Junior Priority Term
Class Debt”) may be secured by a second priority or third priority (or lower
priority), subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Term Collateral Documents for such Junior Priority Term
Class Debt, if and subject to the condition that the Representative of any such
Junior Priority Term Class Debt (each, a “Junior Priority Term Class Debt
Representative”), acting on behalf of the holders of such Junior Priority Term
Class Debt (such Representative and holders in respect of any Junior Priority
Term Class Debt being referred to as the “Junior Priority Term Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions
(i) through (iii), as applicable, of the immediately succeeding paragraph. Any
such additional class or series of Additional First Priority Term Debt (the
“First Priority Term Class Debt”; and the First Priority Term Class Debt and
Junior Priority Term Class Debt, collectively, the “Class Debt”) may be secured
by a Lien on Shared Collateral, in each case under and pursuant to the relevant
Term Collateral Documents, if and subject to the condition that the
Representative of any such First Priority Term Class Debt (each, a “First
Priority Term Class Debt Representative;” and the First Priority Term Class Debt
Representatives and Junior Priority Term Class Debt Representatives,
collectively, the “Class Debt Representatives”), acting on behalf of the holders
of such First Priority Term Class Debt (such Representative and holders in
respect of any such First Priority Term Class Debt being referred to as the
“First Priority Term Class Debt Parties”; and the First Priority Term Class Debt
Parties and Junior Priority Term Class Debt Parties, collectively, the
“Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (iii), as applicable, of the
immediately succeeding paragraph. In order for a Class Debt Representative to
become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered to the ABL
Representative and the Designated Term Priority Representative a Joinder
Agreement substantially in the form of Annex II (if such Class Debt
Representative is a Junior Priority Term Class Debt Representative) or Annex III
(if such Class Debt Representative is a First Priority Term Class Debt
Representative) (with such changes as may be reasonably approved by the ABL
Representative, the Designated Term Priority Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional First Priority Term Debt or Additional
Junior Priority Term Debt, as applicable, and the related Class Debt Parties
become subject hereto and bound hereby as Additional Term Priority Debt Parties;

(ii) the Company (a) shall have delivered to the ABL Representative and the
Designated Term Priority Representative an Officer’s Certificate identifying the
obligations to be designated as Additional First Priority Term Debt or
Additional Junior Priority Term Debt, as applicable, and the initial

 

G-54



--------------------------------------------------------------------------------

aggregate principal amount or face amount thereof and certifying that such
obligations are permitted under each Debt Document then in effect to be incurred
and secured (I) in the case of Additional First Priority Term Debt, on a pari
passu or junior basis to the First Lien Term Credit Agreement Obligations and on
a senior basis to any Additional Junior Priority Term Debt, (II) in the case of
Additional Junior Priority Term Debt, on a junior basis to the First Priority
Term Debt, (III) on a senior basis to the ABL Obligations with respect to the
Term Priority Collateral and (IV) on a junior basis to the ABL Obligations with
respect to the ABL Priority Collateral and (b) if requested, shall have
delivered true and complete copies of each of the material Term Priority Debt
Documents (in each case, other than any fee or side letters) relating to such
Class Debt, certified as being true and correct by an Authorized Officer of the
Company; and

(iii) the Term Priority Debt Documents relating to such Class Debt shall provide
that each Class Debt Party with respect to such Class Debt will be subject to
and bound by the provisions of this Agreement in its capacity as a holder of
such Class Debt.

Section 8.10 Refinancings. The ABL Obligations and the Term Priority Debt
Obligation may be refinanced or replaced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the refinancing or replacement transaction under any Senior
Debt Document or any Junior Priority Debt Document) of any Representative or any
Secured Party, all without affecting the Lien priorities provided for herein or
the other provisions hereof; provided that, if secured, any such refinancing or
replacement debt shall satisfy the requirements of Section 8.09. The Designated
Junior Priority Representative hereby agrees that at the request of the Company,
in connection with refinancing or replacement of Senior Obligations in
accordance with Section 5.06 (“Replacement Senior Obligations”), it will enter
into a customary agreement with the agent for the Replacement Senior Obligations
containing terms and conditions substantially similar to the terms and
conditions of this Agreement or otherwise terms and conditions that are
customary.

Section 8.11 Consent to Jurisdiction; Waivers. Each Representative, on behalf of
itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, in each case sitting in
New York City in the Borough of Manhattan, and any appellate court from any
thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

G-55



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth in Section 8.12 or at such other address of which the other
parties hereto shall have been notified pursuant to Section 8.12;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by Applicable Law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.11 any special, exemplary, punitive or consequential damages.

Section 8.12 Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Company or any Grantor, to the Company, at its address at:

Cott Corporation

Corporation Center III

4221 W. Boy Scout Blvd., Suite 400

Tampa, Florida 33607-5736

Attention: Shane Perkey, Treasurer

Facsimile No.: 813.881.1914

with a copy (which shall not constitute notice) to:

Cott Corporation

Corporation Center III

4221 W. Boy Scout Blvd., Suite 400

Tampa, Florida 33607-5736

Attention: Marni Morgan Poe, General Counsel

Facsimile No.: 813.881.1923

(ii) if to the ABL Representative, to it at:

JPMorgan Chase Bank, N.A.

925 Westchester Avenue, 3rd Floor

White Plains, NY 10604

Attention: Donna DiForio

Facsimile No.: 914.949.4871

E-mail: donna.diforio@jpmorgan.com

 

G-56



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street, Floor 13

Cleveland, OH 44114-1573

Attention: Michael McCullough

Facsimile No.: 216.781.2071

E-mail: michael.f.mccullough@jpmorgan.com

(iii) if to the First Lien Term Collateral Representative to it at:

[ ]

with a copy (which shall not constitute notice) to:

[ ]

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

Section 8.13 Further Assurances. Each Senior Representative, on behalf of itself
and each Senior Secured Party under the Senior Facility for which it is acting,
each Junior Priority Representative, on behalf of itself, and each Junior
Priority Debt Party under its Junior Priority Debt Facility, agrees that it
will, at the Grantors’ expense, take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the other parties hereto may reasonably request to effectuate the
terms of, and the Lien priorities contemplated by, this Agreement.

Section 8.14 GOVERNING LAW; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, ANY SENIOR DEBT DOCUMENT OR ANY JUNIOR
PRIORITY DEBT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

G-57



--------------------------------------------------------------------------------

Section 8.15 Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representatives, the Senior Secured Parties, the Junior Priority
Representatives, the Junior Priority Debt Parties, the Company, the other
Grantors party hereto and their respective successors and assigns.

Section 8.16 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

Section 8.17 Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

Section 8.18 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The ABL
Representative represents and warrants that this Agreement is binding upon the
ABL Credit Agreement Secured Parties. The First Lien Term Collateral
Representative represents and warrants that this Agreement is binding upon the
First Lien Term Credit Agreement Secured Parties.

Section 8.19 No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the ABL
Representative, the ABL Secured Parties, the Term Priority Representatives, the
Term Priority Debt Parties, the Grantors and their respective permitted
successors and assigns, and no other Person (including any trustee, receiver,
debtor in possession or bankruptcy estate in a bankruptcy or like proceeding)
shall have or be entitled to assert such rights. Nothing in this Agreement is
intended to or shall impair the rights or obligations of the Company or any
other Grantor, which obligations are absolute and unconditional, to pay the
Senior Obligations and the Junior Priority Debt Obligations as and when the same
shall become due and payable in accordance with their terms.

Section 8.20 Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

Section 8.21 Collateral Agent [Security Trustee] and Representative. It is
understood and agreed that (a) the ABL Representative is entering into this
Agreement in its capacity as administrative agent, [security trustee] and
administrative collateral agent under the ABL Credit Agreement and the
provisions of Article VIII of the ABL Credit Agreement applicable to the Agents
(as defined therein) thereunder shall also apply to the ABL Representative
hereunder and (b) the First Lien Term Collateral Representative is entering into
this Agreement in its capacity as administrative agent and collateral agent
under the First Lien Term Credit Agreement and the provisions of Section 12 of
the First Lien Term Credit Agreement applicable to the Agents (as defined
therein) thereunder shall also apply to the First Lien Term Collateral
Representative hereunder.

 

G-58



--------------------------------------------------------------------------------

Section 8.22 Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.01(a), 5.01(d) or
5.03(d) with respect to Junior Priority Debt Documents), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the ABL Credit Agreement, any other ABL Debt Document, the First
Lien Term Credit Agreement or any other Term Priority Debt Document, (b) change
the relative priorities of the ABL Obligations or the Liens granted under the
ABL Collateral Documents on the Shared Collateral (or any other assets) as among
the ABL Secured Parties, (c) change the relative priorities of the Term Priority
Debt Obligations or the Liens granted under the Term Collateral Documents on the
Shared Collateral (or any other assets) as among the Term Priority Debt Parties,
(d) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(e) obligate the Company or any other Grantor to take any action, or fail to
take any action, that would otherwise constitute a breach of, or default under,
the ABL Credit Agreement, any other ABL Debt Document, the First Lien Term
Credit Agreement or any other Term Priority Debt Document.

Section 8.23 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 8.24 Foreign Collateral Matters. The ABL Representative, the ABL
Administrative Agent, the ABL Secured Parties, the First Lien Term Collateral
Representative, the First Lien Term Credit Agreement Administrative Agent, the
First Lien Term Secured Parties, the Company and each other Grantors hereby
acknowledge and agree that:

(a) (i) Grantors that are not organized under the laws of the United States or a
political subdivision thereof (the “Foreign Loan Parties”) have granted security
interests in the Shared Collateral of such Foreign Loan Parties and (ii) certain
Grantors organized under the laws of the United States or a political
subdivision thereof have granted security interests in certain foreign pledged
collateral (such Collateral and foreign pledged collateral, collectively, the
“Foreign Collateral”), in the case of each of clause (i) and clause (ii) above,
to secure certain ABL Obligations and Term Priority Debt Obligation of such
Foreign Loan Parties pursuant to the terms of the ABL Collateral Documents and
the Term Collateral Documents.

(b) It is the intention of the parties hereto that (i) the Foreign Collateral
shall be subject to terms of this Agreement, (ii) any Proceeds with respect to
the Foreign Collateral constituting ABL Priority Collateral (“Foreign ABL
Priority Collateral”) and with respect to Foreign Collateral constituting Term
Priority Collateral (“Foreign Term Priority Collateral”) in each case shall be
applied in accordance with Section 4.01 of this Agreement to the same extent as
all other ABL Priority Collateral and Term Priority Collateral hereunder are so
applied, (iii) notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the ABL Obligations granted on
the Foreign Collateral or of any Liens securing the Term Priority Debt
Obligations granted on the Foreign Collateral, and notwithstanding any provision
of the security code of any jurisdiction, or any other applicable law or the ABL
Debt Documents or Term Priority Debt Documents or any defect or deficiencies in,
or failure to perfect

 

G-59



--------------------------------------------------------------------------------

any such Liens or any other circumstance whatsoever, the ranking of the Foreign
ABL Priority Collateral and Foreign Term Priority Collateral shall be consistent
with the ranking set forth in Section 2.01 of this Agreement with respect to all
other ABL Priority Collateral and Term Priority Collateral hereunder, as
applicable, (iv) notwithstanding that Liens on the Foreign Term Priority
Collateral and Liens on the Foreign ABL Priority Collateral may (A) have legally
the same ranking due to mandatory legal in-rem provisions governing such Foreign
Term Priority Collateral and Foreign ABL Priority Collateral, respectively, or
(B) have been perfected in an order contrary to the contemplated ranking as set
out in this Agreement, the contractual ranking of the Liens on the Foreign Term
Priority Collateral and Liens on the Foreign ABL Priority Collateral shall be
consistent with the ranking set forth in Section 2.01 and other provisions of
this Agreement, and (v) all the other terms and provisions of this Agreement
with respect to Collateral be applicable to such Foreign Collateral.

[Remainder of page intentionally left blank]

 

G-60



--------------------------------------------------------------------------------

POSTING VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as ABL Representative and ABL Administrative Agent
By:  

             

  Name:   Title: DEUTSCHE BANK AG NEW YORK BRANCH, as First Lien Term Credit
Agreement Administrative Agent and First Lien Term Collateral Representative By:
 

             

  Name:   Title:

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: COTT CORPORATION, as a Grantor By:  

                          

  Name:   Title: [__],   as a Grantor By:  

         

  Name:   Title: [__], as a Grantor By:  

         

  Name:   Title: [Add other Grantors], as a Grantor By:  

         

  Name:   Title:

[Signature Page to ABL Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT (this “Supplement”) dated as of [_________], 20[__], to the ABL
INTERCREDITOR AGREEMENT dated as of [_] [_], 2020 (the “ABL Intercreditor
Agreement”), among JPMORGAN CHASE BANK, N.A, as ABL Representative and ABL
Credit Agreement Administrative Agent under the ABL Credit Agreement, DEUTSCHE
BANK AG NEW YORK BRANCH, as First Lien Term Collateral Representative and First
Lien Term Credit Agreement Administrative Agent under the First Lien Term Credit
Agreement and the additional Representatives from time to time party thereto,
and acknowledged and agreed to by Cott Corporation, a corporation organized
under the laws of Canada (the “Company”), and the other Grantors (as defined
therein) from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.

B. The Grantors have entered into the ABL Intercreditor Agreement. Pursuant to
the ABL Credit Agreement, the First Lien Term Credit Agreement and certain
Additional Term Priority Debt Documents, certain newly acquired or organized
Subsidiaries of the Company are required to enter into the ABL Intercreditor
Agreement. Section 8.07 of the ABL Intercreditor Agreement provides that such
Subsidiaries may become party to the ABL Intercreditor Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the ABL Credit Agreement, the First Lien Term Credit
Agreement and the Additional Term Priority Debt Documents, as applicable.

Accordingly, the ABL Representative, the Designated Term Priority Representative
and the New Grantor agree as follows:

Section 1. In accordance with Section 8.07 of the ABL Intercreditor Agreement,
the New Grantor by its signature below becomes a Grantor under the ABL
Intercreditor Agreement with the same force and effect as if originally named
therein as a Grantor, and the New Grantor hereby agrees to all the terms and
provisions of the ABL Intercreditor Agreement applicable to it as a Grantor
thereunder. Each reference to a “Grantor” in the ABL Intercreditor Agreement
shall be deemed to include the New Grantor. The ABL Intercreditor Agreement is
hereby incorporated herein by reference.

Section 2. The New Grantor represents and warrants on the date hereof to the ABL
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

Section 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the ABL
Representative and the Designated Term Priority Representative shall have
received a counterpart of this Supplement that bears the signature of the New
Grantor. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

Annex I - i



--------------------------------------------------------------------------------

Section 4. Except as expressly supplemented hereby, the ABL Intercreditor
Agreement shall remain in full force and effect.

Section 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the ABL Intercreditor Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the ABL Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Company as specified in the ABL Intercreditor Agreement.

[remainder of page intentionally left blank]

 

Annex I - ii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, the ABL Representative and the Designated
Term Priority Representative have duly executed this Supplement to the ABL
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

                          

Name:   Title:  

 

Acknowledged by:

JPMORGAN CHASE BANK, N.A,

as ABL Representative

By:  

                          

Name:   Title:  

DEUTSCHE BANK AG NEW YORK BRANCH,

as Designated Term Priority Representative

By:  

                          

Name:   Title:  

 

Annex I - iii



--------------------------------------------------------------------------------

POSTING VERSION

 

ANNEX II

[FORM OF] JUNIOR PRIORITY TERM CLASS DEBT REPRESENTATIVE SUPPLEMENT (this
“Representative Supplement”) dated as of [_____], 20[__] to the ABL
INTERCREDITOR AGREEMENT dated as of [_] [_], 2020 (the “ABL Intercreditor
Agreement”), among JPMORGAN CHASE BANK, N.A as ABL Representative and ABL Credit
Agreement Administrative Agent under the ABL Credit Agreement, DEUTSCHE BANK AG
NEW YORK BRANCH, as First Lien Term Collateral Representative and First Lien
Term Credit Agreement Administrative Agent under the First Lien Term Credit
Agreement and the additional Representatives from time to time party thereto,
and acknowledged and agreed to by Cott Corporation, a corporation organized
under the laws of Canada (the “Company”), and the other Grantors (as defined
therein) from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Junior Priority Term
Class Debt after the date of the ABL Intercreditor Agreement and to secure such
Junior Priority Term Class Debt with the Junior Priority Lien and to have such
Junior Priority Term Class Debt guaranteed by the Grantors, in each case under
and pursuant to the Junior Priority Collateral Documents relating thereto, the
Junior Priority Term Class Debt Representative in respect of such Junior
Priority Term Class Debt is required to become a Representative under, and such
Junior Priority Term Class Debt and the Junior Priority Term Class Debt Parties
in respect thereof are required to become subject to and bound by, the ABL
Intercreditor Agreement. Section 8.09 of the ABL Intercreditor Agreement
provides that such Junior Priority Term Class Debt Representative may become a
Representative under, and such Junior Priority Term Class Debt and such Junior
Priority Term Class Debt Parties may become subject to and bound by, the ABL
Intercreditor Agreement as Additional Term Priority Debt Obligations and
Additional Term Priority Debt Parties, respectively, pursuant to the execution
and delivery by the Junior Priority Term Class Debt Representative of an
instrument in the form of this Representative Supplement and the satisfaction of
the other conditions precedent set forth in Section 8.09 of the ABL
Intercreditor Agreement. The undersigned Junior Priority Term Class Debt
Representative (the “New Representative”) is executing this Representative
Supplement in accordance with the requirements of the ABL Debt Documents and the
Term Priority Debt Documents.

Accordingly, the ABL Representative, the Designated Term Priority
Representative, the Company and the New Representative agree as follows:

Section 1. In accordance with Section 8.09 of the ABL Intercreditor Agreement,
the New Representative by its signature below becomes a Representative and a
Junior Priority Term Class Debt Representative, in each case, under, and the
related Junior Priority Term Class Debt and Junior Priority Term Class Debt
Parties become subject to and bound by, the ABL Intercreditor Agreement as
Additional Term Priority Debt Obligations and Additional Term Priority Debt
Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Junior Priority Term Class Debt
Parties, hereby agrees to all the terms and provisions of the ABL Intercreditor
Agreement applicable to it as a Term Priority Representative and to the

 

Annex II - i



--------------------------------------------------------------------------------

Junior Priority Term Class Debt Parties that it represents as Term Priority Debt
Parties. Each reference to a “Representative” or “Term Priority Representative”
in the ABL Intercreditor Agreement shall be deemed to include the New
Representative. The ABL Intercreditor Agreement is hereby incorporated herein by
reference.

Section 2. The New Representative represents and warrants on the date hereof to
the ABL Representative, the Designated Term Priority Representative and the
other Secured Parties that (i) it has full power and authority to enter into
this Representative Supplement, in its capacity as [agent] [trustee], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Term Priority Debt
Documents relating to such Junior Priority Term Class Debt provide that, upon
the New Representative’s entry into this Agreement, the Junior Priority Term
Class Debt Parties in respect of such Junior Priority Term Class Debt will be
subject to and bound by the provisions of the ABL Intercreditor Agreement as
Term Priority Debt Parties.

Section 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the ABL Representative and the Designated Term Priority
Representative shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative. Delivery of an
executed signature page to this Representative Supplement by facsimile
transmission or other electronic method shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

Section 4. Except as expressly supplemented hereby, the ABL Intercreditor
Agreement shall remain in full force and effect.

Section 5. THIS REPRESENTATIVE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the ABL Intercreditor Agreement shall not in any way be affected
or impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the ABL Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

Annex II - ii



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

 

Annex II - iii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative, the ABL Representative, the
Designated Term Priority Representative and the Company have duly executed this
Representative Supplement to the ABL Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [     ] for the holders of [     ]

By:  

                                                      

  Name:   Title: Address for notices:

 

 

Attention of:                                                                  
Telecopy:                                                                      
JPMORGAN CHASE BANK, N.A, as ABL Representative

By:  

                                          

  Name:   Title:

JPMORGAN CHASE BANK, N.A,

as ABL Representative

By:  

                                              

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Designated Term Priority Representative

By:  

                                                  

  Name:   Title:

 

Annex II - iv



--------------------------------------------------------------------------------

COTT CORPORATION,

as the Company

By:  

                 

  Name:   Title:

 

Annex II - v



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] FIRST PRIORITY TERM CLASS DEBT REPRESENTATIVE SUPPLEMENT (this
“Representative Supplement”) dated as of [_______], 20[__] to the ABL
INTERCREDITOR AGREEMENT dated as of [_] [_], 2020 (the “ABL Intercreditor
Agreement”), among JPMORGAN CHASE BANK, N.A, as ABL Representative and ABL
Credit Agreement Administrative Agent under the ABL Credit Agreement, DEUTSCHE
BANK AG NEW YORK BRANCH, as First Lien Term Collateral Representative and First
Lien Term Credit Agreement Administrative Agent under the First Lien Term Credit
Agreement and the additional Representatives from time to time party thereto,
and acknowledged and agreed to by Cott Corporation, a corporation organized
under the laws of Canada (the “Company”) and the other Grantors (as defined
therein) from time to time party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.

B. As a condition to the ability of the Company to incur First Priority Term
Class Debt after the date of the ABL Intercreditor Agreement and to secure such
First Priority Term Class Debt with the Senior Lien and to have such First
Priority Term Class Debt guaranteed by the Grantors on a senior basis, in each
case under and pursuant to the Senior Collateral Documents relating thereto, the
First Priority Term Class Debt Representative in respect of such First Priority
Term Class Debt is required to become a Representative under, and such First
Priority Term Class Debt and the First Priority Term Class Debt Parties in
respect thereof are required to become subject to and bound by, the ABL
Intercreditor Agreement. Section 8.09 of the ABL Intercreditor Agreement
provides that such First Priority Term Class Debt Representative may become a
Representative under, and such First Priority Term Class Debt and such First
Priority Term Class Debt Parties may become subject to and bound by, the ABL
Intercreditor Agreement as Additional First Priority Term Debt Obligations and
Additional Term Priority Debt Parties, respectively, pursuant to the execution
and delivery by the First Priority Term Class Debt Representative of an
instrument in the form of this Representative Supplement and the satisfaction of
the other conditions precedent set forth in Section 8.09 of the ABL
Intercreditor Agreement. The undersigned First Priority Term Class Debt
Representative (the “New Representative”) is executing this Representative
Supplement in accordance with the requirements of the ABL Debt Documents and the
Term Priority Debt Documents.

Accordingly, the ABL Representative, the Designated Term Priority
Representative, the Company and the New Representative agree as follows:

Section 1. In accordance with Section 8.09 of the ABL Intercreditor Agreement,
the New Representative by its signature below becomes a Representative and a
First Priority Term Class Debt Representative under, and the related First
Priority Term Class Debt and First Priority Term Class Debt Parties become
subject to and bound by, the ABL Intercreditor Agreement as Additional Term
Priority Debt Obligations and Additional Term Priority Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such First Priority Term Class Debt Parties, hereby
agrees to all the terms and provisions of the ABL Intercreditor Agreement
applicable to it as a Term Priority Representative and to the First Priority

 

Annex III - i



--------------------------------------------------------------------------------

Term Class Debt Parties that it represents as Additional Term Priority Debt
Parties. Each reference to a “Representative” or “Term Priority Representative”
in the ABL Intercreditor Agreement shall be deemed to include the New
Representative. The ABL Intercreditor Agreement is hereby incorporated herein by
reference.

Section 2. The New Representative represents and warrants as of the date hereof
to the ABL Representative, the Designated Term Priority Representative and the
other Secured Parties that (i) it has full power and authority to enter into
this Representative Supplement, in its capacity as [agent] [trustee], (ii) this
Representative Supplement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of such Agreement and (iii) the Term Priority Debt
Documents relating to such First Priority Term Class Debt provide that, upon the
New Representative’s entry into this Agreement, the First Priority Term
Class Debt Parties in respect of such First Priority Term Class Debt will be
subject to and bound by the provisions of the ABL Intercreditor Agreement as
Term Priority Debt Parties.

Section 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the ABL Representative and the Designated Term Priority
Representative shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative. Delivery of an
executed signature page to this Representative Supplement by facsimile
transmission or other electronic method shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

Section 4. Except as expressly supplemented hereby, the ABL Intercreditor
Agreement shall remain in full force and effect.

Section 5. THIS REPRESENTATIVE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the ABL Intercreditor Agreement shall not in any way be affected
or impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the ABL Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

Annex III - ii



--------------------------------------------------------------------------------

[remainder of page intentionally left blank]

 

Annex III - iii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, New Representative, the ABL Representative, the Designated
Term Priority Representative and the Company have duly executed this
Representative Supplement to the ABL Intercreditor Agreement as of the day and
year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [ ] for the holders of [ ]

By:  

                 

  Name:   Title:

Address for notices:

 

 

Attention of:                                                                 
Telecopy:                                  
                                      

JPMORGAN CHASE BANK, N.A,

as ABL Representative

By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Designated Term Priority Representative

By:  

 

  Name:   Title:

 

Annex III - iv



--------------------------------------------------------------------------------

COTT CORPORATION,

as the Company

By:  

                                                          

         Name:   Title:

 

Annex III - v